Exhibit 10.6



 
$35,000,000 Revolving Loan
 
to
 
International Shipholding Corporation,
 
Enterprise Ship Company, Inc., Sulphur Carriers, Inc.,
 
Gulf South Shipping Pte Ltd., CG Railway, Inc.,
 
LCI Shipholdings, Inc., Central Gulf Lines, Inc. and
 
Waterman Steamship Corporation
 
by
 
 
Regions Bank
 
 
March 7, 2008
 
 
J. Kris Lowry, Esq.
Maynard, Cooper & Gale, P.C. 1901 Sixth Avenue North
2400 Regions Harbert Plaza Birmingham, Alabama 35203-2618 (205) 254-1000

 
 

--------------------------------------------------------------------------------

 

01614639.1
$35,000,000 Revolving Loan
to
International Shipholding Corporation,
Enterprise Ship Company, Inc., Sulphur Carriers, Inc.,
Gulf South Shipping Pte Ltd., CG Railway, Inc.,
LCI Shipholdings, Inc., Central Gulf Lines, Inc. and
Waterman Steamship Corporation
by
Regions Bank
 
Closing Date: March 7, 2008
 
Index to Transcript
 
1. Credit Agreement
 
2. Revolving Note
 
3. CIP Forms:
 
(a) International Shipholding Corporation
(b) Enterprise Ship Company, Inc.
(c) Sulphur Can-iers, Inc.
(d) Gulf South Shipping Pte Ltd.
(e) CG Railway, Inc.
 (f) LCI Shipholdings, Inc.
(g) Central Gulf Lines, Inc.
(h) Waterman Steamship Corporation
 
4. Opinion of Borrower's Counsel
 
5. Subrogation and Contribution Agreement
 
6. Officer's Certificate (with attached organizational documents):
(a) International Shipholding Corporation
(b) Enterprise Ship Company, Inc.
(c) Sulphur Carriers, Inc.
(d) Gulf South Shipping Pte Ltd.'
(e) CG Railway, Inc.
(f) LCI Shipholdings, Inc.
(g) Central Gulf Lines, Inc.
(h) Waterman Steamship Corporation
 
1/ To be provided post-closing.
 
7. Existence/Good Standing Certificates:
(a) International Shipholding Corporation
(b) Enterprise Ship Company, Inc.
(c) Sulphur Carriers, Inc.
(d) Gulf South Shipping Pte Ltd.'
(e) CG Railway, Inc.
(f) LCI Shipholdings, Inc.
(g) Central Gulf Lines, Inc.
(h) Waterman Steamship Corporation
 
8. Payoff Letter
 
9. Closing Statement
 
10. Post-Closing Agreement
 
1/ To be provided post-closing.

 
 

--------------------------------------------------------------------------------

 



 
CREDIT AGREEMENT
 
Dated as of March 7, 2008
 
Between
 
INTERNATIONAL SHIPHOLDING CORPORATION,
 
ENTERPRISE SHIP COMPANY, INC., SULPHUR CARRIERS, INC.,
 
GULF SOUTH SHIPPING PTE LTD., CG RAILWAY, INC.,
 
LCI SHIPHOLDINGS, INC., CENTRAL GULF LINES, INC.,
 
WATERMAN STEAMSHIP CORPORATION, as Borrowers
 
and
 
REGIONS BANK, as Lender
 
Relating to a
 
$35,000,000 Revolving Loan

 
 

--------------------------------------------------------------------------------

 

01609127.3
TABLE OF CONTENTS
 
ARTICLE 1 Rules of Construction and Definitions 
 
SECTION 1.1 General Rules of Construction 
 
SECTION 1.2 Definitions 
 
SECTION 1.3 Joint and Several Liability. 
 
ARTICLE 2 Credit to be Extended Under this Agreement 
 
SECTION 2.1 Revolving Loan 
 
SECTION 2.2 Revolving Note. 
 
SECTION 2.3 Interest 
 
SECTION 2.4 Prepayments. 
 
SECTION 2.5 Extension of Termination Date. 
 
SECTION 2.6 Place and Time of Payments. 
 
SECTION 2.7 Letter of Credit Borrowings 
 
SECTION 2.8 Availability Fee 
 
SECTION 2.9 Commitment/Origination Fees 
 
ARTICLE 3 Representations and Warranties 
 
SECTION 3.1 Organization, Powers, etc. 
 
SECTION 3.2 Authorization of Borrowing, etc 
 
SECTION 3.3 Litigation 
 
SECTION 3.4 Agreements. 
 
SECTION 3.5 Federal Reserve Board Regulations 
 
SECTION 3.6 Investment Company Act. 
 
SECTION 3.7 ERISA. 
 
SECTION 3.8 Enforceability 
 
SECTION 3.9 Consents, Registrations, Approvals, etc. 
 
SECTION 3.10 Financial Condition. 
 
SECTION 3.11 No Misleading Information 
 
SECTION 3.12 Taxes. 
 
SECTION 3.13 Patents, Trademarks. 
 
SECTION 3.14 Hazardous Substances 
 
SECTION 3.15 Solvency. 
 
SECTION 3.16 Foreign Trade Control Regulations 
 
ARTICLE 4 Conditions of Lending 
 
SECTION 4.1 Representations and Warranties 
 
SECTION 4.2 No Default 
 
SECTION 4.3 Automatic Representations and Warranties 
 
SECTION 4.4 Required Items. 
 
SECTION 4.5 Authorized Representative Certificates. 
 
SECTION 4.6 Other Supporting Documents. 
 
ARTICLE 5 Covenants 
 
SECTION 5.1 Existence. 
 
SECTION 5.2 Continuation of Current Business, Offices, Name, etc. 
 
SECTION 5.3 Sale of Assets, Consolidation, Merger 
 
SECTION 5.4 Accounting Records. 
 
SECTION 5.5 Reports to the Lender 
 
SECTION 5.6 Maintenance. 
 
SECTION 5.7 Insurance 

 
 

--------------------------------------------------------------------------------

 
 
SECTION 5.8 Payment of Indebtedness, Taxes, etc. 
 
SECTION 5.9 Litigation Notice. 
 
SECTION 5.10 Visitation 
 
SECTION 5.11 Notice of Default 
 
SECTION 5.12 Further Assurances 
 
SECTION 5.13 Transactions with Related Persons. 
 
SECTION 5.14 Use of Credit Proceeds 
 
SECTION 5.15 Financial Covenants. 
 
SECTION 5.16 Change in Management. 
 
ARTICLE 6 Events of Default 
 
SECTION 6.1 Events of Default. 
 
SECTION 6.2 Lender's Remedies on Default. 
 
ARTICLE 7 Miscellaneous 
 
SECTION 7.1 Notices. 
 
SECTION 7.2 Expenses. 
 
SECTION 7.3 Independent Obligations. 
 
SECTION 7.4 Heirs, Successors and Assigns. 
 
SECTION 7.5 Governing Law. 
 
SECTION 7.6 Date of Agreement 
 
SECTION 7.7 Separability Clause. 
 
SECTION 7.8 Counterparts 
 
SECTION 7.9 No Oral Agreements. 
 
SECTION 7.10 Waiver and Election. 
 
SECTION 7.11 No Obligations of Lender; Indemnification. 

    SECTION 7.12 Set-off 
 
    SECTION 7.13 Participation 
 
    SECTION 7.14 Submission to Jurisdiction. 
 
    SECTION 7.15 Usury Laws. 
 
    SECTION 7.16 WAIVER OF TRIAL BY JURY. 
 
    SECTION 7.17 Termination. 
 
 

 
 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT
 
THIS CREDIT AGREEMENT ("this Agreement") dated as of March 7, 2008 is between
INTERNATIONAL SHIPHOLDING CORPORATION, a Delaware corporation ("ISC"),
ENTERPRISE SHIP COMPANY, INC., a Delaware corporation ("Enterprise"), SULPHUR
CARRIERS, INC., a Delaware corporation ("Sulphur Carriers"), GULF SOUTH SHIPPING
PTE LTD., a Singapore corporation ("Gulf South"), CG RAILWAY, INC., a Delaware
corporation ("CG Railway"), LCI SHIPHOLDINGS, INC., a Marshall Islands
corporation ("LCI"), CENTRAL GULF LINES, INC., a Delaware corporation ("Central
Gulf'), and WATERMAN STEAMSHIP CORPORATION, a New York corporation ("Waterman";
ISC, Enterprise, Sulphur Carriers, Gulf South, CG Railway, LCI, Central Gulf,
and Waterman are, collectively, referred to as the "Borrowers"), and REGIONS
BANK, an Alabama banking corporation (the "Lender").
 
Recitals
 
 
Capitalized terms used in these Recitals have the meanings defined for them
above or in Section 1.2. The Borrowers have requested that the Lender extend
Credit to the Borrowers under this Agreement and the other Credit Documents as
described herein. To induce the Lender to extend Credit to the Borrowers, the
Borrowers have agreed to execute and deliver this Agreement to the Lender.
 
Agreement
 
NOW, THEREFORE, in consideration of the foregoing Recitals, and to induce the
Lender to extend Credit to the Borrowers under this Agreement and the other
Credit Documents, the Borrowers and the Lender hereby agree as follows:
 
ARTICLE 1
 
Rules of Construction and Definitions
 
SECTION 1.1 General Rules of Construction. For the purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires:
 
(a) Words of masculine, feminine or neuter gender include the correlative words
of other genders. Singular terms include the plural as well as the singular, and
vice versa.
 
(b) All references herein to designated "Articles," "Sections" and other
subdivisions or to lettered Exhibits are to the designated Articles, Sections
and subdivisions hereof and the


Exhibits annexed hereto unless expressly otherwise designated in context. All
Article, Section, other subdivision and Exhibit captions herein are used for
reference only and do not limit or describe the scope or intent of, or in any
way affect, this Agreement.
 
(c) The terms "include," "including," and similar terms shall be construed as if
followed by the phrase "without being limited to."
 
(d) The terms "herein," "hereof' and "hereunder" and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
Section, other subdivision or Exhibit.
 
(e) All Recitals set forth in, and all Exhibits to, this Agreement are hereby
incorporated in this Agreement by reference.
 
(f) No inference in favor of or against any party shall be drawn from the fact
that such party or such party's counsel has drafted any portion hereof.
 
(g) All references in this Agreement to a separate instrument are to such
separate instrument as the same may be amended or supplemented from time to time
pursuant to the applicable provisions thereof.
 
SECTION 1.2 Definitions. As used in this Agreement, the following terms are
defined as follows:
 
(a) Actual/360 Day Basis means a method of computing interest and other charges
on the basis of an assumed year of 360 days for the actual number of days
elapsed, meaning that the interest accrued for each day will be computed by
multiplying the interest rate applicable on that day by the unpaid principal
balance on that day and dividing the result by 360.
 
(b) Advance is defined in Section 2.1.
 
(c) Affiliate of any specified person means any other person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified person. For purposes of this definition, "control"
when used with respect to any specified person means the power to direct the
management and policies of such person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
"controlling" and "controlled" have meanings correlative to the foregoing.
 
(d) Applicable Margin means the applicable margin set forth in Schedule I,
determined as follows: For purposes of computation of the Applicable Margin
based upon the financial covenants described in Schedule I, such computation
shall be determined by the Lender as of the end of each calendar quarter, based
on the compliance certificate most recently delivered by the Borrowers in
accordance with Section 5.5(c). Any adjustment in the Applicable Margin shall be
prospective and shall commence as of the first day of the month next following
the delivery of the compliance certificate most recently delivered by the
Borrowers until such time as the Applicable Margin is subsequently adjusted
(provided that should the Borrowers fail to timely deliver a required compliance
certificate or shall fail to deliver the quarterly or year-to-date financial
statements required by Section 5.5(b) relating to such compliance certificate,
the Lender at its option may adjust the Applicable Margin to the highest
applicable percentage as of the date the compliance certificate or financial
statements were due to be delivered). Any such change in the Applicable Margin
shall be effective without notice to the Borrowers and without any further
action by the Lender.
 
(e) Application is defined in Section 2.7(b).
 
 
(f)  Authorized Representative means the officer or officers of the Borrowers
that are duly authorized to act for such entity in the specified capacity under
the Governing Documents of such entity or applicable law.
 
(g) Borrowers shall have the meaning attributed to that term in the preamble to
this Agreement.
 
(h) Business Day means any day, excluding Saturday and Sunday, on which the
Lender's main office in Mobile, Alabama, is open to the public for carrying on
substantially all of its banking business.
 
(i)Change of Control means (a) any "person" (as such term is used in sections
13(d) and 14(d) of the Exchange Act), other than the existing owners, that
becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, of more than 30% of the total voting
power of ISC or (b) ISC ceases to own, directly or indirectly, 100% of any of
the Borrowers or (c) the Board of Directors of any of the Borrowers ceases to
consist of a majority of the directors existing on the date hereof or directors
nominated by at least two-thirds (2/3) of the then existing directors.
 
(j) Closing Date means March 7, 2008.
 
(k) Consolidated EBITDA means, for any period, with respect to ISC and the
Subsidiaries, the sum of (without duplication) (a) Consolidated Net Income; (b)
all Interest Expense of ISC and the Subsidiaries; (c) income taxes of ISC and
the Subsidiaries; and (d) depreciation and amortization of ISC and the
Subsidiaries determined on a consolidated basis in accordance with GAAP for such
period; provided that if any Subsidiary is not wholly-owned by ISC, Consolidated
EBITDA shall be reduced (to the extent not otherwise reduced in accordance with
GAAP) by an amount equal to (i) the amount of Consolidated Net Income
attributable to such Subsidiary multiplied by (ii) the percentage ownership
interest in the income of such Subsidiary not owned by ISC on the last day of
such period.
 
                                                                                                                                 
(l) Consolidated Indebtedness means all Indebtedness of ISC and the Subsidiaries
determined on a consolidated basis in accordance with GAAP.

(m) Consolidated Net Income means, for any period, the consolidated net income
of ISC and the Subsidiaries for such period, as shown on the consolidated
financial statements of ISC and the Subsidiaries delivered in accordance with
Section 5.5.
 
(n) Consolidated Tangible Net Worth means, with respect to ISC and the
Subsidiaries, at any date for which a determination is to be made (determined on
a consolidated basis without duplication in accordance with GAAP) (a) the amount
of capital stock; plus (b) the amount of surplus and retained earnings (or, in
the case of a surplus or retained earnings deficit, minus the amount of such
deficit); plus (c) deferred charges to the extent amortized and acquired
contract costs net of accumulated amortization as stated on the then most recent
audited balance sheet of ISC; minus (d) the sum of (i) the cost of treasury
shares and (ii) the book value of all assets that should be classified as
intangibles (without duplication of deductions in respect of items already
deducted in arriving at surplus and retained earnings) but in any event
including goodwill, minority interests, research and development costs,
trademarks, trade names, copyrights, patents and franchises, unamortized debt
discount and expense, all reserves and any write up in the book value of assts
resulting from a revaluation thereof subsequent to December 31, 1996.
 
(o) Credit means, individually and collectively, all loans, forbearances,
renewals, extensions, advances, disbursements and other extensions of credit now
or hereafter made by the Lender to or for the account of the Borrowers under
this Agreement and the other Credit Documents, including the Loans.
 
(p) Credit Documents means this Agreement and the documents described in Exhibit
A and all other documents now or hereafter executed or delivered in connection
with the transactions contemplated thereby.
 
(q) Default Rate means a rate of interest equal to two percentage points (200
basis points) in excess of the Prime Rate, or the maximum rate permitted by law,
whichever is less.
 
(r) ERISA means the Employee Retirement Income Security Act of 1974, as amended.
 
(s) Events of Default is defined in Section 6.1. An Event of Default "exists" if
an Event of Default has occurred and is continuing.
 
(t) Existing Letter of Credit means the following described letter of credit
issued by the Lender and now outstanding, until such time that said letter of
credit expires or is otherwise cancelled:
 
     (u) GAAP means generally accepted accounting principles for the United
States.
 
(v) Governing Documents means, with respect to any person that is not a natural
person, all organizational and governing documents applicable thereto.
 
(w) Governmental Authority means any national, state, county, municipal or other
government, domestic or foreign, and any agency, authority, department,
commission, bureau, board, court or other instrumentality thereof.
 
(x) Governmental Requirements means all laws, rules, regulations, ordinances,
judgments, decrees, codes, orders, injunctions, notices and demand letters of
any Governmental Authority.
 
(y) Hazardous Substances means all pollutants, effluents, contaminants,
emissions, toxic or hazardous wastes and other substances, the removal of which
is required or the manufacture, use, maintenance, handling, discharge or release
of which is regulated, restricted, prohibited or penalized by any Governmental
Requirement, or even if not so regulated, restricted, prohibited or penalized,
might pose a hazard to the health and safety of the public or the occupants of
the property on which it is located or the occupants of the property adjacent
thereto, including (1) asbestos or asbestos-containing materials, (2) urea
formaldehyde foam insulation, (3) polychlorinated biphenyls (PCBs), (4)
flammable explosives, (5) radon gas, (6) laboratory wastes, (7) experimental
products, including genetically engineered microbes and other recombinant DNA
products, (8) petroleum, crude oil, natural gas, natural gas liquid, liquefied
natural gas, other petroleum products and synthetic gas usable as fuel, (9)
radioactive materials and (10) any substance or mixture listed, defined or
otherwise determined by any Governmental Authority to be hazardous, toxic or
dangerous, or otherwise regulated, affected, controlled or giving rise to
liability under any Governmental Requirement.
 
(z) Indebtedness means, with respect to any Person at any date of determination
(without duplication), (i) all indebtedness of such Person for borrowed money,
(ii) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments, (iii) all obligations of such Person in respect of
letters of credit or other similar instruments (including reimbursement
obligations with respect thereto), (iv) all obligations of such Person to pay
the deferred and unpaid purchase price of property or services, which purchase
price is due more than six months after the date of placing such property in
service or taking delivery thereof or the completion of such services, except
trade payables, (v) all obligations on account of principal of such Person as
lessee under capitalized leases, (vi) all indebtedness of other Persons secured
by a lien on any asset of such Person, whether or not such indebtedness is
assumed by such Person; provided that the amount of such indebtedness shall be
the lesser of (a) the fair market value of such asset at such date of
determination and (b) the amount of such indebtedness, and (vii) all
indebtedness of other Persons guaranteed by such Person to the extent
guaranteed; the amount of Indebtedness of any Person at any date shall be the
outstanding balance at such date of all unconditional obligations as described
above and, with respect to contingent obligations, the maximum liability upon
the occurrence of the contingency giving rise to the obligation, provided that
the amount outstanding at any time of any indebtedness issued with original
issue discount is the face amount of such indebtedness less the remaining
unamortized portion of the original issue discount of such indebtedness at such
time as determined in conformity with GAAP; and provided further that
Indebtedness shall not include any liability for current or deferred federal,
state, local or other taxes, or any trade payables.
 
(aa) Interest Determination Date means the first day of each month in each year.
 
(bb) Interest Expense means, with respect to ISC and the Subsidiaries, on a
consolidated basis, for any period (without duplication), interest expense,
whether paid or accrued (including the interest component of capitalized
leases), on all Indebtedness of ISC and the Subsidiaries for such period, net of
interest income, all determined in accordance with GAAP.
 
(cc) ISC shall have the meaning attributed to that term in the preamble to this
Agreement.
 
(dd) Letter of Credit Borrowings means as of any date the maximum aggregate
amount that the Lender could be required to pay under drafts that could properly
be drawn in compliance with the terms of all Letters of Credit outstanding on
such date, other than drafts that have been drawn and paid.
 
(ee) Letter of Credit Obligations means (a) the Letter of Credit Borrowings and
(b) the Reimbursement Obligations and the Borrowers' other obligations under
this Agreement and the Applications with respect to drawings made on Letters of
Credit, including obligations with respect to all principal, interest, fees and
other charges related thereto.
 
(ff)       Letters of Credit means (a) the Existing Letter of Credit and (b) all
letters of
credit hereafter issued by the Lender for the account of the Borrowers (or any
of them) under this Agreement.
 
(gg) LIBOR-Based Rate means the per annum rate of interest most recently
published in the Bloomberg reporting service or such other financial information
reporting service used by the Lender as of the close of business on the Closing
Date and on each Interest Determination Date (being the rate quoted for the
immediately preceding Business Day) as the London Interbank Offered Rate for
U.S. dollar deposits having a term of one month, plus the Applicable Margin. The
Lender shall determine the LIBOR-Based Rate on the Closing Date and on each
Interest Determination Date.
 
(hh) Lien means any mortgage, pledge, assignment, charge, encumbrance, lien,
security title, security interest or other preferential arrangement.
 
(ii)Loans means, collectively, the Revolving Loan, Letter of Credit Borrowings
and Reimbursement Obligations, and all extensions and renewals thereof.
 

       (jj)Margin Stock is defined in Regulation U of the Federal Reserve Board,
as amended.
 
(kk) Maximum Facility Amount means $35,000,000.
 
(11) Obligations means (1) the Revolving Loan, the Letter of Credit Obligations
and all other obligations and debts owing to the Lender and arising under the
terms of this Agreement, the Revolving Note, the Applications and the other
Credit Documents, whether now or hereafter incurred, existing or arising,
including the Revolving Loan, all Letter of Credit Borrowings and Reimbursement
Obligations with respect thereto; (2) any sums expended by the Lender in
exercising the rights and remedies described in Section 6.2; (3) all accrued
interest on the Revolving Loan and Reimbursement Obligations, and all costs,
fees, charges and expenses incurred and payable in connection therewith,
including fees payable under the terms of, or in connection with, this
Agreement; (4) all other obligations and debts owing to the Lender arising in
connection with, ancillary to, or in support of the Revolving Loan and Letter of
Credit Obligations; (5) the payment and performance of all other indebtedness,
obligations and liabilities of the Borrowers to the Lender (including
obligations of performance) of every kind whatsoever, arising directly between
the Borrowers and the Lender or acquired outright, as a participation or as
collateral security from another person by the Lender, direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter
incurred, contracted or arising, joint or several, liquidated or unliquidated,
regardless of how they arise or by what agreement or instrument they may be
evidenced or whether they are evidenced by agreement or instrument, and whether
incurred as maker, endorser, surety, guarantor, general partner, drawer,
tort-feasor, account party with respect to a letter of credit, indemnitor or
otherwise; and (6) all renewals, extensions, modifications and amendments of any
of the foregoing, whether or not any renewal, extension, modification or
amendment agreement is executed in connection therewith.
 
(mm) Obligors means the Borrowers and any other maker, endorser, surety,
guarantor or other person now or hereafter liable for the payment or
performance, in whole or in part, of any of the Obligations.
 
(nn) Permitted Contest means any appropriate proceeding conducted in good faith
by the Borrowers to contest any tax, assessment, charge, Lien or similar claim,
during the pendency of which proceeding the enforcement of such tax, assessment,
charge, Lien or claim is stayed; provided that the Borrowers have set aside on
their books or, if required by the Lender, deposited as cash collateral with the
Lender, adequate cash reserves to assure the payment of any such tax,
assessment, charge, Lien or claim.
 
(oo) Permitted Encumbrances means any Liens and other matters that are described
on Schedule II.
 
(pp) Person (whether or not capitalized) includes natural persons, sole
proprietorships, corporations, trusts, unincorporated organizations,
associations, companies, institutions, entities, joint ventures, partnerships,
limited liability companies and Governmental Authorities.
 
(qq) Prime Rate means that rate of interest designated by the Lender from time
to time as its "prime rate," it being expressly understood and agreed that the
"prime rate" is merely an index rate used by the Lender to establish lending
rates and is not necessarily the Lender's most favorable lending rate, and that
changes in the "prime rate" are discretionary with the Lender.
 
(rr) Reimbursement Obligation means at any time the obligation of the Borrowers
with respect to any Letter of Credit to reimburse the Lender for amounts
theretofore paid by the Lender pursuant to a drawing under such Letter of
Credit.
 
(ss)Revolving Loan is defined in Section 2.1.
 
(tt)         Revolving Note is defined in Section 2.2.
 
(uu)     Solvent means, with respect to any person on a particular date, that as
of such date (1) the fair value of the property of such person is greater than
the total amount of liabilities (including contingent liabilities) of such
person, (2) the present fair salable value of the assets of such person is not
less than the amount that will be required to pay the probable liability of such
person on its debts as they become absolute and matured, (3) such person is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which such person's property would constitute an unreasonably
small capital, and (4) such person does not intend to, or believe or reasonably
should have believed that it will, incur debts beyond its ability to repay as
they become due.
 
(vv) Subsidiary means, with respect to any Person, any business entity of which
more than 50% of the outstanding voting stock or other equity interest is owned
directly or indirectly by such Person and/or one or more other subsidiaries of
such Person.
 
(ww) Subsidiary(ies) means all of the subsidiaries of ISC.
 
(xx)       Termination Date means the maturity date of the Revolving Loan (which
is initially April 7, 2010), as such date may be extended from time to time
pursuant to Section 2.5 or accelerated pursuant to Section 6.2.
 
SECTION 1.3 Joint and Several Liability.
 
(a)Each Borrower, separately and severally, hereby appoints and designates ISC
as
its agent and attorney-in-fact to act on behalf of it for all purposes of the
Credit Documents. ISC shall have authority to exercise on behalf of each
Borrower all rights and powers that ISC deems necessary, incidental or
convenient in connection with the Credit Documents, including the authority to
execute and deliver certificates, documents, agreements and other instruments
referred to or provided for in the Credit Documents, request Advances and
Letters of Credit hereunder, receive all proceeds of Advances, give all notices,
approvals and consents required or requested from time to time by the Lender and
take any other actions and steps that each Borrower could take for its own
account in connection with the Credit Documents from time to time, it being the
intent of each Borrower to grant to ISC plenary power to act on behalf of each
Borrower in connection with and pursuant to the Credit Documents. The
appointment of ISC as agent and attorney-in-fact for each Borrower hereunder
shall be coupled with an interest and be irrevocable so long as any Credit
Document shall remain in effect. The Lender need not obtain any Borrower's
consent or approval for any act taken by ISC pursuant to any Credit Document,
and all such acts shall bind and obligate ISC and each Borrower, jointly and
severally. Each Borrower forever waives and releases any claim (whether now or
hereafter arising) against the Lender based on any claim of ISC's lack of
authority to act on behalf of each Borrower in connection with the Credit
Documents.
 
(b) Each of the Borrowers, and by its acceptance of this Agreement, the Lender
hereby confirm that it is the intention of all such Persons that this Agreement
and the Obligations of each of the Borrowers hereunder not constitute a
fraudulent transfer or conveyance for purposes of the United States Federal
Bankruptcy Code, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar Governmental Requirement covering the protection of
creditors' rights or the relief of debtors to the extent applicable to this
Agreement and the Obligations of each of the Borrowers hereunder. To effectuate
the foregoing intention, each of the Borrowers and the Lender hereby irrevocably
agrees that the Obligations and all of the other liabilities of each of the
Borrowers under this Agreement shall be limited to the maximum amount as will,
after giving effect to such maximum amount and all of the other contingent and
fixed liabilities of such Borrower that are relevant under such Governmental
Requirement, and after giving effect to any collections from, any rights to
receive contributions from, or any payment made by or on behalf of any of the
other Borrowers in respect of the Obligations of such other Borrower under this
Agreement, result in the Obligations and all of the other liabilities of each of
the Borrowers under this Agreement not constituting a fraudulent transfer or
conveyance.
 
(c) Each Borrower (i) acknowledges that it has had full and complete access to
the underlying papers relating to the Obligations and all other papers executed
by any person in connection with the Obligations, has reviewed them and is fully
aware of the meaning and effect of their contents; (ii) is fully informed of all
circumstances that bear upon the risks of executing this Agreement and the other
Credit Documents that a diligent inquiry would reveal; (iii) has adequate means
to obtain from ISC on a continuing basis information concerning IS C's financial
condition and is not depending on the Lender to provide such information, now or
in the future; and (iv) agrees that the Lender shall have any obligation to
advise or notify it or to provide it with any data or information.
 
(d) Each Borrower hereby agrees that its obligations and liabilities with
respect to the Obligations are joint and several with ISC, continuing, absolute
and unconditional (subject to the provisions of subsection (b) of this section).
Without limiting the generality of the foregoing, the obligations and
liabilities of each Borrower with respect to the Obligations shall not be
released, discharged, impaired, modified or in any way affected by (i) the
invalidity or unenforceability of any Credit Document, (ii) the failure of the
Lender to give each Borrower a copy of any notice given to ISC, (iii) any
modification, amendment or supplement of any obligation, covenant or agreement
contained in any Credit Document, (iv) any compromise, settlement, release or
termination of any obligation, covenant or agreement in any Credit Document, (v)
any waiver of payment, performance or observance by or in favor of ISC of any
obligation, covenant or agreement under any Credit Document, (vi) any consent,
extension, indulgence or other action or inaction, or any exercise or
non-exercise of any right, remedy or privilege with respect to any Credit
Document, (vii) the extension of time for payment or performance of any of the
Obligations, or (viii) any other matter that might otherwise be raised in
avoidance of, or in defense against an action to enforce, the obligations of
each Borrower under this Agreement, the Revolving Note or any other Credit
Document.
 
(e)None of the Borrowers will exercise any rights that it may have or acquire by
way of subrogation under this Agreement or any of the other Credit Documents or
the Subrogation and Contribution Agreement referred to in subsection (f) below,
by any payment made hereunder or under any of the other Credit Documents or
otherwise, until all the Obligations have been paid in full and this Agreement
has been terminated and is no longer subject to reinstatement. If any amount
shall be paid to a Borrower on account of any such subrogation rights at any
time when all of the Obligations shall not have been paid in full and this
Agreement terminated, such amount shall be held in trust for the benefit of the
Lender and shall be paid forthwith to the Lender to be credited and applied upon
the Obligations, whether matured or unmatured, in accordance with the terms of
the Credit Documents.
 
(0 The Borrowers will not amend or waive any provision of the Subrogation and
Contribution Agreement dated the Closing Date entered into by the Borrowers nor
consent to any departure from such Subrogation and Contribution Agreement,
without having obtained the prior written consent of the Lender to such
amendment, waiver or consent.
 
ARTICLE 2
 
Credit to be Extended
 
Under this Agreement
 
SECTION 2.1 Revolving Loan. From the Closing Date to the Termination Date, the
Lender agrees, upon the terms and subject to the conditions of this Agreement
and subject to the limitations set forth below with respect to the maximum
amount of Advances permitted to be outstanding from time to time, to make a
revolving loan (the "Revolving Loan") available to the Borrowers, jointly and
severally, pursuant to which the Borrowers may from time to time jointly and
severally borrow from the Lender and repay and reborrow, such sums as may be
needed by the Borrowers for the purposes expressed in this Agreement, up to a
maximum aggregate principal amount at any one time outstanding not exceeding the
difference between (i) the Maximum Facility Amount in effect from time to time,
and (ii) the sum of the then-outstanding (x) Advances, (y) Letter of Credit
Borrowings and (z) Reimbursement Obligations. Each advance to the Borrowers
under the Revolving Loan (an "Advance") will be made on prior written notice to
the Lender made not later than 1:00 p.m. Mobile, Alabama time on the date such
Advance is to be made, which notice shall be signed by an Authorized
Representative of the Borrowers and shall set forth the amount of the Advance
requested and the date on which the Advance is to be made. Not later than 4:00
p.m. Mobile, Alabama time on the date specified for the Advances, the Lender
shall make available the amount of the Advances to be made by it on such date to
the Borrowers by depositing the proceeds thereof into an account with the Lender
in the name of the Borrowers. The Advances shall bear interest as provided in
Section 2.3. The Lender's obligation to make Advances shall terminate, if not
sooner terminated pursuant to the provisions of this Agreement, on the
Termination Date. The Lender shall have no obligation to make Advances if an
Event of Default exists.
 
SECTION 2.2 Revolving Note. All Advances shall be evidenced by a certain
revolving note (the "Revolving Note"), payable to the order of the Lender, duly
executed on behalf of the Borrowers, dated the Closing Date, in the principal
amount of the Maximum Facility Amount and satisfactory in form and substance to
the Lender. The Revolving Note shall be payable in full as to principal on the
Termination Date. The Revolving Note shall be valid and enforceable as to the
aggregate amount of the Revolving Loan outstanding from time to time, whether or
not the full amount of the Revolving Loan is actually advanced by the Lender to
the Borrowers.
 
SECTION 2.3 Interest.
 
(a) The Revolving Note shall bear interest from its date until payment in full
on the unpaid principal balance at the rate per annum equal to the LIBOR-Based
Rate. If it is impossible or impractical to obtain the LIBOR-Based Rate for a
certain time period, the Revolving Loan shall bear interest at the Prime Rate.
Such interest shall be payable monthly on the first day of each month in each
year, commencing on April 1, 2008, and upon payment in full. Interest will be
computed on an Actual/360 Day Basis.
 
(b) If an Event of Default exists, the Revolving Note shall bear interest at the
Default Rate, until the earlier of (1) such time as all amounts due hereunder
are paid in full or (2) no such Event of Default exists.
 
(c) The Borrowers agree to pay to the Lender, on demand, a late charge equal to
five percent (5.0%) of any payment that is not paid within twelve (12) days
after it is due. The late charge shall never be less than $10.00 on each
payment. This provision shall not be deemed to excuse a late payment or be
deemed a waiver of any other right the Lender may have, including the right to
declare the entire unpaid principal and interest immediately due and payable and
the right to collect interest on any late payment at the Default Rate.
 
SECTION 2.4 Prepayments. The Borrowers may at any time prepay all or any part of
the Loans, without premium or penalty. Accrued interest to the date of
prepayment shall be paid on any partial prepayment of the Revolving Note on the
next succeeding monthly interest payment date, and shall be paid on any full
prepayment of the Revolving Note in connection with the termination of this
Agreement on the date of such prepayment.

 
SECTION 2.5 Extension of Termination Date. The Borrowers and the Lender may from
time to time extend the then-current Termination Date to any subsequent
termination date upon which the Borrowers and the Lender may agree by executing
a written extension agreement. Upon the execution of such an extension agreement
by the Borrowers and the Lender, the maturity date of the Revolving Loan shall
be extended to the agreed-upon termination date, and the agreed-upon termination
date shall become the new "Termination Date" for purposes of this Agreement.
 
SECTION 2.6 Place and Time of Payments.
 
(a) All payments by the Borrowers to the Lender under this Agreement and the
other Credit Documents shall be made in lawful currency of the United States and
in immediately available funds to the Lender at its main office in Mobile,
Alabama at the hand delivery address set forth in Section 7.1 or at such other
address within the continental United States as shall be specified by the Lender
by notice to the Borrowers. Any payment received by the Lender after 2:00 p.m.
(Mobile, Alabama time) on a Business Day (or at any time on a day that is not a
Business Day) shall be deemed made by the Borrowers and received by the Lender
on the following Business Day.
 
(b) All amounts payable by the Borrowers to the Lender under this Agreement or
any of the other Credit Documents for which a payment date is expressly set
forth herein or therein shall be payable on the specified due date without
notice or demand by the Lender. All amounts payable by the Borrowers to the
Lender under this Agreement or the other Credit Documents for which no payment
date is expressly set forth herein or therein shall be payable ten days after
written demand by the Lender to the Borrowers. The Lender may, at its option,
send written notice or demand to the Borrowers of amounts payable on a specified
due date pursuant to this Agreement or the other Credit Documents, but the
failure to send such notice shall not affect or excuse the Borrowers' obligation
to make payment of the amounts due on the specified due date.
 
(c) Payments that are due on a day that is not a Business Day shall be payable
on the next succeeding Business Day, and any interest payable thereon shall be
payable for such extended time at the specified rate.
 
(d) Except as otherwise required by law, payments received by the Lender shall
be applied first to expenses, fees and charges, then to interest and fmally to
principal.
 
SECTION 2.7 Letter of Credit Borrowings.
 
(a)From and after the Closing Date to and including thirty Business Days prior
to the Termination Date, the Lender may, at its sole discretion, upon the terms
and subject to the conditions of this Agreement, issue Letters of Credit from
time to time for the account of the Borrowers in such amounts as may be
requested by the Borrowers and as shall be approved by the Lender, up to a
maximum aggregate amount of Letter of Credit Borrowings at any one time
outstanding that, when added to (i) the then-outstanding Reimbursement
Obligations plus (ii) the aggregate amount of the Advances then outstanding (and
not yet repaid), would not exceed the Maximum Facility Amount; provided,
however, that no Letter of Credit shall be issued if the issuance thereof would
cause the aggregate outstanding amount of Letter of Credit Borrowings and
Reimbursement Obligations to exceed $8,000,000. For all purposes of this
Agreement, the Existing Letter of Credit shall be deemed to have been issued
under this Agreement.
 
(b) Each request by the Borrowers for the issuance of a Letter of Credit (an
"Application") shall, if required by the Lender, be submitted to the Lender,
within a reasonable time prior to the date the Letter of Credit is to be issued,
shall be on the Lender's then-standard application form for letters of credit,
shall obligate the Borrowers to reimburse the Lender on demand for any amounts
drawn under a Letter of Credit and such other sums as may be provided for
therein, and shall be executed by an Authorized Representative of the Borrowers.
In the event of any conflict between the provisions of any Application and the
provisions of this Agreement, the provisions of this Agreement shall govern.
 
(c) Each Letter of Credit shall (i) be a letter of credit issued in the ordinary
course of the business of the Borrowers; (ii) expire by its terms on a date not
later than ten Business Days prior to the Termination Date; (iii) be in an
amount that complies with paragraph (a) of this Section 2.7; and (iv) contain
such further provisions and conditions as are standard and reasonable for
ordinary irrevocable letters of credit and as may be requested by the Borrowers
and reasonably satisfactory to the Lender.
 
(d) For each Letter of Credit the Lender issues and all renewals thereof, the
Lender shall receive from the Borrowers, a letter of credit fee equal to the
rate of one percent (1.0) per annum of the stated amount of the Letter of Credit
being issued or renewed. Such fee shall be payable in advance on the date of
issuance or renewal, as the case may be, and shall not be refundable under any
circumstances and shall be calculated on an Actual/360 Day Basis.
 
(e) The Borrowers shall pay to the Lender administrative and other fees, if any,
in connection with the Letters of Credit in such amounts and at such times as
the Lender and the Borrowers shall agree from time to time.
 
    (f)  If a draft drawn under a Letter of Credit is presented to the Lender
and the Lender honors such draft, the Borrowers shall, immediately upon demand
of the Lender therefor, reimburse the Lender for the amount of such draft, with
interest thereon from the date such draft is honored by the Lender to and
including the date of reimbursement by the Borrowers to the Lender therefor, at
the LIBOR-Based Rate. If the Borrowers fail so to reimburse the Lender,
immediately upon demand therefor, for any amount due to the Lender on account of
a draft drawn under the Letter of Credit and honored by the Lender, together
with accrued interest thereon, by the close of business on the next Business Day
after such amount becomes due, the Lender may, at its sole discretion, without
exceeding the Maximum Facility Amount, and without further notice to or demand
upon the Borrowers, make an Advance to itself for the purpose of paying such
amount due to the Lender and interest thereon. Any such Advance shall be treated
as any other Advance hereunder for all purposes. Interest on any such Advance
will be at the LIBOR-Based Rate.


SECTION 2.8 Availability Fee. The Borrowers shall pay to the Lender an
availability fee (the "Availability Fee") that begins to accrue on the Closing
Date and shall be computed at the rate of one hundred twenty-five thousandths of
one percent (.125%) per annum times the daily average difference between (1) the
Maximum Facility Amount and (2) the sum of (i) the aggregate outstanding
principal amount of the Advances, (ii) Letter of Credit Borrowings and (iii)
Reimbursement Obligations. The Availability Fee shall be payable in arrears on
the last day of each successive January, April, July and October and on the
Termination Date, commencing on April 30, 2008. The Availability Fee shall be
computed on an Actual/360 Day Basis.
 
SECTION 2.9 Commitment/Origination Fees.
 
(a) The Borrowers will pay the Lender a commitment fee equal to $35,000, which
fee shall be payable on the Closing Date and will be fully earned and
non-refundable on the Closing Date.
 
(b) The Borrowers will pay the Lender an origination fee equal to $50,000 which
fee shall be payable on the Closing Date and will be fully earned and
non-refundable on the Closing Date.
 
 
ARTICLE 3
 
Representations and Warranties
 
Each of the Borrowers represents and warrants to the Lender as follows: SECTION
3.1 Organization, Powers, etc.
 
(a) It is an entity duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization or formation.
 
(b) It has the requisite power and authority to own its properties and to carry
on its business as now being conducted and is duly qualified or registered to do
business in every jurisdiction where the character of its properties or the
nature of its activities makes such qualification or registration necessary.
 
(c) It has the requisite power to execute, deliver and perform any Credit
Documents to which it is a party.
 
SECTION 3.2 Authorization of Borrowing, etc. The execution, delivery and
performance of any Credit Documents to which it is a party (a) have been duly
authorized by all requisite action (including any necessary shareholder action),
and (b) will not violate any Governmental Requirement, its Governing Documents
or any indenture, agreement or other instrument to which it is a party, or by
which it or any of its properties are bound, or be in conflict with, result in a
breach of or constitute a default under, any such indenture, agreement or other
instrument, or result in the creation or imposition of any Lien, upon any of its
properties except as contemplated by the Credit Documents.
 
SECTION 3.3 Litigation. There are no actions, suits or proceedings (whether or
not purportedly on its behalf) pending or, to the best of its knowledge,
threatened against or affecting it, by or before any Governmental Authority,
that involve any of the transactions contemplated by the Credit Documents or the
possibility of any judgment or liability that might reasonably be expected to
result in any material adverse change in its business, operations, properties or
condition, financial or otherwise; and it is not, to the best of its knowledge,
in default with respect to any Governmental Requirement.
 
SECTION 3.4 Agreements. It is not a party to any agreement or instrument, or
subject to any restriction in its Governing Documents that materially and
adversely affects its business, operations, properties or condition, financial
or otherwise, and it is not in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
agreement or instrument to which it is a party, which default might reasonably
be expected to have a material adverse effect upon its business, operations,
properties or condition, financial or otherwise.
 
SECTION 3.5 Federal Reserve Board Regulations. It does not intend to use any
part of the proceeds of the Credit, and has not incurred any indebtedness to be
reduced, retired or purchased by it out of such proceeds, for the purpose of
purchasing or carrying any Margin Stock, and it does not own and has no
intention of acquiring any such Margin Stock.
 
SECTION 3.6 Investment Company Act. It is not an "investment company," or a
company "controlled" by an "investment company," as such terms are defined in
the Investment Company Act of 1940, as amended.
 
SECTION 3.7 ERISA.
 
(a) The execution and delivery of this Agreement and the issuance and delivery
of the Revolving Note as contemplated hereby will not involve any prohibited
transaction within the meaning of ERISA or Section 4975 of the Internal Revenue
Code, as amended.
 
(b) Based on ERISA and the regulations and published interpretations thereunder,
it is in compliance in all material respects with the applicable provisions of
ERISA.
 
(c) No "Reportable Event," as defined in Section 4043(b) of Title IV of ERISA,
has occurred with respect to any plan maintained by it.
 
SECTION 3.8 Enforceability. Any Credit Documents to which it is a party
constitute its legal, valid and binding obligations, enforceable in accordance
with their terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and other laws affecting creditors' rights and remedies generally and
by general principles of equity, whether considered in a proceeding at law or in
equity.
 
SECTION 3.9 Consents, Registrations, Approvals, etc. No registration with or
consent or approval of, or other action by, any Governmental Authority is
required for the execution, delivery and performance of any Credit Documents to
which it is a party.
 
SECTION 3.10 Financial Condition.
 
(a) ISC's consolidated financial statements that have been furnished to the
Lender were prepared in conformity with GAAP consistently applied throughout the
periods involved, are in accordance with its books and records, are correct and
complete and present fairly its financial condition as of the date or dates
indicated and for the periods involved in accordance with GAAP applied on a
consistent basis.
 
(b) Since the date of such financial statements no material adverse change in
ISC's consolidated financial condition, business or operations has occurred.
 
(c) ISC has no liability, direct or contingent, that is material in amount and
that is not reflected in its consolidated financial statements.
 
(d) It has good and marketable title to all its properties and assets reflected
on the financial statements except for properties and assets disposed of since
the date thereof as no longer used or useful in the conduct of its business or
disposed of in the ordinary course of its business.
 
(e) All such properties and assets are free and clear of all Liens, except as
otherwise permitted or required by the provisions of this Agreement and the
other Credit Documents.
 
SECTION 3.11 No Misleading Information. To the best knowledge of the Borrowers,
neither this Agreement nor any of the other Credit Documents, nor any
certificate, written statement or other document furnished to the Lender by or
on behalf of the Borrowers in connection with the transactions contemplated
hereby contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained herein or
therein not misleading; and there is no fact known to the Borrowers that the
Borrowers have not disclosed to the Lender that materially adversely affects or,
so far as the Borrowers can now reasonably foresee, will materially adversely
affect the properties, or financial or other condition of the Borrowers or the
ability of the Borrowers to perform their obligations hereunder and under the
other Credit Documents.
 
SECTION 3.12 Taxes.
 
 
(a) It has filed or caused to be filed all tax returns that, to the knowledge of
its officers, are required to be filed with any Governmental Authority, and it
has paid or has caused to be paid all taxes as shown as due on said returns or
on any assessment received by it.


(b) It has reserves that are believed by its officers to be adequate for the
payment of additional taxes for years that have not been audited by the
respective tax authorities.
 
(c) All payments made or to be made by it under or pursuant to this Agreement
and the Revolving Note shall be made free and clear of, and without deduction or
withholding for an account of, any taxes.
 
SECTION 3.13 Patents, Trademarks. It owns, or possesses the right to use, all
the patents, trademarks, service marks, trade names, copyrights, franchises,
consents, authorizations and licenses and rights with respect to the foregoing,
necessary for the conduct of its business as now conducted and proposed to be
conducted, without any known conflict with the rights of others.
 
SECTION 3.14 Hazardous Substances.
 
(a) Except as otherwise disclosed in writing to the Lender, it has never caused
or permitted any Hazardous Substance to be placed, held, located, released or
disposed of in violation of any Governmental Requirement on, under or at any
real property legally or beneficially owned, leased or operated by it, and such
property has never been used by it or, to the best of its knowledge, by any
other person as a dump site or permanent or temporary storage site for any
Hazardous Substance, in violation of any Governmental Requirement.
 
(b) To the best of its knowledge and except as otherwise disclosed in writing to
the Lender, it has no liabilities with respect to Hazardous Substances, and no
facts or circumstances exist that could give rise to liabilities with respect to
Hazardous Substances.
 
SECTION 3.15 Solvency. It is and will remain Solvent, taking into account the
transactions contemplated by the Credit Documents.
 
SECTION 3.16 Foreign Trade Control Regulations. To the best of its knowledge,
none of the transactions contemplated herein will violate the provisions of any
statute or regulation enacted to prohibit or limit economic transactions with
certain foreign Persons including any of the provisions of the Foreign Assets
Control Regulations of the United States of America (Title 31, Code of Federal
Regulations, Chapter V, Page 500, as amended).
 
 
ARTICLE 4
 
Conditions of Lending
 
The obligation of the Lender to lend hereunder is subject to the following
conditions precedent:
 
SECTION 4.1 Representations and Warranties. On and as of the Closing Date and
any later date on which Credit is to be extended hereunder, the representations
and warranties set forth in Article 3 must be true and correct with the same
effect as though they had been made on and as of such date, except to the extent
that they expressly relate to an earlier date.
 
SECTION 4.2 No Default. On and as of the Closing Date and any later date on
which Credit is to be extended hereunder, the Borrowers must be in compliance
with all the terms and provisions set forth in this Agreement on their part to
be observed or performed, and no Event of Default, nor any event that upon
notice or lapse of time or both would constitute an Event of Default, may exist.
 
SECTION 4.3 Automatic Representations and Warranties. The making of any request
for an Advance (or permitting any Advance to be made without a prior written
disclosure to the Lender to the contrary) shall constitute an automatic
representation and warranty by the Borrowers that the representations and
warranties contained in Article 3 are true and correct on and as of the date of
such Advance and that no Event of Default, nor any event that upon notice or
lapse of time or both would constitute an Event of Default, exists.
 
SECTION 4.4 Required Items. On and as of the Closing Date and any later date on
which Credit is to be extended hereunder, the Lender must have received all
financial statements, reports and other items required as of that date under
Article 2 and Article 5 of this Agreement.
 
SECTION 4.5 Authorized Representative Certificates. On and as of the Closing
Date the Borrowers must have delivered to the Lender the following certificates
executed by the appropriate Authorized Representatives of the Borrowers, each of
which certificates must be of a current date and must be satisfactory in form
and substance to the Lender: (a) a certificate confirming compliance by the
Borrowers with the conditions precedent set forth in Sections 4.1 and 4.2; (b) a
certificate certifying as in full force and effect resolutions of the directors,
shareholders or other appropriate persons under the Governing Documents and
applicable law authorizing the transactions contemplated by the Credit Documents
and authorizing certain Authorized Representatives of the Borrowers to execute
the Credit Documents on behalf of the Borrowers and to act on behalf of the
Borrowers with respect to the Credit Documents, including the authority to
request disbursements of the proceeds of the Credit and to direct the
disposition of such proceeds; and (c) a certificate certifying as true and
correct attached copies of the Governing Documents of the Borrowers and the
incumbency and signature of each Authorized Representative of the Borrowers
specified in said resolutions. The Lender may conclusively rely on the certified
resolutions described in Section 4.5(b) as to all actions on behalf of the
Borrowers by the Authorized Representatives specified therein until the Lender
receives further duly adopted resolutions cancelling or amending the prior
resolutions.
 
SECTION 4.6 Other Supporting Documents. The Lender must receive on or before the
Closing Date the following, each of which must be satisfactory to the Lender in
form and content, (a) such legal opinions, certificates, proceedings,
instruments and other documents as the Lender or its counsel may reasonably
request to evidence (1) compliance by the Borrowers and all other parties to the
Credit Documents with legal requirements, (2) the truth and accuracy as of the
Closing Date of the respective representations thereof contained in the Credit
Documents, and (3) the due performance or satisfaction by such parties at or
prior to the Closing Date of all agreements then required to be performed and
all conditions then required to be satisfied by them pursuant to the Credit
Documents, and (b) such additional supporting documents as the Lender or its
counsel may reasonably request.
 
ARTICLE 5
 
Covenants
 
Each of the Borrowers covenants and agrees that such Borrowers shall:
 
SECTION 5.1 Existence. Do or cause to be done all things necessary to preserve
and keep in full force and effect its existence, rights and franchises and
comply with all applicable Governmental Requirements.
 
SECTION 5.2 Continuation of Current Business, Offices, Name, etc.Not, without
the prior written consent of the Lender, such consent not to be unreasonably
withheld, (a) engage in any business other than the business now being conducted
by it and other businesses directly related thereto; (b) change its name or
conduct its business in any name other than its current name; (c) enter into (1)
any agreement whereby the management, supervision or control of its business is
delegated to or placed in any person other than its governing body and officers
or (2) any contract or agreement whereby any of its principal functions are
delegated to or placed in any agent or independent contractor.
 
SECTION 5.3 Sale of Assets, Consolidation, Merger. Not (a) other than as
reasonably acceptable to the Lender, sell or otherwise dispose of all or a
substantial part of its properties or assets to any person; or (b) consolidate
with, or merge into, any corporation or other entity, or merge any corporation
or other entity into it; provided, however, that ISC may merge with any
Subsidiary or any other Person, if (1) at the time of such transaction and after
giving effect thereto, no Event of Default shall have occurred or be continuing,
(2) the surviving entity of such consolidation or merger shall be ISC and (3)
after giving effect to the transaction, ISC's Consolidated Tangible Net Worth
shall be greater or equal to its Consolidated Tangible Net Worth prior to the
merger.
 
SECTION 5.4 Accounting Records. Keep proper books of record and account in which
full, true and correct entries are made in accordance with GAAP applied on a
consistent basis.
 
    SECTION 5.5 Reports to the Lender. Furnish to the Lender:
 
(a) within 90 days after the end of each fiscal year, consolidated financial
statements (including a consolidated balance sheet and the related statements of
income, cash flows and retained earnings) of 1SC for such fiscal year, together
with statements in comparative form for the preceding fiscal year, all in
reasonable detail, prepared in accordance with GAAP consistently applied
throughout the periods involved, and audited and certified by independent
certified public accountants of recognized standing selected by ISC and
satisfactory to the Lender (the form of such certification also to be
satisfactory to the Lender);
 
(b) within 45 days after the end of each of the first three quarters of each
fiscal year, consolidated financial statements of ISC similar to those referred
to in Section 5.5(a) for such quarter and for the period beginning on the first
day of the fiscal year and ending on the last day of such quarter, unaudited but
certified by an Authorized Representative of ISC;
 
(c) not later than 45 days after the end of each calendar quarter (commencing
with the quarter ending March 31, 2008), a compliance certificate duly executed
by an Authorized Representative of ISC substantially in the form of Schedule 5.5
attached hereto;
 
(d) with the financial statements submitted under Section 5.5(a) and 5.5(b), a
certificate signed by the party certifying said statement to the effect that no
Event of Default, nor any event that, upon notice or lapse of time or both,
would constitute an Event of Default, exists or, if any such Event of Default or
event exists, specifying the nature and extent thereof;
 
(e) promptly upon receipt thereof, copies of all other reports, management
letters and other documents submitted to it by independent accountants in
connection with any annual or interim audit of its books made by such
accountants; and (0 as soon as practical, from time to time, such other
information regarding its operations, business affairs and financial condition
as the Lender may reasonably request.
 
SECTION 5.6 Maintenance. Maintain, preserve and protect all franchises and trade
names and preserve all the remainder of its property used or useful in the
conduct of its business and keep the same in good repair, working order and
condition, and from time to time make, or cause to be made, all needful and
proper repairs, renewals, replacements, betterments and improvements thereto, so
that the business carried on in connection therewith may be properly and
advantageously conducted at all times.
 
SECTION 5.7 Insurance. Maintain (a) adequate insurance on its properties to such
extent and against such risks, including fire, as is customary with companies in
the same or a similar business, (b) necessary worker's compensation insurance
and (c) such other insurance as may be required by law or as may reasonably be
required in writing by the Lender.
 
SECTION 5.8 Payment of Indebtedness, Taxes, etc. (a) Pay its indebtedness and
obligations in accordance with normal terms; (b) pay all taxes, assessments and
governmental charges or levies imposed upon it or upon its income and profits or
upon any of its properties before they become in default, except any such tax,
assessment or governmental charge that is subject to a Permitted Contest; and
(c) pay all lawful claims for labor, materials and supplies or otherwise, which,
if unpaid, might become a Lien upon any of its properties, except any such claim
that is subject to a Permitted Contest.
 
SECTION 5.9 Litigation Notice. Promptly notify the Lender of any action, suit or
proceeding at law or in equity or by or before any Governmental Authority that,
if adversely determined, might reasonably be expected to impair its ability to
perform its obligations under any of the Credit Documents to which it is a
party, might reasonably be expected to impair its right to carry on its business
substantially as now conducted, or might reasonably be expected to materially
and adversely affect its business, operations, properties or condition,
financial or otherwise.
 
SECTION 5.10 Visitation. Permit representatives of the Lender from time to time
to visit and inspect any of its offices and properties and to examine its assets
and books of account and to discuss its affairs, finances and accounts with and
be advised as to the same by its officers, all at such reasonable times and
intervals as the Lender may desire.
 
SECTION 5.11 Notice of Default. Promptly notify the Lender of the existence of
any Event of Default, or any event that upon notice or lapse of time or both
would constitute an Event of Default.
 
SECTION 5.12 Further Assurances. At its cost and expense, upon request of the
Lender, duly execute and deliver, or cause to be duly executed and delivered, to
the Lender such further instruments and do and cause to be done such further
acts as may be reasonably necessary or proper in the opinion of the Lender or
its counsel to carry out more effectively the provisions and purposes of the
Credit Documents.
 
SECTION 5.13 Transactions with Related Persons. Not enter into any transaction
with any Obligor or any officer, director, partner, member or Affiliate unless
the terms of that transaction are no less favorable to it than those that would
be obtained on an arms-length basis.
 
SECTION 5.14 Use of Credit Proceeds. Not, directly or indirectly use any part of
the proceeds of the Credit (a) for any purpose other than working capital or (b)
without limiting the generality of the foregoing, for the purpose of purchasing
or carrying any Margin Stock, or of reducing, retiring or purchasing any
indebtedness incurred for such purpose; or take any other action that would
involve a violation of Section 7 of the Securities Exchange Act of 1934, as
amended, or any regulation issued thereunder, including Regulation U or
Regulation X of the Federal Reserve Board, in connection with the transactions
contemplated hereby; provided, however, that nothing set forth in this Section
5.14 or elsewhere in this Agreement shall be construed as imposing any duty on
the Lender to supervise the use or application of the Credit proceeds or any
liability on the Lender to any person if the Credit proceeds are not used for
the purposes set forth in this Agreement.
 
    SECTION 5.15 Financial Covenants.
 
(a)Dividends or Distributions. Not create or otherwise cause or permit to exist
or become effective any consensual encumbrance or restriction on the ability of
any Subsidiary to pay dividends or make any other distributions on its capital
stock or limited liability company interests, as the case may be, to the
Borrowers.
 
(b)        Indebtedness. Not incur any new Indebtedness (excluding any
Indebtedness pursuant to this Agreement) other than Indebtedness incurred to
finance the acquisition an/or construction of any vessels, provided that the
principal amount of such Indebtedness shall not exceed eighty percent (80%) of
such acquisition and/or construction price, unless such Indebtedness is
subordinated to all existing Indebtedness and the Obligations.
 
(c) Liens. Not incur, create, assume or permit to exist any Lien on any of its
properties, now or hereafter owned, other than:
 
(1)  
Liens securing the payment of obligations permitted under Section 5.8(b);

 
                   (2) other Permitted Encumbrances;
 
(3)  
deposits under workmen's compensation, unemployment insurance and Social
Security laws, or to secure the performance of bids, tenders, contracts (other
than for the repayment of borrowed money) or leases or to secure statutory
obligations or surety or appeal bonds, or to secure indemnity, performance or
other similar bonds in the ordinary course of business;

 
(4)  
Liens imposed by law, such as carriers', warehousemen's or mechanics' liens,
incurred in good faith in the ordinary course of business and that are not
delinquent or that are subject to Permitted Contests, and any Lien arising out
of a judgment or award not exceeding $500,000 with respect to which an appeal is
being prosecuted, a stay of execution pending such appeal having been secured;

 
(5)  
Liens in favor of the Lender;

 
(6)  
Liens for taxes, assessments or other governmental charges or levies that are
not delinquent or that are subject to Permitted Contests; and

 
(7)  
purchase money Liens on equipment (arising substantially contemporaneously with
the purchase of such equipment) acquired in the ordinary course of business to
secure the purchase price of such equipment or to secure indebtedness incurred
solely for the purpose of financing the acquisition of such equipment, or any
Lien existing on the equipment at the time of its acquisition, provided that (A)
the indebtedness secured by

 
 


such Lien does not exceed the purchase price or fair market value, whichever is
less, of the equipment so acquired at the time of its acquisition, (B) the
equipment is used or useful in the ordinary course of business of the acquiring
person, and (C) the Lien does not cover any property other than the equipment so
acquired.
 
(d)            Guaranties. Not guarantee, endorse, become surety for or
otherwise in any way become or be responsible for the indebtedness, liabilities
or obligations of any third party, other than RTI Logistics, L.L.C.
 
(e)            Subordination of Inter-Company Indebtedness. With respect to ISC,
procure that, upon the occurrence and continuation of an Event of Default, no
payments are made by any of the Borrowers on any inter-company Indebtedness
until such time as the Obligations have been paid in full.
 
(f) Solvency. Continue to be Solvent.
 
(g)            Consolidated Indebtedness to Consolidated EBITDA Ratio. Maintain,
on a consolidated basis, a ratio of Consolidated Indebtedness to Consolidated
EBITDA of not more than 4.25 to 1.00 for ISC and the Subsidiaries through the
Termination Date, as measured at the end of each fiscal quarter based on the
four most recent fiscal quarters for which financial information is available.
 
(h)            Working Capital. Maintain on a consolidated basis for ISC and the
Subsidiaries a ratio of current assets to current liabilities of not less than
1.00 to 1.00, as measured at the end of each fiscal quarter.
 
(i)            Consolidated Tangible Net Worth. Maintain a Consolidated Tangible
Net Worth, as measured at the end of each fiscal quarter, in an amount of not
less than the sum of One Hundred Sixty Million Dollars ($160,000,000) and fifty
percent (50%) of all net income of ISC and the Subsidiaries (on a consolidated
basis) earned after July 1, 2005.
 
(j)Consolidated EBITDA to Interest Expense. Maintain a ratio of Consolidated
EBITDA to Interest Expense of not less than 2.50 to 1.00, measured at the end of
each fiscal quarter based on the four most recent fiscal quarters for which
financial information is available.
 
(k) Fiscal Year. Not change its fiscal year.
 
(1)Change of Control. In the case of ISC, cause or permit a Change of Control.
 
SECTION 5.16 Change in Management. Promptly notify the Lender of any change in
the senior executive officers of the Borrowers.


 
ARTICLE 6
Events of Default
 
SECTION 6.1 Events of Default. The occurrence of any of the following events
shall constitute an event of default (an "Event of Default") under this
Agreement (whatever the reason for such event and whether or not it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
Governmental Requirement):
 
(a) any representation or warranty made in this Agreement or in any of the other
Credit Documents shall prove to be false or misleading in any material respect
as of the time made; or
 
(b) any report, certificate, financial statement or other instrument furnished
in connection with the Credit, this Agreement or any of the other Credit
Documents, shall prove to be false or misleading in any material respect as of
the time furnished; or
 
(c) default shall be made in the payment when due of any of the Obligations; or
 
(d) default shall be made in the due observance or performance of any covenant,
condition or agreement on the part of the Borrowers to be observed or performed
pursuant to the terms of Sections 5.2, 5.3 and 5.15 hereof; or
 
(e) default shall be made in the due observance or performance of any covenant,
condition or agreement on the part of the Borrowers to be observed or performed
pursuant to the terms of this Agreement (other than any covenant, condition or
agreement, default in the observance or performance of which is elsewhere in
this Section 6.1 specifically dealt with) and such default shall continue
unremedied until the first to occur of (1) the date that is 30 days after
written notice by the Lender to the Borrowers or (2) the date that is 30 days
after the Borrowers first obtains knowledge thereof; or
 
(f) failure of Borrowers to timely perform any covenant in the Credit Documents
requiring the furnishing of notices, financial reports or other information to
the Lender within ten (10) Business Days of when due; or
 
(g) any default or event of default, as therein defined, shall occur under any
of the other Credit Documents (after giving effect to any applicable notice,
grace or cure period specified therein); or
 
(h) (1) default shall be made with respect to any Indebtedness (other than the
Obligations) of any Obligor, if the effect of such default is to accelerate the
maturity of such Indebtedness or to permit the holder thereof to cause such
Indebtedness to become due prior to its stated maturity, or (2) any such
Indebtedness shall not be paid when due (after giving effect to any applicable
notice, grace or cure periods); or


(i) any Obligor shall (1) apply for or consent to the appointment of a receiver,
trustee, liquidator or other custodian of such Obligor or any of such Obligor's
properties or assets, (2) fail or admit in writing such Obligor's inability to
pay such Obligor's debts generally as they become due, (3) make a general
assignment for the benefit of creditors, (4) suffer or permit an order for
relief to be entered against such Obligor in any proceeding under the federal
Bankruptcy Code, or (5) file a voluntary petition in bankruptcy, or a petition
or an answer seeking an arrangement with creditors or to take advantage of any
bankruptcy, reorganization, insolvency, readjustment of debt, dissolution or
liquidation law or statute, or an answer admitting the material allegations of a
petition filed against such Obligor in any proceeding under any such law or
statute, or if limited liability company action shall be taken by any Obligor
for the purpose of effecting any of the foregoing; or
 
(j) a petition shall be filed, without the application, approval or consent of
any Obligor in any court of competent jurisdiction, seeking bankruptcy,
reorganization, rearrangement, dissolution or liquidation of such Obligor or of
all or a substantial part of the properties or assets of such Obligor, or
seeking any other relief under any law or statute of the type referred to in
Section 6.1(i)(5) against such Obligor, or the appointment of a receiver,
trustee, liquidator or other custodian of such Obligor or of all or a
substantial part of the properties or assets of such Obligor, and such petition
shall not have been stayed or dismissed within 30 days after the filing thereof;
or
 
(k) any Obligor shall be dissolved or liquidated or cease to be Solvent or
suspend business; or
 
(1)any writ of execution, attachment or garnishment shall be issued against the
assets
of any Obligor and such writ of execution, attachment or garnishment shall not
be dismissed, discharged or quashed within 30 days of issuance; or
 
(m) any final judgment for the payment of money (not paid or fully covered by
insurance, subject to applicable deductibles) in excess of an aggregate of
$2,500,000 shall be rendered against any Obligor and the same shall remain
undischarged for a period of 30 days during which execution shall not be
effectively stayed.
 
SECTION 6.2 Lender's Remedies on Default.
 
(a)If an Event of Default exists, or any event exists that upon notice or lapse
of time or both would constitute an Event of Default, the Lender shall have no
obligation to extend any further Credit hereunder. If an Event of Default exists
under Section 6.1(i) or 6.1(j), all of the Obligations shall automatically
become immediately due and payable. If any other Event of Default exists, the
Lender may, by written notice to the Borrowers, declare any or all of the
Obligations to be immediately due and payable, whereupon they shall become
immediately due and payable. Any such acceleration (whether automatic or upon
notice) shall be effective without presentment, demand, protest or other action
of any kind, all of which are hereby expressly waived, anything contained herein
or in any of the other Credit Documents to the contrary notwithstanding. If an
Event of Default exists, the Lender may exercise any of its rights and remedies
on default under the Credit Documents or applicable law.
 
(b) If an Event of Default exists, the Lender may treat all then outstanding
Letters of Credit as if drafts in the full amount available to be drawn
thereunder had been properly drawn thereunder and paid by the Lender and the
Borrowers had failed or refused to reimburse the Lender for the amount so paid
within the time required for the Borrowers to do so.
 
(c) If an Event of Default exists, the Borrowers shall, promptly upon demand of
the Lender, deposit in cash with the Lender an amount equal to the amount of all
Letter of Credit Obligations then outstanding, as collateral security for the
repayment thereof, which deposit shall be held by the Lender under the
provisions of Section 7.17.
 
ARTICLE 7 Miscellaneous
 
SECTION 7.1 Notices.
 
 
(a) Any request, demand, authorization, direction, notice, consent, waiver or
other document provided or permitted by this Agreement or the other Credit
Documents to be made upon, given or furnished to, or filed with, the Borrowers
or the Lender must (except as otherwise provided in this Agreement or the other
Credit Documents) be in writing and be delivered by one of the following means:
(1) by personal delivery at the hand delivery address specified below, (2) by
first-class, registered or certified mail, postage prepaid and addressed as
specified below, or (3) if facsimile transmission facilities for such party are
identified below or pursuant to a separate notice from such party, sent by
facsimile transmission to the number specified below or in such notice.
 
(b) The hand delivery address, mailing address and (if applicable) facsimile
transmission number for receipt of notice or other documents by such parties are
as follows:
 
Borrowers
 
By hand and mail:
 
11 North Water Street
 
Suite 18290
Mobile, Alabama 36602
Attention: Chief Financial Officer
By facsimile: 251-706-0756


Lender
 
By hand and mail:
 
31 North Royal Street
Mobile, Alabama 36602
Attention: Lawrence G. Ford, Jr.
 
By facsimile: (251) 690-1588 With a copy to:
 
J. Kris Lowry
Maynard, Cooper & Gale, P.C. 1901 Sixth Avenue North
2400 Regions/Harbert Plaza
Birmingham, Alabama 35203-2618
 
By facsimile: (205) 254-1999
 
Any of such parties may change the address or facsimile transmission notice for
receiving any such notice or other document by giving notice of the change to
the other parties named in this Section 7.1.
 
(c) Any such notice or other document shall be deemed delivered when actually
received by the party to whom directed (or, if such party is not a natural
person, to an officer, director, partner, member or other legal representative
of the party) at the address or number specified pursuant to this Section 7.1,
or, if sent by mail, three Business Days after such notice or document is
deposited in the United States mail, addressed as provided above.
 
(d) Five Business Days' written notice to the Borrowers as provided above shall
constitute reasonable notification to the Borrowers when notification is
required by law; provided, however, that nothing contained in the foregoing
shall be construed as requiring five Business Days' notice if, under applicable
law and the circumstances then existing, a shorter period of time would
constitute reasonable notice.
 
SECTION 7.2 Expenses. The Borrowers shall promptly on demand pay all costs and
expenses, including the fees and disbursements of counsel to the Lender,
incurred by the Lender in connection with (a) the extension of the Credit and
the administration or collection of the Obligations, (b) the negotiation,
preparation and review of the Credit Documents (whether or not the transactions
contemplated by this Agreement shall be consummated), (c) the enforcement of any
of the Credit Documents, (d) the exercise by or on behalf of the Lender of any
of its rights, powers or remedies under the Credit Documents, (e) the compliance
by the Lender with any Governmental Requirements with respect to any of the
Credit Documents, and (0 the prosecution or defense of any action or proceeding
by or against the Lender, the Borrowers, any Obligor, or any one or more of
them, concerning any matter related to this Agreement or any of the other Credit
Documents, or any of the Obligations. All such amounts shall bear interest from
the date demand is made at the Default Rate and shall be included in the
Obligations. The Borrowers' obligations under this Section 7.2 shall survive the
payment in full of the Obligations and the termination of this Agreement.
 
SECTION 7.3 Independent Obligations. The Borrowers agree that each of the
obligations of the Borrowers to the Lender under this Agreement may be enforced
against the Borrowers without the necessity of joining any other Obligor or any
other person, as a party.
 
SECTION 7.4 Heirs, Successors and Assigns. Whenever in this Agreement any party
hereto is referred to, such reference shall be deemed to include the heirs,
successors and assigns of such party, except that the Borrowers may not assign
or transfer this Agreement without the prior written consent of the Lender; and
all covenants and agreements of the Borrowers contained in this Agreement shall
bind the Borrowers' heirs, successors and assigns and shall inure to the benefit
of the successors and assigns of the Lender.
 
SECTION 7.5 Governing Law. This Agreement and the other Credit Documents shall
be construed in accordance with and governed by the internal laws of the State
of Alabama (without regard to conflict of law principles) except as required by
mandatory provisions of law.
 
SECTION 7.6 Date of Agreement. The date of this Agreement is intended as a date
for the convenient identification of this Agreement and is not intended to
indicate that this Agreement was executed and delivered on that date.
 
SECTION 7.7 Separability Clause. If any provision of the Credit Documents shall
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.
 
SECTION 7.8 Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed an original, but all
such counterparts shall together constitute but one and the same agreement.
 
SECTION 7.9 No Oral Agreements. This Agreement is the final expression of the
agreement between the parties hereto, and this Agreement may not be contradicted
by evidence of any prior oral agreement between such parties. All previous oral
agreements between the parties hereto have been incorporated into this Agreement
and the other Credit Documents, and there is no unwritten oral agreement between
the parties hereto in existence.
 
SECTION 7.10 Waiver and Election. The exercise by the Lender of any option given
under this Agreement shall not constitute a waiver of the right to exercise any
other option. No failure or delay on the part of the Lender in exercising any
right, power or remedy under this Agreement shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right, power or remedy
preclude any further exercise thereof or the exercise of any other right, power
or remedy. No modification, termination or waiver of any provisions of the
Credit Documents, nor consent to any departure by the Borrowers therefrom, shall
be effective unless in writing and signed by an authorized representative of the
Lender, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. No notice to or demand on
the Borrowers in any case shall entitle the Borrowers to any other or further
notice or demand in similar or other circumstances.
 
SECTION 7.11 No Obligations of Lender; Indemnification. The Lender does not by
virtue of this Agreement or any of the transactions contemplated by the Credit
Documents assume any duties, liabilities or obligations with respect to any
property now or hereafter granted to it as collateral for any of the Obligations
unless expressly assumed by the Lender under a separate agreement in writing,
and the Credit Documents shall not be deemed to confer on the Lender any duties
or obligations that would make the Lender directly or derivatively liable for
any person's negligent, reckless or wilful conduct. The Borrowers agree to
indemnify and hold the Lender harmless against and with respect to any damage,
claim, action, loss, cost, expense, liability, penalty or interest (including
attorney's fees) and all costs and expenses of all actions, suits, proceedings,
demands, assessments, claims and judgments directly or indirectly resulting
from, occurring in connection with, or arising out of: (a) any inaccurate
representation made by the Borrowers or any Obligor in this Agreement or any
other Credit Document; and (b) any breach of any of the warranties or
obligations of the Borrowers or any Obligor under this Agreement or any other
Credit Document. The provisions of this Section 7.11 shall survive the payment
of the Obligations in full and the termination of this Agreement and the other
Credit Documents.
 
SECTION 7.12 Set-off. While any Event of Default exists, the Lender is
authorized at any time and from time to time, without notice to the Borrowers
(any such notice being expressly waived by the Borrowers), to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by the Lender to or
for the credit or the account of the Borrowers against any and all of the
Obligations, irrespective of whether or not the Lender shall have made any
demand under this Agreement and although such Obligations may be unmatured. The
rights of the Lender under this Section 7.12 are in addition to all other rights
and remedies (including other rights of set-off or pursuant to any banker's
lien) that the Lender may have.
 
SECTION 7.13 Participation. The Borrowers understand that the Lender may from
time to time enter into a participation agreement or agreements with one or more
participants pursuant to which each such participant shall be given a
participation in the Credit and that any such participant may from time to time
similarly grant to one or more subparticipants subparticipations in the Credit.
The Borrowers agree that any participant or subparticipant may exercise any and
all rights of banker's lien or set-off with respect to the Borrowers, as fully
as if such participant or subparticipant had made a loan directly to the
Borrowers in the amount of the participation or subparticipation given to such
participant or subparticipant in the Credit. For the purposes of this Section
7.13 only, the Borrowers shall be deemed to be directly obligated to each
participant or subparticipant in the amount of their participating interest in
the amount of the Credit and any other Obligations. Nothing contained in this
Section 7.13 shall affect the Lender's right of set-off (under Section 7.12 or
applicable law) with respect to the entire amount of the Obligations,
notwithstanding any such participation or subparticipation. The Lender may
divulge to any participant or subparticipant all information, reports, financial
statements, certificates and documents obtained by it from the Borrowers or any
other person under any provision of this Agreement or otherwise.
 
SECTION 7.14 Submission to Jurisdiction. The Borrowers irrevocably (a)
acknowledge that this Agreement will be accepted by the Lender and performed by
the Borrowers in the State of Alabama; (b) submit to the jurisdiction of each
state or federal court sitting in Mobile County, Alabama (collectively, the
"Courts") over any suit, action or proceeding arising out of or relating to this
Agreement (to enforce the arbitration provisions hereof or, if the arbitration
provisions are found to be unenforceable, to determine any issues arising out of
or relating to this Agreement) or any of the other Credit Documents
(individually, an "Agreement Action"); (c) waive, to the fullest extent
permitted by law, any objection or defense that the Borrowers may now or
hereafter have based on improper venue, lack of personal jurisdiction,
inconvenience of forum or any similar matter in any Agreement Action brought in
any of the Courts; (d) agree that final judgment in any Agreement Action brought
in any of the Courts shall be conclusive and binding upon the Borrowers and may
be enforced in any other court to the jurisdiction of which the Borrowers is
subject, by a suit upon such judgment; (e) consent to the service of process on
the Borrowers in any Agreement Action by the mailing of a copy thereof by
registered or certified mail, postage prepaid, to the Borrowers at the
Borrowers' address designated in or pursuant to Section 7.1; (f) agrees that
service in accordance with Section 7.14(e) shall in every respect be effective
and binding on the Borrowers to the same extent as though served on the
Borrowers in person by a person duly authorized to serve such process; and (g)
AGREES THAT THE PROVISIONS OF THIS SECTION, EVEN IF FOUND NOT TO BE STRICTLY
ENFORCEABLE BY ANY COURT, SHALL CONSTITUTE "FAIR WARNING" TO THE BORROWERS THAT
THE EXECUTION OF THIS AGREEMENT MAY SUBJECT THE BORROWERS TO THE JURISDICTION OF
EACH STATE OR FEDERAL COURT SITTING IN MOBILE COUNTY, ALABAMA WITH RESPECT TO
ANY AGREEMENT ACTIONS, AND THAT IT IS FORESEEABLE BY THE BORROWERS THAT THE
BORROWERS MAY BE SUBJECTED TO THE JURISDICTION OF SUCH COURTS AND MAY BE SUED IN
THE STATE OF ALABAMA IN ANY AGREEMENT ACTIONS. Nothing in this Section 7.14
shall limit or restrict the Lender's right to serve process or bring Agreement
Actions in manners and in courts otherwise than as herein provided.
 
SECTION 7.15 Usury Laws. Any provision of this Agreement or any of the other
Credit Documents to the contrary notwithstanding, the Borrowers and the Lender
agree that they do not intend for the interest or other consideration provided
for in this Agreement and the other Credit Documents to be greater than the
maximum amount permitted by applicable law. Regardless of any provision in this
Agreement or any of the other Credit Documents, the Lender shall not be entitled
to receive, collect or apply, as interest on the Obligations, any amount in
excess of the maximum rate of interest permitted to be charged under applicable
law until such time, if any, as that interest, together with all other interest
then payable, falls within the then applicable maximum lawful rate of interest.
If the Lender shall receive, collect or apply any amount in excess of the then
maximum rate of interest, the amount that would be excessive interest shall be
applied first to the reduction of the principal amount of the Obligations then
outstanding in the inverse order of maturity, and second, if such principal
amount is paid in full, any excess shall forthwith be returned to the Borrowers.
In determining whether the interest paid or payable under any specific
contingency exceeds the highest lawful rate, the Borrowers and the Lender shall,
to the maximum extent permitted under applicable law, (a) characterize any
nonprincipal payment as an expense, fee or premium rather than as interest, (b)
exclude voluntary prepayments and the effects thereof, (c) consider all the
Obligations as one general obligation of the Borrowers, and (d) "spread" the
total amount of the interest throughout the entire term of the Revolving Note so
that the interest rate is uniform throughout the entire term of the Revolving
Note.
 
SECTION 7.16 WAIVER OF TRIAL BY JURY. THE BORROWERS AND THE LENDER HEREBY (1)
IRREVOCABLY AND UNCONDITIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING OR COUNTERCLAIM OF ANY TYPE AS TO ANY MATTER ARISING DIRECTLY OR
INDIRECTLY OUT OF OR WITH RESPECT TO THIS AGREEMENT, ANY OF THE OTHER FINANCING
DOCUMENTS OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH OR THEREWITH AND
(2) AGREE THAT EITHER PARTY MAY FILE A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY, AND BARGAINED FOR AGREEMENT BETWEEN
THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY, AND THAT ANY DISPUTE OR
CONTROVERSY OF ANY KIND WHATSOEVER BETWEEN THEM SHALL INSTEAD BE TRIED IN A
COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
 
SECTION 7.17 Termination. This Agreement shall continue until the Obligations
shall have been paid in full and the Lender shall have no obligation to make any
further Advances, issue any Letters of Credit or extend any other credit
hereunder. If on any date on which the Borrowers wish to pay the Obligations in
full and terminate this Agreement, there are any outstanding Letter of Credit
Borrowings, the Borrowers shall, unless otherwise agreed by the Lender in its
sole discretion, make a cash prepayment to the Lender on such date in an amount
equal to the then-outstanding Letter of Credit Borrowings, and the Lender shall
hold such prepayment in an interest-bearing cash collateral account in the name
and under the sole control of the Lender (which account shall bear interest at
the Lender's then-current rate for such accounts) as security for the
Reimbursement Obligations and other Letter of Credit Obligations. Such account
shall not constitute an asset of the Borrowers but shall be subject to the
Borrowers' rights under this Section 7.17. The Lender shall from time to time
debit such account for the payment of the Letter of Credit Obligations as the
same become due and payable and shall promptly refund any excess funds
(including interest) held in said account to the Borrowers if and when no Letter
of Credit Borrowings remain outstanding hereunder and all of the Obligations
have been paid in full. The Borrowers shall remain liable for any Obligations in
excess of the amounts paid from such account. This Agreement, and the
obligations of the Borrowers hereunder, shall continue to be effective, or be
automatically reinstated, as the case may be, if at any time payment in whole or
in part of any payment made with respect to the Obligations is rescinded or must
otherwise be restored or returned to the person making such payment upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of such
person, or upon or as a result of the appointment of a custodian, receiver,
trustee or other officer with similar powers with respect to such person or with
respect to any part of the property thereof, or otherwise, all as though such
payment had not been made.
 
[Remainder of page intentionally left blank]
 


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrowers and the Lender have caused this Agreement to
be dated as of March 7, 2008 and to be duly executed and delivered.






INTERNATIONAL SHIPHOLDING CORPORATION
By: /s/ Erik L. Johnsen
Its: President




ENTERPRISE SHIP COMPANY, INC.
By: /s/ Erik L. Johnsen
Its: President




SULPHUR CARRIERS, INC.
By: /s/ Erik L. Johnsen
Its: President




GULF SOUTH SHIPPING PTE LTD.
By: /s/ Erik L. Johnsen
Its: President




CG RAILWAY, INC.
By: /s/ Erik L. Johnsen
Its: President




LCI SHIPHOLDINGS, INC.
By: /s/ Erik L. Johnsen
Its: President




CENTRAL GULF LINES, INC.
By: /s/ Erik L. Johnsen
Its: President




WATERMAN STEAMSHIP CORPORATION
By: /s/ Erik L. Johnsen
Its: President

EGIONS BANK
By: /s/ Russ Ford
Its: Senior Vice President

 
LIST OF EXHIBITS
 
Exhibit
 
A Credit Documents


EXHIBIT A
 
Credit Documents
 
The "Credit Documents" referred to in this Agreement include this Agreement and
the following:
 
(a) The Revolving Note.
 
(b) Subrogation and Contribution Agreement executed by the Borrowers in favor of
the Lender.
 
 
SCHEDULE I
APPLICABLE MARGIN
 
Ratio of Consolidated Indebtedness Applicable to Consolidated EBITDA Margin
 
Greater than or equal to 4.01 to 1.0 1.50%
 
Less than or equal to 4.0 to 1.0 1.25%
 

 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE II
PERMITTED ENCUMBRANCES

 
 

Borrower Liens as of March 7, 2008 Gulf South Shipping Pte Ltd.
 
1.Liens in favor of LCI Shipholdings, Inc. against assets of Gulf South Shipping
Pte Ltd as filed with the Singapore authorities.
 
LCI Shipholdings Inc.
 
1.  
Mortgage, Earnings Assignment and Insurance Assignment on vessel Asian Emperor
in favor of Deutsche Schiffsbank AG as Facility Agent.

 
2.  
Earnings Assignment and Insurance Assignment on vessel Asian King in favor of
GECC of Tennessee.

 
Central Gulf Lines, Inc.
 
1.  
Mortgage, Earnings Assignment and Insurance Assignment on vessels Green Lake and
Green Cove in favor of Deutsche Schiffsbank AG as Facility Agent.

 
2.  
Mortgage, Earnings Assignment and Insurance Assignment on vessel Green Ridge in
favor of DnB Nor Bank ASA.

 
Waterman Steamship Corporation
 
1.  
Mortgage, Earnings Assignment and Insurance Assignment on vessel Green Bay in
favor of DnB Nor Bank ASA.

 
2.  
Earnings Assignment and Insurance Assignment on vessel Green Dale in favor of
GECC of Tennessee.

 
Sulphur Carriers, Inc.
 
1.Earnings Assignment and Insurance Assignment on vessel Sulphur Enterprise in
favor
of ISC-Sulphur Holding, Inc.

 
 

--------------------------------------------------------------------------------

 
 
REVOLVING NOTE
 
$35,000,000 Mobile, Alabama
March 7, 2008
 
s FOR VALUE RECEIVED, INTERNATIONAL SHIPHOLDING CORPORATION, a Delaware
corporation ("ISC"), ENTERPRISE SHIP COMPANY, INC., a Delaware corporation
("Enterprise"), SULPHUR CARRIERS, INC., a Delaware corporation ("Sulphur
Carriers"), GULF SOUTH SHIPPING PTE LTD., a Singapore corporation ("Gulf
South"), CG RAILWAY, INC., a Delaware corporation ("CG Railway"), LCI
SHIPHOLDINGS, INC., a Marshall Islands corporation ("LCI"), CENTRAL GULF LINES,
INC., a Delaware corporation ("Central Gulf'), and WATERMAN STEAMSHIP
CORPORATION, a New York corporation ("Waterman"; ISC, Enterprise, Sulphur
Carriers, Gulf South, CG Railway, LCI, Central Gulf, and Waterman are,
collectively, referred to as the "Borrowers"), jointly and severally promise to
pay to the order of REGIONS BANK, an Alabama banking corporation (the "Lender"),
the principal amount of Thirty-Five Million Dollars ($35,000,000), or so much as
may be advanced by the Lender hereunder, in lawful money of the United States of
America and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount hereunder, in like money and funds, at the rates per annum and
on the dates provided in the Credit Agreement.
 
This Note is the Revolving Note referred to in the Credit Agreement dated as of
March 7, 2008 between the Borrowers and the Lender (the "Credit Agreement") and
is subject to all of the provisions thereof, including those providing for
optional prepayment, acceleration of maturity, arbitration of disputes, and
adjustment of the interest rate hereunder, as set forth in the Credit Agreement.
Capitalized terms used in this Note and not otherwise defined herein shall have
the respective meanings defined for them in the Credit Agreement. All payments
by the Borrower to the Lender under this Note shall be made in accordance with
Section 2.6 of the Credit Agreement.
 
If an Event of Default exists, this Note shall bear interest at the Default
Rate, until the earlier of (a) such time as all amounts due hereunder are paid
in full or (b) no such Event of Default exists.
 
This Note is a master note, and it is contemplated that the proceeds of the loan
evidenced hereby will be advanced by the Lender to the Borrowers in
installments, and repaid and reborrowed, as needed for the purposes set forth in
the Credit Agreement, upon compliance with the terms and conditions set forth
therein. This Note shall be valid and enforceable as to the aggregate amount
advanced at any time hereunder, whether or not the full face amount hereof is
advanced. Each principal advance and payment on this Note shall be reflected by
notations made by the Lender on its internal records (which may be kept on
computer or otherwise), and the Lender is hereby authorized to record on such
records all such principal advances and payments. The aggregate unpaid amount
reflected by the Lender's notations on its internal records (whether on computer
or otherwise) shall be deemed rebuttably presumptive evidence of the principal
amount remaining outstanding and unpaid on this Note. No failure of the Lender
so to record any advance or payment shall limit or otherwise affect the
obligation of the Borrowers hereunder with respect to any advance, and no
payment of principal by the Borrowers shall be affected by the failure of the
Lender so to record the same.
 
If an Event of Default exists, the principal and all accrued interest on this
Note and all other amounts payable by the Borrowers or any other Obligor under
the Credit Agreement and the other Credit Documents may become immediately due
and payable in the manner and with the effect provided in the Credit Agreement.
 
The Borrowers expressly waive any presentment, demand, protest or notice in
connection with this Note, now or hereafter required by applicable law.
 
Time is of the essence of this Note.
 
This Note shall be construed in accordance with and governed by the internal
laws of the State of Alabama (without regard to conflict of law principles)
except as required by mandatory provisions of law.
 
All of the Borrowers representations, warranties, covenants and agreements under
the Credit Agreement and this Note shall be joint and several and shall be
binding on and enforceable against either, any or all of the Persons comprising
the Borrowers. If any one or more of the Persons comprising the Borrowers is in
default, the Lender may exercise its remedies on default against any or all of
the Persons comprising the Borrowers.
 
[Remainder of page left intentionally blank]
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrowers have caused this Note to be dated as of March
7, 2008 and to be duly executed and delivered by their duly authorized
representatives.


INTERNATIONAL SHIPHOLDING CORPORATION,
a Delaware corporation


By:      /s/ Erik L. Johnsen
Name: Erik L. Johnsen
Its:       President


Taxpayer Identification Number: 36-2989662


ENTERPRISE SHIP COMPANY, INC.,
a Delaware corporation


By:      /s/ Erik L. Johnsen
Name: Erik L. Johnsen
Its:       President


Taxpayer Identification Number: 72-1299059


SULPHUR CARRIERS, INC.,
a Delaware corporation


By:      /s/ Erik L. Johnsen
Name: Erik L. Johnsen
Its:       President


Taxpayer Identification Number: 72-1198965


GULF SOUTH SHIPPING PTE LTD.,
a Republic of Singapore corporation


By:      /s/ Erik L. Johnsen
Name: Erik L. Johnsen
Its:       Director


Taxpayer Identification Number: 98-0118628

 
          CG RAILWAY, INC.,
          a Delaware corporation


          By:      /s/ Erik L. Johnsen
          Name: Erik L. Johnsen
          Its:       President


          Taxpayer Identification Number: 72-1471108




          LCI SHIPHOLDINGS, INC.,
          a Republic of the Marshall Islands corporation


          By:      /s/ Erik L. Johnsen
          Name: Erik L. Johnsen
          Its:       President


          Taxpayer Identification Number: 98-6008094


          CENTRAL GULF LINES, INC.,
          a Delaware corporation


          By:      /s/ Erik L. Johnsen
          Name: Erik L. Johnsen
          Its:       President


          Taxpayer Identification Number: 72-0388979
 
 
          WATERMAN STEAMSHIP CORPORATION,
          a New York corporation


          By:      /s/ Erik L. Johnsen
          Name: Erik L. Johnsen
          Its:       President


          Taxpayer Identification Number: 63-0220640




          Send all correspondence and billings to:


          c/o International Shipholding Corporation
          P.O. Box 2004
          Mobile, Alabama 36652
          Attention: Mr. Manuel G. Estrada
 

 
 

--------------------------------------------------------------------------------

 

 
                   REGIONS

COMMERCIAL CUSTOMER IDENTIFICATION PROGRAM
For Organizations
 
I, the undersigned authorized representative of   International Shipholding
Corporation
 
 
(the "Organization") , am duly authorized to execute and deliver this
certificate, and I hereby certify to Regions Bank as follows: 1. The
Organization's name as listed in its organizational documents is: International
Shipholding Corporation

 


and the Organization's Tax Payer ID# is: 36-2989662
 
        2. The state where the Organization is organized and its organizational
documents were filed is:          Delaware
 
 
3.  
If not registered, the state where the Organization's chief executive office is
located is:

 
4.  
The location of the Organization's chief executive office is:

 
Street Address                       11 North Water St., Suite 18290
City Mobile                                  State  ALZip 36602 Country (if not
U.S.)
5.  
The attached copies of the organizational documents of the Organization are true
and correct copies on and as of the date hereof and have not been modified or
amended except to the extent, if any, reflected in the attached, and, if
applicable, such organizational documents are on file with the state named in
paragraph 2 above.

Date:     March 7, 2008                       International Shipholding
Corporation
 
                                                                      Organization
Name
 
                By :                                 /s/ David B. Drake
 
              (Signature)
 
              Title:                       Vice President -Treasurer
 
form B3910000 rev 01/11/07

 
NOTICE TO CUSTOMER
 
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT
 
To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an account.
 
What this means for you: When you open an account, we will ask for your name,
address, date of birth, and other information that will allow us to identify
you. We may also ask to see your driver's license or other identifying
documents.

 
 

--------------------------------------------------------------------------------

 

 
                                  REGIONS



 
COMMERCIAL CUSTOMER IDENTIFICATION PROGRAM
 
For Organizations
 
I, the undersigned authorized representative of       Enterprise Ship Company,
Inc.
 
(the "Organization") , am duly authorized to execute and deliver this
certificate, and I hereby certify to Regions Bank as follows:
 
1. The Organization's name as listed in its organizational documents
is:     Enterprise Ship Company, Inc
 
and the Organization's Tax Payer ID# is:              72-1299059
 
2.  
The state where the Organization is organized and its organizational documents
were filed is:    Delaware

 
3. If not registered, the state where the Organization's chief executive office
is located is:
 
4. The location of the Organization's chief executive office is:
Street Address     11 North Water Street Suite 18290
City  Mobile              State AL Zip .36602 Country (if not U.S.)
          5.  The attached copies of the organizational documents of the
Organization are true and correct copies on and as of the date hereof and have
not been modified or amended except to the extent, if any, reflected in the
attached, and, if applicable, such organizational documents are on file with the
state named in paragraph 2 above.
Date:     March 7, 2008                       Enterprise Ship Company, Inc.
 
                                                                               Organization
Name
 
                By
:                                                                                       /s/
David B. Drake
 
                                                               (Signature)
 
              Title:                                         Treasurer
 
 
form B3910000 rev 01/11/07
 
NOTICE TO CUSTOMER
 
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT
 
To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an account.
 
What this means for you: When you open an account, we will ask for your name,
address, date of birth, and other information that will allow us to identify
you. We may also ask to see your driver's license or other identifying
documents.

 
 

--------------------------------------------------------------------------------

 

 
                            REGIONS

 
 
 
COMMERCIAL CUSTOMER IDENTIFICATION PROGRAM
 
For Organizations
 
I, the undersigned authorized representative of       Sulphur Carriers, Inc.
 
(the "Organization") , am duly authorized to execute and deliver this
certificate, and I hereby certify to Regions Bank as follows:
 
1. The Organization's name as listed in its organizational documents
is:     Sulphur Carriers, Inc.
 
and the Organization's Tax Payer ID# is:              72-1198965
 
2.The state where the Organization is organized and its organizational documents
were filed is:    Delaware
 
3. If not registered, the state where the Organization's chief executive office
is located is:
 
         4. The location of the Organization's chief executive office is:
Street Address     11 North Water Street Suite 18290
City  Mobile              State AL Zip .36602 Country (if not U.S.)
          5.  The attached copies of the organizational documents of the
Organization are true and correct copies on and as of the date hereof and have
not been modified or amended except to the extent, if any, reflected in the
attached, and, if applicable, such organizational documents are on file with the
state named in paragraph 2 above.
Date:     March 7, 2008                       Sulphur Carriers, Inc.
 
                                                                                  Organization
Name
 
                By
:                                                                                       /s/
David B. Drake
 
                                                               (Signature)
 
              Title:                                         Treasurer
 
 
form B3910000 rev 01/11/07
 
NOTICE TO CUSTOMER
 
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT
 
To help the government fight the funding of tenprism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an account.
 
What this means for you: When you open an account, we will ask for your name,
address, date of birth, and other information that will allow us to identify
you. We may also ask to see your driver's license or other identifying
documents.

 
 

--------------------------------------------------------------------------------

 

 
                                     REGIONS



 
COMMERCIAL CUSTOMER IDENTIFICATION PROGRAM
 
For Organizations
 
I, the undersigned authorized representative of       Gulf South Shipping Pte
Ltd.
 
(the "Organization") , am duly authorized to execute and deliver this
certificate, and I hereby certify to Regions Bank as follows:
 
1. The Organization's name as listed in its organizational documents
is:     Gulf South Shipping Pte Ltd.
 
and the Organization's Tax Payer ID# is:              98-0118628
 
2. The state where the Organization is organized and its organizational
documents were filed is:      Singapore
 
3. If not registered, the state where the Organization's chief executive office
is located is:
 
         4. The location of the Organization's chief executive office is:
Street Address     3 Harbour Front Place #07-02/03 Harbour Front Tower 2


                 City      Singapore
                   State                      Zip     099254             Country
(if not U.S.)       Singapore
          5.  The attached copies of the organizational documents of the
Organization are true and correct copies on and as of the date hereof and have
not been modified or amended except to the extent, if any, reflected in the
attached, and, if applicable, such organizational documents are on file with the
state named in paragraph 2 above.
Date:     March 7, 2008                       Gulf South Shipping Pte Ltd.
 
                                                                              Organization
Name
 
                By
:                                                                                       /s/
Erik L. Johnsen
 
                                                               (Signature)
 
              Title:                                         Director
 
 
form B3910000 rev 01/11/07
 
NOTICE TO CUSTOMER
 
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT
 
To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an account.
 
What this means for you: When you open an account, we will ask for your name,
address, date of birth, and other information that will allow us to identify
you. We may also ask to see your driver's license or other identifying
documents.

 
 

--------------------------------------------------------------------------------

 

 
                            REGIONS



 
COMMERCIAL CUSTOMER IDENTIFICATION PROGRAM
 
For Organizations
 
I, the undersigned authorized representative of       CG Railway, Inc.
 
(the "Organization") , am duly authorized to execute and deliver this
certificate, and I hereby certify to Regions Bank as follows:
 
1. The Organization's name as listed in its organizational documents is:     CG
Railway, Inc.
 
and the Organization's Tax Payer ID# is:              72-1471108
 
2.The state where the Organization is organized and its organizational documents
were filed is:    Delaware
 
3. If not registered, the state where the Organization's chief executive office
is located is:
 
         4. The location of the Organization's chief executive office is:
Street Address     11 North Water Street Suite 18290
City  Mobile              State AL Zip .36602 Country (if not U.S.)
          5.  The attached copies of the organizational documents of the
Organization are true and correct copies on and as of the date hereof and have
not been modified or amended except to the extent, if any, reflected in the
attached, and, if applicable, such organizational documents are on file with the
state named in paragraph 2 above.
Date:     March 7, 2008                       CG Railway, Inc.
 
                                                                                Organization
Name
 
                By
:                                                                                       /s/
David B. Drake
 
                                                               (Signature)
 
              Title:                                         Treasurer
 
























 
NOTICE TO CUSTOMER
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT
 
To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an account.
 
What this means for you: When you open an account, we will ask for your name,
address, date of birth, and other information that will allow us to identify
you. We may also ask to see your driver's license or other identifying
documents.

 
 

--------------------------------------------------------------------------------

 

 
                            REGIONS

 
 
 
 
COMMERCIAL CUSTOMER IDENTIFICATION PROGRAM
For Organizations
 
I, the undersigned authorized representative of       LCI Shipholdings, Inc.
 
(the "Organization") , am duly authorized to execute and deliver this
certificate, and I hereby certify to Regions Bank as follows:
 
1. The Organization's name as listed in its organizational documents is:     LCI
Shipholdings, Inc.
 
and the Organization's Tax Payer ID# is:              98-6008094
 
2.The state where the Organization is organized and its organizational documents
were filed is:       Marshall Islands
 
3. If not registered, the state where the Organization's chief executive office
is located is:
 
         4. The location of the Organization's chief executive office is:
Registered Agent: The Trust Complex of the Marshall Islands, Inc.
Street Address     Trust Company Complex, Ajeltake Road, Ajeltake Island
City  Majuro              State Zip .     Country (if not U.S.) Marshall Islands
96960
          5.  The attached copies of the organizational documents of the
Organization are true and correct copies on and as of the date hereof and have
not been modified or amended except to the extent, if any, reflected in the
attached, and, if applicable, such organizational documents are on file with the
state named in paragraph 2 above.
Date:     March 7, 2008                            LCI Shipholdings, Inc.
 
                                                                                Organization
Name
 
                By
:                                                                                       /s/
David B. Drake
 
                                                               (Signature)
 
              Title:                                         Treasurer
 
 







 










NOTICE TO CUSTOMER
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT
 
To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an account.
 
What this means for you: When you open an account, we will ask for your name,
address, date of birth, and other information that will allow us to identify
you. We may also ask to see your driver's license or other identifying
documents.


 
                            REGIONS



 
COMMERCIAL CUSTOMER IDENTIFICATION PROGRAM


For Organizations
 
I, the undersigned authorized representative of       Central Gulf Lines, Inc.
 
(the "Organization") , am duly authorized to execute and deliver this
certificate, and I hereby certify to Regions Bank as follows:
 
1. The Organization's name as listed in its organizational documents
is:     Central Gulf Lines, Inc.
 
and the Organization's Tax Payer ID# is:              72-0388979
 
2.The state where the Organization is organized and its organizational documents
were filed is:       Delaware
 
3. If not registered, the state where the Organization's chief executive office
is located is:
 
         4. The location of the Organization's chief executive office is:
Street Address     11 North Water Street Suite 18290
City  Mobile              State AL Zip .36602 Country (if not U.S.)
          5.  The attached copies of the organizational documents of the
Organization are true and correct copies on and as of the date hereof and have
not been modified or amended except to the extent, if any, reflected in the
attached, and, if applicable, such organizational documents are on file with the
state named in paragraph 2 above.
Date:     March 7, 2008                           Central Gulf Lines, Inc.
 
                                                                                   Organization
Name
 
                By
:                                                                                       /s/
David B. Drake
 
                                                               (Signature)
 
              Title:                                         Treasurer
 


 


 


 


 
 
NOTICE TO CUSTOMER
 
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT
 
To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an account.
 
What this means for you: When you open an account, we will ask for your name,
address, date of birth, and other information that will allow us to identify
you. We may also ask to see your driver's license or other identifying
documents.

 
 

--------------------------------------------------------------------------------

 

 
                            REGIONS

form B3910000 rev 01/11/07
 
 
 
COMMERCIAL CUSTOMER IDENTIFICATION PROGRAM
 
For Organizations
 
I, the undersigned authorized representative of       Waterman Steamship
Corporation
 
(the "Organization") , am duly authorized to execute and deliver this
certificate, and I hereby certify to Regions Bank as follows:
 
1. The Organization's name as listed in its organizational documents
is:     Waterman Steamship Corporation
 
and the Organization's Tax Payer ID# is:              63-0220640
 
2.The state where the Organization is organized and its organizational documents
were filed is:       New York
 
3. If not registered, the state where the Organization's chief executive office
is located is:
 
         4. The location of the Organization's chief executive office is:
Street Address     11 North Water Street Suite 18290
City  Mobile              State AL Zip .36602 Country (if not U.S.)
          5.  The attached copies of the organizational documents of the
Organization are true and correct copies on and as of the date hereof and have
not been modified or amended except to the extent, if any, reflected in the
attached, and, if applicable, such organizational documents are on file with the
state named in paragraph 2 above.
Date:     March 7, 2008                         Waterman Steamship Corporation
 
                                                                                 Organization
Name
 
                By
:                                                                                       /s/
David B. Drake
 
                                                               (Signature)
 
              Title:                                 Vice President-Treasurer
 


 
NOTICE TO CUSTOMER
 
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT
 
To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an account.
 
What this means for you: When you open an account, we will ask for your name,
address, date of birth, and other information that will allow us to identify
you. We may also ask to see your driver's license or other identifying
documents.

 
 

--------------------------------------------------------------------------------

 
 
 
 
 
201 ST. CHARLES AVENUE. NEW ORLEANS, LOUISIANA 70170-5100 504-582-8000 FAX
504-582-8583 E-MAIL info@joneswaLker.com www.joneswalIcer.com (N17779192)BATON
ROUGE HOUSTON LAFAYETTE MIAMI NEW ORLEANS THE WOODLANDS WASHINGTON, D.C.

 
JONES
WALKER
 
March 7, 2008
 
Regions Bank
31 North Royal Street
Mobile, Alabama 36602
 
Attention: Lawrence G. Ford, Jr.
 
Re: Credit Agreement dated March 7, 2008 Gentlemen:
 
We have acted as counsel to INTERNATIONAL SHIPHOLDING CORPORATION, a Delaware
corporation ("ISC"), ENTERPRISE SHIP COMPANY, INC., a Delaware corporation
("Enterprise"), SULPHUR CARRIERS, INC., a Delaware corporation ("Sulphur
Carriers"), CG RAILWAY, INC., a Delaware corporation ("CG Railway"), LCI
SHIPHOLDINGS, INC., a Marshall Islands corporation ("LCI"), CENTRAL GULF LINES,
INC., a Delaware corporation ("Central Gulf'), and WATERMAN STEAMSHIP
CORPORATION, a New York corporation ("Waterman"; ISC, Enterprise, Sulphur
Carriers, CG Railway, LCI, Central Gulf, and Waterman are, collectively,
referred to as the "Borrowers"), in connection with the credit to be extended by
you to the Borrowers pursuant to the Credit Agreement between you and the
Borrowers dated as of March 7, 2008 (the "Credit Agreement"). Capitalized terms
not defined herein shall have the meanings set forth in the Credit Agreement.
 
We have examined certified resolutions of the boards of directors of the
Borrowers dated March 3, 2008, evidencing approval of the execution of the
Credit Agreement and the other Credit Documents to which they are parties and
all other matters contemplated thereby, together with such other documents,
corporate records, certificates of public officials, and instruments as we have
deemed relevant and necessary as the basis for the opinions hereinafter
expressed. As to various questions of fact material to our opinions, we have
relied upon the representations and warranties made in each of the Credit
Documents and upon certificates of public officials and of the Borrowers, upon
which representations, warranties and certificates we believe we are justified
in relying.
 
This opinion is limited to the federal laws and jurisprudence of the United
States, the laws and jurisprudence of the State of Louisiana, the general
corporation laws of the State of Delaware ("Delaware Corporate Law"), the
general corporation laws of the Republic of the Marshall Islands ("Marshall
Islands Corporate Law") and the general corporation laws of the state of New
York ("New York Corporate Law"). To the extent that the opinions expressed
herein involve Delaware Corporate Law, Marshall Islands Corporate Law or New
York Corporate Law, we have relied upon our general familiarity with such laws.
With respect to any
 
JONES, WALKER, WAECHTER, POITEVENT, CARRERE & DENEGRE L.L.P.

 
 

--------------------------------------------------------------------------------

 



 
March 7, 2008 Page 2
 
agreements or other matters governed by the law of the State of Alabama, we have
assumed that Alabama law does not differ from the law of the State of Louisiana.
 
For all purposes of this opinion, we have assumed, with your permission and
without any independent investigation or inquiry on our part: (i) the
genuineness of all signatures on each of the documents examined by us; (ii) the
legal capacity of all natural persons who have signed documents examined by us;
(iii) the authenticity of all documents submitted to us as originals, the
conformity to original documents of all documents submitted to us as certified
or photostatic copies and the authenticity of the originals of all such latter
documents; (iv) the factual accuracy and completeness of each of the
representations and warranties as to matters of fact made in the Credit
Documents by each of the parties thereto; (v) that each of the parties to the
Credit Documents (other than the Borrowers) has duly authorized, executed and
delivered the Credit Documents to which it is a party; (vi) that each of the
parties to the Credit Documents (other than the Borrowers) has all requisite
power and authority to enter into and perform its respective obligations in
connection with the transactions described in the Credit Documents to which it
is a party; (vii) that the Lender has given value; (viii) that there are no
other agreements or understandings among the parties to any of the Credit
Documents, written or oral, and there is no usage of trade or course of prior
dealing among the parties thereto that would, in any case, define, supplement or
qualify the terms of any of the Credit Documents; (ix) that the names and
addresses of the parties set forth in certain of the Credit Documents are
correct; (x) that any conditions precedent provided in the Credit Documents as
to their effectiveness have been satisfied or waived; and (xi) that the Credit
Documents constitute the valid, legal and binding obligations of all parties
thereto (other than the Borrowers) in accordance with their respective terms
under all applicable laws.
 
Based upon the foregoing assumptions and subject to the qualifications and
limitations stated hereinbelow, we are of the opinion that:
 
1. Each of the Borrowers has been duly incorporated and is validly existing as a
corporation in good standing under the laws of its jurisdiction of incorporation
with corporate authority and power to own, lease and operate its properties and
to conduct its business; each of the Borrowers is duly qualified as a foreign
corporation to transact business in good standing in each jurisdiction in which
such qualification is required, whether by reason of the ownership or leasing of
property and assets or the conduct of business or otherwise, except where the
failure to so qualify would not result in any material adverse change in its
business, operations, properties, or condition, financial or otherwise.
 
2. Each of the Borrowers has all requisite corporate power and authority to
execute, deliver and perform their respective obligations under the Credit
Documents and to consummate the transactions contemplated thereby. The Credit
Documents (i) have been duly and validly authorized, executed and delivered by
each of the Borrowers, and (ii) constitute the legal, valid and binding
obligations of the Borrowers, enforceable against them in accordance with their
respective terms.

 
 

--------------------------------------------------------------------------------

 

 
 
March 7, 2008 Page 3
 
3. The execution, delivery and performance of the Credit Documents do not and
will not conflict with or constitute or result in a breach, default,
acceleration of any payment or violation by Borrowers of (A) their respective
articles or certificates of incorporation, by-laws or other charter documents,
(B) to the best of our knowledge, after due inquiry, any contract, indenture,
mortgage, loan agreement, note, lease, license, authorization, permit,
certificate or other agreement or instrument to which it is a party, or to which
any of its assets or properties are subject, or result in the creation or
imposition of any lien, charge, security interest or other encumbrance upon any
of its assets or properties, or (C) any law, statute, judgment, decree, order,
rule or regulation applicable to, or any of the foregoing issued by any court or
other governmental or regulatory authority, agency or other body with
jurisdiction over, the Borrowers or any of their respective assets or
properties.
 
4. There is no legal action, suit, proceeding, inquiry or investigation
(domestic or foreign) before or by any court or governmental or regulatory body
or agency or arbitrator now pending or, to our knowledge, threatened, against or
affecting the Borrowers, or any of their respective properties that,
individually or in the aggregate, is reasonably likely to result in any material
adverse change in its business, operations, properties, or condition, financial
or otherwise.
 
5. No governmental consents, licenses, permits, notarizations, approvals,
exemptions of, authorizations, registrations, declarations or filings or other
action by, and no notices to, consents of, orders of or filings with, or any
withholding payments to, any court or governmental or regulatory agency or body
are required for the due execution, delivery and performance by the Borrowers of
the Credit Documents, or for the legality, validity, performance or
enforceability of the Credit Documents or the consummation of the transactions
contemplated thereby.
 
6. To our knowledge, the Borrowers own or possess all permits, licenses,
franchises or other governmental authorizations necessary to the ownership of
any of their respective properties or the conduct of their respective business,
except where the failure to so qualify would not result in any material adverse
change in its business, operations, properties, or condition, financial or
otherwise, and none of the Borrowers are in default with respect to any
Governmental Requirement.
 
The opinions expressed herein are subject to the following additional
assumptions, exceptions, qualifications and limitations:
 
A.Our opinions concerning the validity, binding effect and enforceability of the
Credit Documents mean that: (i) each of the Credit Documents constitutes an
effective contract under applicable law, (ii) none of the Credit Documents is
invalid in its entirety because of a specific statutory prohibition or public
policy or is subject in its entirety to a contractual defense, and (iii) subject
to the last three sentences of this paragraph, a remedy is available if there is
a default under the Credit Documents. This opinion does not mean (a) a
particular remedy is available upon default or (b) every provision of the Credit
Documents will be upheld or enforced in any or each circumstance by a court;
provided, however, subject to the last two sentences of

 
 

--------------------------------------------------------------------------------

 

(N1777919.2)
March 7, 2008 Page 4
 
this paragraph, the unenforceability of a particular provision or the
unavailability of a particular remedy should not materially interfere with the
remedy of foreclosure under the Credit Documents. Notwithstanding the foregoing,
the validity, binding effect and enforceability of the Credit Documents or any
particular provision or remedy therein may be limited or otherwise affected by
(x) bankruptcy, insolvency, reorganization, moratorium or other statutes, rules,
regulations or laws affecting the enforcement of creditors' rights generally,
(y) general principles of equity and the exercise of equitable powers by a court
of competent jurisdiction, including, without limitation, the unavailability of
or limitation on the availability of a particular right or remedy because of an
equitable principle, such as specific performance or injunctive relief, or a
requirement as to commercial reasonableness, conceivability or good faith and
(z) applicable state and federal laws relating to fraudulent transfers or
conveyances. In addition, the Lender's remedies under the Credit Documents will
be subject to the requirement that certain procedural matters be satisfied in
connection with any enforcement proceeding.
 
B.We express no opinion with respect to any of the following matters:
 
(i) the enforceability or irrevocability of any power of attorney granted under
the Credit Documents;
 
(ii) any severability clause contained in the Credit Documents;
 
(iii) any agreement by any party to submit to the jurisdiction of any court
sitting in any particular jurisdiction;
 
(iv) any waiver by the Borrowers of any right to (a) a trial by jury or (b)
claim any forum as inconvenient;
 
(v) any non-judicial, self-help remedy granted by the Credit Documents;
 
(vi) the right of any person, other than the Lender, to enforce any right or
avail themselves of any remedy set forth in the Credit Documents;
 
(vii) any provision of the Credit Documents that purports to waive the right to
raise any defense with respect to any thereof;
 
(viii) any provision of the Credit Documents that waives or releases the legal
rights of any party thereto prior to the accrual or existence of such rights;
 
(ix) any provision of the Credit Documents that purports to create a
constructive trust as to any funds received by any party; and
 
(x) the validity or enforceability of any other documents or other writings
incorporated by reference in the Credit Documents unless specifically addressed
in this opinion.

 
 

--------------------------------------------------------------------------------

 
 
March 7, 2008 Page 5
 
C. Where our opinions relate to our "knowledge", such "knowledge" means the
conscious awareness of facts or other information by the attorney who signed
this opinion letter and any attorney in this firm who has involvement with the
transactions contemplated by the Credit Agreement, preparation of the Credit
Documents or preparation of this opinion letter.
 
The opinions expressed herein are limited to the specific issues addressed
herein and are expressed as of the date hereof and are not intended to have any
prospective effect. We assume no obligation to advise you or any other Person of
any changes concerning the above, whether or not deemed material, which may
hereafter come or be brought to our attention, including but not limited to,
changes which could result from pending or future legislation, law or
jurisprudence.
 
The foregoing expresses our legal opinion as to the matters set forth above and
is based upon our professional knowledge and inquiries at this time. It is not,
however, to be construed as a guarantee, but merely as our informed judgment as
to the specific questions of law addressed herein.
 
This letter and the opinions set forth herein are solely for the benefit of the
Lender and its counsel. Without our prior written consent, this opinion letter
may not be quoted in whole or in part and may not be furnished to or used or
relied upon by any other person or entity.
 
Very truly yours,
 
JONES, WALKER, WAECHTER, POITEVENT, CARRERE & DENEGRE, L.L.P.

 
 

--------------------------------------------------------------------------------

 

01609094.2
SUBROGATION AND CONTRIBUTION AGREEMENT
 
THIS SUBROGATION AND CONTRIBUTION AGREEMENT dated as of March 7, 2008 ("this
Agreement"), is entered into by the undersigned entities (the "Obligors").
 
Recitals
 
A. The Obligors have entered into a Credit Agreement dated as of March 7, 2008
(the "Credit Agreement") with Regions Bank (the "Lender"), pursuant to which
Regions Bank agreed to make available to such Obligors a revolving loan in a
maximum principal amount of $35,000,000. Capitalized terms used in this
Agreement, unless otherwise defined herein, shall have the meanings assigned to
them in the Credit Agreement.
 
B. The Obligors wish to effect an equitable sharing of their joint and several
liabilities with respect to the Obligations.
 
Agreement
 
NOW, THEREFORE, in consideration of the foregoing recitals and of the mutual
agreements herein set forth, Obligors hereby contract and agree as follows:
 
1.If any Obligor makes a payment to the Lender with respect to the Obligations,
it shall be subrogated to the rights of the Lender against the other Obligors
with respect to such payment and shall have the rights of contribution set forth
below against the other Obligors; provided, however, that such Obligor shall not
enforce its rights to any payment by way of subrogation or by exercising its
right of contribution so long as the Credit Agreement continues in effect, in
accordance with Section 1.3 thereof. If any Obligor makes a payment with respect
to the Obligations that is smaller in proportion to its Payment Obligation (as
hereinbelow defined) than the payments made by the other Obligors are in
proportion to the amounts of their respective Payment Obligations, the Obligor
making such proportionately smaller payment shall, when permitted by the first
sentence of this Section 1, pay to the other Obligors amounts such that the net
payments made by the Obligors with respect to the Obligations shall be shared
among the Obligors pro rata in proportion to their respective Payment
Obligations. If any Obligor receives any payment by way of subrogation that is
greater in proportion to the amount of its Payment Obligation than the payments
received by the other Obligors are in proportion to the amounts of their
respective Payment Obligations, the Obligor receiving such proportionately
greater payment shall, when permitted by the first sentence of this Section 1,
pay to the other Obligors an amount such that the subrogation payments received
by the Obligors shall be shared among the Obligors pro rata in proportion to
their respective Payment Obligations. As used in this Agreement, the term
"Payment Obligations" shall mean, with respect to any Obligor, that part, if
any, of (i) Advances (together with interest thereon and fees, prepayment
premiums and other charges properly attributable thereto) that have been
received by and used by or for the benefit of such Obligor and (ii) the Letter
of Credit Obligations attributable to a Letter of Credit to the extent the
issuance of such Letter of Credit benefitted such Obligor. If there is any doubt
or uncertainty as to the Obligor or Obligors for whose benefit an Advance has
been received or used, such Advance shall be deemed to have been received by and
used by or for the benefit of International Shipholding Corporation ("ISC"). If
there is any doubt or uncertainty as to the Obligor or Obligors for whose
account a Letter of Credit has been issued, such Letter of Credit shall be
deemed to have been issued for the account of ISC and such Letter of Credit
Obligations attributable to such Letter of Credit shall be attributed to ISC.
Any statute of limitations that relates to a suit or claim by one or more
Obligors against another Obligor shall be tolled until the Obligations have been
paid in full to the Lender.
 
2. This Agreement may not be amended, nor may any provision of this Agreement be
waived, without the express prior written consent of the Lender.
 
3. This Agreement shall bind and inure to the benefit of the Obligors and their
respective successors and assigns. This Agreement may only be waived, modified
or amended by a written instrument signed by the party against whom the
enforcement thereof is sought, subject to the provisions of Section 2 above.
This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Alabama. If any term of this Agreement shall be invalid or
unenforceable, the remainder of this Agreement shall remain in full force and
effect.
 
4. Nothing contained in this Agreement shall limit or otherwise affect the joint
and several liability of the Obligors with respect to the Obligations under the
Credit Agreement and the other Credit Documents.
 
[Remainder of page intentionally left blank]
 


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the date first above written.
INTERNATIONAL SHIPHOLDING CORPORATION,
a Delaware corporation


By:      /s/ Erik L. Johnsen
Name: Erik L. Johnsen
Its:       President


ENTERPRISE SHIP COMPANY, INC.,
a Delaware corporation


By:      /s/ Erik L. Johnsen
Name: Erik L. Johnsen
Its:       President


SULPHUR CARRIERS, INC.,
a Delaware corporation


By:      /s/ Erik L. Johnsen
Name: Erik L. Johnsen
Its:       President


GULF SOUTH SHIPPING PTE LTD.,
a Republic of Singapore corporation


By:      /s/ Erik L. Johnsen
Name: Erik L. Johnsen
Its:       Director


                      CG RAILWAY, INC.,
 
           a Delaware corporation



 
           By:      /s/ Erik L. Johnsen

 
           Name: Erik L. Johnsen

 
           Its:       President



                      LCI SHIPHOLDINGS, INC.,
                      a Republic of the Marshall Islands corporation


                      By:      /s/ Erik L. Johnsen
                      Name: Erik L. Johnsen
                      Its:       President


                      CENTRAL GULF LINES, INC.,
                      a Delaware corporation


                      By:      /s/ Erik L. Johnsen
                      Name: Erik L. Johnsen
                      Its:       President


                      WATERMAN STEAMSHIP CORPORATION,
                      a New York corporation


                      By:      /s/ Erik L. Johnsen
                      Name: Erik L. Johnsen
                      Its:       President
 

 
 

--------------------------------------------------------------------------------

 
 
OFFICER'S CERTIFICATE
 
In connection with the execution of that certain Credit Agreement by and among
INTERNATIONAL SHIPHOLDING CORPORATION, a Delaware corporation (the "Company"),
and certain of its subsidiaries, as co-borrowers, and REGIONS BANK, an Alabama
banking corporation, as lender, dated as of March , 2008, I do hereby certify as
follows:
 
1. I am an Assistant Secretary of the Company and am duly authorized to execute
and deliver this certificate.
 
2. Each of the following persons is a duly elected, qualified and acting officer
of the Company and, as of the date hereof; has the title indicated and the
signature opposite of such person's name is genuine.
 
Office                                               NameSignature
 
 
                     President                                    Erik L.
Johnsen            /s/ Erik L. Johnsen


              Vice President and
            Chief Financial Officer                      Manuel G.
Estrada          /s/ Manuel G. Estrada


       Vice President and Treasurer                  David B.
Drake              /s/ David B. Drake






 
3. Attached hereto as Exhibit A is a true, correct and complete copy of the
Restated Certificate of Incorporation of the Company and any amendments thereto
(as amended, the "Certificate of Incorporation"). Said Certificate of
Incorporation has not been amended or changed (except as set forth in the
amendments, if any, included in Exhibit A) and is in full force and effect.
 
4. Attached hereto as Exhibit B is a true, correct and complete copy of the
Bylaws of the Company and any amendments thereto. Said Bylaws have not been
amended or changed (except as set forth in the amendments, if any, included in
Exhibit B) and are in full force and effect.
 
5. Attached hereto as Exhibit C is a true, correct and complete copy of the
authorizing resolution of the Company (the "Authorizing Resolution") duly
adopted by its board of directors on March 3, 2008. The Authorizing Resolution
has not been amended, changed or rescinded and is in full force and effect.

 
IN WITNESS WHEREOF, this certificate has been executed on behalf of the Company
by the undersigned Assistant Secretary.
 


 
 
                          Dated: March     7    , 2008.


                                                                                                      /s/
H. Hughes Grehan
                                                                                    H.
Hughes Grehan, as Assistant Secretary of
                                                                                    International
Shipholding Corporation
 
 

 
EXHIBIT A
Certificate of Incorporation



 
STATE OF DELAWARE
SECRETARY OF STATE
OX VISION OF CORPORATIONS
FILED 1200 PM 05/24/1996
960151543 - 861721



 
RESTATED CERTIFICATE OF INCORPORATION
OF
INTERNATIONAL SHIPHOLDING CORPORATION
 
We, the undersigned, Erik F. Johnsen and George Denbgre, being respectively the
President and Secretary of International Shipholding Corporation (the
"Company"), a corporation organized and existing under the laws of the State of
Delaware, do hereby certify as follows:
 
1. The name of the Company is International Shipholding Corporation.
 
2. The Company's original Certificate of Incorporation was filed with the
Secretary of State of Delaware on October 20, 1978.
 
3. Pursuant to Section 24.2 of the Delaware General Corporation Law (the
"DGCL"), an amendment to the Company's Certificate of Incorporation to add a new
Article V thereto to provide for limitations on ownership of the Company's
capital stock by non-U.S. citizens has been duly adopted by resolution of the
Board of Directors of the Company and approved by the holders of the Company's
Common Stock entitled to so vote on April 17, 1996.
 
4. Pursuant to Section 245 of the DGCL, this Restated Certificate of
Incorporation was duly adopted by the Board of Directors of the Company and
restates and integrates the provisions of the Company's Certificate of
Incorporation as theretofore amended or supplement­ed, provides for the deletion
of provisions intentionally omitted in reliance upon Section 245(c) of the DGCL,
and also further amends the Company's Certificate of Incorporation by adding a
new Article V thereto.
 
5. As so further amended, the text of the Restated Certificate of Incorporation
of the Company shall read in its entirety as follows:
 
ARTICLE I
 
 
The name of the Company is INTERNATIONAL SI-UPHOLDING CORPORATION. ARTICLE 11

 
The registered office of the Company is to be located at 1209 Orange Street in
the City of Wilmington, County of New Castle, State of Delaware. The name of its
registered agent at such address is The Corporation Trust Company.
 
ARTICLE M
 
The nature of the business or purposes to be conducted or promoted is:
 
To carry on and conduct any and every kind of manufacturing, distribution and
service business; to manufacture, process, fabricate, rebuild, service, purchase
or otherwise acquire, to design, invent or develop, to import or export, and to
distribute, lease, sell, assign or otherwise dispose of and generally deal in
and with raw materials, products, goods, wares, merchandise and real and
personal property of every kind and character; and to provide services of every
kind and character.
 
To conduct any lawful business, to exercise any lawful purpose and power, and to
engage in any lawful act or activity for which corporations may be organized
under the General Corporation Law of Delaware.
 
In general, to possess and exercise all the powers and privileges granted by the
General Corporation Law of Delaware or by any other law of Delaware or by this
Certificate of Incorporation, together with any powers incidental thereto, so
far as such powers and privileges are necessary or convenient to the conduct,
promotion or attainment of the business or purposes of the Company.
 
ARTICLE TV
 
A. General.
 
1. The total number of shares of stock that the Company hall have authority to
issue is eleven million shares, of which ten million shall be common stock with
a par value of $1.00 per share (the "Common Stock") and one million shall be
preferred stock with a par value of $1.00 per share (the "Preferred Stock").
 
2. Shares of stock of any class now or hereafter authorized may be issued by the
Company from time to time for such consideration (not less than the par value
thereof if there be a par value) as shall be fixed from time to time by the
Board of Directors of the Company. Any and all shares of stock so issued for
which the consideration so fixed has been paid or delivered to the Company shall
be declared and taken to be fully paid stock and chat] not • be liable to any
further call or assessment thereon, and the holders of such shares shall not be
liable for any further payments in respect of such shares. Subscriptions to, or
the purchase price of, shares of stock of the Company may be paid for, wholly or
partly, by cask by labor done, by personal property, or by real property or
leases thereof. In the absence of actual fraud in the transaction, the judgment
of the directors as to the value of such labor, personal property, real estate
or leases thereof shall be conclusive.
 
3. Any and all right, title, interest and claim in or to any dividends declared
by the Company, whether in cash, stock or otherwise, which are unclaimed by the
stockholder entitled thereto for a period of six years after the close of
business on the payment date, shall be and be deemed to be extinguished and
abandoned; and such unclaimed dividends in the possession of the Company, its
transfer agents or other agents or depositaries, shall at such time become the
absolute property of the Company, free and clear of any and all claims of any
person or entity whatsoever.
 
4.The designation and the powers, preferences, rights, qualifications,
limitations and restrictions applicable to the Common Stock and the Preferred
Stock shall be, or shall be determined, as hereinafter set forth.
 
B.Common Steclc.
 
1.           Dividend Rights. Subject to the provisions of law and the
preferences of the Preferred Stock and of any other stock ranking prior to
Common Stock as to dividends, the holders of Common Stock will be entitled to
receive dividends when, as and if declared by the . Board of Directors.
 
2.           Voting Riehts. Except as otherwise provided by law or pursuant to
this Article IV, the holders of Common Stock shall be entitled to one vote, in
person or by proxy, for each share held On each matter submitted to a vote of
the shareholders of the Company. Except as otherwise provided by law, by the
Certificate of Incorporation or by resolution or resolutions of the Board of
Directors providing for the issue of any series of Preferred Stock, the holders
of Common Stock will have sole voting power.
 
 3.                Liquidation Rights. In the event of any liquidation,
dissolution or winding up of the Company, whether voluntary or involuntary,
after payment or provision for payment of the debts and other liabilities of the
Company and the preferential amounts to which the holders of any stock ranking
prior to the Common Stock in the distribution of assets are entitled upon
liquidation, the holders of the Common Stock and the holders of any other stock
ranking on a parity with the Common Stock in the distribution of assets upon
liquidation will be entitled to share in the remaining assets of the Company
according to their respective interests.
 
C. Preferred Stock.
 
1.Authority of the Board of Directors to Issue in Series. Preferred Stock may be
issued from time to time in one or more series. All shares of any one series of
Preferred Stock shall be identical except as to the dates of issue and the dates
from which dividends on shares of the series issued on different dates will
cumulate, if cumulative. Authority is hereby expressly granted to the Board of
Directors to authorize the issue of one or more series of Preferred Stock, and
to fix by resolution or resolutions providing for the issue of each such series
the voting powers, designations, preferences and relative, participating,
optional or other special rights, and qualifications, limitations or
restrictions thereof, of such series, to the full extent now or hereafter
permitted by law, including, but not limited to, the following:
 
(a) The number of shares of such series, which may subsequently be increased,
except as otherwise provided by the resolution or resolutions of the Board of
Directors providing for the issue of such series, or decreased, to a number not
less than the number of shares then outstanding, by resolution or resolutions of
the Board of Directors, and the distinctive designation thereof;
 
(b) The dividend rights of such series, the preferences, if any, over any other
class or series of stock, or of any other class or series of stock over such
series, as to dividends, the extent, if any, to which shares of such series will
be entitled to participate in dividends with shares of any other series or class
of stock, whether dividends on shares of such series will be fully, partially or
conditionally cumulative, or a combination thereof, and any limitations,
re­strictions or conditions on the payment of such dividends;
 
(c) The rights of such series, and the preferences, if any, over any other class
or series of stock, or of any other class or series of stock over such series,
in the event of any voluntary or involuntary liquidation, dissolution or winding
up of the Company and the extent, if any, to which shares of any such series
will be entitled to participate in such event with any other series or class of
stock;
 
(d) The time or times during which, the price or prices at which, and the terms
and conditions on which the. shares of such series may be redeemed;
 
(e) The terms of any purchase, retirement or sinking funds which may be
pro­vided for the shares of such series;
 
(f) The terms and conditions, if any, upon which the shares of such series will
be convertible into or exchangeable for shares of any other series, class or
classes, or any other securities;
 
(g) The voting powers, if any, of such series.
 
2.          Limitation on Dividends. No holders of any series of Preferred Stock
will be entitled to receive any dividends thereon other than those specifically
provided for by the Certificate of Incorporation or the resolution or
resolutions of the Board of Directors providing for the issue of such series of
Preferred Stock, nor will any accumulated dividends on Preferred Stock bear any
interest_
 
3.          Limitation on Liquidating Distributions. In the event of any
liquidation, dissolution or winding up of the Company, whether vobmtary or
involuntary, the holders of Preferred Stock of each series will be entitled to
receive only such amount or amounts as will have been fixed by the Certificate
of Incorporation or by the resolution or resolutions of the Board of Directors
providing for the issue of such series. A consolidation or merger of the Company
with or into one or more other corporations or a sale, lease or exchange of all
or substantially all of the assets of the Company will not be deemed to be a
voluntary or involuntary liquidation, dissolution or winding up, within the
meaning of this Article IV.
 
ARTICLE V
 
A.          Purpose. The provisions of this Article V are intended to assure
that the Company remains in continuous compliance with the citizenship
requirements of the Merchant Marine Act, 1920, as amended, the Merchant Marine
Act, 1936, as amended, the Shipping Act, 1916, as amended, and the regulations
promulgated thereunder, as such laws and regulations are amended from time to
time (collectively, the "Maritime Laws"). It is the policy of the Company that
Non-Citizens should not Beneficially Own, individually or in the aggregate, any
shares of the Company's Capital Stock in excess of the Permitted Amount. If the
Board of Directors of the Company should conclude in its sole discretion at any
time that Non-Citizens have become, or are about to become, the Beneficial
Owners, individually or in the aggregate, of shares of Capital Stock in excess
of the Permitted Amount, the Board of Directors may by resolution duly adopted
declare that any or all of the provisions of subparagraphs C, D and E of this
Article V shall apply.
 
B.          Definitions. For purposes of this Article V, the following terms
shall have the meanings specified below:
 
1. A Person shall be deemed to be the "Beneficial Owner" of, or to "Beneficially
Own," shares of Capital Stock to the extent such Person would be deemed to be
the beneficial owner thereof pursuant to Rule 11:1-3 promulgated by the
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
such rule may be amended from time to time.
 
2. "Capital Stock" shall mean any class or series of capital stock of the
Company other than any class or series of capital stock of the Company that is
permitted by the Maritime Administration of the United States Department of
Transportation ("MARAD") to be excluded from the determination of whether the
Company is in compliance with the citizenship requirements of the Maritime laws.
 
3. "Citizen" shall mean: (a) any individual who is a citizen of the United
States, by birth, naturalization or as otherwise authorized by law; (b) any
corporation (i) that is organized under the laws of the United States or of a
state, territory, district or possession thereof, (ii) not less than 75% of the
capital Stock of which is Beneficially Owned by Persons who are Citizens, (iii)
whose president or chief executive officer, chairman of the board of directors
and all officers authorized to act in the absence or disability of such Persons
are Citizens and (iv) of which more than 50% of the number of its directors
necessary to constitute a quorum are Citizens; (c) any partnership (i) that is
organized under the laws of the United States or of a state, territory, district
or possession thereof, (ii) all general partners of which are Citizens and (iii)
not less than a 75% interest in which is Beneficially Owned by Persons who are
Citizens; (d) any association or limited liability company (i) that is organized
under the laws of the United States or of a state, territory, district or
possession thereof, (ii) whose president or chief executive officer (or the
Person serving in an equivalent position), chairman of the board of directors
(or equivalent position) and all Persons authorized to act in the absence or
disability of such Persons are Citizens, (iii) not less than a 75% interest in
which or 75% of the voting power of which is Beneficially Owned by Citizens and
(iv) of which more than 50% of the number of its directors (or the Persons
serving in equivalent positions) necessary to constitute a quorum are Citizens;
(e) any joint venture (if not an association, corporation or partnership) (i)
that is organized under the laws of the United States or of a state, territory,
district or possession thereof and (ii) all co-venturers of which are Citizens;
and (f) any trust (i) that is domiciled in and existing under the laws of the
United States or of a state, territory, district or possession thereof, (ii) the
trustee of which is a Citizen and (iii) of which not less than a 75% of the
beneficial interests in both income and principal are held for the benefit of
Citizens
 
4. "Non-Citizen" shall mean any Person other than a Citizen.
 
5. "Permitted Amount" shall mean shares of Capital Stock that, individually or
in the aggregate (a) have Voting Power not in excess of 23% of Total Voting
Power or (b) constitute not more than 23% of the total number of the issued and
outstanding shares of Capital Stock; provided that, if the Maritime Laws are
amended to change the amount of Capital Stock that a Non-Citizen may own or have
the power to vote, then the Permitted Amount shall be changed to a percentage
that is two percentage points less than the percentage that would cause the
Company to be no longer qualified under the Maritime Laws, after giving effect
to such amendment, as a Citizen qualified to (i) engage in coastwise trade, (ii)
participate in MARAD's Title Xi or comparable financing programs, or (iii)
participate in operating differential subsidies or similar programs.
 
6. "Person' shall mean an individual, partnership, Corporation, limited
liability company, trust, joint venture or other entity.
 
7. "Total Voting Power" shall mean the total number of votes that may be cast by
all outstanding shares of Capital Stock having Voting Power.
 
8. "Voting Power" shall mean the power to vote with respect to the election of
the Company's directors.
 

 
C.Restrictions on Transfer.
 
1. Any transfer, or attempted or purported transfer, of any shares of the
Capital Stock of the Company or any interest therein or right thereof, that
would result in the Beneficial Ownership by Non-Citizens, individually or in the
aggregate, of shares of Capital Stock in excess of the Permitted Amount will,
until such excess no longer exists, be void and ineffective as against the
Company and the Company will not recognize, with respect to those shares that
caused the Permitted Amount to be exceeded, the purported transferee as a
stockholder of the Company for any purpose other than the transfer by the
purported transferee of such excess to a person who is not a Non-Citizen or to
the extent necessary to effect any other remedy available to the Company under
this Article V.
 
2. The Board of Directors is hereby authorized to effect any and all measures
necessary or desirable (consistent with applicable law and the provisions of
this Certificate of Incorporation) to fulfill the purpose and implement the
provisions of this Article V. including without limitation, obtaining, as a
condition to recording the transfer of shares on the stock records of the
Company, affidavits or other proof as to the citizenship of existing or
prospective stockholders on whose behalf shares of the Capital Stock of the
Company or any interest therein or right thereof are or are to be held, or
establishing and maintaining a dual stock certificate system under which
different forms of stock certificates representing outstanding shares of the
Capital Stock of the Company are issued to Citizens or Non-Citizens.
 
D.Suspension of Voting. Dividend and Distribution Rights with Respect to Excess
Shares. If any shares of Capital Stock in excess of the Permitted Amount are
Beneficially Owned by Non-Citizens, individually or in the aggregate, any such
excess shares determined in accordance with this subparagraph D (the "Excess
Shares"), shall, until such excess no longer exists, not be entitled to (1)
receive any dividends or distributions of assets declared payable or paid to the
holders of the Capital Stock of the Company during such period or (2) vote with
respect to any matter submitted to a vote of the stockholders of the Company,
and such Excess Shares shall not be deemed to be outstanding for purposes of
determining the vote required on any matter properly submitted to a vote of the
stockholders of the Company. At such time as the Permitted Amount is no longer
exceeded, full voting rights shall be restored to any shares previously deemed
to be Excess Shares, and any dividends or distributions with respect thereto
that have been withheld shall be due and paid to the holders of such shares. If
the number of shares of Capital Stock Beneficially Owned by Non-Citizens is in
excess of the Permitted Amount, the shares deemed to be Excess Shares for
purposes of this Article V will be those shares Beneficially Owned by
Non-Citizens that the Board of Directors determines became so Beneficially Owned
most recently, and such determination shall be conclusive.
 
E.Redemption_of  Shares. The Company shall have the power, but not the
obligation, to redeem Excess Shares subject to the following terms and
conditions:
 
1.The per share redemption price (the "Redemption Price") to be paid for the
Excess Shares to be redeemed shall be the sum of (a) the average closing sales
price of the comma.' 7 Capital Stock and (b) any dividend or distribution
declared with respect to such shares prior to the date such shares are called
for redemption hereunder but which has been withheld by the Company pursuant to
subparagraph D. As used herein, the term "average closing sales price" shall
mean the average of the closing sales prices of the Capital Stock on the New
York Stock Exchange during the 10 trading days immediately prior to the date the
notice of redemption is given; except that, if the Capital Stock is not traded
on the New York Stock Exchange then the closing sales prices of the Capital
Stock on any other national securities exchange selected by the Company on which
such Capital Stock is listed, and if not listed on any national securities
exchange, the closing sales prices as quoted on the Nasdaq National Market, and
if not so quoted, the mean between the representative bid and ask prices as
quoted by Nasdaq or another generally recognized reporting system, on each of
such 10 trading days, and if not so quoted, as may be determined in good faith
by the Board of Directors.
 
2. The Redemption Price may be paid in cash or by delivery of a promissory note
of the Company, at the election of the Company. Any such promissory note shall
have a maturity of not more than 10 years from the date of issuance and shall
bear interest at the rate equal to the then current coupon rate of a 10-year
Treasury note as such rate is published in The Wall Street Journal or comparable
publication.
 
3. A notice of redemption shall be given by first class mail, postage prepaid,
mailed not less than .10 days prior to the redemption date to each holder of
record of the shares to be redeemed, at such holder's address as the same
appears on the stock records of the Company. Each such notice shall state (a)
the redemption date, (b) the number of shares of Capital Stock to be redeemed
from such holder, (c) the Redemption Price, and the manner of payment thereof,
(d) the place where certificates for such shares are to be surrendered for
payment of the Redemption Price, and (e) that dividends on the shares to be
redeemed will cease to accrue on such redemption date.
 
4. From and after the redemption date, dividends on the shares of Capital Stock
called for redemption shall cease to accrue and such shares shall no longer be
deemed to be outstanding and all rights of the holders thereof as stockholders
of the Company (except the right to receive from the Company the Redemption
Price) shall cease. Upon surrender of the certificates for any shares so
redeenied in accordance with the requirements of the notice of redemption
(properly endorsed or assigned for transfer if the notice shall so state), such
shares shall be redeemed by the Company at the Redemption Price. In case fewer
than all shares represented by any such certificate are redeemed, a new
certificate shall be issued representing the shares not redeemed without cost to
the holder thereof.
 
5. Such other terms and conditions as the Board of Directors may reasonably
determine.

 
71*.
 
ARTICLE VI
 
In furtherance and not in limitation of the powers conferred by statute, the
Board of Directors is expressly authorized at any regular or special meeting
thereof, without stockholder approval:
 
1. To make By-laws for the Company, and to amend, alter or repeal any By-laws.
 
2. To authorize and cause to be executed mortgages and liens upon the real and
personal property of the Company.
 
3. To authorize the borrowing of money; the issuance of bonds, notes, debentures
and other obligations or evidences of indebtedness of the Company, secured or
unsecured, and the inclusion of provisions as to redeemability and
convertibility into shares of stock of the Company or otherwise.
 
4. To authorize the purchase or other acquisition of shares of stock of the
Company or any of its bonds, debentures, notes or other securities or evidences
of indebtedness.
 
5. To determine from time to time whether and to what extent, and at what times
and places, and under what conditions and regulations, the accounts and books of
the Company, or any of them, shall be open to the inspection of the
stockholders; and no stockholder shall have any right to inspect any account
book or document of the Company, except as conferred by statute or authorized by
the Board of Directors, or by resolution of the stockholders.
 
6. To set apart out of the funds of the Company available for dividends a
reserve or reserves for any proper purposes and to abolish any such reserve in
the manner in which it was created.
 
7. To designate one or more committees, each committee to consist of two or more
directors of the Company. Any such committee, to the extent provided in the
resolution or in the By-laws of the Company, shall have and may exercise the
power of the Board of Directors in the management of the business and affairs of
the Company, and may authorize the seal of the Company to be affixed to all
papers which may require it. The Board of Directors may designate one or more of
the directors as alternate members of any committee, who may replace any absent
or disqualified member at any meeting of the committee; provided, however, the
By­laws may provide that in the absence or disqualification of any member of
such committee or committees, the member or members thereof present at any
meeting and not disqualified from voting, whether or not he or they constitute a
quorum, may unanimously appoint another member of the Board of Directors to act
at the meeting in the place of any such absent or disqualified member.
 
8. To provide indemnification to the full extent permitted by Delaware law.

 
ARTICLE VII
 
The number of directors of the Company shall be fixed from time to time by, or
in the manner provided in, its By-laws and may be increased or decreased as
therein provided. Election of directors need not be by ballot unless the By-laws
so provide. The directors of the Company Orli be elected Annually by the
stockholders and shall hold office until their respective successors arc duly
elected and qualified. The By-laws may prescribe the number of directors
necessary to constitute a quorum.
 
ARTICLE VM
 
Meetings of stockholders may be held within or without the State of Delaware, as
the By­laws may provide. The books of the Company may be kept (subject to any
provisions contained in the statutes) outside the State of Delaware at such
place or places as may be designated from time to time by the Board of Directors
or in the By-laws of the Company. Any corporate action .upon which a vote of
stockholders is required or permitted may be taken without a meeting and vote of
stockholders with the written consent of stockholders having not less than a
majority of the total number of votes entitled to be cast upon the action, or
such larger percentage required by statute, if a meeting were held. Prompt
notice shall be given to all stockholders of the taking of corporate action
without a meeting by less than unanimous written consent.
 
ARTICLE IX
 
The Company reserves the right to amend, alter, change or repeal any provision
contained in this Certificate of Incorporation, in the manner now or hereafter
prescribed by statute, and all rights conferred upon stockholders herein are
granted subject to this reservation.
 
ARTICLE X
 
No director shall be personally liable to the Company or its stockholders for
monetary damages for any breach of fiduciary duty by such director as a
director, except (i) for breach of the director's duty of loyalty to the Company
or its stockholders, (ii) for acts or omissions not in good faith or which
involve intentional misconduct or a knowing violation of law, (iii) pursuant to
Section 174 of the Delaware General Corporation Law, or (iv) for any transaction
from which the director derived an improper personal benefit. No amendment to or
repeal of this Article X shall apply to or have any effect on the liability or
alleged liability of any director of the Company for or with respect to any acts
or omissions of such . 'director oc.curring prior to such amendment or repeal.
 
 
6.This Restated Certificate of Incorporation shall be effective upon its filing
with the Secretary of State of Delaware pursuant to Section 103 of the General
Corporation Law of the State of Delaware.

 
 
IN WITNESS WHEREOF, International Shipholding Corporation has caused this
certificate to be signed by Erik F. Johnsen, its President and attested by
George Denegre, its Secretary, this 17 day of April, 1996 .
 
INTERNATIONAL SHIPHOLDING CORPORATION
 
 
                                                                  /s/ Erik F.
Johnsen
                                                             Erik F. Johnsen,
President


 
CORPORATE SEAL


Attest:


By:               /s/ George Denegre
 
 
               George Denegre, Secretary



 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
Bylaws
{N1775999.21




 
 

--------------------------------------------------------------------------------

 


 

INTERNATIONAL SEIPROLDING CORPORATION
BY-LAWS
ARTICLE I
Meetings of Stockholders
 
SECTION 1. ANNUAL MEETINGS.--Annual meetings of stockholders for the election of
directors and for such other business as may be stated in the notice of the
meeting, shall be held at the office of the Company in New Orleans, Louisiana,
at 9:30 a.m.pon the fourth Thursday in April, or at such place, either within or
without the State of Delaware, and at such time and date as the Board of
Directors, by resolution, shall determine and set forth in the notice of the
meeting.
 
SECTION 2. VOTING.--All elections for directors shall be decided by plurality
vote; all other questions shall be decided by the vote of a majority in voting
interest of the stockholders present in person or by proxy and entitled to vote
thereat, a quorum being present, except as otherwise provided by the Certificate
of Incorporation or the laws of the State of Delaware. The vote for directors
shall be by ballot.
 
A complete list of the stockholders entitled to vote at the ensuing election,
arranged in alphabetical order, with the address of each, and the number of
shares held by each, shall be open to the examination of any stockholder, for
any purpose germane to the meeting, during ordinary business hours, for a period
of at least ten days prior to the meeting; either at a place within the city
where the meeting is to be held, which place shall be specified in the notice of
the meeting, or, if not so specified, at the place where the meeting is to be
held. The list shall also be produced and kept at the time and place of the
meeting during the whole time thereof, and may be inspected by any stockholder
who is present.
 
SECTION 3. QUORUM.--Except as otherwise required by law, by the Certificate of
Incorporation or by these By-Laws, * the presence, in person or by proxy, of
stockholders holding a majority of the stock of the Company entitled to vote
shall constitute a quorum at all meetings of the stockholders. In case a quorum
shall not be present at any meeting, a majority in interest of the stockholders
entitled to vote thereat, present in person or by proxy, shall have power to
adjourn the meeting from time to time, without notice other than announcemeat at
the meeting, until the requisite amount of stock entitled to vote•shall be
present, except as otherwise provided by the Certificate of Incorporation or the
laws of the State of Delaware.
 
SECTION 4. SPECIAL MEETINGS.--Special meetings of the stockhold­ers may be
called by the Chairman, President, or Secretary, or by resolution of the Board
of Directors, and may be held at such time and in such place and for such
purpose as is specified in the notice of meeting.
 
SECTION 5. NOTICE OF MEETINGS.--Unless waived, written notice, stating the
place, date and time of the meeting, and the general nature of the business to
be considered, shall be given to each stockholder entitled to vote thereat at
his address as it appears on the records of the Company, not less than ten nor
.more than fifty days before the day of the meeting, and such notice shall be
deemed to be given at the time when the same shall be deposited, with postage
thereon prepaid, in the United States mail.
 
SECTION 6. ORDER OF BUSINESS.--The order of business at each meeting of the
stockholders shall be determined by the chairman of such meeting, but such order
of business at any meeting at which a quorum is present may be changed by the
vote of a majority in voting interest of those present in person or by proxy at
such meeting and entitled to vote thereat.
 
ARTICLE II
 
Directors
 
SECTION 1. NUMBER AND TERM.--The numer of directors shall consist of such number
of persons, not less than three (3), as shall from time to time be fixed by
resolution of the Board of Directors.
 
SECTION 2. RESIGNATIONS.--Any director, member of a committee or other officer
may resign at any time. Such resignation shall be made in writing, and shall
take effect at the time specified therein, and if no time be specified, at the
time of its receipt by the Chairman, President, or Secretary. The acceptance of
a resignation shall be not be .necessary to make it effective.
 
SECTION 3. COMMITTEES.--The Board of Directors may, by resolution or resolutions
passed by a majority of the whole Board, designate one or more committees, each
committee to consist of two or more of the directors of the Company. Any such
committee, to the extent provided in the resolution, shall have and may exercise
the powers of the Board of Directors in the management of the business and
affairs of the Company, and may authorize the seal of the Company to be affixed
to all papers which may require it. The Board may designate one or more
directors as alternate members of any committee, who may replace any absent or
disqualified member at any meeting of the committee; provided, however, that in
the absence of disqualification of any member of such committee or committees,
the member or members thereof present at any meeting and not disqualified from
voting, whether or not he or they constitute a quorw=, may unanimously appoint
another member of the Board of Directors to act at the meeting in the place of
any such absent of disqualified member.
 
SECTION 4. MEETINGS.--The newly elected directors may hold their first meeting
for the purpose of organization and the transaction of business after the annual
meeting of the stockholders, at such time and place as may be fixed by the
Board.
 
Regular meetings of the Board may be held without notice at such places and
times as shall be determined from time to time by resolution of the Board.
 
Special meetings of the Board may be called by the Chairman, the President, or
the Secretary, and shall be called by them on the written request of any two
directors. At least 12 hours notice (or at least 36 hours notice of given by
mail) shall be given to each director unless waived and such meeting shall be
held at such place as may be determined by the Board or as shall be stated in
the notice of the meeting.
 
SECTION 5. QUORUM AND MANNER OF ACTING.--A majority of the directors shall
constitute a quorum for the transaction of business. The vote of a majority of a
quorum of the Board shall be the act of the Board. If at any meeting of the
Board there shall be less than a quorum present, a majority of those present may
adjourn the meeting from time to time until a quorum is obtained, and no further
notice thereof need be given other than by announcement at the meeting which
shall be so adjourned.
 
SECTION 6. COMPENSATION.--The Board of Directors shall fix the amount of the
fees or other compensation payable to each director who is not otherwise
compensated as an cfficer or employee of the Company or of one of its
subsidiaries. Nothing herein contained shall be construed to preclude any
director from serving the Company in any other capacity as an officer, agent or
otherwise, and receiving compensation therefor.
 
SECTION 7. INDEMNIFICATION.--(a) Right To Indemnification. Each person who was
or is made a party or is threatened to be made a party to or is involved in any
action, suit or proceeding, whether civil, criminal, administrative or
investigative ("proceeding"), by reason of the fact that he, or a person for
whom he is the legal representative, is or was a director or officer of the
Company or any of its subsidiaries (including nominees and designees who have
not yet taken office) or is or was serving at the request of the Company
(including any person who has not been duly elected or appointed) as a director,
officer, employee or agent of another corporation or of a partnership, joint
venture, trust or other enterprise, including service with respect to employee
benefit plans (the "Indemnitee"), whether the basis of such proceeding is
alleged action in an official capacity as a director, officer, employee or agent
or in any other capacity while serving as a director, officer, employee or
agent, shall be indemnified and held harmless by the Company to the fullest
extent authorized by the Delaware General Corporation Law ("GCL"), as presently
existing or as it may hereafter be amended (but, in the case of any such
amendment, only to the extent that such amendment permits the Company to provide
broader indemnification rights than the GCL permitted the Company to provide
prior to such amendment), against any and all expenses, liability and loss
(including attorneys fees, judgments, fines, ERISA excise taxes or penalties,
amounts paid in connection with any arbitration or investigation and amounts
paid or to be paid in settlement) reasonably incurred or suffered by such person
in connection therewith.. Indemnitee's rights hereunder shall be contract rights
and shall include the right to be paid by the Company for expenses incurred in
defending any such proceeding in advance of its final disposition; provided,
however, that the payment of such expenses incurred by an Indmenitee in advance
of the final disposition of such proceeding, shall be made only upon delivery to
the Company of an undertaking in a form satisfactory to counsel for the Company,
by or on behalf of such Indemnitee, to repay all amounts so advanced if it
should be ultimately determined that guch Indemnitee is not entitled to be
indemnified under this provision or otherwise. For purposes of this provision
the term Company shall include any resulting or constitutent entities.
 
(b)         Nonexclusi7itv of Rights.The rights conferred herein on any person
shal: not be exclusive of_ any other right which such person may hive or
hereafter acquire under any statute, provision of the Certificate of
Incorporation, by-law, contract or other agreement, vote of stockholders or
disinterested directors or otherwise.
 
(c)         Insurance.The Company may maintain insurance at its expense, to
protect itself and any such director (including nominees and designees who have
not yet taken office), officer, employee or agent of the Company or another
corporation, partnership, joint venture, trust or other enterprise (including
service with respect to employee benefit plans) against any expense, liability
or loss, whether or not the Company would have the power to indemnify such
person against such expense, liability or loss under the GCL.


ARTICLE III
Officers
 
SECTION 1. OFFICERS.--The officers of the Company shall be a Chairman, a
President, a Vice President, or more than one Vice President, a Treasurer, and a
Secretary, all of whom shall be elected by the Board of Directors and who shall
hold office until their successors are elected and qualified. In addition, the
Board of Directors may elect a Controller, and may appoint or may delegate the
appointment of one or more Assistant Secretaries, Assistant Treasurers,
Assistant Controllers, and such other officers and agents as they may deem
proper. The officers shall be elected at the first meeting of the Board of
Directors after each annual meeting. All of the said elected officers shall hold
their offices at the pleasure of the Board.
 
SECTION 2. CHAIRMAN.--The Chairman shall be the chief executive officer of the
Company and shall have the general powers and duties of supervision and
management usually vested in the office of the chief executive of a company. He
shall preside at all meetings of the stockholders and of the Board of Directors,
and shall have general supervision, direction and control of the business of the
Company. Except as the Board of Directors shall authorize the execution thereof
in some other manner, the Chairman may execute bonds, mortgages and any other
contracts of any nature in behalf of the Company.
 
SECTION 3. PRESIDENT.--The President shall be the chief operating officer of the
Company. At the request of the Chairman, or in his absence or during his
disability, the President shall perform the duties and exercise the functions of
the Chairman. Except as the Board of Directors shall authorize the execution
thereof in some other manner, the President may execute bonds, mortgages and any
other contracts of any nature in behalf of the Company.
 
SECTION 4. VICE PRESIDENT.--In the event of death, absence or inability of the
President to perform any duties imposed upon him by these By-Laws and the order
of the Board of Directors, the Vice President, or if there be more than one, the
Vice Presidents in the order of senority, may exercise his powers and perform
his duties subject to the control' of the Chairman and the Board of Directors.
Except as the Board of Directors shall authorize the execution thereof in some
other manner, any Vice President may execute bonds, mortgages and any other
contracts of any nature in behalf of the Company.
 
SECTION 5. SECRETARY.--The ,Secretary shall give, or cause to be given, notice
of all meetings of stockholders and directors, and all other notices required by
law or by these By-Laws, and in case of his absence or refusal or neglect so to
do, any such
notice may be given by any person thereunto directed by the Chairman, the
President, or by the directors, upon whose requisition the meeting is called as
provided in these By-Laws. He shall record all the proceedings of the meetings
of the Company and of the directors in a book to be kept for that purpose, and
shall perform such other duties as may be assigned to him by the directors or
the Chairman. He shall have the custody of the seal of the Company and shall
affix the same to all instruments requiring it, when authorized by the directors
or the Chairman, and attest the same.
 
SECTION 6. TREASURER.--The Treasurer .shall have the custody of the Company
funds and securities and shall keep full and accurate account of receipts and
disbursements in books belonging to the Company. He shall deposit all monies and
other valuables in the name and to the credit of the Company in such
depositaries as may be designated by the Board of Directors.
 
The Treasurer shall disburse the funds of the Company as may be ordered by the
Board of Directors, the Chairman, or the President, taking proper vouchers for
such disbursements. If required by the Board of Directors, he shall give the
Company a bond for the faithful discharge of his duties in such amount and with
such surety as the Board shall prescribe.
 
The Treasurer shall sign all checks, drafts or other orders for the payment of
money, notes or other evidences of indebtedness issued in the name of the
Company in such manner as shall be determined from time to time by resolution of
the Board of Directors; provided, however, that the Directors shall have power
by resolution to delegate any of the duties or powers of the Treasurer to other
officers.
 
SECTION 7, CONTROLLER.--The Controller shall be in charge of all Company
accounting books, records, and procedures, shall perform internal audits, shall
prepare budgets, financial statements and reports for the Chairman, the
President, and the Board of Directors. He shall keep his accounts in the name of
the Company and shall render such reports as may be required by the Board of
Directors, the Chairman, or the President.
 
The Controller shall perform such other duties as may, from time to time, be
assigned to him by the Chairman or by the Board of Directors; and in the .event
the office of the Controller is vacant, such duties shall be performed.by such
person as may be designated by the Chairman.'
 
SECTION 8. ASSISTANT SECRETARIES.--Assistant Secretaries, if any shall be
appointed, shall, during the •absence cr disability of the Secretary, perform
all the duties of the Secretary and shall have such other powers and shal:
perform such other duties as shall be assigned to them.
 
SECTION 9. ASSISTANT TREASURERS.--Assistant Treasurers, if any shall be
appointed, shall, during the absence or disability of the Treasurer, perform all
the duties of the Treasurer and shall have such other powers and shall perform
such other duties as shall be assigned to them.
 
SECTION 10. ASSISTANT CONTROLLERS.--Assistant Controllers, if any shall be
appointed, Shall, during the absence or disability of the Controller, perform
all the duties of the Controller and shall have such other powers and shall
perform such other duties as shall be assigned to them.
 
ARTICLE IV
 
Miscellaneous
 
SECTION 1. STOCKHOLDERS .RECORD DATE.--In order that the Company may determine
the stockholders entitled to notice of or to vote at any meeting of
stockholders, or any adjournment thereof, or to express consent to Company
action in writing without a meeting, or entitled to receive payment of any
dividend or other distribution or allotment of any rights, or entitled to
exercise any rights in respect of any change, conversion or exchange of stock or
for the purpose of any other lawful action, the Board cf Directors may fix, In
advance, a record date, which shall not be mOre than sixty nor less than ten
days before the date of such meeting, nor more than sixty days prior to any
other action. A determination of stockholders of record entitled to notice of Cr
to vote at a meeting of stockholders shall apply to any adjournment of the
meeting; provided, however, that if the 'adjournment is for more than 30 days or
if the Board of Directors fixes a new record date for the adjourned meeting, a
notice thereof shall be given to each stockholder of record entitled to vote at
the meeting.
 
SECTION 2. FISCAL YEAR.--The fiscal year of the Company shall be the calendar
year, unless otherwise determined by resolution cf the Board Of Directors.
 
ARTICLE V
 
Amendments
 
These By-Laws may be altered or repealed and By-Laws may be made by the
affirmative vote of a majority of the Board of Directors, at any regular
:meeting of the Board of Directors, or at any special meeting of the Board of
Directors, if notice of the proposed alteration or repeal, or By-Law or By-Laws
to be made, be contained in the notice of such special meeting.

 
EXHIBIT C
Authorizing Resolution
 
RESOLVED, that Niels M. Johnsen, Chairman and Chief Executive Officer of the
Company, Erik L. Johnsen, President of the Company, Manuel G. Estrada, Vice
President and Chief Financial Officer of the Company, and David B. Drake, Vice
President and Treasurer of the Company, (each, an "Authorized Officer") be, and
each of them hereby is, authorized and directed to execute and deliver, in the
name and on behalf of the Company, a Credit Agreement (the "Credit Agreement")
between the Company and certain subsidiaries of the Company (the "Subsidiaries")
and Regions Bank (the "Lender"), under which Credit Agreement the Lender shall
agree to extend to the Company and the Subsidiaries a revolving loan in a
maximum principal amount not to exceed $35,000,000; and
 
RESOLVED FURTHER, that the Credit Agreement shall contain such other terms,
covenants, provisions and conditions in addition to those set out above as may
seem necessary or desirable to the Authorized Officer executing and delivering
the Credit Agreement (the execution of the Credit Agreement to be conclusive
proof that all of the terms, covenants, provisions and conditions thereof are
deemed necessary and desirable by said Authorized Officer); the form of the
Credit Agreement presented to the undersigned directors is hereby approved,
subject to such changes thereto which the Authorized Officer deems necessary and
reasonable; and
 
RESOLVED FURTHER, that each Authorized Officer be, and each of them hereby is,
authorized to execute and deliver in the name of the Company one or more
promissory notes evidencing such borrowing, said notes to be in the principal
amount specified in the Credit Agreement and to bear interest at the rate
specified in the Credit Agreement and to contain the terms, covenants,
provisions and conditions provided for in the Credit Agreement; and
 
RESOLVED FURTHER, that each Authorized Officer be, and each of them hereby is,
authorized and directed, in the name and on behalf of the Company, to execute
and deliver a Subrogation and Contribution Agreement with the other Borrowers
referred to in the Credit Agreement, the purpose of such Subrogation and
Contribution Agreement being to effect an equitable sharing of the respective
liabilities of the Company and the Subsidiaries, which document shall contain
such terms, covenants, provisions and conditions as may seem necessary or
desirable to the Authorized Officer executing and delivering the same (the
execution thereof to be conclusive proof that all the terms, covenants,
provisions and conditions thereof are deemed necessary and desirable by said
Authorized Officer); and
 
RESOLVED FURTHER, that any Authorized Officer and any Assistant Treasurer of the
Company be, and each of them hereby is, authorized and directed, in the name and
on behalf of the Company, to request disbursements of the proceeds of said
borrowings and to direct the disposition of such proceeds, and to otherwise act
on behalf of the Company in connection with the transactions contemplated by the
Credit Agreement and the related documents, and the Lender may conclusively rely
on the authority granted herein with respect to such officers until the Lender
shall have received copies certified by the Secretary or any Assistant Secretary
of the Company of further resolutions adopted by the Directors of the Company
canceling or amending the authority granted under these resolutions; and
 
RESOLVED FURTHER, that any Authorized Officer be, and each of them hereby is,
authorized and directed, in the name and on behalf of the Company, to execute
such certificates and instruments and do all such other acts as may be
appropriate or as may be required by law or by said Lender in connection with
the said borrowing and with the execution and delivery of the Credit Agreement;
and
 
RESOLVED FURTHER, that any Authorized Officer be, and each of them hereby is,
authorized and directed to take any and all actions as he, in his sole
discretion, shall deem necessary or advisable in order to consummate the
transactions contemplated by any of the foregoing resolutions and to perform or
cause the performance of the Company's obligations thereunder; and
 
RESOLVED FURTHER, that any and all actions described in the foregoing
resolutions heretofore taken on behalf of the Company by an Authorized Officers
are hereby approved, confirmed and ratified as the valid and fully authorized
act of the Corporation without the necessity of any further action by the
undersigned.

 
OFFICER'S CERTIFICATE
 
In connection with the execution of that certain Credit Agreement by and among
ENTERPRISE SHIP COMPANY, INC., a Delaware corporation (the "Company"), and
certain of its affiliates, as co-borrowers, and REGIONS BANK, an Alabama banking
corporation, as lender, dated as of March 7 , 2008, I do hereby certify as
follows:
 
1. I am an Assistant Secretary of the Company and am duly authorized to execute
and deliver this certificate.
 
2. Each of the following persons is a duly elected, qualified and acting officer
of the Company and, as of the date hereof, has the title indicated and the
signature opposite of such person's name is genuine.
 
Office                                               NameSignature
 
 
                     President                                    Erik L.
Johnsen             /s/ Erik L. Johnsen


              Vice President and
            Chief Financial Officer                      Manuel G.
Estrada          /s/ Manuel G. Estrada


       Vice President and Treasurer                  David B.
Drake              /s/ David B. Drake
 
3. Attached hereto as Exhibit A is a true, correct and complete copy of the
Amended and Restated Certificate of Incorporation of the Company and any
amendments thereto (as amended, the "Certificate of Incorporation"). Said
Certificate of Incorporation has not been amended or changed (except as set
forth in the amendments, if any, included in Exhibit A) and is in full force and
effect.
 
4. Attached hereto as Exhibit B is a true, correct and complete copy of the
Bylaws of the Company and any amendments thereto. Said Bylaws have not been
amended or changed (except as set forth in the amendments, if any, included in
Exhibit B) and are in full force and effect.
 
5. Attached hereto as Exhibit C is a true, correct and complete copy of the
authorizing resolution of the Company (the "Authorizing Resolution") duly
adopted by its board of directors on March 3, 2008. The Authorizing Resolution
has not been amended, changed or rescinded and is in full force and effect.

 
IN WITNESS WHEREOF, this certificate has been executed on behalf of the Company
by the undersigned Assistant Secretary.
 
Dated: March  7, 2008.


                                                                                 /s/
H. Hughes Grehan
                                                                                    H.
Hughes Grehan, as Assistant Secretary of
                                                                                    International
Shipholding Corporation
 
 



 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT A
Certificate of Incorporation

 
 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED
CERTIFICATE OF INCORPORATION OF
ENTERPRISE SHIP COMPANY, INC..
 
Enterprise Ship Company, Inc., a Delaware corporation (the "Corporation"),
through its undersigned President and Secretary and by authority of its Board of
Directors, does hereby certify that
 
FIRST: The Corporation was originally incorporated on May 18, 1995 and the date
of filing of the Corporation's Certificate of Incorporation with the Secretary
of State of Delaware was May 18, 1995.
 
SECOND: In accordance with the provisions of Sections 242 and 245 of the General
Corporation Law of the State of Delaware, the Corporation's Board of Directors
has duly adopted a resolution declaring the advisability of, and directing the
stockholder of the Corporation to consider amending and restating the
Corporation's Certificate of Incorporation so that as amended and restated said
Certificate of Incorporation shall be and read as set forth below.
 
THIRD: In accordance with Sections 228, 242 and 245 of the General Corporation
Law of the State of Delaware, the sole stockholder of the Corporation adopted
resolutions amending and restating the Certificate of incorporation so that as
amended and restated said Certificate of Incorporation shall -be and read as set
forth below.
 
FOURTH; The Amended and Restated Certificate of Incorporation of the
Corporation, adopted in accordance with Sections 242 and 245 of the General
Corporation Law of the State of Delaware shall be and read as follows:
 
FIRST:The name of this corporation is Enterprise Ship Company, Inc. (the
"Corporation").
 
SECOND: The address of the Corporation's registered office in the State of
Delaware is located at 1209 Orange Street, in the City of Wilmington, County of
New Castle. The name and address of the CorporatiOn's registered -agent is The
Corporation Trust Company, Corporation Truat Center, 1209 Orange Street,
Wilmington, Delaware 19801, County of New Castle.
 

 
 

--------------------------------------------------------------------------------

 



SENT BY                                              8-11-85 ; 4:41P\
;                                                                                              JONES
WALKER-, 302 739 3813:4 4/12

 
THIRD:The purposes for which the Corporation is
organized are to engage in the following activities:
 
A. To purchase, acquire, own, hold, use, pledge, hypothecate, mortgage, lease,
charter, sub-charter, sell, transfer, finance, refinance and otherwise deal with
(i) all right, title and interest in, to and under the S.S. ENERGY INDEPENDENCE
(the "Vessel"), (ii) any and all liens, security interests and collateral
security for and guarantees of the Vessel, if-any, (iii) any instruments or
agreements relating to any of the foregoing, (iv) any monies due or to become
due with respect to any of the foregoing, and (v) any and all proceeds of any of
the foregoing (the property described in clauses (ii) through (iii) above
hereinafter referred to as "Related Assets").
 
B. To borrow money and otherwise incur indebtedness to facilitate any activity
authorized herein and to pledge or otherwise grant security interests in the
Vessel and the Related Assets, and any other assets as determined by the Board
of Directors, to secure such borrowings and other indebtedness.
 
C. To authorize, issue, sell and deliver one or more series or classes of bonds,
certificates, notes, securities or other evidences of indebtedness of the
Corporation, secured or collateralized by the assets of the Corporation,
including, but not limited to, the Vessel and the Related Assets (the
"Securities").
 
D. To arrange for and enter into agreements providing for credit enhancement of
the Securities.
 
E. To issue capital stock as provided for herein.
 
F. To engage in any lawful act or activity and to exercise any powers permitted
to corporations under the General Corporation Law of the State of Delaware which
are incidental to the foregoing.
 
FOURTH: The total number of shares of common stock that the Corporation shall
have authority to issue is 1,000 shares of common stock, no par value per share
(the "Common Stock"). All voting rights shall be vested in the holders of the
Common Stock, and at each meeting of stockholders of the Corporation, each
holder of Common Stock shall be entitled to one vote for each-share on each
matter to come before the meeting. Dividends may be declared upon and paid to
the holders of the Common Stock as the Board of Directors shall determine. In
the event of liquidation or dissolution of the Corporation, the holders of the
common stock shall be entitled to share ratably in all assets of the
Corporation.
 
FIrTH: The name and mailing address of the incorporator is as follows:
 
George Denegre
 
Jones, Walker, Waechter, Poitevent, Carrera & Denegre

201 St. Charles Avenue
New Orleans, Louisiana 70170-5100
 
SIXTH: In furtherance and not in limitation of the powers conferred by the
General Corporation Law of the State of Delaware, the Board of Directors is
expressly authorized (i) to exercise, in addition to the powers and authorities
hereinbef ore or bylaw, conferred upon it, any such powers and authorities and
do all such acts and things as may be exercised or done by the Corporation,
subject, nevertheless, to the provisions of the General Corporation Law of the
State of Delaware and of this Certificate of Incorporation and of the By-laws of
the Corporation and (ii) to make, alter, amend or repeal the By-laws of the
Corporation.
 
SEVENTH:
 
A. No person who is serving or who has served as a director of the Corporation
shall be personally liable to the Corporation or any of its shareholders for
monetary damages for any breach of fiduciary duty by such director as a director
except to the extent provided by applicable law for (i) acts or omissions that
the director at the time of such breach knew or believed were clearly in
conflict with the best interests of the Corporation (iii any transaction from
which the director derived an improper personal benefit, acts or omissions
occurring prior to the effective date of this Article 7 or (iv) acts or
omissions with respect to which the General Corporation Law of the State of
Delaware does not permit the limitation of liability. As used herein, the term
"improper personal benefit" does not include a director's reasonable
compensation or other reasonable incidental benefit for or on account of his
service as a director, officer, employee, independent contractor, attorney or
consultant of the Corporation. If the General Corporation Law of the State of
Delaware hereafter is amended to authorize the further elimination or limitation
of the liability of directors, then the liability of a director of the
Corporation, in addition to the limitation on personal liability contained
herein, shall be eliminated or limited to the fullest extent permitted by the
General Corporation Law of the State of Delaware as so amended. No amendment or
repeal of this Article 7, nor the adoption of any provision to this Certificate
of Incorporation inconsistent with this Article 7, shall eliminate or reduce the
protection granted herein with respect to any matter that occurred prior to such
amendment, repeal or adoption.
 
B. Any person who at any time serves or has served as a director, officer or
employee ot the Corporation, or who, while serving as a director, officer or
employee of the Corporation, serves or has served, at the request of ehe
Corporation, as a director, officer, partner, trustee, employee or agent cf
another corporation, partnership, joint venture, trust or other enterprise, or
as a trustee or administrator under an employee benefit plan, shall have a right
to be indemnified by the Corporation to the fullest extent permitted by law
against (i) reasonable expenses, including attorneys' fees, incurred by him in
connection with any threatened, pending or completed civil, criminal,
administrative, investigative or arbitrative aetion, suit or proceeding (and any
appeal therein), whether or not brought by or on behalf of the Corporation,
seeking to hold him liable by reason of the fact that he is or was acting in
such capacity, and (ii) reasonable payments made by him in satisfaction of any
judgment, money decree, fine (including any excise tax assessed with respect to
an employee benefit plan), penalty or settlement for which he may have become
liable in any such action, suit or proceeding. Such directors, officers and
employees shall be entitled to recover from the Corporation, and the Corporation
shall pay, all reasonable costs, expenses and attorneys' fees in connection with
the enforcement of the indemnification rights granted herein.
 
C. The Board of Directors shall take all such action as may be necessary or
appropriate to authorize the Corporation to pay the indemnification required by
this Artiele 7, including without limitation making a determination that
indemnification is permissible in the circumstances and a good faith evaluation
of the manner in which the claimant for indemnity acted and of the reasonable
amount of indemnity due him. The Board of Directors may appoint a committee or
special counsel to make such determination and evaluation. To the extent needed,
the Board of Directors shall give notice to, and obtain approval from, the
shareholders of the Corporation for any decision to indemnify.
 
D. Any person who at any time after the adoption of this Article 7 serves or has
served in the aforesaid capacity for or on behalf of the Corporation shall be
deemed to be doing or to have done so in reliance upon, and as consideration
for, the right of indemnification provided herein. Such right shall inure to the
benefit of the legal representatives of any such person and shall not be
exclusive of any other rights to which such person may be entitled apart from
the provisions of this Article 7.
 
EIGHTH: A director shall be fully protected in relying in good faith upon the
books of account or other records of the Corporation or statements prepared by
any of its officers or by independent public accountants or by an appraiser
selected with reasonable care by the Board of Directors as to the value and
amount of the assets, liabilities and/or net profits of the Corporation, or any
other facts pertinent to the existence and amount of surplus or Other funds from
which dividends might properly be declared and paid, or with which the capital
stock of the Corporation might properly be purchased or redeemed.
 
NINTH: The Corporation is to have perpetual existence.
 
TENTH: The business and affairs of the Corporation shall be managed by and under
the direction of the Board of Directors. Election of directors need not be by
written ballot unless the By-laws of the Corporation so provide.
 
ELEVENTH: Meetings of shareholder shall be held at such place, within or without
the State of Delaware, as may be designated by or in the manner provided in the
By-laws or, if not so designated or provided, at the registered office of the
Corporation in the State of Delaware. Elections of directors need not be by
ballot unless and except to the extent that the By-laws so provide. The books of
the Corporation may be kept (subject to any provision contained in any
applicable statute) outside the State of Delaware at such place or places as may
be designated from time to time by the Board of Directors or in the By-laws of
the Corporation.
 
TWELFTH: For BO long as any Securities are outstanding, in order to better
preserve and ensure the Corporation's separate and distinct corporate identity,
the Corporation shall: A.Establish and maintain an office through which its
business shall be conducted separate and apart from those of the Parent or any
Affiliate of the Corporation (such office may consist of office space shared
with the Parent or an Affiliate of the Corporation, a portion of which is
allocated solely to the Corporation).
 
B. Maintain separate corporate records and books of account from those of the
Parent or any Affiliate of the Corporation.
 
C. Be governed by a Board of Directors, at least one member of which shall not
be a director, officer or employee of the Parent or any Affiliate of the
Corporation.
 
D. Be governed by a Board of Directors that shall hold appropriate meetings (or
act by unanimous consent) to authorize all appropriate corporate actions.
 
For purposes of this Article 12, the following terms shall have the following
meanings!
 
"Affiliate" means any person controlling or controlled by or under common
control with the Parent, but shall not include the Corporation. For purposes of
this definition, "control", when used with respect to any specified person,
means the power to direct the management and policies of such person, directly
or indirectly, whether through the ownership of voting securities, by contract
or ctherwise, and the terms "controlling" and "controlled" have meanings
correlative to the foregoing.
 
"Parent" means, with respect to a corporation, any other corporation owning or
controlling, directly or indirectly, fifty per cent (50%) or more of the voting
stock of such corporation.
 
THIRTICENTE:Until the retirement, discharge or redemption of all outstanding
Securities, the Corporation shall not incur, assume or guaranty any indebtedness
except such indebtedness as carries a rating or ratings, as determined by any
nationally-recognized statistical rating agency rating the Securities, no lower
than each such rating agency's rating of the Securities.
 
FOURTEENTH: Without the unanimous consent of all of its directors, the
Corporation shall not:
 
A.Institute proceedings to be adjudicated bankrupt or insolvent, or consent, to
the institution of bankruptcy or insolvency proceedings against it, or file a
petition or, consent to a petition seeking reorganization or relief under any
applicable federal or state law relating to bankruptcy or insolvency, or consent
to the appointment
of           a         receiver,                         liquidator,                            assignee,trustee,
seguestrator (or other similar official) of the Corporation or a substantial
part of its property, or make any assignment for the benefit of creditors, or,
except as required by law, admit in writing its inability to pay its debts
generally as they become due, or take any corporate action in furtherance of any
such action.
 
B.Merge or consolidate with or into any other entity, or convey or transfer all
or substantively all of its properties and assets to any other entity, unless;
 
(i) (1) the entity (if other than the Corporation) formed or surviving the
merger or consolidation or which acquires the properties and assets of the
Corporation is organized and existing under the laws of any State of the United
States or the District of Columbia, (2) expressly assumes the due and punctual
payment or performance of any and all obligations of the Corporation, and (3)
has a Certificate of Incorporation containing provisions substantively identical
to the provisions of Article 3, Article 12, Article 13, this Article 14 and
Article 15 hereof; and
 
(ii) immediately after giving effect to the transaction, no default or event of
default has occurred and is continuing under any indebtedness of the Corporation
or any agreements relating to such indebtedness.
 
C. Dissolve or liquidate, in whole or in part.
 
D. Engage in any business activity other than the activities set forth in
Article 3.
 
FIFTEENTH: From time to time, any provision of this Certificate of Incorporation
may be amended, altered or repealed, and other provisions authorized by the
General Corporation Law of the State of Delaware at the time in force may be
added or inserted in the manner and at the time prescribed thereunder, and all
rights at any time conferred upon the stockholders of the Corporation by this
Certificate of Incorporation are subject to this Article 15; provided, however,
that until the retirement, discharge or redemption of all outstanding
Securities, the Corporation shall not, without the prior written consent of each
nationally-recognized statistical rating agency which has been requested by or
on behalf of the Corporation to rate any Securities and which is then rating
such Securities, amend, alter or repeal Article 3, Article 22, Article 13,
Article 14 or this Article 15.
 
 
IN WITNESS WHEREOF, Enterprise Ship Company; Inc. has caused this Amendment and
Restated Certificate of Incorporation to be executed in its corporate name by
its President and to be attested by its Secretary, both thereunto authorized,
this 31 day of July, 1995.
 
                                                                                    Enterprise
Ship Company, Inc
 
 


                                                                                    By:    /s/
Erik F. Johnsen
                                                                                              President


Attest:
/s/ George Denegre
Secretary
 
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
Bylaws
 




 
 

--------------------------------------------------------------------------------

 

 
 
CONSENT OF SOLE SHAREHOLDER
 
OF ENTERPRISE SHIP COMPANY, INC.
 
APRIL 24, 2007
 
The undersigned, Central Gulf Lines, Inc., being the sole stockholder of
Enterprise Ship Company, Inc. (the "Corporation"), hereby by this Consent in
Lieu of Annual Meeting, amends the By-laws of the Corporation as follows:
 
Article I, Section 1 of the By-laws of the Corporation is amended and restated
in its entirety to read as follows:
 
"ARTICLE I
 
OFFICES
 
Section 1. Registered Office. The registered office of the Corporation shall be
RSA Battle House Tower Office Building, 11 North Water Street, Suite 18290,
Mobile, Alabama 36602."
 
April 24, 2007.
 
 


                                                                                       Central
Gulf Lines, Inc.
 
 


                                                                                       By:
/s/ Niels M. Johnsen
                                                                                              Niels
M. Johnsen, Chairman

 
                                                                                        By:
/s/ Erik L. Johnsen
                                                                                              Erik
L. Johnsen, President





 
 

--------------------------------------------------------------------------------

 



 


AMENDED AND RESTATED BY-LAWS OF
 
ENTERPRISE SHIP COMPANY, INC.
 
ARTICLE I.
 
OFFICES
 
. Section 1.Registered Office. The registered office of Enterprise Ship Company,
Inc. (the "Corporation") shall be at 650 Poydras Street in the City of New
Orleans, Parish of Orleans, State of Louisiana.
 
Section 2. Other Offices.The Corporation may also have offices at such other
places within and without the State of Louisiana as the Board of Directors may
from time to time determine or the business of the Corporation may require.
 
ARTICLE II.
 
MEETINGS OF STOCKHOLDERS
Section 1.  Place.Meetings of stockholders shall be held at such place, within
or without the State of Louisiana, as may be designated by resolution of the
Board of Directors. In the absence of any such designation, stockholders'
meetings shall be held at the registered office of the Corporation in the State
of Louisiana.
 
Section 2. Date.The annual meeting of stockholders shall be held each year on a
date and at a time designated by the Board of Directors. At each annual meeting,
directors shall be elected and any other proper business may be transacted.
 
Section 3.Quorums. A majority of the stock issued and outstanding and entitled
to vote at any meeting of stockholders the holders of which are present in
person or represented by proxy, shall constitute a quorum for the transaction of
business, except as otherwise provided by law, by the Certificate of
Incorporation, or by these by-laws. A quorum, once established, shall not be
broken by a withdrawal of votes that leaves less than a quorum and the votes
present may continue to transact .business until adjournment. If, however, such
quorum shall not be present or represented at any meeting of the stockholders, a
majority of the voting stock represented in person or by proxy may adjourn the
meeting from time to time, without notice other than announcement at the
meeting, until a quorum shall be present or represented. At such adjourned
meeting at which a quorum shall be present or represented, any business may be
transacted which might have been transacted at the meeting as originally
notified. If the adjournment is for more than thirty days, or if after the
adjournment a new record date is fixed for the adjourned meeting, a notice of
the adjourned meeting shall be given to each stockholder of record entitled to
vote thereat.
 
Section 4. Voting. When a quorum is present at any meeting, the vote of the
holders of a majority of the stock having voting power present, represented in
person or by proxy, shall decide any question brought before such meeting,
unless the question is one upon which by express provision of law, or the
Certificate of Incorporation, or these By-laws (including, without limitation,
Article VII), a different vote is required, in which case such express provision
shall govern and control the decision of such question. Each stockholder shall
have one vote for each share of stock having voting power that is registered in
his or her name on the books of the Corporation on the record date set by the
Board of Directors as provided in Section 6 of Article VI hereof.
 
Section 5.Proxies. At each meeting of the stockholders, each stockholder having
the right to vote may vote in person or may authorize another person or persons
to act for him by proxy appointed by an instrument in writing subscribed by such
stockholder and bearing a date not more than three years prior to said meeting,
unless said instrument provides for a longer period. All proxies must be filed
with the Secretary of the Corporation at the beginning of each meeting in order
to be counted in any vote at such meeting.
 
Section 6. Special Meetings.Special meetings of the stockholders, for any
purpose, or purposes, unless otherwise prescribed by statute or by the
Certificate of Incorporation, may be called by the President and shall be called
by the President or the Secretary at the request in writing of a majority of the
Board •of Directors, or at the request in writing of stockholders owning a
majority in amount of the entire capital stock of the Corporation issued and
outstanding, and entitled to vote. Such request shall state the purpose or
purposes of the proposed meeting. Business transacted at any special meeting of
stockholders shall be limited to the purposes stated in the notice.
 
Section 7.  Notice.Whenever stockholders are required or permitted to take any
action at a meeting, a written notice of the meeting shall be given, which
notice shall state the place, date and hour of the meeting, and, in the case of
a special meeting, the purpose or purposes for which the meeting is called. The
written notice of any meeting shall be given to each stockholder entitled to
vote at such meeting not less than ten nor more than sixty days before the date
of the meeting. If mailed, notice is given when deposited in the United States
mail, postage prepaid, directed to the stockholder at his or her address as it
appears on the records of the Corporation.
 
Section B.List of Stockholders. The officer who has charge of the stock ledger
of the Corporation shall prepare and make, at least five days before every
meeting of stockholders, a complete list of the stockholders entitled to vote at
the meeting, arranged in alphabetical order, and showing the address of each
stockholder and the number of shares registered in the name of each stockholder.
Such list shall be open to the examination of any stockholder, for any purpose
germane to the meeting, during ordinary business hours, for a period of at least
five days prior to the meeting, either at a place within the city where the
meeting is to be held, which place shall be specified in the notice of the
meeting, or, if not so specified, at the place where the meeting is to be held.
The list shall also be produced and kept at the time and place of the meeting
during the whole time thereof, and may be inspected by any stockholder who is
present.
 
Section 9.Written Consents. Unless otherwise provided in the Certificate of
Incorporation, any action required to be taken at any annual or special meeting
of stockholders of the Corporation, or any action which may be taken at any
annual or special meeting of such stockholders, may be taken without a meeting,
without prior notice and without a vote, if a consent in writing, setting forth
the action so taken, shall be signed by the holders •of outstanding stock having
not less than the minimum number of votes that would be necessary to authorize
or take such action at a meeting at which all shares entitled to vote thereon
were present and voted. Prompt notice of the taking of any action without a
meeting by less than unanimous written consent shall be given to those
stockholders who have not consented in writing.
 
ARTICLE III.
 
DIRECTORS
 
Section 1. Number.The number of directors which shall constitute the whole Board
shall be not less than three (3) nor more than seven (7). The Board of Directors
may, by resolution duly adopted, establish from time to time the number of
directors which shall constitute the whole Board of Directors. The directors
need not be stockholders.
 
Section 2. Independent Director.At any given time, at least one member of the
Corporation's Board of Directors shall be an Independent Director, as defined
below; provided, however, that if at any time the office of an Independent
Director shall be vacant for any reason, subject to Articles TWELFTH, THIRTEENTH
and FOURTEENTH of the Certificate of Incorporation, any action taken by the
Board of Directors in accordance with such Certificate of Incorporation and
these By-laws shall nonetheless be valid. As used herein, "Independent Dixectorn
means an individual mho is not, and is not an associate (as defined below) of,
(i) a direct, indirect or beneficial stockholder, director, officer, employee,
affiliate, customer or supplier of International Shipholding Corporation ("ISC")
and Central Gulf Lines, Inc. ("CGL"), Delaware corporations, (together with
their successors-in-interest) or any of their affiliates (as defined in Article
TWELFTH of the Certificate of Incorporation, other than the Corporation; or (ii)
a direct, indirect or beneficial stockholder, officer, employee, affiliate,
customer, or supplier of, or any person who has received any benefit (excluding,
however, any compensation received by such individual in his or her capacity as
a director) in any form whatever from, or any person who has provided any
service (excluding, however, any service provided by such individual in his or
her capacity as a director) in any form whatever to, the Corporation or any of
its affiliates or associates. No Independent Director required by this Section 2
shall be a trustee in bankruptcy for ISC, CGL or any affiliate of ISC or CGL. As
used in these By-laws the term "associate", when used to indicate a relationship
with a person, means (A) a corporation or organization of which such person is
an officer or director or is., directly or indirectlY, the beneficial owner of
ten percent or more of any class of equity securities, (B) any trust or other
estate in which such person serves as trustee or in a similar capacity, and (C)
any relative or spouse of such person, or any relative of such spouse, who has
the same home as such person.
 
Section 3. Election; Removal.The directors shall be elected at the annual
meeting of the stockholders, except as provided in Section 4 of this Article
III, and each director elected shall hold office until his or her successor is
elected and qualified; provided, however, that unless otherwise restricted by
the Certificate of Incorporation or by law, any director or the entire Board of
Directors may be removed, either with or without cause, from the Board of
Directors at any meeting of stockholders by a majority of the stock represented
and entitled to vote thereat.
 
Section 4.Vacancies. Vacancies on the Board of Directors by reason of death,
resignation, retirement, disqualification, removal from office, or otherwise,
and newly created directorships resulting from any increase in the authorized
number of directors may be filled by a. majority of the directors then in
office, although less than a quorum, or by a sole remaining director. The
directors so chosen shall hold office until the next annual election of
directors and until their successors are duly elected and shall qualify, unless
sooner displaced. If there are no directors in office, then an election of
directors may be held in the manner provided by statute. If, at the time of
filling any vacancy or any newly created directorship, the directors then in
office shall constitute less than a majority of the whole Board (as constituted
immediately prior to any such increase), the Court of Chancery may, upon
application of any stockholder or stockholders holding at least ten percent of
the total number of the shares at the time outstanding having the right to vote
for such directors, summarily order an election to be held to fill any such
vacancies or newly created directorships, or to replace the directors chosen by
the directors then in office.
 
Section 5. Powers.The property and business of the Corporation shall be managed
by or under the direction of its Board of Directors. In addition to the powers
and authorities by these By-laws expressly conferred upon them, the Board may
exercise all such powers of the Corporation and do all such lawful acts and
things as are not by statute or by the Certificate of Incorporation or by these
By-laws directed or required to be exercised or done by the stockholders.
 
Section 6. Location of Meetings, Offices, Books.The directors may hold their
meetings and have one or more offices, and keep the books of the Corporation,
outside of the State of Delaware.
 
Section 7.   Regular Meetings.  Regular meetings of the Board of Directors may
be held without notice at such times and places as shall from time to time be
determined by the Board.
Section 8. Special Meetings. Special meetings of the Board of Directors may be
called by the President on 48 hours' notice to each director, either personally
or by mail or by telegram; special meetings shall be called by the President or
the Secretary in like manner and on like notice on the written request of two
directors.
 
Section 9.Quorums. At all meetings of the Board of Directors a majority of the
authorized number of directors shall be necessary and sufficient to constitute a
quorum for the transaction of business, and the vote of a majority of the
directors present at any meeting at which there is a quorum shall be the act of
the Board of Directors, except as may be otherwise specifically provided by
statute, by the Certificate of Incorporation or by these By-laws (including
without limitation, Article VII) . If a quorum shall not be present at any
meeting of the Board of Directors, the directors present thereat may adjourn the
meeting from time to time, without notice other than announcement at the
meeting, until a quorum shall be present.
 
Section 10.Written Consents. Unless otherwise restricted by the Certificate of
Incorporation or by these By-laws, any action required or permitted to be taken
at any meeting of the Board of Directors or of any committee designated by the
Board of Directors may be taken without a meeting, if all members of the Board
or committee, as the case may be, consent thereto in writing, and the writing or
writings are filed with the minutes of proceedings of the Board or committee.
 
Section 11. Telephonic Meetings. Unless otherwise restricted by the Certificate
of Incorporation or by these By-laws, members of the Board of Directors, or any
committee designated by the Board of Directors, may participate in a meeting of
the Board of Directors, or of any such committee, by means of conference
telephone or similar communications equipment by means of which all persons
participating in the meeting can hear each other, and such participation in a
meeting shall constitute presence in person at such meeting.
 
Section 12. Committees.The Board of Directors may, by resolution passed by a
majority of the whole Board, designate one or more committees, each such
committee to consist of one or more of the directors of the Corporation. The
Board may designate one or more directors as alternate members of any committee
to act as a replacement for any absent or disqualified member at any meeting of
the committee. In the absence or disqualification of a member of a committee,
the member or members thereof present at any meeting and not disqualified from
voting, whether or not he or they constitute a quorum, may unanimously appoint
another member of the Board of Directors to act at the meeting in the place of
any such absent or disqualified member. Any such committee, to the extent
provided in the resolution of the Board of Directors, shall have and may
exercise all the powers and authority of the Board of Directors in the
management of the business and affairs of the Corporation, and may authorize the
seal of the Corporation to be affixed to all papers which may require it; but no
such committee shall have such power or authority in reference to the actions
enumerated in Article VII of these By-laws, amending the Certificate of
Incorporation, adopting an agreement of merger or consolidation, recommending to
the stockholders the sale, lease or exchange of all or substantially all of the
Corporation's property and assets, recommending to the stockholders a
dissolution of the Corporation or a revocation of a dissolution, or amending
these By­laws; and, unless the resolution or the Certificate of Incorporation
expressly so provides, no such committee shall have the power or authority to
declare a dividend or to authorize the issuance of stock. Each committee shall
keep regular minutes of its meetings and report the same to the Board of
Directors when required.
 
Section 13.Compensation. Unless otherwise restricted by the Certificate of
Incorporation or these By-laws, the Board of Directors shall have the authority
to fix the compensation of directors. The directors may be paid their expenses,
if any, of attendance at each meeting of the Board of Directors and may be paid
a fixed sum for attendance at each meeting of the Board of Directors or a stated
salary as director. No such payment shall preclude any director from serving the
Corporation in any other capacity and receiving compensation therefor. Members
of special or standing committees may be allowed like compensation for attending
committee meeti
 
7
 


Section 14.   Interests of Creditors.
will, at all times, act solely in the Corporation and shall take into account
creditors of the Corporation as well as Corporation.
The Board of Directors best interest of the the interests of the the interests
of the



 
Section 15.No Commingling.The Corporation's assets will not be commingled with
those of any other person or entity. The Corporation will maintain separate
corporate records and books of account from those of any other person or entity,
and the Corporation will conduct its office so that there will be no commingling
of business functions with any other entity.
 
ARTICLE IV.
 
OFFICERS
 
Section 1.    Titles.The officers of the Corporation shall be chosen by the
Board of Directors and shall include a President and a Secretary. The
Corporation may also have at the discretion of the Board of Directors, such
other officers as are desired, including a Chairman of the Board, one or more
Vice Presidents, a Treasurer, a Secretary, one or. more Assistant Secretaries
and Assistant Treasurers, and such other officers as may be appointed in
accordance with the provisions of Section 2 of this Article IV. In the event
there are two or more Vice Presidents, then one or more may be designated as
Executive Vice President, Senior Vice President, or other similar or dissimilar
titles. At the time of the election of officers, the directors may by resolution
determine the order of their rank. Any number of offices may be held by the same
person, unless the Certificate of Incorporation or these By­laws otherwise
provide.
 
Section 2. Appointment.The Board of Directors, at its first meeting after each
annual meeting of stockholders, shall choose the officers of the Corporation.
The Board of Directors may appoint such other officers and agents as it shall
deem necessary who shall hold their offices for such terms and shall exercise
such powers and perform such duties as shall be determined from time to time by
the Board.
 
Section 3.Compensation. The salaries of all officers and agents of the
Corporation shall be fixed by the Board of Directors.
 
Section 4. Terms; Removal; Vacancies.The officers of the Corporation shall hold
office until their successors are chosen and qualify in their stead. Any officer
elected or appointed by the Board of Directors may be removed at any time by the
affirmative vote of a majority of the Board of Directors. If the office of any
officer or officers becomes vacant for any reason, the vacancy shall be filled
by the Board of Directors.

 
Section 5.Chairman of the Board.The Chairman of the Board, if such an officer be
elected, shall, if present, preside at all meetings of the Board of Directors
and exercise and perform such other powers and duties as may be from time to
time assigned to him by the Board of Directors or prescribed by these By-laws.
If there is no President, the Chairman of the Board shall, in addition, be the
Chief Executive Officer of the Corporation and shall have the powers and duties
prescribed in Section 6 of this Article IV.
 
Section 6.  President. Subject to such supervisory powers, if any, as may be
given by the Board of Directors to the Chairman of the Board, if there be such
an officer, the President shall be the Chief Executive Officer of the
Corporation and, subject to the control of the Board of Directors, shall have
general supervision, direction and control of the business and officers of the
Corporation. He shall preside at all meetings of the stockholders and, in the
absence of the Chairman of the Board, or if there be none, at all meetings of
the Board of Directors. He shall •be an ex-officio member of all committees and
shall have the general powers and duties of management usually vested in the
office of President and Chief Executive Officer of corporations, and shall have
such other powers and duties as may be prescribed by the Board of Directors or
these By-laws.
 
Section 7.    Vice Presidents.   In            the              absence Or
disability of the President, the Vice Presidents, in order of their rank as
fixed by the Board of Directors, or if not ranked, the Vice President designated
by the Board of Directors, shall perform all the duties of the President, and
when so acting shall have all the powers of and be subject to all the
restrictions upon the President. The Vice Presidents shall have such other
duties as from time to time may be prescribed for them, respectively, by the
Board of Directors.
 
Section 8.  Secretary.The Secretary shall attend all sessions of the Board of
Directors and all meetings of the stockholders and record all votes and the
minutes of all proceedings in a book to be kept for that purpose; and shall
perform like duties for the standing committees when required by the Board of
Directors. He shall give, or cause to be given, notice of all meetings of the
stockholders and of the Board of Directors, and shall perform such other duties
as may be prescribed by the Board of Directors or these By-laws. He shall keep
in safe custody the seal of the Corporation, and when authorized by the Board,
affix the same to any instrument requiring it, and when so affixed it shall be
attested by his or her signature or by the signature of an Assistant Secretary.
The Board of Directors may give general authority to any other officer to affix
the seal of the Corporation and to attest the affixing by his or her signature.
 
Section 9.   Assistant Secretary.   The Assistant Secretary, or if there be more
than one, the Assistant Secretaries in the order determined by the Board of
Directors, or if there be no such determination, the Assistant Secretary
designated by the Board of Directors, shall, in the absence or disability of the
Secretary, perform the duties and exercise the powers of the Secretary and shall
perform such other duties and have such other powers as the Board of Directors
may from time to time prescribe.
 
Section 10.    Treasurer.The Treasurer shall have the custody of the corporate
funds and securities and shall keep full and accurate accounts of receipts and
disbursements in books belonging to the Corporation and shall deposit all
moneys, and other valuable effects in the name and to the credit of the
Corporation, in such depositories as may be designated by the Board of
Directors. He shall disburse the funds of the Corporation as may be ordered by
the Board of Directors, taking proper vouchers for such disbursements, and shall
render to the Board of Directors, at its regular meetings, or when the Board of
Directors so requires, an account of all his or her transactions as Treasurer
and of the financial condition of the Corporation. If required by the Board of
Directors, he shall give the Corporation a bond, in such sum and with such
surety or sureties as shall be satisfactory to the Board of Directors, for the
faithful performance of the duties of his or her office and for the restoration
to the Corporation, in case of his or her death, resignation, retirement or
removal from office, of all books, papers, vouchers, money and other property of
whatever kind in his or her possession or under his or her control belonging to
the Corporation.
 
Section 11.    Ps.ssistant Treasurer.   theAssistant Treasurer, or if there
shall be more than one, the Assistant Treasurers in the order determined by the
Board of Directors, or if there be no such determination, the Assistant
Treasurer designated by the Board of Directors, shall, in the absence or
disability of the Treasurer, perform the duties and exercise the powers of the
Treasurer and shall perform such other duties and have such other powers as the
Board of Directors may from time to time prescribe.
 
ARTICLE V.
 
INDEMNIFICATION; LIABILITY
 
Section 1.      Indemnification. The Corporation shall indemnify every person
who was or is a party or is or was threatened to be made a party to any action,
suit, or proceeding, whether civil, criminal, administrative or investigative,
by reason of the fact that he is or was a director, officer or employee of the
Corporation, or, while a director, officer or employee of the corporation, is or
was serving at the request of the Corporation as a director, officer, employee,
agent or trustee of another corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise, against expenses (including counsel
fees), judgments, fines and amounts paid in settlement actually and reasonably
incurred by him in connection with such action, suit or proceeding, to the
fullest extent permitted by applicable law. The Corporation shall be required to
indemnify a person in connection with a proceeding (or part thereof) initiated
by such person only if the proceeding (or part thereof) was authorized by the
Board of Directors of the Corporation.
 
Any repeal or modification of the foregoing paragraph by the stockholders of the
Corporation shall not adversely affect any right or protection of a person
existing at the time of such repeal or modification.
 
Section 2.  Limitation on Personal Liability. To the fullest extent permitted by
the General Corporation Law of the State of Delaware as it now exists or may
hereafter be amended and without limiting the provisions of the Certificate ' of
Incorporation, no director of the Corporation shall be liable to the Corporation
or its stockholders for monetary damages arising from a breach of fiduciary duty
owed to the Corporation or its stockholders.
 
Any repeal or modification of the foregoing paragraph by the stockholders of the
Corporation shall not adversely affect any right or protection of a director of
the Corporation existing at the time of such repeal or modification.
 
ARTICLE VI.
 
STOCK
 
Section 1.Certificates. Every holder of stock of the Corporation shall be
entitled to have a certificate signed by, or in the name of the Corporation by,
the Chairman of the Board of Directors, or the President or a Vice President,
and by the Secretary or an Assistant Secretary, or the Treasurer or an Assistant
Treasurer of the Corporation, certifying the number of shares represented by the
certificate owned by such stockholder in the Corporation.
 
Section 2.                              Signatures.Any or all of the signatures
on the certificate may be a facsimile. In case any officer, transfer agent, or
registrar who has signed or whose facsimile signature has been placed upon a
certificate shall have ceased to be such officer, transfer agent, or registrar
before such certificate is issued, it may be issued by the Corporation with the
same effect as if he were such officer, transfer agent, or registrar at the date
of issue.
 
Section 3.                              Statement of Preferences and Rights.If
the Corporation shall be authorized to issue more than one class of stock or
more than one series of any class, the powers, designations, preferences and
relative, participating, optional or other special rights of each class of stock
or series thereof and the qualifications, limitations or restrictions of such
preferences and/or rights shall be set forth in full or summarized on the face
or back of the certificate which the Corporation shall issue to represent such
class or series of stock, provided that, except as otherwise provided in Section
202 of the General Corporation Law of the State of Delaware, in lieu of the
foregoing requirements, there may be set forth on the face or back of the
certificate which the corporation shall issue to represent such class or series
of stock, a statement that the Corporation will furnish without charge to each
stockholder who so requests a full statement of the powers, designations,
preferences and relative, participating, optional or other special rights of
each class of stock or series thereof and the qualifications, limitations or
restrictions of such preferences and/or rights.
 
•
Section 4.Lost, Stolen or Destroyed Certificates. T h e Board of Directors may
direct a new certificate or certificates to be issued in place of any
certificate or certificates theretofore issued by the Corporation alleged to
have been lost, stolen or destroyed, upon the making of an affidavit of that
fact by the person claiming the certificate of stock to be lost, stolen or
destroyed. When authorizing such issue of a new certificate or certificates, the
Board of Directors may, in its discretion and as a condition precedent to the
issuance thereof, require the owner of such lost, stolen or destroyed
certificate or certificates, or his or her legal representative, to advertise
the same in such manner as it shall require and/or to give the Corporation a
bond in such sum as it may direct as indemnity against any claim that may be
made against the Corporation with respect to the certificate alleged to have
been lost, stolen or destroyed.
 
Section
5.                             Transfers.                              Upon                 surrender                          to the
Corporation, or the transfer agent of the Corporation, of a certificate for
shares duly endorsed or accompanied by proper evidence of succession,
assignation or authority to transfer, it shall be the duty of the Corporation to
issue a new certificate to the person entitled thereto, cancel the old
certificate and record the transaction upon its books.
 
Section 6.                                Fixing Record Date. In order that the
Corporation may determine the stockholders entitled to notice of or to vote at
any meeting of the stockholders, or any adjournment thereof, or to express
consent to corporate action in writing without a meeting, or entitled to receive
payment of any dividend or other distribution or allotment of any rights, or
entitled to exercise any rights in respect of any change, conversion or exchange
of stock or for the purpose of any other lawful action, the Board of Directors
may fix a record date which shall not be more than sixty nor less than ten days
before the date of such meeting, nor more than sixty days prior to any other
action. A determination of stockholders of record entitled to notice of or to
vote at a meeting of stockholders shall apply to any adjournment of the meeting;
provided, however, that the Board of Directors may fix a new record date for the
adjourned meeting.
 
Section 7.Registered Stockholders. The Corporation shall be entitled to treat
the holder of record of any share or shares of stock as the holder in fact
thereof and accordingly shall not be bound to recognize any equitable or other
claim or interest in such share on the part of any other person, whether or not
it shall have express or other notice thereof, save as expressly provided by the
laws of the State of Delaware.
 
Section 8.                              Dividends.Dividends upon the capital
stock of the Corporation, subject to the provisions of the Certificate of
Incorporation, if any, may be declared by the Board of Directors at any regular
or special meeting, pursuant to law. Dividends may be paid in cash, in property,
or in shares of the Corporation's capital stock, subject to the provisions of
the Certificate of Incorporation. Before payment of any dividend there may be
set
 
. aside out of any funds of the Corporation available for dividends such sum or
sums as the directors from time to time, in their absolute discretion, think
proper as a reserve fund to meet contingencies, or for equalizing dividends, or
for repairing or maintaining any property of the Corporation, or for such other
purpose as the directors shall think conducive to the interests of the
Corporation, and the directors may abolish any such reserve.

 
ARTICLE VII.
 
CERTAIN VOTES REQUIRED
 
Section 1.Bankruptcy, Mergers and Sales of Assets,Liquidations. The Corporation
shall not, without the affirmative vote of each member of the Corporation's
Board of Directors, including the affirmative vote of each Independent Director:
(i) make an assignment for the benefit of creditors, file a petition in
bankruptcy, petition or apply to any tribunal for the appointment of a
custodian,. receiver, trustee or other similar official for it or for a
substantial part of its property, commence any proceeding under any bankruptcy,
reorganization, arrangement, readjustment of debt, dissolution or liquidation
law or statute or similar law or statute of any jurisdiction, whether now or
hereafter in effect, consent or acquiesce in the filing of any such petition,
application, proceeding or appointment of or taking possession by the custodian,
receiver, liquidator, assignee, trustee, sequestrator (or other similar
official) of the Corporation or any substantial part of its property, or admit
its inability to pay its debts generally as they become due or authorize any of
the foregoing to be done or taken on behalf of the Corporation; (ii) be a party
to any merger or consolidation or sell, transfer, assign, convey or lease any
substantial part of the assets of the Corporation, or directly or indirectly
purchase or otherwise acquire all or substantially all of the assets or any
stock of any class of any corporation, partnership, joint venture or any other
entity; or (iii) dissolve or liquidate, in whole or in part; provided that if
there is no Independent Director then in office and acting, a vote upon any
matter set forth in this Section 1  shall not be taken unless and until an
Independent Director shall have been duly elected.
 
Section 2.Amendment of Certificate of Incorporation and By-laws. Without (i) the
affirmative vote of each member of the Corporation's Board of Directors,
including, without limitation, the affirmative vote of the Independent Director,
and (ii) the affirmative vote of the holders of one hundred percent (100%) of
the number of shares of the Common Stock outstanding, the Corporation shall not
amend either the Certificate of Incorporation or these By-laws; provided that if
there is no Independent Director then in office, no vote upon any matter set
forth in this Section 2 shall be taken unless and until an Independent Director
shall have been duly elected.
 
ARTICLE VIII.
 
GENERAL PROVISIONS
 
Section 1.                                 Checks.All checks or demands for
money and notes of the Corporation shall be signed by such officer or officers
as the Board of Directors may from time to time designate.
 
Section 2.                                 Fiscal
Year.                                 The              fiscal year of the
Corporation shall be fixed by resolution of the Board of Directors.
 
Section 3.                                 Seal. The corporate seal shall have
inscribed thereon the name of the Corporation, the year of its organization and
the words "Corporate Seal, Delaware". Said seal may be used by causing it or a
facsimile thereof to be impressed or affixed or reproduced or otherwise.
 
Section 4. Notices. Whenever, under any provisions of law or of the Certificate
of Incorporation or of these By-laws, notice is required to be given to any
director or stockholder, it shall not be construed to mean personal notice, but
such notice may be given in writing, by mail, addressed to such director or
stockholder, at his or her address as it appears on the records of the
Corporation, with postage thereon prepaid, and such notice shall be deemed to be
given at the time when the same shall be deposited in the United States mail.
Notice to directors may also be given by telegram, facsimile, personal delivery
or telephone. Whenever any notice is required to be given under any provisions
of law or of the Certificate of Incorporation or of these By-laws, a waiver
thereof in writing, signed by the person or persons entitled to said notice,
whether before or after the time stated therein, shall be deemed to be the
equivalent of the required notice.
 
Section 5.                              Annual Statement.The Board of Directors
shall present at each annual meeting, and at any special meting of the
stockholders when called for by vote of the stockholders, a full and clear
statement of the business and condition of the Corporation.
 
ADOPTED FEBRUARY 5, 1996.

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
Authorizing Resolution
 
RESOLVED, that Niels M. Johnsen, Chairman of the Company, Erik L. Johnsen,
President of the Company, Manuel G. Estrada, Vice President and Chief Financial
Officer of the Company, and David B. Drake, Treasurer of the Company, (each, an
"Authorized Officer") be, and each of them hereby is, authorized and directed to
execute and deliver, in the name and on behalf of the Company, a Credit
Agreement (the "Credit Agreement") between the Company and certain affiliates of
the Company (the "Affiliates") and Regions Bank (the "Lender"), under which
Credit Agreement the Lender shall agree to extend to the Company and the
Affiliates a revolving loan in a maximum principal amount not to exceed
$35,000,000; and
 
RESOLVED FURTHER, that the Credit Agreement shall contain such other terms,
covenants, provisions and conditions in addition to those set out above as may
seem necessary or desirable to the Authorized Officer executing and delivering
the Credit Agreement (the execution of the Credit Agreement to be conclusive
proof that all of the terms, covenants, provisions and conditions thereof are
deemed necessary and desirable by said Authorized Officer); the form of the
Credit Agreement presented to the undersigned directors is hereby approved,
subject to such changes thereto which the Authorized Officer deems necessary and
reasonable; and
 
RESOLVED FURTHER, that each Authorized Officer be, and each of them hereby is,
authorized to execute and deliver in the name of the Company one or more
promissory notes evidencing such borrowing, said notes to be in the principal
amount specified in the Credit Agreement and to bear interest at the rate
specified in the Credit Agreement and to contain the terms, covenants,
provisions and conditions provided for in the Credit Agreement; and
 
RESOLVED FURTHER, that each Authorized Officer be, and each of them hereby is,
authorized and directed, in the name and on behalf of the Company, to execute
and deliver a Subrogation and Contribution Agreement with the other Borrowers
referred to in the Credit Agreement, the purpose of such Subrogation and
Contribution Agreement being to effect an equitable sharing of the respective
liabilities of the Company and the Affiliates, which document shall contain such
terms, covenants, provisions and conditions as may seem necessary or desirable
to the Authorized Officer executing and delivering the same (the execution
thereof to be conclusive proof that all the terms, covenants, provisions and
conditions thereof are deemed necessary and desirable by said Authorized
Officer); and
 
RESOLVED FURTHER, that any Authorized Officer and any Assistant Treasurer of the
Company be, and each of them hereby is, authorized and directed, in the name and
on behalf of the Company, to request disbursements of the proceeds of said
borrowings and to direct the disposition of such proceeds, and to otherwise act
on behalf of the Company in connection with the transactions contemplated by the
Credit Agreement and the related documents, and the Lender may conclusively rely
on the authority granted herein with respect to such officers until the Lender
shall have received copies certified by the Secretary or any Assistant Secretary
of the Company of further resolutions adopted by the Directors of the Company
canceling or amending the authority granted under these resolutions; and
 
RESOLVED FURTHER, that any Authorized Officer be, and each of them hereby is,
authorized and directed, in the name and on behalf of the Company, to execute
such certificates and instruments and do all such other acts as may be
appropriate or as may be required by law or by said Lender in connection with
the said borrowing and with the execution and delivery of the Credit Agreement;
and
 
RESOLVED FURTHER, that any Authorized Officer be, and each of them hereby is,
authorized and directed to take any and all actions as he, in his sole
discretion, shall deem necessary or advisable in order to consummate the
transactions contemplated by any of the foregoing resolutions and to perform or
cause the performance of the Company's obligations thereunder; and
 
RESOLVED FURTHER, that any and all actions described in the foregoing
resolutions heretofore taken on behalf of the Company by an Authorized Officers
are hereby approved, confirmed and ratified as the valid and fully authorized
act of the Corporation without the necessity of any further action by the
undersigned.
 
OFFICER'S CERTIFICATE
 
In connection with the execution of that certain Credit Agreement by and among
SULPHUR CARRIERS, INC., a Delaware corporation (the "Company"), and certain of
its affiliates, as co-borrowers, and REGIONS BANK, an Alabama banking
corporation, as lender, dated as of March 7 , 2008, I do hereby certify as
follows:
 
1. I am an Assistant Secretary of the Company and am duly authorized to execute
and deliver this certificate.
 
2. Each of the following persons is a duly elected, qualified and acting officer
of the Company and, as of the date hereof, has the title indicated and the
signature opposite of such person's name is genuine.
 
Office                                               NameSignature
 
 
                     President                                    Erik L.
Johnsen             /s/ Erik L. Johnsen


              Vice President and
            Chief Financial Officer                      Manuel G.
Estrada          /s/ Manuel G. Estrada


       Vice President and Treasurer                  David B.
Drake              /s/ David B. Drake


 
3. Attached hereto as Exhibit A is a true, correct and complete copy of the
Certificate of Incorporation of the Company and any amendments thereto (as
amended, the "Certificate of Incorporation"). Said Certificate of Incorporation
has not been amended or changed (except as set forth in the amendments, if any,
included in Exhibit A) and is in full force and effect.
 
4. Attached hereto as Exhibit B is a true, correct and complete copy of the
Bylaws of the Company and any amendments thereto. Said Bylaws have not been
amended or changed (except as set forth in the amendments, if any, included in
Exhibit B) and are in full force and effect.
 
5. Attached hereto as Exhibit C is a true, correct and complete copy of the
authorizing resolution of the Company (the "Authorizing Resolution") duly
adopted by its board of directors on March 3, 2008. The Authorizing Resolution
has not been amended, changed or rescinded and is in full force and effect.

 
IN WITNESS WHEREOF, this certificate has been executed on behalf of the Company
by the undersigned Assistant Secretary.
 
Dated: March                            7                   , 2008.
/s/ H. Hughes Grehan
           
H. Hughes Grehan, as Assistant Secretary of Sulphur Carriers, Inc.


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
Certificate of Incorporation

 
 

--------------------------------------------------------------------------------

 



 
 
I, MICHAEL HARKINS, SECRETARY OF STATE OF THE STATE OF DELAWARE DO HERESY
CERTIFY THE ATTACHED IS A TRUE AND CORRECT COPY OF THE CERTIFICATE OF
INCORPORATION OF SULPHUR CARRIERS, INC. FILED IN THIS OFFICE ON THE
TWENTY-EIGHTH DAY OF AUGUST, A.D. 1991, AT 10 O'CLOCK A.M.
* * * *                      * * * * *
AU ENTICATION: *3157781
 
DATE:


/s/ Michael Harkins


Michael Harkins, Secretary of State

 
 

--------------------------------------------------------------------------------

 



 
STATE OF DELAWARE
 
SECRETARY OF STATE DIVISION OF CORPORATIONS FILED 10:00 AM 08/28/1991
912405136 - 2272281
CERTIFICATE OF INCORPORATION
OF
SULPHUR CARRIERS, INC.
 
 
FIRST: The name of this corporation (hereinafter, the "Corporation") shall be:
ulphur Carriers, Inc.

 
SECOND: The address of the Corporation's registered office in the State of
Delaware and its registered agent at such address is:
 
The Corporation Trust Company Corporation Trust Center
1209 Orange Street
Wilmington, Delaware 19801 County of New Castle
 
THIRD: The purpose of the Corporation is to engage in any lawful act or activity
for which corporations may be organized under the General Corporation Law of the
State of Delaware.
 
FOURTH: The Corporation has authority to issue an aggregate of 1,000 shares of
capital stock, all of which shall be designated common stock having no par value
per share.
 
HFTH: The name and mailing address of the Incorporator is as follows:
 
George Denegre
Jones, Walker, Waechter, Poitevent, Carrere & Denegre
201 St. Charles Avenue, 50th Floor
          Ft. New Orleans, Louisiana 10170-5000
 
SIXTH: The number of directors of the Corporation shall be fixed from time to
time by, or in the manner provided by, its By-laws and may be increased or
decreased from time to time in the manner provided therein. The following person
shall serve as the initial director of the Corporation, to serve in such
capacity until the first annual meeting of stockholders or until their
successors are duly elected and qualified:
 
George Den6gre
 
SEVENTH: In furtherance and not in limitation of the powers conferred by the
General Corporation Law of the State of Delaware, the Board of Directors shall
have the power to adopt, amend and repeal the By-laws of the Corporation by the
affirmative vote of a majority of the entire Board of Directors at any regular
or special meeting thereof.
 
EIGHTH: A. No director shall be personally liable to the Corporation or its
stockholders for monetary damages for any breach of fiduciary duty as a
director, except (i) for breach of the director's duty of loyalty to the
Corporation or its stockholders, (ii) for acts or omissions not in good faith or
that involve intentional misconduct of a knowing violation of law, (iii)
pursuant to Section 174 of the General Corporation Law of the State of Delaware,
or (iv) for any transaction from which such director derived an improper
personal benefit.
 
13.The Board of Directs may (i) cause the Corporation to enter into contracts
with directors providing for the limitation of liability set forth in this
Article EIGHTH to the fullest extent permitted by law, (ii) adopt By-laws or
resolutions, or cause the Corporation to enter into contracts, providing for
indemnification of directors and officers of the Corporation and other persons
(including but not limited to directors and officers of the Corporation's direct
and indirect subsidiaries) to the fullest extent permitted by law, and (iii)
cause the Corporation to exercise the powers set forth in Section 145(g) of the
General Corporation Law of the State of Delaware, notwithstanding that some or
all of the members of the Board of Directors acting with respect to the
foregoing may be parties to such contracts or beneficiaries thereof. No repeal
or amendment of any such By-laws or resolutions limiting the right to
indemnification thereunder shall affect the entitlement of any person to
indemnification whose claim thereto results from conduct occurring prior to the
date of such repeal or amendment.
 
C. The Board of Directors may cause the Corporation to approve for its direct
and indirect subsidiaries limitation of liability and indemnification provisions
comparable to the foregoing.
 
D. Notwithstanding any other provision of this Certificate of Incorporation, the
affirmative vote of at least 80% of the total voting power shall be required to
amend or repeal this Article EIGHTH, and any amendment or repeal of this Article
EIGHTH shall not adversely affect any elimination or limitation of liability of
a director of the Corporation under this Article EIGHTH with respect to any
action or inaction occurring prior to the time of such amendment or repeal.
 
IN WITNESS WHEREOF, the undersigned, being the hereinabove named Incorporator of
the Corporation for the purpose of forming a corporation pursuant to the General
Corporation Law of the State of Delaware, does make this Certificate of
Incorporation, hereby declaring and certifying that this is his act and deed and
the facts herein stated are true, and accordingly the undersigned has hereunto
set his hand this 27 day of August, 1991.






/s/ George Denegre


George Denegre
Incorporator

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
Bylaws




 
 

--------------------------------------------------------------------------------

 

CONSENT OF SOLE SHAREHOLDER
OF SULPHUR CARRIERS, INC.
APRIL 24, 2007
 
The undersigned, Waterman Steamship Corporation, being the sole stockholder of
Sulphur Carriers, Inc. (the "Corporation"), hereby by this Consent in Lieu of
Annual Meeting, amends the By-laws of the Corporation as follows:
 
Section 1, subsection 1.1 of the By-laws of the Corporation is amended and
restated in its entirety to read as follows:
 
"Section 1. OFFICES
 
1.1 The principal office shall be located at RSA Battle House Tower Office
Building, 11 North Water Street, Suite 18290, Mobile, Alabama 36602."
 








                                                                                      Waterman
Steamship Corporation
 
 


                                                                                       By:
/s/ Niels M. Johnsen
                                                                                              Niels
M. Johnsen, Chairman


                                                                                        By:
/s/ Erik L. Johnsen
                                                                                              Erik
L. Johnsen, President

 
 

--------------------------------------------------------------------------------

 

 
 
CONSENT OF SOLE SHAREHOLDER OF
 
SULPHUR CARRIERS, INC.
 
JULY 1, 2005
 
The undersigned, Waterman Steamship Corporation, being the sole stockholder of
Sulphur Carriers, Inc. (the "Corporation"), does hereby adopt the following
resolution amending the Bylaws of the Corporation, dated August 27, 1991, by
written consent:
 
RESOLVED, that Article 3.1 of the Bylaws of the Corporation be amended and
restated to read in its entirety as follows:
 
SECTION 3
 
DIRECTORS
 
3.1All of the corporate powers shall be vested in, and the business and affairs
of the corporation shall be managed by a Board of Directors of not less than two
(2) nor more than nine (9) natural persons. The Board may exercise all such
powers of the corporation and do all such lawful acts and things which are not
by law, the Articles of Incorporation or these By-laws directed or required to
be done by the shareholders. The Directors shall be elected at the annual
meeting of the shareholders and shall hold office for one year and until their
successors are chosen and have qualified. No director need be a shareholder.
 
All other provisions of the Bylaws shall remain unchanged.
 
July 1, 2005




Waterman Steamship Corporation
By: /s/ Niels M. Johnsen
       Niels M. Johnsen, President



 
 

--------------------------------------------------------------------------------

 



 
BY-LAWS
 
OF
 
SULPHUR CARRIERS, INC.
 
Section 1. OFFICES
 
1.1 The principal office shall be located at 650 Poydras Street, New Orleans,
Louisiana.
 
1.2The corporation may have such offices at such other places as the Board of
Directors may from time to time determine or the business of the corporation may
require.
 
Section 2. SHAREHOLDERS' MEETINGS
 
2.1 Unless otherwise required by law or these By-laws, all meetings of the
shareholders shall be held at the principal office of the corporation or at such
other place, within or without the State of Louisiana, as may be designated by
the Board of Directors.
 
2.2 An annual meeting of the shareholders shall be held on the fourth Tuesday of
April in each year, or if said day be a legal holiday, then on the next
succeeding day not a legal holiday, at 2:00 o'clock P.M., or on such other date
or at such other time as the Board of Directors shall designate, for the purpose
of electing directors and for the transaction of such other business as may
properly be brought before the meeting.
 
2.3 Special meetings of the shareholders, for any purpose or purposes, may be
called by the President or Board of Directors. At any time, upon the written
request of any two directors or of any shareholder or shareholders holding in
the aggregate one-fifth of the total voting power, the Secretary shall call a
special meeting of shareholders to be held at the registered office of the
corporation at such time as the Secretary may fix, not less than fifteen nor
more than sixty days after the receipt of said request, and if the Secretary
shall neglect or refuse to fix such time or to give notice of the meeting, the
shareholder or shareholders making the request may do so.
 
2.4Except as otherwise provided in Section 2.3 hereof, or by law, the authorized
person or persons calling a shareholders' meeting shall cause written notice of
the time, place and purpose of the meeting to be given to all shareholders
entitled to vote at such meeting, at least ten days and not more than sixty days
prior to the day fixed for the meeting. Notice of the annual meeting need not
state the purpose thereof, unless action is to be taken at the meeting as to
which notice is required by law.
 
2.5 At every meeting of shareholders, a list of shareholders entitled to vote,
arranged alphabetically and certified by the Secretary or by the agent of the
corporation having charge of transfers of shares, showing the number and class
of shares held by each such shareholder on the record date for the meeting,
shall be produced on the request of any shareholder.
 
2.6Except as otherwise provided by law, the presence, in person or by proxy, of
the holders of a majority of the total voting power shall constitute a quorum at
all meetings of the shareholders.
 
2.7 When a quorum is present at any meeting, the vote of the holders of a
majority of the voting power present in person or represented by proxy shall
decide any question brought before such meeting, unless the question is one upon
which, by express provision of law or the Articles of Incorporation, a different
vote is required, in which case such express provision shall govern and control
the decision of such question. Directors shall be elected by plurality vote.
 
2.8At any meeting of the shareholders, every shareholder having the right to
vote shall be entitled to vote in person, or by proxy appointed by an instrument
in writing sub­scribed by such shareholder and bearing a date not more than
eleven months prior to said meeting, unless said instrument provides for a
longer period. The aforesaid proxy need not be a shareholder of the corporation.
Each shareholder shall have one vote for each share of stock having voting
power, registered in his name on the books of the corporation at the time of the
said meeting or on the record date for the determination of shareholders
entitled to vote at the said meeting if the Board of Directors shall have fixed
such a record date. Except as the Board may provide otherwise, if no record date
is fixed for the purpose of determining shareholders (a) entitled to notice of
and to vote at a meeting, the close of business on the day before the notice of
the meeting is mailed, or if notice is waived, the close of business on the day
before the meeting, shall be the record date for such purpose, or (b) for any
other purpose, the close of business on the day on which the Board of Directors
adopts the resolution relating thereto shall be the record date for such
purpose.
 
2.9 Adjournments of any annual or special meeting of shareholders may be taken
without new notice being given unless a new record date is fixed for the
adjourned meeting, but any meeting at which directors are to be elected shall be
adjourned only from day to day until such directors shall have been elected.
 
2.10 The shareholders present or represented at a duly organized meeting shall
constitute a quorum and may continue to do business until adjournment,
notwithstanding the withdrawal of enough shareholders to leave less than a
quorum as fixed in Section 2.6 of these By-laws, or the refusal of any
shareholders present to vote.
 
2.11 If a meeting cannot be organized because a quorum has not attended, those
present may adjourn the meeting to such time and place as they may determine,
subject, however, to the provisions of Section 2.9 hereof. In the case of any
meeting called for the election of directors, those who attend the second of
such adjourned meetings, although less than a quorum as fixed in Section 2.6
hereof, shall nevertheless constitute a quorum for the purpose of electing
directors.


Section 3. DIRECTORS
 
3.1All of the corporate powers shall be vested in, and the business and affairs
of the corporation shall be managed by a Board of Directors of not less than
three (3) nor more than nine (9) natural persons. The Board may exercise all
such powers of the corporation and do all such lawful acts and things which are
not by law, the Articles of Incorporation or these By-laws directed or required
to be done by the shareholders. The directors shall be elected at the annual
meeting of the shareholders and shall hold office for one year and until their
successors are chosen and have qualified. No director need be a shareholder.
 
3.2 The remaining directors, even though not constituting a quorum, may, by a
majority vote, fill any vacancy on the Board (including any vacancy resulting
from an increase in the authorized number of directors, or from failure of the
shareholders to elect the full number of authorized directors) for an unexpired
term, provided that the shareholders shall haves the right, at any special
meeting called for the purpose prior to such action by the Board, to fill the
vacancy.
 
Section 4. COMPENSATION OF DIRECTORS
 
4.1Directors as such, shall receive such salary for their services as may be
fixed by resolution of the Board of Directors and shall receive their actual
expenses of attend­ance, if any, for each regular or special meeting of the
Board; provided that nothing herein contained shall be construed to preclude any
director from serving the corporation in any other capacity and receiving
compensation therefor.
 
Section 5. MEETINGS OF THE BOARD
 
5.1The meetings of the Board of Directors may be held at such place within or
without the State of Louisiana as a majority of the directors may from time to
time appoint.
 
5.2 The first meeting of each newly elected Board shall be held immediately
following the annual shareholders' meeting and at the same place as the annual
meeting, and no notice of such first meeting shall be necessary to the newly
elected directors in order legally to constitute the meeting.
 
5.3 Regular meetings of the Board may be held, upon five days' written notice
from the President or the Secretary at such time and place either within or
without the State of Louisiana as shall from time to time be determined by the
Board, provided that notice of such determination shall be given to all
Directors. Directors present at any regular or special meeting shall be deemed
to have received due, or to have waived, notice thereof, provided that a
director who participates in a meeting by telephone shall not be deemed to have
received or waived due notice if, at the beginning of the meeting, he objects to
the transaction of any business because the meeting is not lawfully called.
 
5.4 Special meetings of the Board may be called by the President on two days'
notice given to each director, either personally or by telephone, mail or by
telegram. Special meetings shall be called by the President or Secretary in like
manner and on like notice on the written request of two directors and if the
President and Secretary fail or refuse, or are unable to call a meeting when
requested by any two directors, then the two directors may call the meeting on
two days' written notice given to each director.
 
5.5 A majority of the Board shall be necessary to constitute a quorum for
thetransaction of business, and except as otherwise provided by law, the acts of
a majority of the directors present at a meeting at which a quorum is present
shall be the acts of the Board.
 
5.6If a quorum is present when the meeting is convened, the directors present
may continue to do business, taking action by vote of a majority of a quorum as
fixed in Section 5.5 hereof, until adjournment, notwithstanding the withdrawal
of enough directors to leave less than a quorum as fixed in Section 5.5 hereof
or the refusal of any director present to vote.
 
5.7 Any action which may be taken at a meeting of the Board or any committee
thereof, may be taken by a consent in writing signed by all of the directors or
by all members of the committee, as the case may be, and filed with the records
of proceedings of the Board or committee.
 
5.8 Members of the Board may participate at and be present at any meeting of the
Board or any committee thereof by means of conference telephone or similar
communications equipment if all persons participating in such meeting can hear
and communicate with each other.
 
Section 6. COMMIT FEES OF THE BOARD
 
The Board may designate one or more committees, each committee to consist of two
or more of the directors of the corporation (and one or more directors may be
named as alternate members to replace any absent or• disqualified regular
members), which, to the extent provided by resolution of the Board or the
By-laws, shall have and may exercise the powers of the Board in the management
of the business and affairs of the corporation, and may have power to authorize
the seal of the corporation to be affixed to documents. Such committee or
committees shall have such name or names as may be stated in the By-laws, or as
may be determined, from time to time, by the Board. Any vacancy occurring in any
such committee shall be filled by the Board, but the President may designate
another director to serve on the committee pending action by the Board. Each
such committee shall hold office during the term of the Board constituting it,
unless otherwise ordered by the Board.
 
Section 7. REMOVAL OF BOARD MEMBER
 
The shareholders, by vote of a majority of the total voting power at any special
meeting called for the purpose, may remove from office any one or more of the
directors, notwithstanding that his or their terms of office may not have
expired, and may forthwith at such meeting proceed to elect a successor for the
unexpired term. Whenever the holders of the shares of any class or series or of
any obligations are entitled to elect one or more directors, the provisions of
this Section 7 shall apply, in respect of the removal of a director or directors
so elected, and the election of a successor or successors, to the vote of the
holders of the outstanding shares of that class or series or of those
obligations and not to the vote of the outstanding shares as a whole. If a
director has been elected by the exercise of the privilege of cumulative voting,
such director may not be removed if the votes cast against his removal would be
sufficient to elect him if then cumulatively voted in his favor at an election
of the entire board of directors, or, if there be classes of directors, at an
election of the class of directors of which he is a part.
 
Section 8. NOTICES
 
8.1Any written notice required or permitted by law, the Articles of
Incorporation or the By-laws to be given to any shareholder or director shall be
deemed to have been given to such shareholder or director when such notice is
served upon such shareholder or director or two business days after such notice
is placed in the United States mail, postage prepaid, addressed to such
shareholder or director at his last known address, whichever is earlier.
 
8.2 Whenever any notice is required to be given by law, the Articles of
Incorporation or the By-laws, a waiver thereof in writing signed by the person
or persons entitled to said notice, whether before or after the time stated
therein, shall be deemed equivalent thereto.
 
Section 9. OFFICERS
 
9.1The officers of the corporation shall be chosen by the directors and shall be
a President, a Secretary and a Treasurer. The directors may elect one or more
Vice Presi­dents. Any two offices may be held by one person, provided that no
person holding more than one office may sign, in more than one capacity, any
certificate or other instrument required by law to be signed by two officers.
 
9.2 The Board of Directors may appoint such other officers as it shall deem
necessary, who shall hold their offices for such terms and shall exercise such
powers and perform such duties as shall be determined from time to time by the
Board.
 
9.3The officers of the corporation shall hold office at the pleasure of the
Board of Directors.
 
9.4The President shall preside at all meetings of the shareholders and shall
have general and active management of the business of the corporation. If a
Chairman of the Board of Directors has not been elected, the President, if a
director, shall preside at all meetings of the Board.
 
9.5The Vice-Presidents (if any) in the order specified by the Board or, if not
so specified, in the order of their seniority shall, in the absence or
disability of the President, perform the duties and exercise the powers of the
President, and shall perform such other duties as the President or the Board of
Directors shall prescribe.

 
  9.6 The Secretary shall attend all meetings of the Board of Directors and all
meetings of the shareholders and record all votes and the minutes of all
proceedings in a book to be kept for that purpose. He shall give, or cause to be
given, notice of all meetings of the shareholders and special meetings of the
Board, and shall perform such other duties as may be prescribed by the Board or
President, under whose supervision he shall be. He shall keep in safe custody
the seal of the corporation, if any, and affix the same to any instrument
requiring it.
 
9.7The Treasurer shall have the custody of the corporate funds and shall keep or
cause to be kept full and accurate accounts of receipts and disbursements in
books belonging to the corporation and shall deposit all monies and other
valuable effects in the name and to the credit of the corporation in such
depositories as may be designated by the Board of Directors. He "shall keep a
proper accounting of all receipts and disbursements and shall disburse the funds
of the corporation only for proper corporate purposes or as may be ordered by
the Board and shall render to the President and the Board at the regular
meetings of the Board, or whenever they may require it, an account of all his
transactions as Treasurer and of the financial condition of the corporation.
 
Section 10. STOCK
 
10.1 Certificates. The certificates for each class of stock of the corporation
shall be numbered and shall be entered in the books of the corporation as they
are issued. Every certificate of stock shall be signed by the President or a
Vice-President and the Treasurer or the Secretary. If any stock certificate is
signed by a transfer agent or by a registrar, other than the corporation itself
or an employee of the corporation, the signature of any such officer may be a
facsimile.
 
10.2 Missing Certificates. The officers of the corporation may direct a new
certificate or certificates to be issued in place of any certificate or
certificates theretofore issued by the corporation alleged to have been lost,
stolen or destroyed, upon the making of an affidavit of that fact by the person
claiming the certificate of stock to be lost, stolen or destroyed. When
authorizing such issue of a new certificate or certificates, the officers of the
Corporation shall, unless dispensed with by the Board, as a condition precedent
to the issuance thereof, require the owner of such lost, stolen or destroyed
certificate or certificates, or his legal representative, to advertise the same
in such manner as such officers shall require and/or give the corporation a bond
in such sum as they may deem appropriate as indemnity against any claim that may
be made against the corporation with respect to the certificate alleged to have
been lost, stolen or destroyed.
 
10.3 Transfers. Upon surrender to the corporation or the transfer agent of the
corporation, of a certificate for shares duly endorsed or accompanied by proper
evidence of succession, assignment or authority to transfer, it shall be the
duty of the corporation to issue a new certificate to the person entitled
thereto, cancel the old certificate and record the transaction upon its books.


Section 11. DETERMINATION OF SHAREHOLDERS
 
11.1 Record Date. For the purpose of determining shareholders entitled to notice
of and to vote at a meeting, or to receive a dividend, or to receive or exercise
subscription or other rights, or to participate in a reclassification of stock,
or in order to make a determination of shareholders for any other proper
purpose, the Board of Directors may fix in advance a record date for
determination of shareholders for such purpose, such date to be not more than
sixty days and, if fixed for the purpose of determining shareholders entitled to
notice of and to vote at a meeting, not less than ten days, prior to the date on
which the action requiring the determination of shareholders is to be taken.
 
11.2 Registered Shareholders. Except as otherwise provided by law, the
corporation, and its directors, officers and agents, may recognize and treat a
person registered on its records as the owner of shares, as the owner in fact
thereof for all purposes, and as the person exclusively entitled to have and to
exercise all rights and privileges incident to the ownership of such shares, and
rights under this Section shall not be affected by any actual or constructive
notice which the corporation, or any of its directors, officers or agents, may
have to the contrary.
 
Section 12. MISCELLANEOUS
 
12.1 Dividends. Except as otherwise provided by law or the Articles of
Incorporation, dividends upon the stock of the corporation may be declared by
the Board of Directors at any regular or special meeting. Dividends may be paid
in cash, in property, or in shares of stock.
 
12.2 Checks. All checks or demands for money and notes of the corporation shall
be signed by such officer or officers or such other person or persons as the
Board of Directors may from time to time designate.
 
12.3 Fiscal Year. The Board of Directors may adopt for and on behalf of the
corporation a fiscal or a calendar year.
 
12.4 SeaL The Board of Directors may adopt a corporate seal, which seal shall
have inscribed thereon the name of the corporation. Said seal may be used by
causing it or a facsimile thereof to be impressed or affixed or reproduced or
otherwise. Failure to affix the seal shall not, however, affect the validity of
any instrument.
 
12.5 Gender. All pronouns and variations thereof used in these By-laws shall be
deemed to refer to the masculine, feminine or neuter gender, singular or plural,
as the identity of the person, persons, entity or entities referred to require.
 
Section 13. INDEMNIFICATION
 
The Corporation shall indemnify its officers and directors, and may indemnify
its employees and agents, and may procure insurance on behalf of its officers,
directors, em­ployees and agents to the full extent permitted by Section 83 of
the Louisiana Business Corporation Law, as amended.




 
Section 14. AMENDMENTS
 
These By-laws may be amended or repealed by the Board of Directors at any
regular or special meeting or by the shareholders at any annual or special
meeting, provided notice of the proposed amendment or repeal be contained in the
notice of such annual or special meeting of shareholders.
 
Adopted August 27, 1991
 

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
Authorizing Resolution
 
RESOLVED, that Niels M. Johnsen, Chairman of the Company, Erik L. Johnsen,
President of the Company, Manuel G. Estrada, Vice President and Chief Financial
Officer of the Company, and David B. Drake, Treasurer of the Company, (each, an
"Authorized Officer") be, and each of them hereby is, authorized and directed to
execute and deliver, in the name and on behalf of the Company, a Credit
Agreement (the "Credit Agreement") between the Company and certain affiliates of
the Company (the "Affiliates") and Regions Bank (the "Lender"), under which
Credit Agreement the Lender shall agree to extend to the Company and the
Affiliates a revolving loan in a maximum principal amount not to exceed
$35,000,000; and
 
RESOLVED FURTHER, that the Credit Agreement shall contain such other terms,
covenants, provisions and conditions in addition to those set out above as may
seem necessary or desirable to the Authorized Officer executing and delivering
the Credit Agreement (the execution of the Credit Agreement to be conclusive
proof that all of the terms, covenants, provisions and conditions thereof are
deemed necessary and desirable by said Authorized Officer); the form of the
Credit Agreement presented to the undersigned directors is hereby approved,
subject to such changes thereto which the Authorized Officer deems necessary and
reasonable; and
 
RESOLVED FURTHER, that each Authorized Officer be, and each of them hereby is,
authorized to execute and deliver in the name of the Company one or more
promissory notes evidencing such borrowing, said notes to be in the principal
amount specified in the Credit Agreement and to bear interest at the rate
specified in the Credit Agreement and to contain the terms, covenants,
provisions and conditions provided for in the Credit Agreement; and
 
RESOLVED FURTHER, that each Authorized Officer be, and each of them hereby is,
authorized and directed, in the name and on behalf of the Company, to execute
and deliver a Subrogation and Contribution Agreement with the other Borrowers
referred to in the Credit Agreement, the purpose of such Subrogation and
Contribution Agreement being to effect an equitable sharing of the respective
liabilities of the Company and the Affiliates, which document shall contain such
terms, covenants, provisions and conditions as may seem necessary or desirable
to the Authorized Officer executing and delivering the same (the execution
thereof to be conclusive proof that all the terms, covenants, provisions and
conditions thereof are deemed necessary and desirable by said Authorized
Officer); and
 
RESOLVED FURTHER, that any Authorized Officer and any Assistant Treasurer of the
Company be, and each of them hereby is, authorized and directed, in the name and
on behalf of the Company, to request disbursements of the proceeds of said
borrowings and to direct the disposition of such proceeds, and to otherwise act
on behalf of the Company in connection with the transactions contemplated by the
Credit Agreement and the related documents, and the Lender may conclusively rely
on the authority granted herein with respect to such officers until the Lender
shall have received copies certified by the Secretary or any Assistant Secretary
of the Company of further resolutions adopted by the Directors of the Company
canceling or amending the authority granted under these resolutions; and
 
RESOLVED FURTHER, that any Authorized Officer be, and each of them hereby is,
authorized and directed, in the name and on behalf of the Company, to execute
such certificates and instruments and do all such other acts as may be
appropriate or as may be required by law or by said Lender in connection with
the said borrowing and with the execution and delivery of the Credit Agreement;
and
 
RESOLVED FURTHER, that any Authorized Officer be, and each of them hereby is,
authorized and directed to take any and all actions as he, in his sole
discretion, shall deem necessary or advisable in order to consummate the
transactions contemplated by any of the foregoing resolutions and to perform or
cause the performance of the Company's obligations thereunder; and
 
RESOLVED FURTHER, that any and all actions described in the foregoing
resolutions heretofore taken on behalf of the Company by an Authorized Officers
are hereby approved, confirmed and ratified as the valid and fully authorized
act of the Corporation without the necessity of any further action by the
undersigned.




OFFICER'S CERTIFICATE
 
In connection with the execution of that certain Credit Agreement by and among
CG RAILWAY, INC., a Delaware corporation (the "Company"), and certain of its
affiliates, as co-borrowers, and REGIONS BANK, an Alabama banking corporation,
as lender, dated as of March 7 , 2008, I do hereby certify as follows:
 
1. I am an Assistant Secretary of the Company and am duly authorized to execute
and deliver this certificate.
 
2. Each of the following persons is a duly elected, qualified and acting officer
of the Company and, as of the date hereof, has the title indicated and the
signature opposite of such person's name is genuine.
 
Office                                               NameSignature
 
 
                     President                                    Erik L.
Johnsen             /s/ Erik L. Johnsen


              Vice President and
            Chief Financial Officer                      Manuel G.
Estrada          /s/ Manuel G. Estrada


       Vice President and Treasurer                  David B.
Drake              /s/ David B. Drake


 
fN1776868.1}
3. Attached hereto as Exhibit A is a true, correct and complete copy of the
Certificate of Incorporation of the Company and any amendments thereto (as
amended, the "Certificate of Incorporation"). Said Certificate of Incorporation
has not been amended or changed (except as set forth in the amendments, if any,
included in Exhibit A) and is in full force and effect.
 
4. Attached hereto as Exhibit B is a true, correct and complete copy of the
Bylaws of the Company and any amendments thereto. Said Bylaws have not been
amended or changed (except as set forth in the amendments, if any, included in
Exhibit B) and are in full force and effect.
 
5. Attached hereto as Exhibit C is a true, correct and complete copy of the
authorizing resolution of the Company (the "Authorizing Resolution") duly
adopted by its board of directors on March 3, 2008. The Authorizing Resolution
has not been amended, changed or rescinded and is in full force and effect.

 
 

--------------------------------------------------------------------------------

 
 
OFFICER'S CERTIFICATE
 
In connection with the execution of that certain Credit Agreement by and among
CG RAILWAY, INC., a Delaware corporation (the "Company"), and certain of its
affiliates, as co-borrowers, and REGIONS BANK, an Alabama banking corporation,
as lender, dated as of March , 2008, I do hereby certify as follows:
 
 
1. I am an Assistant Secretary of the Company and am duly authorized to execute
and deliver this certificate.
 
2. Each of the following persons is a duly elected, qualified and acting officer
of the Company and, as of the date hereof, has the title indicated and the
signature opposite of such person's name is genuine.
 
Office                                               NameSignature
 
President Erik L. Johnsen
 
Vice President and
 
Chief Financial Officer Manuel G. Estrada
 
 
Treasurer David B. Drake
 
3. Attached hereto as Exhibit A is a true, correct and complete copy of the
Certificate of Incorporation of the Company and any amendments thereto (as
amended, the "Certificate of Incorporation"). Said Certificate of Incorporation
has not been amended or changed (except as set forth in the amendments, if any,
included in Exhibit A) and is in full force and effect.
 
4. Attached hereto as Exhibit B is a true, correct and complete copy of the
Bylaws of the Company and any amendments thereto. Said Bylaws have not been
amended or changed (except as set forth in the amendments, if any, included in
Exhibit B) and are in full force and effect.
 
5. Attached hereto as Exhibit C is a true, correct and complete copy of the
authorizing resolution of the Company (the "Authorizing Resolution") duly
adopted by its board of directors on March , 2008. The Authorizing Resolution
has not been amended, changed or rescinded and is in full force and effect.

 
IN WITNESS WHEREOF, this certificate has been executed on behalf of the Company
by the undersigned Assistant Secretary.
 
Dated: March                   7                            , 2008.
           
/s/ H. Hughes Grehan
               
H. Hughes Grehan, as Assistant Secretary of CG Railway, Inc.


 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT A
Certificate of Incorporation

 
 

--------------------------------------------------------------------------------

 



 


 
CERTIFICATE or AMENDMENT
 
TO THE
 
CERTIFICATE OF INCORPORATION
 
OF
 
CENTRAL GULF RAILWAY, INC.
 
Pursuant to the provisions of Section 242 and 228 of the General Corporation Law
of the State of Delaware, Central Gulf Railway, Inc., a corporation organized
and existing under and by virtue of the General Corporation Law of the State of
Delaware (the "Corporation"), does hereby certi fy :
 
FIRST:That on November 15, 2000, the Board of Directors of the Corporation, by
unanimous written consent pursuant to Section 14(1) of the General Corporation
Law of the State of Delaware, adopted a resolution setting forth and declaring
advisable the following proposed Amendment to the Corporation's Certificate of
Incorporation:
 
Article 1 of the Corporation's Certificate of Incorporation be amended to read
in its entirety as follows:
 
"1.The name of this corporation (hereinafter the "Corporation") shall be
 
CG Railway, Inc."
 
SECOND: That in lieu of a meeting and vote, the sole stockholder gave written
consent to approve and adopt said amendment in accordance with the provisions of
Section 228 of the General Corporation Law of the State of Delaware on November
15, 2000.
 
 THIRD:That said amendment was duly adopted in accordance with the applicable




 
             FOURTH: That this Certificate of Amendment shall be effective upon
the filing hereof.
 
IN WITNESS WHEREOF, the Corporation has caused this Amendment to its Certificate
of Incorporation to be executed this 15th day of November, 2000.
 
CENTRAL GULF RAILWAY, INC.
By:  /s/ William H. Hines


                                   William H. Hines, Assistant Secretary

 
 

--------------------------------------------------------------------------------

 



SENTAW:OFEELAWARE
SECRETARY OF. STATE
DIVISIONOF CORPORATIONS
FILED 09:00 AM 01/28/2000
001045020 - 3151683

 
CERTIFICATE OF INCORPORATION
 
OF
 
CENTRAL GULF RAILWAY, INC.
 
FIRST: "-The name of this corporation (hereinafter the "corporation") shall be:
 
Central Gulf Railway, Inc.
 
SECOND:The address of the Corporation's registered office in the State of
Delaware and
its registered agent at such address is:
 
The Corporation Trust Company Corporation Trust Center
1209 Orange Street
Wilmington, Delaware 19801 County of New Castle
 
THIRD:The ptuposc of the Corporation is to engage in any lawful act or activity
for
which corporations may be organized under the General Corporation Law of the
State of Delaware.
 
FOURTH:The Corporation has authority to issue an aggregate of 1,000 shares of
capital
stock, all of which shall be designated common stock having no par value lacr
share.
 
FIFTH:The name and mailing address oFthe Incorporator is as follows:
 
William H. Hines •
Jones, Walker, Waechter, Poitevent •Carrere & Denogre. L.L.P. 201 St. Charles
Avenue, 50th Floor . New Orleans, Louisiana 70170-5100
 
SIXTH:In furtherance and not in limitation of the powers conferred by the
General
Corporation Law of the State of Delaware, the Board of Directors shall have'thc
power to adopt, amend and repeal the By-Laws of the Corporation by the
affirmative vote of a majority of thc entire Board of Directors at any regular
or special meeting thereof.
 
SEVENTH: A. No director shall be personally liable to the Corporation or its
stockholders for monetary damages for any breach of fiduciary duty as a
director, except (i) for breach of the director's duty of loyalty to the
Corporation or its stockholders, (ii) for acts or omissions not in good faith or
that involve intentional misconduct or a knowing violation of law, (iii)
pursuant to Section 174 of the General Corporation Law of the State of or (iv)
for any transaction from which such director derived an improper personal
benefit.
 
As used herein, the term "improper personal benefit" does not include a
director's reasonable compensation or other reasonable incidental benefit for or
on account of his service as a director, officer, employee, independent
contractor, attorney or consultant of the Corporation. If the General
Corporation Law of the State of Delaware hereatler is amended to authorize the
further elimination or limitation of the liability of directors, then the
liability of a director of the Corporation, in addition to the limitation on
personal liability contained herein, shall be eliminated or limited to the
fullest extent permitted by the General Corporation Tam of the State of Delaware
as so amended.
 
B. The Board of Directors may (i) cause the Corporation to enter into contracts
with directors providing for the limitation of liability set forth in this
Article SEVENTH to the fullest extent permitted by law, (ii) adopt By-laws or
resolutions, or cause the Corporation to enter into contracts, providing for
indemnification of directors and officers of the Corporation and other persons
(including but not limited to directors and officers of the Corporation's direct
and indirect subsidiaries) to thc ful lest extent permitted by law, and (iii)
cause the Corporation to exercise the powers set forth in Section 145(g) of the
General Corporation Law of the State of Delaware, notwithstanding that some or
all of the members of the Board of Directors acting with respect to thc
foregoing may be parties to or beneficiaries of such contracts, by-laws,
resolutions or other actions. No repeal or amendment of any such By-laws or
resolutions limiting the right to indemnification thereunder shall affect the
entitlement of any person to indemnification whose claim thereto results from
conduct occurring prior to the date of such repeal or amendment.
 
C. The Board of Directors may cause the• Corporation to approve for its direct
and indirect subsidiaries limitation of liability and indemnification provisions
comparable to the foregoing.
 
D. Notwithstanding any other provision of this Certificate of Incorporation, the
affirmative vote of at least 80% of the total voting power of the Corporation
shall be required to amend or repeal this Article SEVENTH, and any amendment or
repeal of this Article SEVENTH shalt not adversely affect any elimination or
limitation of liability under this Article SEVENTH with respect to any action or
inaction occurring prior to the time of such tunendment or repeal. -
 
IN WITNESS WHEREOF, the undersigned, being the hereinabovc named incorporator of
the Corporation for the purpose of forming a corporation pursuant to the General
Corporation Law of the State of Delaware. does make this Certificate of
Incorporation, hereby declaring and certifying that this is his act and deed and
the facts herein stated are true, and accordingly the undersigned has hereunto
set his hand this 28th day of January, 2000.
 
/s/ William H. Hines


William H. Hines, Incorporator

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
Bylaws




 
 

--------------------------------------------------------------------------------

 

CONSENT OF SOLE SHAREHOLDER
OF CG RAILWAY, INC.
APRIL 24, 2007
 
The undersigned, International Shipholding Corporation, being the sole
stockholder of CO Railway, Inc. (the "Corporation"), hereby by this Consent in
Lieu of Annual Meeting, amends the By-laws of the Corporation as follows:
 
Section 1, subsection 1.1 of the By-laws of the Corporation is amended and
restated in its entirety to read as follows:
 
"Section 1. OFFICES
 
1.1 The principal office shall be located at RSA Battle House Tower Office
Building, 11 North Water Street, Suite 18290, Mobile, Alabama 36602."




International Shipholding Corporation


By: /s/ Niels M. Johnsen


Niels M. Johnsen, Chairman and Chief Executive Officer




By: /s/ Erik L. Johnsen


Erik L. Johnsen, President

 
 

--------------------------------------------------------------------------------

 

 
BY-LAWS
 
OF
 
CG RAILWAY, INC.
 
(as of November 15, 2000)
 
Section 1. OFFICES
 
1.1The principal office shall be located at 650 Poydras Street, New Orleans,
Louisiana,
70130.
 
1.2The corporation may have such offices at such other places as the Board of
Directors
may from time to time determine or the business of the corporation may require.
 
Section 2. STOCKHOLDERS' MEETINGS
 
2.1Unless otherwise required by law or these By-laws, all meetings of the
stockholders
shall be held at the principal office of the corporation or at such other place,
within or without the State of Delaware, as may be designated by the Board of
Directors.
 
2.2An annual meeting of the stockholders shall be held on such date and time as
the
Board of Directors shall designate, for the purpose of electing directors and
for the transaction of such other business as may properly be brought before the
meeting.
 
2.3Special meetings of the stockholders, for any purpose or purposes, may be
called by
the President or Board of Directors. At any time, upon the written request of
any two directors or of any shareholder or stockholders holding in the aggregate
one-half of the total voting power, the Secretary shall call a special meeting
of stockholders to be held at the registered office of the corporation at such
time as the Secretary may fix, not less than fifteen nor more than sixty days
after the receipt of said request, and if the Secretary shall neglect or refuse
to fix such time or to give notice of the meeting, the shareholder or
stockholders making the request may do so.
 
2.4Except as otherwise provided in Section 2.3 hereof, or by law, the authorized
person
or persons calling a stockholders' meeting shall cause written notice of the
time, place and purpose of the meeting to be given to all stockholders entitled
to vote at such meeting, at least ten days and not more than sixty days prior to
the day fixed for the meeting. Notice of the annual meeting need not state the
purpose thereof, unless action is to be taken at the meeting as to which notice
is required by law.
 
2.5At every meeting of stockholders, a list of stockholders entitled to vote,
arranged
alphabetically and certified by the Secretary or by the agent of the corporation
having charge of transfers of shares, showing the number and class of shares
held by each such shareholder on the record date for the meeting, shall be
produced on the request of any shareholder.


2.6Except as otherwise provided by law, the presence, in person or by proxy, of
the
holders of a majority of the total voting power shall constitute a quorum at all
meetings of the stockholders.
2.7When a quorum is present at any meeting, the vote of the holders of a
majority of the
voting power present in person or represented by proxy shall decide any question
brought before such meeting, unless the question is one upon which, by express
provision of law or the Certificate of Incorporation, a different vote is
required, in which case such express provision shall govern and control the
decision of such question. Directors shall be elected by plurality vote.
2.8At any meeting of the stockholders, every shareholder having the right to
vote shall
be entitled to vote in person, or by proxy appointed by an instrument in writing
subscribed by such shareholder and bearing a date not more than eleven months
prior to said meeting, unless said instrument provides for a longer period. The
aforesaid proxy need not be a shareholder of the corporation. Each shareholder
shall have one vote for each share of stock having voting power, registered in
his name on the books of the corporation at the time of the said meeting or on
the record date for the determination of stockholders entitled to vote at the
said meeting if the Board of Directors shall have fixed such a record date.
Except as the Board may provide otherwise, if no record date is fixed for the
purpose of determining stockholders (a) entitled to notice of and to vote at a
meeting, the close of business on the day before the notice of the meeting is
mailed, or if notice is waived, the close of business on the day before the
meeting, shall be the record date for such purpose, or (b) for any other
purpose, the close of business on the day on which the Board of Directors adopts
the resolution relating thereto shall be the record date for such purpose.
2.9Adjournments of any annual or special meeting of stockholders may be taken
without
new notice being given unless a new record date is fixed for the adjourned
meeting, but any meeting at which directors are to be elected shall be adjourned
only from day to day until such directors shall have been elected.
2.10 The stockholders present or represented at a duly organized meeting shall
constitute a quorum and may continue to do business until adjournment,
notwithstanding the withdrawal of enough stockholders to leave less than a
quorum as fixed in Section 2.6 of these By-laws, or the refusal of any
stockholders present to vote.

 
2.11 If a meeting cannot be organized because a quorum has not attended, those
present may adjourn the meeting to such time and place as they may determine,
subject, however, to the provisions of Section 2.9 hereof. In the case of any
meeting called for the election of directors, those who attend the second of
such adjourned meetings, although less than a quorum as fixed in Section 2.6
hereof, shall nevertheless constitute a quorum for the purpose of electing
directors.
 

 
Section 3. DIRECTORS
 
3.1All of the corporate powers shall be vested in, and the business and affairs
of the corporation shall be managed by a Board of Directors of not less than one
(1) nor more than ten (10) natural persons. Within the limits specified above,
the Board of Directors shall from time to time fix the number of directors. The
Board may exercise all such powers of the corporation and do all such lawful
acts and things which are not by law, the Certificate of Incorporation or these
By-laws directed or required to be done by the stockholders. The directors shall
be elected at the annual meeting of the stockholders and shall hold office for
one year and until their successors are chosen and have qualified. No director
need be a shareholder.
 
3.2The remaining directors, even though not constituting a quorum, may, by a
majority vote, fill any vacancy on the Board (including any vacancy resulting
from an increase in the autho­rized number of directors, or from failure of the
stockholders to elect the full )2umber of authorized directors) for an unexpired
term, provided that the stockholders shall have the right, at any special
meeting called for the purpose prior to such action by the Board, to fill the
vacancy.
 
Section 4. COMPENSATION OF DIRECTORS
 
4.1Directors as such, shall receive any such salary fOr their services as may be
fixed by resolution of the Board of Directors and shall receive their actual
expenses of attendance, if any, for each regular or special meeting of the
Board; provided that nothing herein contained shall be con­strued to preclude
any director from serving the corporation in any other capacity and receiving
compensation therefor.
 
Section 5. MEETINGS OF THE BOARD
 
5.1The meetings of the Board of Directors may beheld at such place within or
without the State of Delaware as a majority of the directors may from time to
time appoint
 
5.2The first meeting of each newly elected Board shall be held immediately
following the annual stockholders' meeting and at the same place as the annual
meeting, and no notice of such first meeting shall be necessary to the newly
elected directors in order legally to constitute the meeting.
 
5.3Regular meetings of the Board may be held, upon five days' written notice
from the President, the Secretary or an Assistant Secretary at such time and
place either within or without the State of Louisiana as shall from time to time
be determined by the Board, provided that notice of such determination shall be
given to all Directors. Directors present at any regular or special meeting
shall be deemed to have received due, or to have waived, notice thereof,
provided that a director who participates in a meeting by telephone shall not be
deemed to have received or waived due notice if, at the beginning of the
meeting, he objects to the transaction of any business because the meeting is
not lawfully called.
 
5.4Special meetings of the Board may be called by the President on two days'
notice given to each director, either personally or by telephone, mail or by
telegram. Special meetings shall be called by the President, the Secretary or an
Assistant Secretary in like manner and on like notice on the Written request of
two directors and if the President, the Secretary and an Assistant Secretary
fail or refuse, or are unable to call a meeting when requested by any two
directors, then the two directors may call the meeting on two days' written
notice given to each director.
 
5.5A majority of the Board shall be necessary to constitute a quorum for the
transaction of business, and except as otherwise provided by law, the acts of a
majority of the directors present at a meeting at which a quorum is present
shall be the acts of the Board.
 
5.6If a quorum is present when the meeting is convened, the directors present
may continue to do business, taking action by vote of a majority of a quorum as
fixed in Section 5.5 hereof, until adjournment, notwithstanding the withdrawal
of enough directors to leave less than a quorum as fixed in Section 5.5 hereof
or the refusal of any director present to vote.
 
5.7Any action which may be taken at a meeting of the Board or any committee
thereof, may be taken by a consent in writing signed by all of the directors or
by all members of the com­mittee, as the case may be, and filed with the records
of proceedings of the Board or committee.
 
 • 5.8Members of the Board may participate at and be present at any meeting of
the Board or any committee thereof by means of conference telephone or similar
communications equipment if all persons participating in such meeting can hear
and communicate with each other.
 
Section 6. COMMITTEES OF THE BOARD
 
The Board may designate one or more committees, each committee to consist of two
or more of the directors of the corporation (and one or more directors may be
named as alternate members to replace any absent or disqualified regular-
members), which, to the extent provided by resolution of the Board or the
By-laws, shall have and may exercise the powers of the Board in the management
of the business and affairs of the corporation, and may have power to authorize
the seal of the corporation to be affixed to documents. Such committee or
committees shall have such name or names as may be stated in the By-laws, or as
may be determined, from time to time, by the Board. Any vacancy occurring in any
such committee shall be filled by the Board, but the President may designate
another director to serve on the committee pending action by the Board. Each
such committee shall hold office during the term of the Board constituting it,
unless otherwise ordered by the Board.
 
Section 7. REMOVAL OF BOARD MEMBER
 
The stockholders, by vote of a majority of the total voting power at any special
meeting called for the purpose, may remove from office any one or more of the
directors, notwithstanding that his or their terms of office may not have
expired, and may forthwith at such meeting proceed to elect a successor for the
unexpired term. Whenever the holders of the shares of any class or series or of
any obligations are entitled to elect one or more directors, the provisions of
this Section 7 shall apply, in respect of the removal of a director or directors
so elected, and the election of a successor or successors, to the vote of the
holders of the outstanding shares of that class or series or of those
obligations and not to the vote of the outstanding shares as a whole. If a
director has been elected by the exercise of the privilege of cumulative voting,
such director may not be removed if the votes cast against his removal would be
sufficient to elect him if then cumulatively voted in his favor at an election
of the entire board of directors, or, if there be classes of directors, at an
election of the class of directors of which he is a part.
 
Section 8. NOTICES
 
8.1Any written notice required or permitted by law, the Certificate of
Incorporation or the By-laws to be given to any shareholder or director shall be
deemed to have been given to such shareholder or director when such notice is
served upon such shareholder or director or two business days after such notice
is placed in the United States mail, postage prepaid, addressed to such
shareholder or director at his last known address, whichever is earlier.
 
8.2Whenever any notice is required to be given by law, the Certificate of
Incorporation or the By-laws, a waiver thereof in writing signed by the person
or persons entitled to said notice, whether before or after the time stated
therein, shall be deemed equivalent thereto.
 
Section 9. OFFICERS
 
9.1 The officers of the corporation shall be chosen by the directors and shall
be a President, a Secretary, one or more Assistant Secretaries and a Treasurer.
The directors may elect one or more Vice Presidents or other officers. Any two
offices may be held by one person, provided that no person holding more than one
office may sign, in more than one capacity, any certificate or other instrument
required by law to be signed by two officers.
 
9.2The Board of Directors may appoint such other officers as it shall deem
necessary, who shall hold their offices for such terms and shall exercise such
powers and perform such duties as shall be determined from time to time by the
Board.
 
9.3The officers of the corporation shall hold office at the pleasure of the
Board of Directors.
 
9.4The President shall preside at all meetings of the stockholders and shall
have general and active management of the business of the corporation. If a
Chairman of the Board of Directors has not been elected, the President, if a
director, shall preside at all meetings of the Board.
 
9.5The Vice-Presidents (if any) in the order specified by the Board or, if not
so specified, in the order of their seniority shall, in the absence or
disability of the President, perform the duties and exercise the powers of the
President, and shall perform such other duties as the President or the Board of
Directors shall prescribe.
 
9.6The Secretary or an Assistant Secretary shall attend all meetings of the
Board of Directors and all meetings of the stockholders and record all votes and
the minutes of all proceedings in a book to be kept for that purpose. He shall
give, or cause to be given, notice of all meetings of the. stockholders and
special meetings of the Board, and shall perform such other duties as may be
prescribed by the Board or President, under whose supervision he shall be. He
shall keep in safe custody the seal of the corporation, if any, and affix the
same to any instrument requiring it.
 
9.7The Treasurer shall have the custody of the corporate funds and shall keep or
cause to be kept full and accurate accounts of receipts and disbursements in
books belonging to the corporation and shall deposit all monies and other
valuable effects in the name and to the credit of the corporation in such
depositories as may be designated by the Board of Directors. He shall keep a
proper accounting of all receipts and disbursements and shall disburse the funds
of the corporation only for proper corporate purposes or as may be ordered by
the Board and shall render to the President and the Board at the regular
meetings of the Board, or whenever they may require it, an account of all his
transactions as Treasurer and of the financial condition of the corporation.
 
Section 10. STOCK
 
10.1 Certificates. The certificates for each class of stock of the corporation
shall be numbered and shall be entered in the books of the corporation as they
are issued. Every certificate of stock shall be signed by the President or a
Vice-President and the Treasurer or the Secretary. If any stock certificate is
signed by a transfer agent or by a registrar, other than the corporation itself
or an employee of the corporation, the signature of any such officer may be a
facsimile.
 
10.2 Missing Certificates. The officers of the corporation may direct a new
certificate or certificates to be issued in place of any certificate or
certificates theretofore issued by the corporation alleged to have been lost,
stolen or destroyed, upon the making of an affidavit of that fact by the person
claiming the certificate of stock to be lost, stolen or destroyed. When
authorizing such issue of a new certificate or certificates, the officers of the
Corporation shall, unless dispensed with by the Board, as a condition precedent
to the issuance thereof, require the owner of such lost, stolen or destroyed
certificate or certificates, or his legal representative, to advertise the same
in such manner as such officers shall require and/or give the corporation a bond
in such sum as they may deem appropriate as indemnity against any claim that may
be made against the corporation with respect to the certificate alleged to have
been lost, stolen or destroyed.
 
10.3 Transfers. Upon surrender to the corporation or the transfer agent of the
corporation, of a certificate for shares duly endorsed or accompanied by proper
evidence of succession, assignment or authority to transfer, it shall be the
duty of the corporation to issue a new certificate to the person entitled
thereto, cancel the old certificate and record the transaction upon its books.
 
NO581121.1

 
 
 
Section 11. DETERMINATION OF STOCKHOLDERS
 
11.1 Record Date. For the purpose of determining stockholders entitled to notice
of and to vote at a meeting, or to receive a dividend, or to receive or exercise
subscription or other rights, or to participate in a reclassification of stock,
or in order to make a determination of stockholders for any other proper
purpose, the Board of Directors may fix in advance a record date for
determination of stockholders for such purpose, such date to be not more than
sixty days and, if fixed for the purpose of determining stockholders entitled to
notice of and to vote at a meeting, not less than ten days, prior to the date on
which the action requiring the determination of stockholders is to be taken.
 
11.2 Registered Stockholders. Except as otherwise provided by law, the
corporation, and •its directors, officers and agents, may recognize and treat a
person registered on its records as the owner of shares, as the owner in fact
thereof for all purposes, and as the person exclusively entitled to have and to
exercise all rights and privileges incident to the ownership of such shares, and
rights under this Section shall not be affected by any actual or constructive
notice which the corporation, or any of its directors, officers or agents, may
have to the contrary.
 
Section 12. MISCELLANEOUS
 
12.1 Dividends. Except as otherwise provided by law or the Certificate of
Incorporation, dividends upon the stock of the corporation may be declared by
the Board of Directors at any regular or special meeting. Dividends may be paid
in cash, in property, or in shares of stock.
 
12.2 Checks. All checks or demands for money and notes of the corporation shall
be signed by such officer or officers or such other person or persons as the
Board of Directors may from time to time designate.
 
12.3 Fiscal Year. The Board of Directors may adopt for and on behalf of the
corporation a fiscal or a calendar year.
 
12.4 Seat. The Board of Directors may adopt a corporate seal, which seal shall
have inscribed thereon the name of the corporation. Said seal may be used by
causing it or a facsimile thereof to be impressed or affixed or reproduced or
otherwise. Failure to affix the seal shall not, however, affect the validity of
any instrument.
 
12,5 Gender. All pronouns and variations thereof used in these By-laws shall be
deemed to refer to the masculine, feminine or neuter gender, singular or plural,
as the identity of the person, persons, entity or entities referred to require.


Section 13. INDEMNIFICATION
 
The Corporation shall indemnify Directors and Officers (as such terms are
defined in the Certificate of Incorporation) of the Corporation as specified in
the Certificate of Incorporation. In addition, to the fullest extent permitted
by the Delaware General Corporation Law, the Corporation shall indemnify any
current or former Director or Officer of the Corporation and may, at the
discretion of the Board of Directors, indemnify any current or former employee
or agent of the Corporation against all expenses, judgments, fines and amounts
paid in settlement actually and reasonably incurred by him in connection with
any threatened, pending or completed action, suit or proceeding brought by or in
the right of the Corporation or otherwise, to which he was or is a party by
reason of this current or former position with the Corporation or by reason of
the fact that he is or was serving, at the request of the Corporation, as a
director, officer, partner, trustee, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise.
 
Expenses incurred by a person who is or was a director or officer of the
Corporation in appearing at, participating in or defending any such action, suit
or proceeding shall be paid by the Corporation at reasonable intervals in
advance of the final disposition of such action, suit or proceeding upon receipt
of an undertaking by or on behalf of the director or officer to repay such
amount if it shall ultimately be determined that he is not entitled to be
indemnified by the Corporation as authorized by this Article. If a claim under
this Article is not paid in full by the Corporation within ninety days after a
written claim has been received by the Corporation, the claimant may at any time
thereafter bring suit against the Corporation to recover the unpaid amount of
the claim and, if successful in whole or in part, the claimant shall be paid
also the expense of prosecuting such claim. It shall be a defense to any such
action (other than an action brought to enforce a claim for expenses incurred in
defending any proceeding in advance of its final disposition where the required
undertaking, if any is required, has been tendered to the Corporation) that the
claimant has not met the standards of conduct which make it permissible under
the Delaware General Corporation Law or other applicable law for the Corporation
to indemnify the claimant for the amount claimed, but the burden of proving such
defense shall be on the Corporation. Neither the failure of the Corporation
(including its board of directors, independent legal counsel, or its
stockholders) to have made a determination prior to the commencement of such
action that indemnification of the claimant is proper in the circumstances
because he has met the applicable standard of conduct set forth in the Delaware
General Corporation Law or other applicable law, nor an actual determination by
the Corporation (including its board of directors, independent legal counsel, or
its stockholders) that the claimant has not met the applicable standard of
conduct, shall be a defense to the action or create a presumption that the
claimant has not met the applicable standard of conduct.
 
Section 14. AMENDMENTS
 
These By-laws may be amended or repealed by the Board of Directors at any
regular or special meeting or by the stockholders at any annual or special
meeting, provided notice of the proposed amendment or repeal be contained in the
notice of such annual or special meeting of stockholders.

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
Authorizing Resolution
 
RESOLVED, that Niels M. Johnsen, Chairman of the Company, Erik L. Johnsen,
President of the Company, Manuel G. Estrada, Vice President and Chief Financial
Officer of the Company, and David B. Drake, Treasurer of the Company, (each, an
"Authorized Officer") be, and each of them hereby is, authorized and directed to
execute and deliver, in the name and on behalf of the Company, a Credit
Agreement (the "Credit Agreement") between the Company and certain affiliates of
the Company (the "Affiliates") and Regions Bank (the "Lender"), under which
Credit Agreement the Lender shall agree to extend to the Company and the
Affiliates a revolving loan in a maximum principal amount not to exceed
$35,000,000; and
 
RESOLVED FURTHER, that the Credit Agreement shall contain such other terms,
covenants, provisions and conditions in addition to those set out above as may
seem necessary or desirable to the Authorized Officer executing and delivering
the Credit Agreement (the execution of the Credit Agreement to be conclusive
proof that all of the terms, covenants, provisions and conditions thereof are
deemed necessary and desirable by said Authorized Officer); the form of the
Credit Agreement presented to the undersigned directors is hereby approved,
subject to such changes thereto which the Authorized Officer deems necessary and
reasonable; and
 
RESOLVED FURTHER, that each Authorized Officer be, and each of them hereby is,
authorized to execute and deliver in the name of the Company one or more
promissory notes evidencing such borrowing, said notes to be in the principal
amount specified in the Credit Agreement and to bear interest at the rate
specified in the Credit Agreement and to contain the terms, covenants,
provisions and conditions provided for in the Credit Agreement; and
 
RESOLVED FURTHER, that each Authorized Officer be, and each of them hereby is,
authorized and directed, in the name and on behalf of the Company, to execute
and deliver a Subrogation and Contribution Agreement with the other Borrowers
referred to in the Credit Agreement, the purpose of such Subrogation and
Contribution Agreement being to effect an equitable sharing of the respective
liabilities of the Company and the Affiliates, which document shall contain such
terms, covenants, provisions and conditions as may seem necessary or desirable
to the Authorized Officer executing and delivering the same (the execution
thereof to be conclusive proof that all the terms, covenants, provisions and
conditions thereof are deemed necessary and desirable by said Authorized
Officer); and
 
RESOLVED FURTHER, that any Authorized Officer and any Assistant Treasurer of the
Company be, and each of them hereby is, authorized and directed, in the name and
on behalf of the Company, to request disbursements of the proceeds of said
borrowings and to direct the disposition of such proceeds, and to otherwise act
on behalf of the Company in connection with the transactions contemplated by the
Credit Agreement and the related documents, and the Lender may conclusively rely
on the authority granted herein with respect to such officers until the Lender
shall have received copies certified by the Secretary or any Assistant Secretary
of the Company of further resolutions adopted by the Directors of the Company
canceling or amending the authority granted under these resolutions; and
 
RESOLVED FURTHER, that any Authorized Officer be, and each of them hereby is,
authorized and directed, in the name and on behalf of the Company, to execute
such certificates and instruments and do all such other acts as may be
appropriate or as may be required by law or by said Lender in connection with
the said borrowing and with the execution and delivery of the Credit Agreement;
and
 
RESOLVED FURTHER, that any Authorized Officer be, and each of them hereby is,
authorized and directed to take any and all actions as he, in his sole
discretion, shall deem necessary or advisable in order to consummate the
transactions contemplated by any of the foregoing resolutions and to perform or
cause the performance of the Company's obligations thereunder; and
 
RESOLVED FURTHER, that any and all actions described in the foregoing
resolutions heretofore taken on behalf of the Company by an Authorized Officers
are hereby approved, confirmed and ratified as the valid and fully authorized
act of the Corporation without the necessity of any further action by the
undersigned.

 
 

--------------------------------------------------------------------------------

 
 
OFFICER'S CERTIFICATE
 
In connection with the execution of that certain Credit Agreement by and among
LCI SHIPHOLDINGS, INC., a Marshall Islands corporation (the "Company"), and
certain of its affiliates, as co-borrowers, and REGIONS BANK, an Alabama banking
corporation, as lender, dated as of March 7 , 2008, I do hereby certify as
follows:
 
1. I am an Assistant Secretary of the Company and am duly authorized to execute
and deliver this certificate.
 
2. Each of the following persons is a duly elected, qualified and acting officer
of the Company and, as of the date hereof, has the title indicated and the
signature opposite of such person's name is genuine.
 
Office                                               NameSignature
                     President                                    Erik L.
Johnsen             /s/ Erik L. Johnsen


              Vice President and
            Chief Financial Officer                      Manuel G.
Estrada          /s/ Manuel G. Estrada


       Vice President and Treasurer                  David B.
Drake              /s/ David B. Drake


 
3. Attached hereto as Exhibit A is a true, correct and complete copy of the
Articles of Incorporation of the Company and any amendments thereto (as amended,
the "Articles of Incorporation"). Said Articles of Incorporation has not been
amended or changed (except as set forth in the amendments, if any, included in
Exhibit A) and is in full force and effect.
 
4. Attached hereto as Exhibit B is a true, correct and complete copy of the
Bylaws of the Company and any amendments thereto. Said Bylaws have not been
amended or changed (except as set forth in the amendments, if any, included in
Exhibit B) and are in full force and effect.
 
5. Attached hereto as Exhibit C is a true, correct and complete copy of the
authorizing resolution of the Company (the "Authorizing Resolution") duly
adopted by its board of directors on March 3, 2008. The Authorizing Resolution
has not been amended, changed or rescinded and is in full force and effect.

 
IN WITNESS WHEREOF, this certificate has been executed on behalf of the Company
by the undersigned Assistant Secretary.
 
Dated: March                           7                   , 2008.
/s/ H. Hughes Grehan
           
H. Hughes Grehan, as Assistant Secretary of LCI Shipholdings, Inc.


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
Certificate of Incorporation

 
 

--------------------------------------------------------------------------------

 



 


 
 
111..E, REPUBLIC OF THE MARSHALL ISLANDS
 
REGISTRAR OF CORPORATIONS
 
CERTIFICATE OF REGISTRATION OF DOMESTICATION/REDOMICILATION I HEREBY CERTIFY,
that
 
LCI SHIPHOLDINGS, INC.
 
A corporation organized (chartered, incorporated, etc) under the laws of the
Republic of Liberia on November 8, 1968, has domesticated/redomiciled into the
Republic of the Marshall Islands on
 
August 27, 2003
 
and that upon such examination, as indicated by the records of this Registry,
said corporation continues as a Marshall Islands corporation governed by the
provisions of the .Business Corporations Act.
 
The registered address of the Corporation in the Marshall Islands is Trust
Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands
MH96960. The name of the
 
Corporation's registered agent at such address is The Trust Company of the
Marshall Islands, Inc.
 

 
WITNESS my hand and the official seal of the Registry on August 27, 2003.
Signature on File
Deputy Registrar


 
 

--------------------------------------------------------------------------------

 



 



 
THE REPUBLIC OF LIBERIA
•MINISTRY OF FOREIGN AFFAIRS
OFFICE OF DEPUTY CORPORATE REGISTRAR



 
CERTIFICATE OF RE-DOMICILIATION OUT OF LIBERIA •
 
I HEREBY CERTIFY that
 
LCI SHIPHOLDINGS INC.
 
has complied with all the requirements of the provisions of the Liberian
Business Corporation Act in respect to re-domiciliation out of Liberia. The
corporation is authorized to be re-domiciled out of Liberia and is re-domiciled
out and has ceased to be a Liberian Corporation registered in Liberia as of
September 03, 2003
 

 
WITNESS my hand and the official seal of the Ministry of Foreign Affairs this
3rd day of September, of Two Thousand Three,
 
Signature On File
         

 
Deputy Registrar of Corporations Authorized Signature



 
 

--------------------------------------------------------------------------------

 


 
ARTICLES OF DOMESTICATION
OF
LCI SHIPHOLDINGS, INC.



 
REPUBLIC OF THE MARSHALL ISLANDS
 
REGISTRAR OF CORPORATIONS
 
DUPLICATE COPY
NON RESIDENT
The original of this Document was filed in accordance with section 127(I) of the
Business Corporations Act on



 
August 27, 2003
 


                                                                                                 Deputy
Registrar

 
 

--------------------------------------------------------------------------------

 



 


 
ARTICLES OF DOMESTICATION OF
 
 
LCI SHIPHOLDINGS INC.
 
 
UNDER SECTION 127 OF THE
 
 
BUSINESS CORPORATIONS ACT
 
Pursuant to Division 14 of the Marshall Islands Business Corporations Act, I,
Gary L. Ferguson, the undersigned, Vice President and Chief Financial Officer of
LCI Shipholdings Inc., a Liberian Corporation, for the purpose of transferring
the domicile of the Corporation to the Marshall Islands and continuing its
existence, do hereby certify that:
 
1.  
he name of the Corporation is: LCI Shipholdings Inc.

 
2.  
The Corporation was organized (chartered, incorporated, etc.) under the laws of
the Republic of Liberia, on the 8th day of November, 1968, and presently has a
domicile (seat, registered office) in Monrovia, Liberia.

 
              3. This transfer of domicile has been approved by all necessary
corporate action.
 
 
• 4. Transfer of domicile is not expressly prohibited under the law of the
Corporation's present domicile.

 
5.  
This transfer is made in good faith and will not serve to hinder, delay, or
defraud existing shareholders, creditors, claimants, or other parties in
interest.

 
6.  
The registered address of the Corporation in the Marshall Islands is Trust
Company Complex, Ajeltake Island, Ajeltake Road, Majuro, Marshall Islands
MH96960. The name of the Corporation's Registered Agent at such address is The
Trust Company of the Marshall Islands, Inc.

 
7.  
These Articles of Domestication shall be effective upon filing with the
Registrar or Deputy Registrar of Corporations of the Marshall Islands.

 
8.  
Annexed hereto is a copy of the Articles of Incorporation and all amendments
thereto as filed in the Corporation's present domicile.

 
IN WITNESS WHEREOF, I have executed these Articles of Domestication on this day
of August, 2003.
 
/s/ Gary L. Ferguson
Gary L. Ferguson
Vice President and Chief Financial Officer
 


 
 


 
 


 
NOTARIAL ACKNOWLEDGMENT

UNITED STATES OF AMERICA
STATE OF LOUISIANA
PARISH OF ORLEANS
On this Vit-day of August, 2003, before me personally came Gary L. Ferguson
known to me to be the individual described in and who executed the foregoing
instrument and he duly acknowledged to me that the execution thereof was his act
and deed.
/s/ H. Hughes Grehan
Notary Public
 
H HUGHES GREHAN
NOTARY PUBLIC
Parish of Orleans. State of Louisiana
ry Corarnission is issued for Liie.




 
 

--------------------------------------------------------------------------------

 



 
HONORARY CONSULATE OF THE REPUBLIC OF LIBERIA
 
WM SOPHIE WRIGHT PLACE
 
 
NEW ORLEANS. LOUISIANA 70130
 
 
U. S. A.
 
 
OFFICE OF THE CONSUL VOYCE DURLJNG-JONES
 
HONORARY CONSUL DIRECT LINE: (504) 524-15E6
 
OR
 
CAMILLE JONES STRACHAN (504) 523-7784
 


 
CHAG
 
 


January 12, 1988
 
CAMILLE JONES STRACHAN, the undersigned, Charge', Honorary Consulate of the
Republic of Liberia, does hereby acknowledge and legalize the attached ARTICLES
OF AMENDMENT of ARTICLES OF INCORPORATION OF LASH CARRIERS, INC-, under Section
9.5 of the Business Corporation Act; and, further, does acknowledge the
signatures appearing thereon.
/s/ Camille Jones Strachan
 


SEEN AT CONMLATE OF Mc
OF LiBMi
Camille Jones Strachan Mrs. F.D.M. Strachan III Charge'

 
 

--------------------------------------------------------------------------------

 



 
ARTICLES OF AMENDMENT OF
 
ARTICLES OF INCORPORATION OF
 
LASH CARRIERS, INC.
 
UNDER SECTION 9.5 OF THE BUSINESS CORPORATION ACT
 
We, the undersigned, the President and the Secretary of LASH CARRIERS, INC., a
corporation incorporated under the laws of the Republic of Liberia, for the
purpose of amending the Articles of Incorporation of said corporation hereby
certify:
 
1.The name of the corporation is LASH CARRIERS, INC.
 
2The Articles of Incorporation were filed with the
Minister of Foreign Affairs as of November 8, 1968.
 
3. Section A of the Articles of Incorporation is hereby amended as follows:
 
 
The name of the Corporation shall be: LCI SHIPHOLDINGS, INC.

 
4. The amendment to the Articles of Incorporation was authorized by vote of the
holders of a majority of all outstanding shares entitled to vote thereon at a
meeting of shareholders.
 
IN WITNESS WHEREOF the undersigned have executed these Articles of Amendment
this 3o' day of December, 1987.
 
 
/s/ Erik F. Johnsen
 
Erik F. Johnsen, President
 


 
/s/ George Denegre
 
George Denegre, Secretary
 


 


 


 
STATE OF LOUISIANA PARISH OF ORLEANS
 
On this                    3O              day of December, 1987, before me
personal-
ly came ERIK F. JOHNSEN and GEORGE DENEGRE, known to me to
be the individuals described in and who executed the foregoing
instrument a                                 they severally duly acknowledged to
me that
the execuwas the act and deed of the Corporation.•
 
 


 
Signature on File
 
NOTARY PUBLIC

 
 

--------------------------------------------------------------------------------

 



 
I, DAN FOLEY, Clerk of the Civil District Court for the Parish of Orleans, State
of Louisiana, the same being a Court of Record, having probate Jurisdiction, DO
HEREBY CERTIFY, that
 
J. Kelly Duncan
 
Whose name is subscribed to the certificate of proof, acknowledgment, or
affidavit of the annexed instrument, and thereon written, was at the time of
taking such proof, acknowledgment or affidavit a Notary Public within and for
said Parish, residing in said Parish, duly appointed, commissioned and sworn,
and authorized by the lawn of said State to administer oaths, and to take the
acknowledgments and proofs of deeds or conveyances of lands, tenements and
hereditaments, in said State, and other inetruments to be recorded therein and
to certify the same: that full faith and credit are and ought to be given to his
official acts; and I further certify that I have compared the isignature to the
original certificate with that deposited in this office by such person and
verily believe that the signature to the attached certificate is his genuine
signature, and the person signing such certificate is not required by law to
file in this office an impression
of his official see/.
 
IN TESTIMONY WHEREOF, I have he unto a t m hand and affixed the seal of said
Court at the City of New Orleans in aid Pari.h d State on the




12th day of January 1988


Signature on File Clerk

 
 

--------------------------------------------------------------------------------

 



 
•ARTICLES OF AMENDMENT
 
OF
 
LASH CARRIERS, INC.
 

[Missing Graphic Reference]   JAN 201988   [Missing Graphic Reference]



REPUBLIC OF LIBERIA
 
MINISTRY OF FOREIGN AFFAIRS
 
DUPLICATE COPY
 
The Original Copy of this Document was filed in
 
accordance with Section 1.4 of the Business
 
Corporation Act on

 
 

--------------------------------------------------------------------------------

 



 
ARTICLES OF AMENDMENT OF
 
CERTIFICATE OF INCORPORATION OF
 
LASH CARRIERS, INC.
 
UNDER SECTION 9.5 OF THE BUSINESS CORPORATION ACT.
 
We the undersigned, the President and the Secretary of
LASH CARRIERS, INC., a corporation incorporated under the laws of the Republic
of Liberia, for the purpose of amending the Certificate of Incorporation of said
corporation hereby certify:
 
1. The name of the corporation is LASH CARRIERS, INC. and the name under which
it was formed was LASH CARRIERS, INC.
 
2. The Certificate of Incorporation was filed with the Secretary of State as of
November 8, 1968.
 
3. Pursuant to Section 1.3 of the Business Corporation Act, these Articles of
Amendment hereby subject this corporation to the provisions of the Business
Corporation Act.
 
4. The amendment to the Certificate of Incorporation was authorized by vote of
the holders of a majority of all outstanding shares entitled to vote thereon at
a meeting of shareholders.
 
IN WITNESS WHEREOF the undersigned have executed these Articles of Amendment
this 4th day of August, 1982.
 
 
$1.00 REVENUE STAMPS ON ORIGINAL
 
/s/ Erik F. Johnsen
 
 
Erik F. Johnsen, President
 
 
/s/ George Denegre
 
 
George Denegre, Secretary
 
 


 
 


 
 
STATE OF LOUISIANA PARISH OF ORLEANS
 
•
On this 4th day of August, 1982, before me personally came Erik F. Johnsen and
George Denegre, known to me to be the individuals described in and who executed
the foregoing instrument, and they severally duly acknowledged to me that th
execution thereof was the act and deed of the corporation.




/s/ A.J. Waechter, Jr.


Notary Public

 
 

--------------------------------------------------------------------------------

 



 
CONSULATE-GENERAL OF LIBERIA, NEW YORK
 
NOTARIAL CERTIFICATE
 


No 346/82
1Edith M. Thomas.,
Consul General

 
of the Republic of Liberia at New York City, New York, United States of America,
do hereby certify that to the best of my knowledge and belief the signature and
seal affixed on Certificate of Dan Foley, Clerk of the Civil
 
August 4, 1982 datedare true and correct.
 
No responsibility.accepted for contents of documents to which this Certificate
is attached.
 
GIVEN under my hand and the Seal of the Consulate-General in the City of New
York, N. Y., United States of America, this
 
6th day of August....1982.
 
/s/ Edith M. Thomas
 


              Consul-General

 
 

--------------------------------------------------------------------------------

 



 
I, DAN FOLEY, Clerk of the Civil District Court for the Parish of Orleans,•State
of Louisiana, the same being a Court of Record, having probate Jurisdiction, DO
HEREBY CERTIFY, that
 
A. J. Waechtere Jr.
 
Whose name is subscribed to the certificate of proof, acknowledgment, or
affidavit of the annexed instrument, and thereon written, was at the time of
taking such proof, acknowledgment or affidavit a Notary Public within and for
said Parish, residing in said Parish, duly appointed, commissioned and sworn,
and authorized by the laws of said State to administer oaths, and to take the
acknowledgments and proofs of deeds or conveyances of lands, tenements and
hereditaments, in said State, and other instruments to be recorded therein and
to certify the same; that full faith and credit are and ought to be given to his
official acts; and I further certify that I have compared the signature to the
original certificate with that deposited in this office by such person and
verily believe that the signature to the attached certificate is his genuine
signature, and the person signing such certificate is not required by law to '
in this office an impression of his official seal.
 
IN TESTIMONY WHEREOF, I have hereu of said Court at the City of New Orleans in
sa
o set my Parish an
rid and affixed the seal State on the

 
4th                  day of August                                       1982
 
/s/ Dan Foley
Clerk.


 
 

--------------------------------------------------------------------------------

 



 
ARTICLES OF AMENDMENT• ••
 
OF
 
LASH CARRIRS INC .
 
REPUBLIC OF LIBERIAMINISTRY OF FOREIGN AFFAIRS
 
DUPLICATE COPY
 
The Original Copy of this Document was filed. in
 
accolilance with Section 1.4 of the Business
J;             Corporation Act
on_                                                   •
 
-77
 
AUG 1 8 1982
 
 
Signature on File
DEPUTY.
MINISTER


 
 

--------------------------------------------------------------------------------

 



 
CERTIFICATE OF INCORPORATION
OF
LASI4 CARRIERS, INC.

 
PURSUANT TO SECTION TWO OF THE LIBERIAN CORPORATION
 
LAW OF 1948

 
 

--------------------------------------------------------------------------------

 



 
CERTIFICATE OF INCORPORATION
 
OF
 
LASH CARRIEFS, INC.
 
PURSUANT TO SECTION TWO OF THE LIBERIAN CORPORATION
 
LAW OF 1948
 
We, the undersigned, for the purpose of forming a corporation pursuant to the
provisions of Section Two of the Liberian Corporation Law, do hereby make,
sub­scribe, acknowledge and file in the Office of the Secretary of State
this.applica­tion.for that purpose, as follows:
 
A. The name of the Corporation shall be:
 
LASE CARRIERS, INC.
 
B. The general nature of the business to be transacted by the Corporation is:
 
(1) To purchase or otherwise acquire, own, use, operate, pledge, hypothecate,
mortgage, lease, charter, sub-charter, sell, build, and re­pair steamships,
motorships, tankers, whaling vessels, sailing vessels, tugs, lighters, barges,
and all other vessels and craft of any and all mo­tive power whatsoever,
including aircraft, landcraft, and any and all means of conveyance and
transportation by land, water or air, together with engines, boilers, machinery
equipment and appurtenances of all kinds, including masts, sails, boats,
anchors, cables, tackle, furniture and all other necessities thereunto
appertaining and belonging, together with all materials, articles, tools,
equipment and appliances necessary, suitable or convenient for the construction,
equipment, use and operation thereof; and.to equip, furnish, outfit such vessels
and ships.
 
(2) To engage in ocean, coastwise and inland commerce, and gen­erally in the
carriage of freight, goods, cargo in bulk, Passengers, mail and personal effects
by water betWeen the various ports of the world and to engage generally in
waterborne commerce throughout the world.
 
(3) To purchase or otherwise acquire, own, use, operate, lease, build, repair,
sell or in any manner dispose of docks, piers, quays, wharves, dry docks,
warehouses and storage facilities of all kinds, and any Property, real, personal
and mixed, in connection therewith.
 
(4) To act as ship's husband, ship brokers, custom house brokers, ship's agents,
manager of shipping property, freight contractors, forward­ing agents,
warehousemen, wherfingers, ship chandlers, and general traders.
 
 
(5) To enter into, make and perform contracts of every kind and description with
any person, firm, association, corporation, municipality, county, state, body
politic, or government or colony or any dependency thereof.
 
(6) To appoint or act as an agent, broker, or representative, gen­eral or
special, in respect of any or all of the powers expressed herein or implied
hereby; to appoint agents, brokers or representatives.
 
(7) To carry on its business, to have one or more offices, and to exercise its
powers in foreign countries, subject to the laws of the par­ticular country. .
 
(8) To borrow or raise money and contract debts, when necessary for the
transaction of its business or for the exercise of its corporate rights,
privileges or franchise or for any other lawful purpose of its in­corporation;
to draw, make, accept, endorse, execute and issue promissory notes, bills of
exchange, bonds, debentures, and other Instruments and evi­dences of
indebtedness either secured by mortgage, pledge, deed of trust, or otherwise, or
unsecured.
 
. (9) To purchase or otherwise acquire, hold, own, mortgage, sell, convey, or
otherwise dispose of real and personal property of every class and description.
 
(10) To apply for, secure by purchase or otherwise hold, use, sell, assign,
lease, grant licenses in respect of, mortgage or otherwise dispose of letters
patent of the Republic of Liberia or any foreign country, patent rights,
licenses, privileges, inventions, improvements and processes, copy­rights,
trademarks, and trade names, relative to or useful in connection with any
business of this corporation.
 
(11) To do all and everything lawfully necessary and proper for the
accomplishment of the objects enumerated in its Certificate of Incor­poration or
any amendment thereof or necessary to the protection and bene­fit of the
corporation and in general to carry on any lawful business necessary to the
attainment of the objects of the corporation.
 
The foregoing clauses shall be construed as both purposes and powers and the
matters expressed in each clause shall, except as otherwise expressly pro­vided,
be in no wise limited by reference or inference from the terms of any other
clause, but shall be regarded as independent purposes and powers; and the
enumera­tion of specific purposes and powers shall not be construed to limit or
restrict
 
in any manner the meaning of general terms or the general powers of the
Corporation; nor shall the expression of one thing be deemed to exclude another,
although it be of like nature, not expressed.
 
Nothing herein contained shall be construed as giving the Corporation any
rights, powers or privileges not now or hereafter permitted by the Liberian
Corpora­tion Law of 19he to corporations formed thereund
 
C. The maximum number of shares of stock that the Corporation is author­ized to
have outstanding at any time is Ten Thousand (10,000) shares with a par value of
Ten Cents ($.10) per share.
 
D. The amount of capital with which the Corporation will begin business shall
not be less than Five Hundred Dollars ($500).
 
E. The Corporation is to have perpetual existence.
 
P. The domicile of the Corporation shall be in Monrovia, Liberia, and its
resident business agent shall be The International Trust Company of Liberia,
whose domicile is in Monrovia, Liberia.
 
G. The number of directors shall be fixed by or in the manner provided in the
by-laws, subject to the provisions of Section 25(b) of the Liberian Corporation
Law of 1948.
 
H. The names and post-office addresses of the first Board of Directors, who,
subject to the provisions of this Certificate of Incorporation, the by-laws, and
the Liberian Corporation Law of 1948, shall hold office for the first year of
the Corporation's existence or until their successors are elected and
have'quali­fied, are as follows:
 
Names
P. B. Seta
J. D. Boyd E. K. Nugba
Post Office Addresses
80 Broad Street Monrovia, Liberia
80 Broad Street Monrovia,. Liberia
80 Broad Street Monrovia, Liberia


 
 
- 4 -
 
I. The name and post-office address of each subscriber of this Certificate of
Incorporation and the number of shares of stock of the Corporation which each
agrees to take are:
 
No. of Shares
Names                                 Post Office Addressof Common Stock
 
P. B. Satia                                       BO Broad Street One
 Monrovia, Iiberia
 
J. D. Boyd                                       80 Broad Street One
 Monrovia, Iiberia
 
E. K. Nugba                                       80 Broad Street One
Monrovia, Liberia
 
J. 1. In furtherance and not in limitation of the powers conferred by the
Liberian Corporation Law, the board of directors is explicitly authorized:
 
(a) To make, alter or repeal the by-laws of the Corporation, sub­ject to the
by-laws, if any, adopted by the stockholders.
 
(b) To designate by resolution two or more of its number to con­stitute an
executive committee, which, to the extent provided in such reso­lution or in the
by-laws of the Corporation, shall have and may exercise the powers of-the board
of directors in the management of the affairs and property of the Corporation,
and the exercise of its corporate powers.
 
(c) To direct a new certificate or certificates of stock to be issued in place
of any certificate or certificates theretofore issued by the Corporation alleged
to have been lost or destroyed, upon the making of an affidavit of that fact by
the person claiming the certificate of stock to be lost or destroyed. When
authorizing such issue of a new certificate or certificates, the board of
dircctors may, in its discretion-and as a condition precedent to the issuance
thereof, require the owner of such lost or destroyed certificate or
certificates, or his legal representative, to advertise the same in such manner
as it shall require and/or give the Cor­poration a bond in such sum as it may
direct as indemnity against any claim that may be made against the Corporation
with respect to the certificate alleged to have been lost or destroyed.
 
2. The liability of the -stockholders is limited to the amount unpaid on their
shares.
 
3. Meetings of stockholders or directors may be held either within or without
the Republic of Liberia and meither stockholders nor directors nor officers - of
the corporatiOn need be nationals or residents of Liberia. Voting at
stock­holders and directors' meetings may be by proxy given by an instrument in
writing, including telegraph, cable or radiogram. Except as may be required by
statute, the books of the corporation may be kept either within or without the
Republic of Liberia at such place or places as may be designated from time to
time by the Board of Directors, or by the by-lays of the corporation.
 
4. The Corporation reserves the right to amend, alter, change or re­peal any
provision contained in this Certificate of Incorporation, in the manner now or
hereafter prescribed by the Liberian Corporation Law, and all rights con­ferred
upon stockholders herein are granted subject to this reservation.
 
K. The corporation shall indemnify its directors or officers, or former
directors or officers, or any person who may have served at its request as a
di­rector or officer of another corporation in which it owns shares of capital
stock or of which it is a creditor, against expenses actually and necessarily
incurred by them in conneCtion with the defense of any action, suit or
proceeding in which they, or any of them, are wade parties, or a party by reason
of being or having been directors or officers of the corporation, except in
relation to matters as to which any such director or officer or person shall be
adjudged in such action, suit or proceeding to be liable for negligence or
misconduct in performance of duty. Such indemnification shall not be deemed
exclusive of any other rights to which those indemnified may be entitled, under
any by-law, agreement, vote of stockholders, or otherwise.
 
IN WITNESS WHEREOF, we have made, subscribed and acknowledged this instru­ment
on this8th day of Bovember, 1968.


Signature on File


Signature on File


Signature on File

 
 

--------------------------------------------------------------------------------

 



 

 
KOURY CERTIFICATE
 
REPUBLIC OF LIBERIA                                                 )
: SS: COMM OF MCBTSERRADO )
 
On this 8th day
ofNovember                                                               , 1968,
 
before me personally came P.. B. Satia, J. D. Boyd and E. K. Nugbato me known
and known
 
 
to me to be the indioriduals described in and vho'execntei the foregoing
instrument and they severally duly acknovl­edged to me that they executed the
same for the uses and purposes therein set forth.
 
 
/s/ Llewellyn Cooper
Llewellyn Cooper
Notary Public, Mo. Co., R.L.


 



 
 

--------------------------------------------------------------------------------

 



 
THE INTERNATIONAL TRUST COMPANY OF LIBERIA
 
The International Trust Company of Liberia hereby accepts its appointment as
Resident Business Agent for 1ASH CARRIERS, INC.
 
and hereby certifies that the office of The International Trust Company of
Liberia is located at BO Broad Street, City of Monrovia, County of Montserrado,
Republic of Liberia.
 
Dated:
THE INMRNATIONAL TRUST COMPANY OF LIBIERIA
By :/s/ H.S. Gurganus
7
H. S. Gurgams                                .
Assistant Secretary



 
November 8, 1968

 
 

--------------------------------------------------------------------------------

 



 


CERTIFICATE OF INCORPORATION • OF
LCI SHIPHOLDINGS, INC.
"LET THIS BE REGISTERED'.
8/8Chas H. D. Simpson, Sr.
COMMISSIONER OF PROBATE, MO. CO. -
Probated thisi3thday ofmnvmmbar
A. D. 19 68
sisSusanna E. Williams
CLERK, MONTHLY & PROBATE COURT, MO. CO.
Registered According to Law In Vol 6-CPages 3fin-3115
s/sRobert B. Anthony
REGIS1RAVa(NTSERRADO COUNTY
THE INTERNATIONAL TRUST COMPANY OF
LIBERIA
MONROVIA, LIBERIA
RESIDENT BUSINESS AGENT


 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
Bylaws




 
 

--------------------------------------------------------------------------------

 



 

 
CONSENT OF SOLE SHAREHOLDER
 
OF LCI SHIPHOLDINGS, INC.
 
APRIL 24, 2007
 
The undersigned, International Shipholding Corporation, being the sole
stockholder of LCI Shipholdings, Inc. (the "Corporation"), hereby by this
Consent in Lieu of Annual Meeting, amends the By-laws of the Corporation as
follows:
 
Article I of the By-laws of the Corporation is amended and restated in its
entirety to read as follows:
 
"ARTICLE I
 
OFFICES
 
The principal office of the Corporation shall be RSA Battle House Tower Office
Building, 11 North Water Street, Suite 18290, Mobile, Alabama 36602. The
Corporation may also have an office or offices at such other places within or
outside the Marshall Islands as the Board of Directors may from time to time
appoint or the business of the Corporation require."




April 24, 2007




International Shipholding Corporation




/s/ Niels M. Johnsen


Niels M. Johnsen, Chairman and Chief Executive Officer




/s/ Erik L. Johnsen


Erik L. Johnsen, President

 
 

--------------------------------------------------------------------------------

 

 
CONSENT OF SOLE SHAREHOLDER OF LCI SHIPHOLDINGS,

APRIL 27, 2005
 
The undersigned, International Shipholding Corporation, being the sole
stockholder of LCI Shipholdings, Inc. (the "Corporation"), hereby by this
Consent in Lieu of Annual Meeting, amends the By-laws of the Corporation as
follows:
 
Article III, Section 1 of the By-laws of the Corporation is amended and restated
in its entirety to read as follows:
 
"ARTICLE III
 
BOARD OF DIRECTORS "
 
SECTION 1. Number. Subject to any By-laws made by the stockholders of the
Corporation, the number of Directors within the maximum and minimum limits
provided for in the Certificate of Incorporation may be changed from time to
time by the stockholders or by the Board of Directors by an amendment to these
By­laws. Subject to amendment of these By-laws, as aforesaid, the number of
Directors of the Corporation shall be a minimum of two and a maximum of nine."
 
April 27, 2005.
 
International Shipholding Corporation


/s/ Niels M. Johnsen


Niels M. Johnsen, President

 
 

--------------------------------------------------------------------------------

 



 


 
 
CONSENT OF SOLE STOCKHOLDER OF
 
LCI SHIPHOLDINGS, INC.
 
APRIL 18, 1989
 
The undersigned, International Shipholding Corporation, being the sole
stockholder of LCI Shipholdings, Inc., hereby by this Consent in Lieu of Annual
Meeting, amends the By-laws of the Company as follows:
 
Article I shall be amended to read as follows:
 
"ARTICLE I.
 
OFFICES
 
The principal office of the Corporation shall be Suite 1700, 650 Poydras Street,
New Orleans, Louisiana 70130. The Corporation may also have an office or offices
at such other places within or outside Liberia as the Board of Directors may
from time to time appoint or the •business of the Corporation require."
 
 
Article III, Section 1 shall be amended to read as follows: "ARTICLE III.

 
BOARD OF DIRECTORS.
 
SECTION 1. Number. Subject to any By-laws made by the stockholders of the
Corporation, the number of Directors within the maximum and minimum limits
provided for in the Certificate of Incorporation may be changed from time to
time by the stockholders or by the Board of Directors by an amendment to these
By-laws. Subject to amendment of these By-laws, as aforesaid, the number of
Directors of the Corporation shall be a minimum of five and a maximum of nine."
 
April 18, 1989.


International Shipholding Corporation


By: /s/ E.F. Johnsen


E.F Johnsen, President

 
 

--------------------------------------------------------------------------------

 



 
MINUTES of the Annual Meeting of the Stockholders of LASH CARRIERS, INC.
 
held on Monday, 4th October 1971 in
 
the office of the company, New Orleans Louisiana.
 
1. On motion Mr. N. F. Johnsen took the Chair and Mr. George Denegre acted as
Secretary to the Meeting.
 
2. The Secretary stated that notice of the Meeting had been given in accordance
with the bye-laws including notice of the proposal to amend the bye-laws and
that a quorum was present so that the meeting was duly constituted for the
transaction of business.
 
3. It was accordingly
 
(1)  
RESOLVED that Article II Section 1 of the Bye-laws be amended by inserting in
line 2 thereof after the word "place" the words "and time" and by deleting all
the words after "determine" in line 3 up to and including "afternoon" in line 6
thereof.

 
(2)  
RESOLVED that Article III Section 1 of the Bye-laws be amended by the
substitution of the word "five" for the word "four" in the last line thereof.

 
. 4.Election of Directors
 
On nominations made and seconded the following were unanimously elected to serve
as directors until their respective successors be electe
 
 


or appointed:
W. B. Browder N. W. Johnsen E. F. Johnsen George Denegre Lawrence M. Hunter

 
5.There being no further business the Meeting terminated.
 


 
/s/ George Denegre
 
Secretary




 
Ltal CARRIERS, INC.
 
BY-LAWS
 
As Adopted November 9, 19 68

 
 

--------------------------------------------------------------------------------

 

usN CARRIFIRS, INC.
 
BY-LAWS
 
As Adopted November 9, 1968
 
 
ARTICLE I.
 
OFFICES
 
The principal office of the Corporation shall be in 225 Baronne Street, New
Or1eans4.Lou1.siara,u. s. A. The Corporation may also have an
.office or offices at such. other places within or outside Liberia as
the Board of Directors may from time to time appoint or the business of the
Corporation may require.
 
ARTICLE IT.
 
 
STOCKHOLDERS.
 
. SECTION 1. Annual Meeting.annual meeting of the -
Corporation shall be held at such placeAwitftin or outside Liberia as the Board
of Directors may determine-ea—tite—Th4t,
 
 

 
the purpose of electing Directors and of transacting such other business as may
properly be brought before the meeting.
 
SECTION 2. Special Meetings. Special meetings of the stock­holders may be held
at such places within or outside Liberia as the Board of Directors may determine
upon call of the Board of Directors
or the President or the holders of record of shares entitled in the aggregate to
more than a majority of the number of votes which could at the time be cast by
the holders of all sharer of the capital stock of the Corporation at the time
outstanding and. entitled to vote, at such time as may be fixed by the Board of
Directors or the President
or such stockholders, and as may be stated in the call and notice. The purposes
for which a special meeting of stockholders may be held shall include the
removal from office of any or all of the Directors, whether or not any cause
exists for such removal, and the election of Directors in place of those
removed.

-2-
SECTION 3. Notice Of Meetings. Written notice (including • notice by telegram,
cablegram or radiogram) of the time, place and purpose or purposes of every
meeting of stockholders, signed by the President or
a Vice-President or the Secretary or an Assistant Secretary, shall be served
upon or mailed to each stockholder of record entitled to vote at such meeting,
and upon any stockholder who by reason of any action pro­posed at such meeting
would be entitled to have his stock appraised if such action were taken, not
less than fifteen days nor more than sixty days before the meeting. If mailed,
such notice shall be directed to such stockholder at his home or post-office
address as it appears upon the records of the Corporation. Such further notice
shall be given by mail, publication or otherwise, as may be required by. the
Certificate of Incorporation of' the Corporation or by law. Meetings may be held
without notice if all of the stockholders entitled to notice of the meeting as
aforesaid are present in person or represented by proxy at the meeting, or if
notice is waived by those not so present or represented.
 
SECTION 4. Quorum. At every meeting of the stockholders the . holders of record
of shares entitled in the aggregate to more than a majority of the number of
votes which could at the time be cast by the holders of all shares of the
capital stock of the Corporation then out­standing and entitled to vote if all
such holders were present or represented at the meeting, shall constitute a
quorum. If at any meeting there shall be no quorum, the holders of a majority of
the shares of stock entitled to vote so present or represented may adjourn the
meeting from time to tine, without notice other than announcement at the
meeting, until such quorum shall have been obtained, when any business may be
transacted which might have been transacted at the meeting as first convened had
there been a quorum.
 
SECTION 5. VotinR. At all meetings of the stockholders, each holder of record of
outstanding shares of stock of the Corporation; entitled to vote thereat, may so
vote either in person or by proxy ap­pointed by instrument in writing (including
telegraph, cable or radiogram). No proxy shall be valid after the expiration of
eleven months from the
date of its execution unless the stockholder executing it shall have specified
therein a longer time during which it is to continue in force.
 
SECTION 6. Record of Stockholders. The Board of Directors may prescribe a
period, not exceeding forty days prior to any meeting of the stockholders,
during which no transfer of stock on the books of the Corporation may be made.
In lieu of prohibiting the transfer of stock as aforesaid, the Board of
Directors may fix .a day and hour, not
more than forty days prior to the holding of any such meeting as the day as of
which stockholders of record entitled to notice of and to vote at such meeting
shall be determined, and all persons who were holders of record of voting stock
at such time and no others shall be entitled to notice of and to-vote at such
meeting.



 
ARTICLE III.
 
BOARD OF DIRECTORS.
 
SECTION 1. Number. Subject to any By-law made by the stock­holders of the
Corporation, the number of Directors within the maximum and minimum limits
provided for in the Certificate of Incorporation may be changed from time to
time by the stockholders or by the Board of
Directors by an amendment to these By-Laws. Subject to amendment of these
By-Lawil as aforesaid, the number of Directors of the Corporation shall
AA--
 
SECTION 2. Meetings of the Board. Meetings of the Board of Directors shall be
held at such place within or without Liberia as may from time to time be fixed
by resolution of the.Board, or as may be specified in the call of any meeting.
Regular meetings of the Board of Directors shall be held at such times as may
from time to time be fixed by resolution of the Board. Notice need not be given
of the regular meetings of the Board held at times fixed by resolution of the
Board. Special meetings of-the Board may be held at any-time upon the call of
the President or any two Directors by oral, telegraphic or written notice, duly
served on or sent or mailed to each Director not less than one day before such
meeting. Special meetings of the Board of Directors may be held without notice,
if all of the Directors are present or if those not present waive notice of the
meeting in writing.
 
SECTION 3. Annual Meeting of Directors. An Annual meeting
of the Board of Directors shall be held in each year after the adjournment of
the annual stockholders' meeting and on the same day. If a quorum of • the
Directors be not present on the day appointed for the annual meeting, the
meeting shall be adjourned to some convenient day. No notice.need
be given of the annual meeting of the Board of Directors.
 
SECTION 4. Quorum. A majority of the Directors at the time in office (but not
less than one-third of the number of Directors then
provided for in these By-Laws) shall constitute a quorum for the transac­tion'of
business, but if at-any meeting of the Board there shall be less than a quorum
present, a majority of those present may adjourn the meeting from time to time
until a quorum shall have been obtained.
 
SECTION 5. Vacancies. Vacancies in the Board of Directors may be filled by a
vote of a majority of the Directors remaining in office even though less than a
quorum; provided that, in case of an increase in the number of Directors, the
vacancy or vacancies so created shall be filled by the stockholders. The
Directors so chosen shall hold office, unless they are theretofore removed from
office by the stockholders, until the next annual election or until their
successors shall be duly elected and qualified.
 
 
SECTION 6. Resignation. Any Director of the Corporation may resign at any time
by giving written notice to the President or to the Secretary of the
Corporation. Such resignation shall take effect at the time specified therein;
and unless otherwise specified therein the ac­ceptance of such resignation shall
not be necessary to make.it effective.
 
SECTION 7. Organization. At each meeting of the Board of Directors, the
President or, in the absence of the President, a chairman chosen by a majority
of the Directors present shall preside, and the Secretary of the Corporation or,
in the absence of the Secretary, .a person appointed by the chairman of the
meeting shall act as secretary. - The Board of Directors may adopt such rules
and regulations as they shall deem proper, not inconsistent with law or with
these By-Laws, for the conduct of their meetings and the management of the
affairs of the Cor­poration. At all meetings of the Board of Directors, business
shall be transacted in such order as the Board may determine.
 
SECTION 8. Pavers. The Board of Directors shall have general power to manage the
business of the Corporation. The Board of Directors may authorize the President
or any other officer or officers of the Corporation to confer all kinds of
powers of attorney on any person, persons or entities (including power of
attorney in favor of lawyers, solicitors or judicial agents, in order to enable
them to carry on and perform the legal representation of the Corporation in
connection with any judicial process), with all the facilities and powers that
he or they may deem convenient, and also to revoke the same in whole or in part.
 
SECTION 9. Compensation. In addition to reimbursement for his reasonable
expenses incurred in attending meetings or otherwise in connection with his
attention to the affairs of the Corporation, each Director who is not a salaried
officer of the Corporation shall be entitled to receive such remuneration for
serving as a Director and
as a member of any committees of the Board as may be fixed from time to time by
the Board of Directors. This By-Law shall not be construed to ,lreclude any
director from serving the Corporation in any other capacity and receiving
compensation therefor.
 
ARTICLE IV.
 
COMMITTEES.
 
SECTION 1. Executive Committee. The Board of Directors may, by resolution passed
by a majority of the whole Board, designate two
or more of the members of the Board to constitute an executive committee. The
Executive Committee shall have and may exercise, so far as may be permitted by
law, all of the powers of the Board in the management of the affairs and
property of the Corporation and the exercise of its corporate powers during the
intervals between meetings of the Board of Directors and shall have power to
authorize the seal of the Corporation to be affixed to all papers which may
require it; but the Ekecutive CoMmittee
shall not have power to fill vacancies in the Board, or to change the membership
of, or to fill vacancies in, the Executive Committee, or to make or amend
by-laws of the Corporation. The Board shall have the power at any time to fill
vacancies in, to change the membership of, or to dissolve, the Executive
Committee. The Executive Committee may hold meetings, and make rules for the
conduct of its business and appoint such committees and assistants as it shall
from time to time deem necessary. A majority of the members of the Executive
.Committee shall constitute a quorum. All action of the Executive Committee
shall be reported to the Board at its meeting next succeeding such action.
 
SECTION 2. Other Committees. The Board of Directors may, in its discretion, by
resolution, appoint other committees which shall have and may exercise such
powers as shall be conferred or authorized by the resolution appointing them. A
majority of any such committee, composed of more than two members, may determine
its action and fix the time and place of its meetings, unless the Board of
Directors shall otherwise provide. The Board shall have power at any time to
change the membership of any such committee, to fill vacancies, and to discharge
any such committee.
 
ARTICLE V. OFFICERS.
 
SECTION 1. Officers and Agents. The Board of Directors shall appoint a
President, a Secretary and a Treasurer for the Corporation. The Board of
Directors may also appoint from time to time one or more Vice-Presidents and
such Assistant Secretaries, Assistant Treasurers
and other officers, agents, factors and employees as may be deemed necessary. No
officer except the President need be a Director of the Corporation. The salaries
of all officers shall be fixed by the Board of Directors, and the fact that any
officer is a Director shall not preclude him from receiving a salary or from
voting from the resolution providing the same. Any person may hold two or more
offices. Officers,
agents, factors or employees of the Corporation may be of any nationality and
need not be residents of Liberia.
 
SECTION 2. Term of Office. The term of office of all officers shall.be one year
or until their respective successors are chosen and qualify, but any officer
elected or appointed by the Board of Directors may be removed, with or without
cause: at any time by the affirmative vote of a majority of the members of the
Board then in office.
 
SECTION 3. Powers and Duties. The officers, agents, factors and employees of the
Corporation shall each have such powers and duties in the management of the
property and affairs of the Corporation, subject to the control of the Board of
Directors, as generally pertain to their respective offices, as well as such
powers and duties as from time to time may be prescribed by the Board of
Directors. The Board of Directors may require any such officer, agent, factor or
employee to give security for the faithful performance of his duties.


ARTICLE VI. CAPITAL STOCK.
 
SECTION 1. Certificates of Shares. The interest of each stockholder shall be
evidenced by a certificate or certificates for shares of stock of the
Corporation in such form as the Board of Directors may from time to time
prescribe. The certificates of stock shall be signed by the President or a
Vice-President and the Treasurer or an Assistant Treasurer or the Secretary or
an Assistant Secretary and sealed with the seal of the Corporation, and shall be
countersigned and registered in such manner, if any, as the Board may by
resolution pre­scribe; provided that,. in case such certificates are required by
such resolution to be signed by a Transfer Agent or Transfer Clerk and by
a Registrar, the signatures of the President or a Vice-President and
the Treasurer or an Assistant Treasurer or the Secretary of an Assistant
Secretary and the seal of the Corporation upon such certificates may be
facsimiles, engraved or printed.
 
SECTION 2. Transfers. Shares in the capital stock of the Corporation shall be
transferred only on the books of the Corporation, by the holder thereof in
person or by his attorney, upon surrender for cancellation of certificates for
the same number of shares, with an assignment and power of transfer endorsed
thereon or attached thereto, duly executed, with such proof of the authenticity
of the signature as the Corporation or its agents may reasonably require.
 
SECTION 3. Lost or Destroyed Stock Certificates. No certificates for shares of
stock of the Corporation shall be issued in • place of any certificate alleged
to have been lost, stolen or destroyed, except upon production of such evidence
of the loss, theft or destruction and upon indemnification of the Corporation
and its agents to such extent and in such manner as the Board of Directors may
from time to time prescribe.
 
ARTICLE VII.
 
CHECKS, NOTES, ETC.
 
All checks and drafts on the Corporation's Bank accounts and all bills of
exchange and promissory notes and all acceptances, obligations and other
instruments for the payment of money, shall be signed by such officer or
officers or agent or agents as shall be thereunto authorized from time to time
by the Board of Directors.
 
ARTICLE VIII. FISCAL YEAR.
 
The fiscal year of the Corporation shall begin on the first day of January in
each year and shall end on the thirty-first day of December following.
 


ARTICLE IX.
 

       



CORPORATE SEAL.
 
The corporate seal shall have inscribed thereon the name of the Corporation and
such other appropriate legend as the Board of Directors
may from time to time determine. In lieu of the corporate seal, when so
authorized by the Board of Directors or a duly empowered committee thereof, a
facsimile thereof may be impressed or affixed or reproduced.
 
ARTICLE X. AMENDMENTS.
 
The By-Laws of the Corporation may be amended, added to rescinded or repealed at
any meeting of the stockholders by the vote of the holders of record of shares
entitled in the aggregate to more than a majority of the number of votes which
could at the time be cast by the holders of all shares of the capital stock of
the Corporation then out­standing and entitled to vote if all such holders were
present or represented at the meeting, provided notice of the proposed change is
given in the notice of the meeting. The Board of Directors may from time to time
amend these By-Lams or make additional by-laws for the Corporation
at any regular or special meeting at which notice of the proposed change is
given, subject, however, to the power of the stockholders to alter, amend, or
repeal any by-laws made by the Board of Directors.

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
Authorizing Resolution
 
RESOLVED, that Niels M. Johnsen, Chairman of the Company, Erik L. Johnsen,
President of the Company, Manuel G. Estrada, Vice President and Chief Financial
Officer of the Company, and David B. Drake, Treasurer of the Company, (each, an
"Authorized Officer") be, and each of them hereby is, authorized and directed to
execute and deliver, in the name and on behalf of the Company, a Credit
Agreement (the "Credit Agreement") between the Company and certain affiliates of
the Company (the "Affiliates") and Regions Bank (the "Lender"), under which
Credit Agreement the Lender shall agree to extend to the Company and the
Affiliates a revolving loan in a maximum principal amount not to exceed
$35,000,000; and
 
RESOLVED FURTHER, that the Credit Agreement shall contain such other terms,
covenants, provisions and conditions in addition to those set out above as may
seem necessary or desirable to the Authorized Officer executing and delivering
the Credit Agreement (the execution of the Credit Agreement to be conclusive
proof that all of the terms, covenants, provisions and conditions thereof are
deemed necessary and desirable by said Authorized Officer); the form of the
Credit Agreement presented to the undersigned directors is hereby approved,
subject to such changes thereto which the Authorized Officer deems necessary and
reasonable; and
 
RESOLVED FURTHER, that each Authorized Officer be, and each of them hereby is,
authorized to execute and deliver in the name of the Company one or more
promissory notes evidencing such borrowing, said notes to be in the principal
amount specified in the Credit Agreement and to bear interest at the rate
specified in the Credit Agreement and to contain the terms, covenants,
provisions and conditions provided for in the Credit Agreement; and
 
RESOLVED FURTHER, that each Authorized Officer be, and each of them hereby is,
authorized and directed, in the name and on behalf of the Company, to execute
and deliver a Subrogation and Contribution Agreement with the other Borrowers
referred to in the Credit Agreement, the purpose of such Subrogation and
Contribution Agreement being to effect an equitable sharing of the respective
liabilities of the Company and the Affiliates, which document shall contain such
terms, covenants, provisions and conditions as may seem necessary or desirable
to the Authorized Officer executing and delivering the same (the execution
thereof to be conclusive proof that all the terms, covenants, provisions and
conditions thereof are deemed necessary and desirable by said Authorized
Officer); and
 
RESOLVED FURTHER, that any Authorized Officer and any Assistant Treasurer of the
Company be, and each of them hereby is, authorized and directed, in the name and
on behalf of the Company, to request disbursements of the proceeds of said
borrowings and to direct the disposition of such proceeds, and to otherwise act
on behalf of the Company in connection with the transactions contemplated by the
Credit Agreement and the related documents, and the Lender may conclusively rely
on the authority granted herein with respect to such officers until the Lender
shall have received copies certified by the Secretary or any Assistant Secretary
of the Company of further resolutions adopted by the Directors of the Company
canceling or amending the authority granted under these resolutions; and
 
RESOLVED FURTHER, that any Authorized Officer be, and each of them hereby is,
authorized and directed, in the name and on behalf of the Company, to execute
such certificates and instruments and do all such other acts as may be
appropriate or as may be required by law or by said Lender in connection with
the said borrowing and with the execution and delivery of the Credit Agreement;
and
 
RESOLVED FURTHER, that any Authorized Officer be, and each of them hereby is,
authorized and directed to take any and all actions as he, in his sole
discretion, shall deem necessary or advisable in order to consummate the
transactions contemplated by any of the foregoing resolutions and to perform or
cause the performance of the Company's obligations thereunder; and
 
RESOLVED FURTHER, that any and all actions described in the foregoing
resolutions heretofore taken on behalf of the Company by an Authorized Officers
are hereby approved, confirmed and ratified as the valid and fully authorized
act of the Corporation without the necessity of any further action by the
undersigned.

 
 

--------------------------------------------------------------------------------

 

OFFICER'S CERTIFICATE
 
In connection with the execution of that certain Credit Agreement by and among
CENTRAL GULF LINES, INC., a Delaware corporation (the "Company"), and certain of
its affiliates, as co-borrowers, and REGIONS BANK, an Alabama banking
corporation, as lender, dated as of March , 2008, I do hereby certify as
follows:
 
1. I am an Assistant Secretary of the Company and am duly authorized to execute
and deliver this certificate.
 
2. Each of the following persons is a duly elected, qualified and acting officer
of the Company and, as of the date hereof, has the title indicated and the
signature opposite of such person's name is genuine.
 
Office                                               NameSignature
 
 
                     President                                    Erik L.
Johnsen             /s/ Erik L. Johnsen


              Vice President and
            Chief Financial Officer                      Manuel G.
Estrada          /s/ Manuel G. Estrada


       Vice President and Treasurer                  David B.
Drake              /s/ David B. Drake
{N1776835.1}

 
3. Attached hereto as Exhibit A is a true, correct and complete copy of the
Certificate of Incorporation of the Company and any amendments thereto (as
amended, the "Certificate of Incorporation"). Said Certificate of Incorporation
has not been amended or changed (except as set forth in the amendments, if any,
included in Exhibit A) and is in full force and effect.
 
4. Attached hereto as Exhibit B is a true, correct and complete copy of the
Bylaws of the Company and any amendments thereto. Said Bylaws have not been
amended or changed (except as set forth in the amendments, if any, included in
Exhibit B) and are in full force and effect.
 
5. Attached hereto as Exhibit C is a true, correct and complete copy of the
authorizing resolution of the Company (the "Authorizing Resolution") duly
adopted by its board of directors on March 3, 2008. The Authorizing Resolution
has not been amended, changed or rescinded and is in full force and effect.
 
IN WITNESS WHEREOF, this certificate has been executed on behalf of the Company
by the undersigned Assistant Secretary.
 
Dated: March, 2008.
/s/ H. Hughes Grehan
                             
H. Hughes Grehan, as Assistant Secretary of Central Gulf Lines, Inc.


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
Certificate of Incorporation

 
 

--------------------------------------------------------------------------------

 



 
CERTIFICATE OF INCORPORATION
OF
 
CENTRAL GULF LINES, INC.
 
FIRST: The name of this corporation shall be CENTRAL GULF LINES, INC. (As
amended June 30, 1972)
 
SECOND: Its principal office in the State of Delaware is to be located at 100
West Tenth Street, in the City of Wilmington, County of New Castle. The agent in
Charge thereof is The Corporation Trust Company, 100 West Tenth Street,
Wilmington, New Castle County, Delaware.
 
THIRD: The nature of the business and the objects and pur­poses to be
transacted, promoted and carried on, are to do any or all of the things herein
mentioned, as fully and to the same extent as natural persons might or could do,
and in any part of the world, viz:
 
To acquire, buy, hold, own, sell, time charter, bareboat Charter, exchange,
dispose of, use and operate steam, motor, sailing vessels or barges,
self-propelled and non-propelled, in the carrying of freight, Passengers or mail
In coastwise, intercoastal, interocean and worldwide trading.
 
To promote, own, operate and carry on a general steamship business; to engage in
the purchase and sale of ships; to operate an the berth And in tramp or charter
trade; to Charter; subcharter and re-
 
Charter ships; to operate a general steamship agency, representing other
steamship lines or companies on commission or fee basis; to act as chartering or
ship brokers on commission or fee basis.
 
To borrow and lead money on collateral or otherwise; to issue bonds, promissory
notes, bills of exchange, debentures and other obligations and evidence of
indebtedness.

 
To own, lease, sell, hire and operate terminal,
 
wharf, or pier facilities; to engage in the stevedoring business in loading and
unloading vessels, and to engage in all other allied activities generally
carried on by a stevedoring company.
 
To carry freight, passengers, and/or mail by air, on scheduled or on
non-scheduled flights, subject to the laws of the State of Delaware or other
sovereign authority of the United States of America.
 
To acquire, buy, hold, own, lease, sell, manage and control lands, interest in
lands, concessions, railroads, canals, water courses, dams, buildings and
interest in buildings.
 
To purchase or otherwise acquire its own shares of stock (so far as may be
permitted by law) and its bonds, de­bentures, notes, scrip or other securities,
or evidences of indebtedness.
 
To have one or more offices, conduct and carry on its buisness and operations
and promote its objects within and with­out the State of Delaware, in other
states, the District of Columbia, the territories, colonies and dependencies of
the United States, and in foreign countries, without restriction
 
as to place or amount, but subject to the laws of such state, district,
territory, colony, dependency or country.
 
IN GENERAL to do any or all of the things herein set forth to the same extent as
natural persons might or could do
 
and in any part of the world, as principals, agents, contractors, trustees, or
otherwise, within or without the State of Delaware, either alone or in company
with others, and to carry on any other business in connection therewith, whether
manufacturing or other­wise, and to do all things not forbidden, and with all
the
 
powers conferred upon corporations by the laws of the State of Delaware
 
The foregoing clauses shall be construed as objects, purposes and powers, and it
is hereby expressly provided that the foregoing enumeration of specific powers
shall not be held
 
to limit or restrict in any manner the powers of the corporation.
 
FOURTH: The total number of shares of stock which the corporation shall have
authority to issue is 150,000 shares of common stock of the par value of .10
each. Any and all such
 
shares issued and for which the full consideration has been paid or delivered,
shall be deemed full paid stock and the holders
 
of such shares shall not be liable for any further call or assessment or any
other payment thereon.
 
No sale, transfer, alienation or other disposition of any of the capital stock
of this corporation by any means other than inheritance or gift to members of
the shareholder's immediate family shall be valid unless the stockholder wishing
to dispose of his stock shall first offer it for sale to the corporation and
thereafter to the other shareholders of the
 
corporation giving written notification to the Secretary of the corporation,
specifying the number of shares offered and the price and terms on which they
are offered. The corporation shall have the right to acquire all or part of the
said stock at the offered price and terms. If the corporation fails to exercise
this right within fifteen (15) days, the stock shall be offered
 
to the •other shareholders who shall have the right within a thirty (30) day
period to acquire all or part of the stock in the pro­portion that the holdings
of each bear to the total number of shares of the corporation other than those
offered for sale.
 
In the event that any or all of the offered shares are not acquired by the
corporation or other shareholders, the selling shareholder may thereafter sell
all of such unpurchased shares to any other purchaser during a period of sixty
(6o) days following the termination of the above specified periods at a price
not less than and upon terms not more favorable than those offered to the
corporation and other shareholders. Any shares not disposed of in such sixty
(6o) day period, must be re-offered as hereinabove provided before they can
thereafter be sold or disposed of.
 
(As amended October 10, 1947, October 4, 1948, November 27, 1950, December 18,
1958, October 12, 1962 and August 27, 1968)
 
FIFTH: The minimum amount of capital with which the corporation will commence
business is One Thousand Dollars ($1,000.00).
 
SIXTH: The names and places of residence of each of the incorporators are as
follows:
 
NAMERESIDENCE
 
E. G. Salmons Dover, Delaware
 
E. R. Steele, Jr.Dover, Delaware
 
G. F. Bowdle Dover, Delaware
 
SEVENTH: The existence of the corporation is to be perpetual.
 
EIGHTH: The private property of the stockholders shall not be subject to the
payment of corporate debts to any extent whatsoever.
 
NINTH: (a) Subject to the provisions of the General Corporation Law of the State
of Delaware, the number of directors of the corporation shall be determined as
provided in the By-Laws.
 
(b) The election of directors need not be by ballot.
 
TENTH: IN FURTHERANCE AND NOT IN LIMITATION of the general powers conferred by
the laws of the State of Delaware, the Board. of Directors is expressly
authorized:
 
(a) To make, alter, •or repeal the By-Laws of the corporation, to fix the amount
to be reserved as or for working capital or for any other proper purpose, to
fund such reserve or reserves, and to abolish any such reserve or reserves, fund
or funds; to authorize and cause to be executed mortgages and liens upon the
real and personal property of this corporation.

 
(b) From time to time to determine pursuant to the . provisions of the By-laws,
whether and to what extent, and at what times and places, and under what
conditions and regulations, the accounts and books of the corporation (other
than the
stock ledger), or any of them, shall be open to inspection of stockholders; and
no stockholder shall have any right of inspecting any account, book or document
of the corporation except as conferred by statute, unless duly authorized so to
do by a resolution of the stockholders or directors.
 
(u) Subject to the provisions of the statutes of Delaware, to exercise any and
all other powers, in addition to the powers expressly conferred by law and by
this Certificate of Incorporation, which may be conferred upon it by the
cor­poration through appropriate By-law provisions.
 
ELEVENTH: Whenever a compromise or arrangement is proposed between this
corporation and its creditors or any class of them and/or between this
corporation and its stock­holders or any class of them, any court of equitable
juris­diction within the State of Delaware may, on the application in a summary
way of this corporation or of any creditor or stockholder thereof, or on the
application of any receiver or receivers appointed for this corporation under
the provisions of Section 3883 of the Revised Code of 1915 of said State or on
the application of trustees in dissolution or of any reciver Or receivers
appointed for this corporation under the provisions of Section 43 of the General
Corporation Law of the State of Delaware order a meeting of the creditors or
class of creditors, and/or of the stockholders or class of stockholders of this
corporation, as the case may be, to be summoned in such manner as the said Court
directs. If a majority in number representing three-fourths in value of the
creditors or class of creditors, and/or of the stockholders or class of
stockholders of this corporation, as the case may be, agree to any compromise or
arrangement and to any reorganization of this corporation as a consequence of
such compromise or arrangement, the said compromise or arrangement and the said
reorganization shall, if sanctioned by the Court to which the said application
has been made, be binding on all the creditors or class of creditors, and/or on
all the stockholders or class of stock­holders of this corporation, as the case
may be, and also on this corporation.
 
TWELFTH: No contract or other transaction between the corporation and any other
corporation, whether or not a majority of the shares of the capital stock of
such other corporation is owned by the corporation, and no act of the
corporation shall in any way be affected or invalidated by the fact that any of
the directors of the corporation are pecuniarily or otherwise interested in,or
are directors or of­ficers of, such other corporation; any director
individually, or any firm of which such director may be a member, may be a party
to, or may be pecuniarily or otherwise interested in, any contract or
transaction of the corporation, provided that the fact that he or such firm is
so interested shall be dis­closed or shall have been known to the Board of
Directors, or a majority thereof; and any director of the corporation who is
also a director or officer of such other corporation, or who is so interested,
may be counted in determining the existence of a quorum at any meeting of the
Board of Directors of the corporation which shall authorize such contract or
transaction, and may vote thereat to authorize such contract or transaction,
with like force and effect as if he were not such director or officer of such
other corporation or not so interested.
 
THIRTEENTH: The stockholders and directors shall have power to hold their
meetings if the Hy-laws so provide, and keep the books except the original or
duplicate stock ledger, documents and papers of the corporation, outside of the
State of Delaware, at suCh places as may be from time to time designated by the
By-laws or by resolution required by the laws of Delaware.
 
FOURTEENTH: The corporation reserves the right to amend, alter or repeal any
provision contained in this Certificate of Incorporation in the manner now or
hereafter prescribed by the statutes of Delaware, and all rights and powers
con­ferred on directors and stockholders herein are granted subject to this
reservation.
 
WE, THE UNDERSIGNED, for the purpose of forming a corporation under the laws of
the State of Delaware, do make, file and record this Certificate, and do certify
that the facts herein stated are true, and we have accordingly hereunto set our
respective hands and seals.
 
Dated at Dover, Delaware April 18, 1947
E. G. Salmons(L.S.)
E. R. Steele, Jr.(L.S.)
G. F. Bowdle(L.S.)
   


 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
Bylaws
 




 
 

--------------------------------------------------------------------------------

 



 
CONSENT OF SOLE SHAREHOLDER
 
OF CENTRAL GULF LINES, INC.
 
APRIL 24, 2007
 
The undersigned, International Shipholding Corporation, being the sole
stockholder of Central Gulf Lines, Inc. (the "Corporation"), hereby by this
Consent in Lieu of Annual Meeting, amends the By-laws of the Corporation as
follows:
 
Article II, Section 1 of the By-laws of the Corporation is amended and restated
in its entirety to read as follows:
 
1. ALL MEETINGS OF THE STOCKHOLDERS SHALL BE held at the office of the
corporation, RSA Battle House Tower Office Building, 11 North Water Street,
Suite 18290, Mobile, Alabama 36602, or at such other place as the Board of
Directors may designate, and the place at which such meeting shall be held shall
be stated in the notice and call of the meeting. A change in the place of
meeting shall not be made within sixty (60) days next before the day on which an
election of directors is to be held, and a notice of any change shall be given
to each stockholder twenty (20) days before the election is to be held.
 
April 24, 2007.
 




International Shipholding Corporation




By: /s/ Niels M. Johnsen
Niels M. Johnsen, Chairman and Chief Executive Officer


By: /s/ Erik L. Johnsen
Erik F. Johnsen, President



 
 

--------------------------------------------------------------------------------

 

CONSENT OF SOLE SHAREHOLDER
OF CENTRAL GULF LINES, INC.
APRIL 27, 2005
The undersigned, International Shipholding Corporation, being the sole
stockholder of Central Gulf Lines, Inc. (the "Corporation"), hereby by this
Consent in Lieu of Annual Meeting, amends the By-laws of the Corporation as
follows:
Article III, Sections 1 and 2 of the By-laws of the Corporation are amended and
restated in their entirety to read as follows:
 
1. THE MANAGEMENT of all of the affairs, property and business of the
corporation shall be vested in a Board of Directors, consisting of at least two
(2) and not more than eleven (11) persons, who shall be elected at the annual
meeting of the stockholders by the plurality vote, for a term of one year, and
shall hold office until their successors are elected and qualify. In addition to
the powers and authorities by these By-laws and the Certificate of Incorporation
expressly conferred upon it, the Board of Directors may exercise all such powers
of the corporation and do all such lawful acts and things as are not by statute
or by the Certificate of Incorporation or by these By-laws directed or required
to be exercised or done by the stockholders.
 
2. THE NUMBER OF DIRECTORS may at any time be increased or decreased, but never
to less than two (2) nor more than eleven (11) by vote of a majority of the
stockholders entitled to vote at any regular or special meeting if the notice of
such meeting contains a statement of the proposed increase or decrease, and in
case of any such increase, the stockholders at any general or special meeting
shall have power to elect such additional directors to hold office until the
next annual meeting of the stockholders and until their successors are elected
and qualified.
All other provisions of the By-laws shall remain unchanged.

 
April 27, 2005.


International Shipholding Corporation


By: /s/ Niels M. Johnsen


Niels M. Johnsen, President
 


 



 
 

--------------------------------------------------------------------------------

 



 
CONSENT OF SOLE STOCKHOLDER
 
OF CENTRAL GULF LINES, INC.
 
APRIL 18, 1989
 
The undersigned, International Shipholding Corporation, being the sole
stockholder of Central Gulf Lines, Inc., hereby by this Consent in Lieu of
Annual Meeting, amends the By-laws of the Company as follows:
 
Article I, 1 is amended to read as follows:
 
"1. THE PRINCIPAL OFFICE shall be in the City of Wilmington, Delaware and the
name of the resident agent in charge thereof is The Corporation Trust Company,
1209 Orange Street, Wilmington, Delaware 19801."
 
Article II, 1 is amended to read as follows:
 
1. ALL MEETINGS OF THE STOCKHOLDERS SHALL BE held at the office of the
corporation, 650 Poydras Street, New Orleans, Louisiana, or at such other place
as the Board of Directors may designate, and the place at which such meeting
shall be held shall be stated in the notice and call of the meeting. A change in
the place of meeting shall not be made within sixty (60) days next before the
day on which an election of directors is to be held, and a notice of any change
shall be given to each stockholder twenty (20) days before the election is to be
held."
 
Article III, 1 and 2 are amended to read as follows:
 
"1. THE MANAGEMENT of all of the affairs, property and business of the
corporation shall be vested in a Board of Directors, consisting of at least five
(5) and not more than eleven (11) persons, who shall be elected at the annual
meeting of the stockholders by the plurality vote, for a term of one year, and
shall hold office until their successors are elected and qualify. In addition to
the powers and authorities by these By-laws and the Certificate of Incorporation
expressly conferred upon it, the Board of Directors may exercise all such powers
of the corporation and do all such lawful acts and things as are not by statue
or by the Certificate of Incorporation or by these By-laws directed or required
to be exercised or done by the stockholders.


2. THE NUMBER OF DIRECTORS may at any time be increased or decreased, but never
to less than five (5) nor more than eleven 11 by vote of a majority of the
stockholders entitled to vote at any regular or special meeting if the notice of
such meeting contains a statement of the proposed increase or decrease, and in
case of any such increase, the stockholders at any general or special meeting
shall have power to elect such additional directors to hold office until the
next annual meeting of the stockholders and until their successors are elected
and qualified."
 
All other provisions of the By-laws shall remain unchanged. April 18, 1989.
 
International Shipholding Corporation




Signature on File
President

 
 

--------------------------------------------------------------------------------

 

BY—LAWS
OF
CENTRAL GULF STEAMSHIP CORPORATION
 
**********
 
ARTICLE I — OFFICES
 
1. THE PRINCIPAL OFFICE shall be in the City of Dover, County of Kent, State of
Delaware and the name of the resident agent in charge thereof is The
Prentice-Hall Corporation System, Inc., 317-325 South State Street, Dover, Kent
County, Delaware.
 
2. THE CORPORATION may also have offices at such other places as the Board of
Directors may from time to time appoint, or the business of the corporation may
require.
 
ARTICLE II — THE STOCKHOLDERS' MEETINGS
 
1. ALL MEETINGS OF THE STOCKHOLDERS SHALL BE held at the office of the
corporation, Two Canal Street, New Orleans, Louisiana, or at such o ther place
as the Board of Directors may designate, and the place at which such meeting
shall be held shall be stated in the notice and call of the meeting. A change in
the place of meeting shall not be made within sixty (60) days next before the
day on which an election of directors is to be held, and a notice of any change
shall be given to each stockholder twenty (20) days before the election is to be
held.
 
2. An Annual Meeting of the stockholders of the -corporation for the election of
directors to succeed those whose terms expire and for the transaction of such
other business as may properly come before the meeting, shall be held on the
fourth Thursday in April at a time to be set by the officers of the corporation.
If the annual meeting of stockholders be not held as herein prescribed, the
election of directors may be held at any meeting thereafter called pursuant to
these By-Laws.
 
At all meetings of stockholders the voting may be viva voce, but any qualified
voter may demand a stock vote whereupon such stock vote shall be taken by
ballot, each of which shall state the name of the stockholder voting and the
number of shares voted by him, and, if such ballot be cast by a proxy, it shall
also state the name of such proxy.
 
At any meeting of the stockholders every stockholder having the right to vote
shall be entitled to vote in person, or by proxy appointed by an instrument in
writing subscribed by such Stockholder and bearing a date not more than three
years prior to said meeting, unless said instrument provides for a longer
period. Each common stockholder shall have one vote for each share of stock
registered in his name on the books of the corporation, and, except where the
transfer books of the corporation shall have been closed or a date shall have
been fixed as a record date for the determination of its stockholders entitled
to vote, no share of stock shall be voted on which shall have been transferred
on the books of the corporation within twenty days next preceding such election
of directors.
 
A complete list of the stockholder entitled to vote at the ensuing election
arranged in alphabetical order with. the number of voting shares held by each
shall be prepared by the Secretary, who shall have charge of the stock ledger,
and shall be filed in the office where the election is to be held at least ten
days before every election, and shall during the usual hours for business, and
during the whole time of said election, be open to the examination of any
stockholder.
 
3. ORDER OF BUSINESS - At the annual meeting of the stockholders, the order of
business shall be as follows:
 
1.  
Calling the meeting to order.

                    2. Proof of notice of meeting.
3.  
Reading of minutes of last previous annual meeting.

4.  
Reports of officers.

5.  
Reports of committees.

6.  
Election of directors.

7.  
Miscellaneous business.

 
4. SPECIAL MEETINGS of the stockholders for any purpose or purposes, unless
otherwise prescribed by statute, may be called by the President.
 
5. BUS/NESS TRANSACTED at all special meetings shall be confined to the objects
stated in the call.
 
6. NOTICE OF THE TIME and place of the annual meeting of stockholders shall be
given by mailing written or printed notice of the same at least ten days and not
more than fifty days prior to the meeting, and notice of the time and place of
special meetings shall be given by written or printed notice of the same at
least ten days and not more than fifty days prior to the -meeting, with postage
prepaid to each stockholder of record of the corporation entitled to vote at
such meeting and addressed to the stockholder's last known post-office address,
or to the address appearing on the corporate books of the corporation. The Board
of Directors may fix in advance a date, not exceeding fifty days preceding. the
date of any meeting of stockholders, as a record date for the determination of
the stockholders entitled to notice of, and to vote, at any such meeting.
 
7. A QUORUM at any annual or special meeting of stockholders shall constitute of
stockholders representing, either in person or by proxy, a majority of the
outstanding capital stock •of the corporation entitled to vote at such meeting,
except as otherwise specially provided by law or in the Certificate of
Incorporation.
 
If a quorum be not present at a properly called stockholders' meeting, the
meeting may be adjourned by those present and if a notice of such adjourned
meeting sent to all stockholders entitled to vote thereat contain the time and
place of holding such adjourned meeting and a statement of the purpose of the
meeting and that the previous meeting failed for lack of a quorum and that under
the provisions of this section it is proposed to hold the adjourned meeting with
a quorum of those present, then, at such adjourned meeting, except as may be
otherwise required by law or provided in the Certificate of Incorporation, any
number of stockholders entitled to vote thereat represented in person or by
proxy shall constitute a quorum and the votes of a majority in interest of those
present at such meeting shall be sufficient to transact business.
 
    8. TWO INSPECTORS of election shall be appointed by the Board of Directors
before or at such meeting of the Stockholders of the Corporation at which an
election of directors shall take place; if no such appointment shall have been
made or if the inspectors appointed by the Board of Directors refuse to act or
fail to attend then the appointment shall be made by the presi­ding officer at
the meeting. The inspectors shall receive and take in charge all proxies and
ballots and shall decide all questions touching upon the qualification of
voters•the validity of proxies, and the acceptance and rejection of votes. In
case ofa tie vote by the inspectors on any question, the presiding officer shall
decide.
 
ARTICLE III - BOARD OF DIRECTORS
 
1.THE MANAGEMENT of all of the affairs, property, and business of the
corporation shall be vested in a Board of Directors, consisting of at least five
and not more than seven persons, who shall be elected at the annual meeting of
the stockholders by the plurality vote, for a term of one year, and shall hold
office until their successors are elected and qualify. In addition to the powers
and authorities by these By-laws and the Certificate of Incorporation expressly
conferred upon it, the Board of Directors may exercise all such powers of the
corporation and do all such lawful acts and things as are not by -statute or by
the Certificate of Incorporation or by these By-Laws directed or required to be
exercised or done by the stockholders.
 
2. THE NUMBER OF DIRECTORS may at any time be increased or decreased, but never
to less than five nor more than seven by vote of a majority of the stockholders
entitled to vote at any regular or special meeting if the notice of such meeting
contains a statement of the proposed increase or decrease, and in case of any
such increase, the stockholders at any general or special meeting shall have
power to elect such additional directors to hold office until the next annual
meeting of the stockholders and until their successors are elected and qualify.
 
3. ALL VACANCIES in the Board of Directors, whether caused by registration,
death or otherwise, may be filled by the remaining director or a majority of the
remaining directors attending a stated or special meeting called for the purpose
even though less than a quorum of .directors be present. A director thus elected
to fill any vacancy shall hold office for the unexpired term of his predecessor
and until his successor is elected and qualifies.
 
4. THE FIRST MEETING of each newly elected Board shall be held at such time and
place either within or without the State of Delaware as shall be fixed by the
vote of the stockholders at the annual meeting, and no notice of such meeting
shall be necessary to the newly elected directors in order legally to constitute
the meeting; PROVIDED, a majority of the -whole Board shall be present; or they
may meet in such a place and time as shall be fixed by the consent in writing of
all the directors.
 
5. Regular meetings of the Board of Directors shall be held quarterly on such
dates as shall be from time to time designated by the Board of Directors upon
five days notice at the office of the corporation, New Orleans, Louisiana, or
such other places within or without the State of Delaware as the Board of
Directors may from time to time designate.
 
6. SPECIAL MEETINGS of the Board of Directors may be called at any time by the
President at the office of the corporation in New Orleans, Louisiana or at such
other place or places within or without the State of Delaware as the directors
may from time to time designate.
 
7. NOTICE OF all special meetings of the Board of Directors shall be given to
each director by five days' service of the same by telegram, by letter, or
personally.
 
8. A MAJORITY of the whole Board of Directors shall be necessary at all meetings
to constitute a quorum for the transaction of business; but less than a quorum
may adjourn any meeting, which may be held on a subsequent date without further
notice, provided a quorum be present at such deferred meeting.
 
9. STANDING or TEMPORARY COMMITTEES may be appointed from its own number by the
Board of Directors from time to time and the Board of Directors may from time to
time invest such committees with such powers as it may see fit, subject to such
-conditions as may be prescribed by such Board.
 
10. NO STATED SALARY shall be paid directors, as such, for their services, but
by resolution of the Board of Directors, a fixed sum and expenses of attendance,
if any, may be allowed for attendance at each regular or special meeting of such
Board; provided, that nothing herein contained shall be construed to preclude
any director from serving the corporation in any other capacity and receiving
compensation therefor. Members of special or standing committees may be allowed
like compensation for attending committee meetings.
 
ARTICLE IV — OFFICERS
 
1.OFFICERS. The officers of the Company shall be a chairman, a President, a Vice
President, or more than one Vice President, a Treasurer, and a Secretary, all of
whom shall be elected by the Board of Directors and who shall hold office until
their successors are elected and qualified. In addition, the Board of Directors.
may elect a Controller, and may appoint or.may delegate the appointment of one
or more Assistant Secretaries, Assistant Treasurers, Assistant Controllers, and
such other officers and agents as they may deem proper. The officers shall be
elected at the first meeting of the Board of Directors after each annual
meeting. All of the said elected officers shall hold their offices at the
pleasure of the Board.


2. CHAIRMAN. The Chairman shall be the chief executive officer of the company
and shall have the general powers and duties of supervision and management
usually vested in the office of the chief executive of a company. He shall
preside at all meetings of the stockholders and of the Board of Directors, and
shall have general supervision, direction and control of the business of the
company. Except as the Board of Directors shall authorize the execution thereof
in some other manner, the Chairman may execute bonds, mortgages and any other
contracts of any nature in behalf of the Company.
 
3. PRESIDENT.The President shall be the chief operating officer of the Company.
At the request of the Chairman, or in his absence or during his disability, the
President shall perform the duties and exercise the functions of the Chairman.
Except as the Board of Directors shall authorize the execution thereof in some
other manner, the President may execute bonds, mortgages and any other contracts
of any nature in behalf of the Company.
 
4. EXECUTIVE VICE PRESIDENT.In the event of the death, absence or inability of
the Chairman or the President to perform any duties, the Executive Vice
President may exercise the powers of the Chairman and President and perform such
duties subject to the control of the Board of Directors.
 
5. SENIOR VICE PRESIDENT. The Senior Vice President shall perform such duties as
may be authorized by the Board of Directors, but shall not succeed to the
authority of the Chairman, the President or the Executive Vice President and
shall not have authority to effect the policies or practices of the Company.
 
6. OTHER VICE PRESIDENTS. The other Vice Presidents shall perform such duties as
may be assigned to them by the Board of Directors, but shall not succeed to the
authorities and duties of the Chairman, President or Executive Vice President.
 
7. SECRETARY. The Secretary shall give, or cause to be given, notice of all
meetings of stockholders and directors, and all other notices required by law or
by these By-Laws, and in case of his absence or refusal or neglect so to do, any
such notice may be given by any person thereunto directed by the Chairman, the
President, or by the directors, upon whose requisition the meeting is called as
provided in these By-Laws. He shall record all the proceedings of the meetings
and of the directors in a book to be kept for that purpose and shall perform
such other duties as may be assigned to him by the directors or the Chairman.He
shall have the custody of the seal of the Company and shall affix the same to
all instruments requiring it, when authorized by the directors or the Chairman
and attest the same.
 
B.          TREASURER.The Treasurer shall have the custody of the Company funds
and securities and shall keep full and accurate account of receipts and
disbursements in books belonging to the Company. Be shall deposit all moneys and
other valuables in the name and to the credit of the Company in such
depositaries as may be designated by the Board of Directors.
 
The Treasurer shall disburse the funds of the Company as may be ordered by the
Board of Directors, the Chairman, or the President, taking proper vouchers for
such disbursements. If required by the Board of Directors, he shall give the
Company a bond for the faithful discharge of his duties in such amount and with
such surety as the Board shall prescribe.
 
The Treasurer shall sign all checks, drafts or other orders for the payment of
money, notes or other evidence of indebtedness issued in the name of the Company
in such manner as shall be determined from time to time by resolution of the
Board of Directors; provided, however, that the Directors shall have power by
resolution to delegate any of the duties or power of the Treasurer to other
officers.
 
9. CONTROLLER                         The Controller shall be in charge of all
Company accounting books, records and procedures, shall perform internal audits,
shall prepare burdgets, financial statements and reports for the Chairman, the
President, and the Board of Directors. He shall keep his accounts in the name of
the Company and shall render such reports as may be required by the Board of
Directors, the Chairman, or the President.
 
10. ASSISTANT SECRETARIES. Assistant Secretaries, if any shall be appointed,
shall, during the absence or disability of the Secretary, perform all the duties
of the Secretary and shall have such other powers- and shall perform such other
duties as shall be assigned to them.

 
11. ASSISTANT TREASURERS.Assistant Treasurers, if any shall be appointed, shall,
during the absence or disability of the Treasurer, perform all the duties of the
Treasurer and shall have such other powers and shall perform such other duties
...as shall be assigned to them. .
 
12. ASSISTANT CONTROLLERS. Assistant Controllers, if any shall be appointed,
shall, during the absence or disability of the Controller, perform all the
duties of the Controller and shall have such other powers and shall perform such
other duties as shall be assigned to them.
 
(Amended by Unanimous Consent of Stockholders February 13, 1984.)
 
ARTICLE V - REIMBURSEMENT AND INDEMNIFICATION
 
OF DIRECTORS AND OFFICERS
 
1.Any and all of the directors or officers or former
 
directors or officers of the corporation or any preson who may have served at
the request of the corporation as a director or officer of another corporation
in which it owns shares of capital stock or of which it is a creditor shall be
indemnified against expenses actually and necessarily incurred by them in
connection with the defense of any action, suit or proceeding in which they, or
any of them, are made parties, or a party, by reason of being or having been
directors or officers or a director or officer of the corporation, or of such
other corporation, except in relation to matters as to which any such director
or officer or former director or officer or person shall be adjudged in such
action,. suit or proceeding to be liable for negligence or misconduct in the
performance of duty. Such indemnification shall not be deemed exclusive of any
other rights to which those indemnified may be entitled, under any By-Law,
agreement, vote of stockholders, or otherwise.
 
ARTICLE VI - STOCK
 
1. CERTIFICATES OF STOCK shall be issued in numerical order, and each
stockholder shall be entitled to a certificate signed by the President, and the
Secretary-Treasurer, certifying to the number of shares owned by him.Where,
however, such certificate is signed (1) by a transfer agent or an assistant
transfer agent, or (2) by a transfer clerk acting on behalf of the corporation
and a registrar, the signature of any of the above named officers may be
facsimile.
 
In case any, officer who has signed, or whose facsimile signature has been used
on a certificate, has ceased to be an officer before the certificate has been
delivered, such certificate may nevertheless be adopted and issued and delivered
by the corporation, as though the officer who signed such certificate or
certificates, or whose facsimile signature or signatures shall have been used
thereon, had not owned to be such officer of the corporation.
 
2. TRANSFERS OF STOCK shall be made only upon the transfer books of the
corporation kept at the office of the corporation or the respective transfer
agents designated to transfer the several classes of stock, if any, and before a
new certificate is issued, the old certificate shall be surrendered for
cancellation.
 
3. REGISTERED STOCKHOLDERS only shall be entitled to be treated by the
corporation as the holders in fact of the stock standing in their respective
names and the corporation shall not be bound to recognize any equitable or other
claim to or interest in any share on the part of any other person, whether or
not it shall have express or other notice thereof, except as expressly provided
by the laws of Delaware.
 
4. IN CASE OF LOSS OR DESTRUCTION of any certificate of stock another may be
issued in its place upon proof of such•loss or destruction and upon the giving
of a satisfactory bond of indemnity to the corporation and/or to the transfer
agent and registrar of such stock, in such sum as the Board of Directors may
provide.
 
5. REGULATIONS                            The Board of Directors shall have
power and authority to make all such rules and regulations as it may deem
expedient concerning the issue, transfer, conversion and registration of
certificates for shares of the capital stock of the corporation, not
inconsistent with the laws of Delaware, the Certificate of Incorporation of the
corporation and these By-Laws.
 
6. CLOSING OF TRANSFER BOOKS The Board of Directors. shall have power to close
the stock transfer books of the corporation for a period not exceeding fifty
days preceding the date of any meeting of stockholders, or the date for payment
of any dividend, or the date for the allotment of rights, or the date when any
change or conversion or exchange of capital stock shall go into effect, or for a
period of not exceeding fifty days in connection with obtaining the consent of
stockholders for any purpose; provided, however, that in lieu of closing the
stock transfer books as aforesaid, the Board of Directors may fix in advance a
date, not exceeding fifty days preceding the date of any meeting of stockholders
or the date for the payment of any dividend, or the date for the allotment of
rights, or the date when any change or conversion or exchange of capital stock
shall go into effect, or a date in connection with obtaining such consent, as a
record date for the determination of the stockholders entitled to notice of, and
to vate at, any such meeting, and any adjournment thereof, or entitled to
receive payment of any such dividend, or to receive such allotment of rights, or
to exercise such rights, or to give such consent, as the case may be
notwithstanding any transfer of any stock on the books of the corporation after
such record date fixed as aforesaid.
 
• ARTICLE VII - DIVIDENDS AND FINANCE
 
1. DIVIDENDS may be declared by the Board of Directors and paid out of the
annual net profits of the corporation or out of its net assets in excess of its
capital, subject to the conditions and limitations imposed by the Certificate of
Incorporation of the corporation.
 
2. BEFORE MAKING ANY DISTRIBUTION OF PROFITS there may be set aside out of the
net profits of the corporation such sum or sums as the directors from time to
time in their absolute discretion deem expedient as a reserve fund to meet
contingencies, or for equalizing dividends, or for maintaining any property of
the corporation, or for any other purpose, and any profits of any -year not
distributed as dividends shall be deemed to have been thus set apart until
otherwise disposed of by the Board of Directors.
 
3. THE MONEYS of the corporation shall be deposited in the name of the
corporation in such bank or banks or trust company or trust companies as the
Board of Directors shall designate, and shall be drawn out only by check signed
by the President, the Vice-President or the Secretary-Treasurer or otherwise as
directed by a properly approved resolution of the Board of Directors.
 
4. THE FISCAL YEAR of the corporation shall begin on the first day of April in
each year unless otherwise provided by the Board of Directors. (Amended at
meeting of Board of Directors April 24, 1962)
 
ARTICLE VIII - BOOKS AND RECORDS
 
1. THE BOOKS, ACCOUNTS AND RECORDS of the corporation, except as may be
otherwise required by the laws of the State of Delaware,, may be kept outside of
the State of Delaware, at such place or places as the Board of Directors may
from time to time support. The Board of Directors shall determine whether and to
what extent the accounts and books of the corporation, or any of them shall be
•open to the inspection of the stockholders, and no stockholder shall have any
right •to
inspect any account or book or document of the corporation, except as conferred
by law or by resolution of the stockholders or directors.
 
ARTICLE IX - NOTICES
 
1. WHENEVER THE PROVISIONS of the statute or these By-Laws require notice to be
given to any director, officer or stockholder, they shall not be construed to
mean personal notice; such notice may be given in writing by depositing the same
in a postoffice or letter box, in a post paid, sealed wrapper, addressed to such
director, officer or stockholder at his or her address as the same appears in
the books of the corporation, and the time when the same shall be mailed shall
be deemed to be the time of the giving of such notice.
 
2. A WAIVER of any notice in writing, signed by a stockholder, director or
officer, whether before or after the time stated in said waiver for holding a
meeting, shall be deemed equivalent to a notice required to be given to any
director, officer or stockholder.
 
ARTICLE X - SEAL
 
I. THE CORPORATE SEAL of the corporation shall consist of two concentric
circles, between which shall be the name of the corporation, and in the center
shall be inscribed the year of its incorporation and the words, "Corporate Seal,
Delaware."
 
ARTICLE XI - AMENDMENTS
1. ALTERATIONS, AMENDMENTS OR REPEALS of these By-
 
•

Laws may be made by a majority of the stockholders entitled to vote at any
regular or special meeting if the notice of such meeting contains a statement of
the proposed alteration, amendment -or repeal, or by the Board of Directors by a
majority vote of the whole Board of Directors at any regular or special meeting,
provided notice of such alteration, amendment or. repeal has been given to each
director in writing at least three days prior to said meeting.

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
Authorizing Resolution
 
RESOLVED, that Niels M. Johnsen, Chairman of the Company, Erik L. Johnsen,
President of the Company, Manuel G. Estrada, Vice President and Chief Financial
Officer of the Company, and David B. Drake, Treasurer of the Company, (each, an
"Authorized Officer") be, and each of them hereby is, authorized and directed to
execute and deliver, in the name and on behalf of the Company, a Credit
Agreement (the "Credit Agreement") between the Company and certain affiliates of
the Company (the "Affiliates") and Regions Bank (the "Lender"), under which
Credit Agreement the Lender shall agree to extend to the Company and the
Affiliates a revolving loan in a maximum principal amount not to exceed
$35,000,000; and
 
RESOLVED FURTHER, that the Credit Agreement shall contain such other terms,
covenants, provisions and conditions in addition to those set out above as may
seem necessary or desirable to the Authorized Officer executing and delivering
the Credit Agreement (the execution of the Credit Agreement to be conclusive
proof that all of the terms, covenants, provisions and conditions thereof are
deemed necessary and desirable by said Authorized Officer); the form of the
Credit Agreement presented to the undersigned directors is hereby approved,
subject to such changes thereto which the Authorized Officer deems necessary and
reasonable; and
 
RESOLVED FURTHER, that each Authorized Officer be, and each of them hereby is,
authorized to execute and deliver in the name of the Company one or more
promissory notes evidencing such borrowing, said notes to be in the principal
amount specified in the Credit Agreement and to bear interest at the rate
specified in the Credit Agreement and to contain the terms, covenants,
provisions and conditions provided for in the Credit Agreement; and
 
RESOLVED FURTHER, that each Authorized Officer be, and each of them hereby is,
authorized and directed, in the name and on behalf of the Company, to execute
and deliver a Subrogation and Contribution Agreement with the other Borrowers
referred to in the Credit Agreement, the purpose of such Subrogation and
Contribution Agreement being to effect an equitable sharing of the respective
liabilities of the Company and the Affiliates, which document shall contain such
terms, covenants, provisions and conditions as may seem necessary or desirable
to the Authorized Officer executing and delivering the same (the execution
thereof to be conclusive proof that all the terms, covenants, provisions and
conditions thereof are deemed necessary and desirable by said Authorized
Officer); and
 
RESOLVED FURTHER, that any Authorized Officer and any Assistant Treasurer of the
Company be, and each of them hereby is, authorized and directed, in the name and
on behalf of the Company, to request disbursements of the proceeds of said
borrowings and to direct the disposition of such proceeds, and to otherwise act
on behalf of the Company in connection with the transactions contemplated by the
Credit Agreement and the related documents, and the Lender may conclusively rely
on the authority granted herein with respect to such officers until the Lender
shall have received copies certified by the Secretary or any Assistant Secretary
of the Company of further resolutions adopted by the Directors of the Company
canceling or amending the authority granted under these resolutions; and
 
RESOLVED FURTHER, that any Authorized Officer be, and each of them hereby is,
authorized and directed, in the name and on behalf of the Company, to execute
such certificates and instruments and do all such other acts as may be
appropriate or as may be required by law or by said Lender in connection with
the said borrowing and with the execution and delivery of the Credit Agreement;
and
 
RESOLVED FURTHER, that any Authorized Officer be, and each of them hereby is,
authorized and directed to take any and all actions as he, in his sole
discretion, shall deem necessary or advisable in order to consummate the
transactions contemplated by any of the foregoing resolutions and to perform or
cause the performance of the Company's obligations thereunder; and
 
RESOLVED FURTHER, that any and all actions described in the foregoing
resolutions heretofore taken on behalf of the Company by an Authorized Officers
are hereby approved, confirmed and ratified as the valid and fully authorized
act of the Corporation without the necessity of any further action by the
undersigned.


 
OFFICER'S CERTIFICATE
 
In connection with the execution of that certain Credit Agreement by and among
WATERMAN STEAMSHIP CORPORATION, a New York corporation (the "Company"), and
certain of its affiliates, as co-borrowers, and REGIONS BANK, an Alabama banking
corporation, as lender, dated as of March , 2008, I do hereby certify as
follows:
 
1. I am an Assistant Secretary of the Company and am duly authorized to execute
and deliver this certificate.
 
2. Each of the following persons is a duly elected, qualified and acting officer
of the Company and, as of the date hereof, has the title indicated and the
signature opposite of such person's name is genuine.
 




                     President                                    Erik L.
Johnsen             /s/ Erik L. Johnsen


              Vice President and
            Chief Financial Officer                      Manuel G.
Estrada          /s/ Manuel G. Estrada


       Vice President and Treasurer                  David B.
Drake              /s/ David B. Drake
 


Office                                               NameSignature

3. Attached hereto as Exhibit A is a true, correct and complete copy of the
Certificate of Incorporation of the Company and any amendments thereto (as
amended, the "Certificate of Incorporation"). Said Certificate of Incorporation
has not been amended or changed (except as set forth in the amendments, if any,
included in Exhibit A) and is in full force and effect.
 
4. Attached hereto as Exhibit B is a true, correct and complete copy of the
Bylaws of the Company and any amendments thereto. Said Bylaws have not been
amended or changed (except as set forth in the amendments, if any, included in
Exhibit B) and are in full force and effect.
 
5. Attached hereto as Exhibit C is a true, correct and complete copy of the
authorizing resolution of the Company (the "Authorizing Resolution") duly
adopted by its board of directors on March 3, 2008. The Authorizing Resolution
has not been amended, changed or rescinded and is in full force and effect.

 
IN WITNESS WHEREOF, this certificate has been executed on behalf of the Company
by the undersigned Assistant Secretary.
 
Dated: March                                              , 2008.
/s/ H. Hughes Grehan
           
H. Hughes Grehan, as Assistant Secretary of Waterman Steamship Corporation


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
Certificate of Incorporation

 
 

--------------------------------------------------------------------------------

 

CERTIFICATE OF =CORPORATION
of
WATERMAN STEAMSEIP.C.ORPORATION
       

•
Ender Section 402 of the Business Corporation Law
 
 
The undersigned, a natural person of the age of twenty-one years or over,
desiring to fora a corporation
 
pursuant to the provisions of the Business Corporation Law of the State of New
York, does hereby certify as
follows:.,53
FIRST:• The name of the corporation is U
 
•
 
WATERMAN STEAMSNIP.CORFORATION
•

 
SECOND: The purposes for 'which it is formed are:
 
(a) To carry on the general business of ship owners, ship buildings, ship
repairers, ship chand­lers, ship brokers, custom house brokers, ship
and cargo agents, agents for shipowrers and opera­tors, managers of shipping
property, freight con­tractors, barge owners, lightermen, stevedoring, Xreight
forwarding agents, import and export. agents, factors, insurance brokers,
warehousemen and whar­fingers.
 
I.
 
(t) To buy, sell, charter, sub-charter, own, lease, mortgage, operate, navigate,
build, equip, furnish, fit, lay down, design, overhauleiMEZEMMI repair and
otherwise deal in and with (as principal, - agents, brokers, independent
contractors or otherwise) steamships, motor ships, tankers and vessels and craft
of any and all motive power whatever, sailing vessels, tugs, barges, lighters
and all other vessels and craft, as well asany and all aircraft, land vehicles
and other craft and any and all means of conveyance, transportation or lading of
piisengers freight, mails and property of any character whatever, by land, water
or air, together with all materials, articles, tools, machinery, engines,
rigging,
 
tackle furnishings equipment and supplies entering into or suitable or
convenient for the construction, equipment, use or operation of any of the
foregoing.
 
(c) To carry on the business of freight and forwarding agents and brokers, and
in the fur-
 
- therance of that business, to solicit, purchase, rent or otherwise contract
for freight shipping space on all vessels, railroads and aircraft and all
freight carriers of every kind and description whatever, whether operating by
land, air or water routes, and to sell, sublet or otherwise dispose of such
shipping space to shippers of all kinds of freight: and in general to act in
every possible manner as agent and broker for all persons or companies desiring
to obtain freight shipping accommodations and for- all land,. air and water
transportation companies desiring to sell, let or otherwise dispose of shipping
space.

 
(d) To do a storage, wharfage, warehousing and forwarding business, and to own,
buy, sell, deal in and with, lease, hold, erect and maintain, docks, bulk-heads,
piers, basins and warehouses; to store all kinds of goods, wares and
merchandise; to store and dock ships, vessels and boats of every kind and
description; to load and unload the same; to issue storage, dock and warehouse
receipts, and to collect dockage, wharfage and storage dues.
 
(e) To purchase, own, lease, operate, maintain, buy and sell, deal in and with,
shipyards, idock.s,'dry docks, wharves, terWinale, elevators, coal bins,
pockets, chutes, plants, bangers, airports and factories, for the building,
repairing, storing, loading, unloading and equipping of any and all kinds of
boats, vessels and aircraft of every class and - description and of any and
every motive power and for the storing of all goods, wares and merchandise.
 
(0 TO purchase, own, lease, operate, maintain,
buy and sell, 'deal in and with, any and all dredgers, dredging machinery and
other materials, machinery and . appliaaces, used in dredging operations.

 
(g) To constnnt, repair and rebuild steer engines, boilers, motors, parts and
any and all other machinery and appliances used in dredging operations.
 
(h) To carry on the business of pilotage; to use and operate tow boats and
engage in the general business of towing; to carry on a general salvage and
wrecking business and to do all things incident thereto; to search for, locate,
rescue, raise, repair, scrap or turn to account in any lawful manner, vessels,
cargoes, and marine or other property of all kinde which may have been lost,
sunk, grounded or in any may incapacitated on land or water.
 
(1) To establish and maintain an oil busineas with . authority to contract for
the lease and purchase of and
to prospect for, develop and Use coal and other minimal, petroleum and gas; to
erect, build and own all necessary oil tanks, cars and pipes- necessary for the
operation
of the business of the same.
 
--
(j) To act as agents or brokers in the business of Marine, fire, life, health,
accident and disability in­surance and in any other kind of insurance in all its
branches and in particular to'act as brokers and agents in obtaiLing insurance
for all shipments of freight made through the agency of the company as freight
forwarding agent and custom house brokers; to engage in the busi­ness cf
underwriting any such insurance.
 
(k) TO purthese, lease, or otherwise acquire,. hold, own, improve, maintain,
develop, encumber, mortgage, pledge, sell, exchange, lease or otherwise dispose
of, and to deal and trade in, any and all lands, real property, leaseholds, and
any and all interests and rights in land or other property, real, personal or
mixed, wheresoever sitnated; to design, build, erect, construct, purchase, lease
or otherwise enquire, hold, own, maintain, operate, develop, improve,
alter,-repair, lease, mortgage, pledge, sell, convey, exchange or otherwise
dispose o. buildings, plants, structures, facilities and improvements of every
kind and description
 
(1) To acquire or become interested whether by subscrIption, pur:hase, or loan,
tC OUT, hold, rel:, assign, or otherwise dispose
 
o: stocks, tonds, debentures warrants, rights, scrip, notes, evidences of
iildebtedness; or other securities or obligations of any kind by whomso­ever
issued; to exercise in respect thereof all .powers and privileges of individual
ownership or interest therein, including the right to vote thereon for any and
all purposes, to consent, or otherwise-act with respect thereto without
limitation; and to issue in exchange therefor the corporation's stock, bonds,
debentures, warrants, rights, scrip, notes, evidencesoof indebtedness or other
securities or obligations of any kind or otterwiee pay therefor.
 
(m) Subject to the limitations prescribed by statute, to aceuirt by purchase,
exchange or other­wise, all, or any part of, or any interest in, the properties,
aseets, business and good-will of any one or more corporations, associations,
partner­ships, firms, syndicates or individuals and to pay for the same in cash,
property or its own or other  securities or otherwise; to hold, operate,
re­organize, liquidate, mortgage, pledge, sell, exchange, or in any manner
dispose of the whole or any part thereof; and, in connectiod therewith, to
assume or guarantee performance of any liabilities, obligations or contracts of
corporations associations, partner­ships, firms, syndicates or individuals, and
to . conduct in any lawful manner the whole or any part of any similar business
thus acqtired.
 
(n) Tc purchase, manufacture, produce, assemble, receive; lease or in any manner
acquire, hold, own, use, operate, install, maintain, service, repair, process,
alter, improve, import, export, sell, lease, assign, transfer and generally to
trade and deal in and with, raw materials, natural or manufactured articles or
products, machinery, equipment, devices, systems, parts, supplies, apparatus and
personal property of every kind, nature or description, tangible or intangible,
used or capable of being used for any purpose whatsoever and to engage and
participate in any mercantile, manufacturing or trading business
or any kind or character.,
 
 
                   (o) To adopt, apply for, obtain, register, pur­chase, lease
or otherwise acquire and to maintain, protect, hold, usee.own, exercise,
develop, manufacture under, operate and introduce, and to sell and grant
licenses or other rights in respect of, assign or otherwise dispose of, turn to
account, or in any manner deal with and contract with reference to, any
trade­marks, trade names patents patent rights, concessions, franchises,
designs, copyrights and distinctive marks and rights analogous thereto, and
inventions, devices, improvements, processes, recipes, formulae and the like,
including such thereof as may be covered by, used in connection with, or secured
or received under, Letters Patent of the United States of America or elsew..tre
or otherwise, and any licenses In respect thereof and any or all rights
connected therewith or appertainimg coereto.
 
                   (p) TO carry out all or any part of the foregoing purposes as
principal, factor, agent, broker, con­tractor, consultant or otherwise, either
alone or in conjunction with any persons, firms, association., corporations or
others in any part of the world; and In carrying on its business and for the
purpose of attaining or furthering any of its purposes, to maintain offices and
agencies within or outside the State of New York, to make and perform contracts
of any kind and - description, and to do anything and everything necessary;
suitable, convenient or proper for the accomplishment of any of the purposes
herein enumerated.
 
                   (q) For the accomplishment or the aforesaid pur­poses, and in
furtherance thereof, the corporation shall hale and may exercise all of the
powers conferred by ' the Business Corporation Law upon corporations formed
thereunder, subject to any limitations contained in Article 2 of said law and in
accordance with the pro­visions of the statutes of the State of New York.
 
THIRD: The office of the corporation is to be located in the City of New York,
County of New York, State of New York.
 
 
FOURTH: The aggregate number or which the corpora:ion shall have the authority
to issue is One .Hundred (100) shares without par value, all of one class which
shall be designated Common Stook.
 
FIFTH: No holder of shares of stock now or hereafter authorized of the
corporation shall have any preferential or preemptive right to aubscribe for,
pur­chase or receive any shares of stock of the corporation of any class or
series, whether now or hereafter authorized, which may-at any time be issued,
sold or offered for sale by the corporation, or any options or warrants for such
shares, or any rights to subscribe to or purchase such shares, or any bonds,
debentures or other securities convertible into-or exchangeable for such shares.
 
SIXTH: The Secretary of State of the State
 
of New York is hereby designated as the agent of the -

corporation upon whom process against it may be seived..
 
The post office address to which the Secretary of State shall mail a copy of any
process against the corporation served upon him is
 
_ WATERMAN STEAMSHIP co:
19 Rector Street
New York. N. Y.
Attention: The President
IN WITNESS WHEREOF, 1 have signed andacknowl­led ed4 this certificate of
incorporation this aakday 0




Inccrporator
 


 
/s/ Garvin F. Kiernan
 


Garvin F. Kiernan
 
50 Broad Street
New York, N. Y. 10004
 
4.
 


 



 
 

--------------------------------------------------------------------------------

 



 
ETA IE CFIEW YORK                                               )
 WI.:
COUNTY OF NEW YORK )
 
On this iY:trIchty of 4404"? , 1965, before me personally cane GARVIN P. NAN, to
pm known and known to me to be the person described in and yho 'executed the
foregoing certificate of inoorporation, and he thereupon duly acknowledged to me
that be executed the same.
 
Signature on File
 
 
Notary Public
 
.41.1.p.

 
 

--------------------------------------------------------------------------------

 
 
 
-.CERTIFICATE OF AMENDMENT
 
OF
 
CERTIFICATE OF INCORPORATIOn
 .0
 
OF
 
 
.WATERMAN STEAMSHIP CORPORATION (New York)
 
 
•
 
Under Section 805 of the Business Corporation Law
 
 
 
The undersigned, being the President and the ; Secretary of Waterman Steamship
Corporation, do hereby
 
 "!'lly
 
FIRST: The name of the Corporation is
WATERMAN STEAMSHIP CORPORATION
SECOND:— The Certificate of Incorporation of. Waterman Steamship Corportition
was filed by the Department of State on the 27th day of April. 1965.
THIRD: The Certificate of Incorporation of Waterman Steamship Corporation
is'bereby amended to effect an increase in the aggregate ntaber of shares which
the Corporation shall have authority to issue from One Hundred
(100) shares without par value, all of one class designated
•
as Common Stock to One Thousand (1,000) shares without par
                                                       
value, all of one•clasa designated as Common
                             
P
       
.1,11.11.n
 
4,
•
                                           
•
-t                                                              •.. •
                                                                               
                                   


 
 

--------------------------------------------------------------------------------

 

•

.    
- .

;•••

•

rowitH: Accordingly. paragraph FOURTH of the
_

Certificate-Of-Incorporation which sets forth the number of authorized shires is
hereby amended to read in its entirety as follows:

FOURTH: he aggragate-number-of-shares-----------

which the Cofporation shall have the
authority to issue is One Thousand .(1,000) shares without pr value, all Of one
class which shall be designated Common Stock.—

FIFTH: The manner in which this amendment to the
0.11111Wal”WeilmlWah !ItnAMnhip Cnrpnro-

tion was authorized was by the unanimous written consent of

the shareholder of the Corporation.

IN WITNESS WHEREOF, the undersigned have executed and signed this Certificate
this (''J.(day of October,
19•0.

W 4FAMAN STEAMSHIP CORPORATIal

•

 e,

"

Secretary


STATE OF NEW YORK
COUNTY OF NEW YORK                                                      •
 
RICHARD S. wALSH, being duly sworn, deposes and saYs that he is the Secretary of
WATERHAN STEAMSHIP CORPORATION, the Corporation mentioned and described in the
iuleyulny instrument; that he has read and signed the same. and that the
statements contained therein are true.
Richard S Walsh

 
Sworn to before me this
4-,aday of October,
1970:
 


 
/s/ William A. Grodzicki
 
Notary Public
 oo

 
 

--------------------------------------------------------------------------------

 


^
 
CERTIFICATE OF_CH.ANGE •
 
_
OF
 
WATERMAN STEAMSHIP -CORPORATION
 
UNDER SECTION 805-A OF THE BUSINESS CORPORATION LAW
 
cy)WE, THE UNDERSIGNED, Gary, L Ferguson and George Denegre, being
 
O .)respectively the Executive Vice-President and the Secretary of Waterman
Steamship
0)                                              . •
.        .                   .           . .
tr-)Corporation, hemby certify:
 
1.The name of the c-orporatiorcis Waterman Steamship Corporation (the
"Corporation").
 
7.The Certificate 'of Incorporation of the •Corporation was filed by the
Department of State on April 27, 1961. The following amendments to the
Certificate of Incorporation of the Corporation listed below havebeen BI6c) with
the Department of State.
 
A. Certificate of Mergor. of Waterman_Steamship,Corporation (an Alabama corp.,
not authorized) with the Corporation filed May II, 1965;
 
B. Certificate of Amendment of Certificate of Incorporation filed
C. Certificate of-Merger- of Wate,rman_Co ..ration•-(a Delaware corp., not
authorized) with the Corporationiffed am-la:4-16; 1971;and
D. Certificate of Arnencirngnt of Certificate IncOrpoiation tired July 30, 1986
 
3.The following was authorized by the Board of Directors-of the Corporation; -
•
•
To change the-address to which the Sedetary orState of New York shall -trail- a
copy-of-process-in-any- action or.. proceeding against the :Corporation-which
.thaylie istvid. on him from 19 Rector St., New York, New 'York to International
Shipholding Corporation, One ,Whitehall Street, Suite:2:000, New York, New York
10004FAttention: gielS.M. Jansen_


13NIG Ill

47.

:

.       . .
To designate Niels M. Johnsen, Ono Whitehall -Street,
Suite MOO, New York, New York 10c04 as itsl.titiitiod-agett-
in New York upon,whom ill process against the Corporation
may. he served.. .
L..:

IN WITNESS WHERg0F, we have signed this Certiheate • On- the 1- —day of May,
1990 and we affirm the statements contained herein as true under penalties of

perjury.




 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
Bylaws




 
 

--------------------------------------------------------------------------------

 

CONSENT OF SOLE STOCKHOLDER OF
WATERMAN STEAMSHIP CORPORATION
AUGUST 31, 2007
 
The undersigned, International Shipholding Corporation, being the sole
stockholder of Waterman Steamship Corporation (the "Corporation"), does hereby
adopt the following resolutions amending the Bylaws of the Corporation as
follows:
 
RESOLVED, that Article 3.06 of the Bylaws of the Corporation be amended and
restated to read in its entirety as follows:
 
3.06 Vice-Presidents. The Vice-President or, if there be more than one, the
Vice-Presidents in the order of their seniority, shall, in the absence or
incapacity of the President, perform the duties of President, and shall perform
such other duties as may be prescribed or assigned to them from time to time by
the Chairman of the Board, the President or the Board of Directors; provided
that, in no event shall any Vice President that is not a citizen of the United
States of America have the authority or otherwise be allowed to perform the
duties of (a) the President or (b) any other chief executive officer of the
Corporation.
 
RESOLVED, that Article 3.09 of the Bylaws of the Corporation be amended and
restated to read in its entirety as follows:
 
3.09 Delegation of Duties., Other Officers. The Board of Directors may, from
time to time, create such other office or offices and define the duties of the
individual or individuals chosen by the Board therefor as it may, in its
discretion, deem advisable. In the case of the absence of any officer of the
Corporation or for any other reason that the Board may deem sufficient, the
Board may delegate for a prescribed period the powers or duties, or any of them,
of such officer to any other officer, or to any director, provided that a
majority of the Board concur therein; and provided further that, in no event
shall the Board delegate to a person that is not a citizen of the United States
of America any powers or duties delegated to the President or any other chief
executive officer of the Corporation.
 
All other provisions of the Bylaws shall remain unchanged.
 
(NI702440.1)

 
August 31, 2007


International Shipholding Corporation


By: /s/ Niels M. Johnsen


Niels M. Johnsen, Chairman and Chief Executive Officer

 
 

--------------------------------------------------------------------------------

 



 


 
CONSENT OP SOLE SHAREHOLDER OP
WATERMAN STEAMSHIP CORPORATION
JUNE 5, 1992
 
The undersigned, being the sole Shareholder of Waterman Steamship Corporation,
hereby by this Unanimous Consent, amend the By-laws of the Corporation as
follows:
 
ARTICLE I, SHAREHOLDERS, Section 1.05 shall be amended to read as follows:
 
"1.05.                   Annual Meetings.The Annual Meeting of
Shareholders for the election of Directors and for the transaction of such other
business as may properly come before the meeting shall be held on the fourth
Thursday in April in each year at the office of the Company in New Orleans,
Louisiana, at such time as shall be designated by the Directors, or at such
other place, time and date as determined by the Board of Directors and set forth
in the notice of meeting."
 
June 5, 1992.




Waterman Marine Corporation


By: /s/ Erik F. Johnsen


Erik F. Johnsen, President

 
 

--------------------------------------------------------------------------------

 



 
CONSENT OF SOLE SHAREHOLDER OF
 
OF WATERMAN STEAMSHIP CORPORATION
 
The undersigned, being the Sole Shareholder of Waterman Steamship Corporation,
hereby by this Unanimous Consent amend the By-laws of the Corporation as
follows:
 
Article II, BOARD OF DIRECTORS, Section 2.01 shall be amended to read as
follows:
 
"2.01. Number.The business of the Corporation shall
be managed by its Board of Directors. The number of Directors shall be not less
than three nor more than ten. The number of Directors may be increased or
decreased from time to by amendment to these By-laws made by vote of a majority
of the entire Board of Directors or by vote of the shareholders entitled to
vote; provided, however, that the number of directors shall not be less than
three, except that, where all the shares of the Corporation are owned
beneficially and of record by less than three shareholders, the number of
directors may be less than three, but not less than the number of shareholders.
Each director shall be at least twenty-one years of age. Directors need not be
shareholders."


Waterman Marine Corporation


By: /s/ Erik F. Johnsen


Erik F. Johnsen, President

 
 

--------------------------------------------------------------------------------

 



 
WATERMAN STEAMSHIP CORPORATION
 
 
BY-LAWS
 
 
ARTICLE I ' SHAREHOLDERS

 
1.01. Place of Meetings. _Annual and special meetings of shareholders shall be
held at the office of the Corporation in the City of New York or at such other
place within or without the State of New York as shall be determined from time
to time by the Board of Directors or, in the case of special meetings, by such
person or persons
 
as may be authorized to call a meeting. The Place at which such meeting is to be
held shall be specified in the notice of such meeting.
 
1.02. Notice of Meetinr,s. Whenever shareholders are required or permitted to
take any action at a meeting, except as otherwise expressly provided by statute,
by the Certificate of Incorporation, or by the By-Laws, a copy of the written
notice of the place, date and hour of the meet­ing shall be given personally or
by mail, not less than ten nor more than fifty days before the date of the
meeting, to each shareholder of record entitled to vote at such meeting. Notice
of a special meeting shall indicate that it is being issued by or .at the
direction of the person or persons calling the meeting and shall also state the
purpose or purposes for which the meeting is called. Notice of any meeting at
which it is proposed to take action which would entitle any shareholder to
receive payment for his shares pursuant to statutory !Provisions must specify
the proposed action and state that fact: If mailed, such no­tices of the annual
and each special meeting are given when deposited in the United States mail,
postage prepaid, directed to the shareholder at his address as it appears on the
record of shareholders unless he shall have filed with the Secretary of the
Corporation a written request that notices intended for him be mailed to some
other address, in which case it shall be directed to him at such other. address.
 
1.03. 'Waiver of Notice. Notice of meeting need not be given to any shareholder
who submits a signed waiver. of notice, in person or by proxy, whether before or
after the meeting. The attendance of any shareholder at a meet­ing, in person or
by proxy, without protesting prior to the conclusion of the meeting the lack of
notice of such meeting, shall constitutn a waiver of notice by him.
 
1.04. Quorum. The presence, in person or by proxy, of the holders of a majority
of the shares entitled to vote thereat shall constitute .a quorum at a meetinc
of shareholders for the transaction of business, except as otherwise provided
•by statute or by the Certificate of In­corporation or by the By-Laws. The
shareholders present in person or by proxy and entitled to vote at any meeting,
despite the absence of a quorum, shall have power to adjourn the meeting from
time to time, to a designated time and place, without notice other than
announcement at the meet­ing, and at any adjourned meeting any business may be
trans-acted that might have been transacted on the original date of the meeting.
However, if after the adjournment the Board of Directors fixes a new record date
for the adjourned meet­ing, a notice of the adjourned meeting shall be given to
each shareholder of record on the new record date entitled to notice.
 
1.05. Annual Meetings. The annual meeting of shareholders for the election of
directors and for the trans­action of such other business as may properly come
before the meeting shall be held on the first Thursday in April in . each year
commencing in the year 1966, if not a legal holi­day, and if a legal holiday
then on the next succeeding business day, at such hour as shall be designated by
the - Board of Directors. If no other hour shall be so designated sue] meetinu
shall be held at 2:30 P.M.
 
1.06. Special Meetinus. Special meetings of tho shareholder, except as otherwise
regulated by statute, may be ea1106 by th.7 flonr6 Directors, cne Chairman of
ulw Board, the President or any Vice President, and shall be called by the
President or the Secretary upon the written . request of the holders of record
of a majority of the outstanding shares entitled to vote at any such meeting.
 
1.07. Voting. At each meeting of shareholders, except as otherwise provided by
statute, by the Certificate of Incorporation or the By-Laws, every holder of
record' of shares entitled to vote-shall be entitled to one vote in person or by
proxy for each such share standing in his name on the record of shareholders: At
a meeting of share­holders, election of directors shall be by a plurality of the
votes cast by the holders of shares entitled to vote in such election and all
other corporate action, except as otherwise required by statute or the
Certificate of Incor­poration, may be authorized by a majority of the votes cast
by the holders of shares entitled to vote thereon. Each proxy to vote shall be
in writingand signed by the share-- holder or by his duly authorized
attorney-in-fact. No proxy shall be valid after the expiration of eleven months
from the date thereof unless otherwise provided in the proxy.
 
1.08. Action by Written Consent of Shareholders. Whenever by any provision of
statute or by the Certificate of Incorporation or or the By-Laws, holders are
required or permitted to take any action by vote, such action may be taken
without a meeting on written consent(s), setting forth the action so taken,
signed by the holders of all out­standing shares entitled to vote thereon.
 
ARTICLE II
 
 
BOARD OF DIRECTORS
 
2.01. Number. The businessfthe.CorporritiOn shall be managed by its Board of
Directors, the number of which shall be three (3). The number of directors may
be increased or decreased from time to time by amendment to
 
these By-Laws made by vote of a majority of the entire Board of Directors or by
vote of the shareholders entitled to vote; provided, however, that the number of
directors shall not be less than three, except that, where all the shares of the
Corporation are owned beneficially and of record by less
 
than three shareholders, the number of directors may be
 
less than three but not less than the number of shareholders. Each director
shall be at least twenty-one years of age. Directors need not be shareholders.
 
2:02. Election. The members of the Board of Directors shall be elected at the
annual meeting of share­holder: by a plurality of the votes at such election, to
hold office until the next annual meeting. Subject to the provisions of the
statute, of the Certificate of Incorpora­tion and of the By-Laws, each director
shall hold office until the expiration of the term for which elected, and until
his successor has been elected and qualified.
 
2.03. Vacancies. Vacancies in the Board of Direc­tors, whether caused by
resignation, death, increase in number of directors, or otherwise, excluding the
removal of directors without cause, may be filled by a majority of the directors
in office, though less than a quorum exists, or by vote of the shareholders at
any special meeting.
 
2.04. Regular Meetings. Regular meetings of the Board of Directors may be held
without notice at such places and times as may be fixed from time to time by
resolution of the Board.
 
2.05. Special Meetings. Special meetings of the Board of Directors may be held
at any time upon the call of the President or the Secretary or any director by
oral, tele­graphic or written notice, given to each director not less than
twenty-four hours before such meeting. Notice of a
 
• special meeting need not be given to any director who sub­mits a signed waiver
of notice whether before or after the meeting, or who attends the meeting
without protesting, prior thereto or at its commencement, the lack of notice to
him.

 
2.06. Place of Meetinr. The directors may hold their regular or special
meetings, have one or more offices, and keep the books of the Corporation
(except as may be provided by law) at any place, either within or without the
State of New York, as they may from time to timc- detrmine.

    2.07. Quorum and Vote. At all meetings of the Board of Directors the
presence of a majority of the direc­tors shall be necessary and sufficient to
constitute a quorum for the transaction of business. The vote of a majorityof
the directors present at the time of the vote, if a quorum is present at such
time, shall be the act of the Board of Directors, except as may be otherwise
provided by statute, by the Certificate of Incorporation, or by other provisions
of the By-Laws.
 
2.08. Void or Voidable Transactions. No con­tract or other transaction between
this Corporation and one or more of its directors, or between this Corporation
and any other corporation, firm, association or other entity in which one or
more of its directors are directors or offi­cers, or are financially interested,
shall be either void or voidable for this reason alone or by reason alone that
such director or directors are present at the meeting of the Board of Directors
which approves such contract or transaction, or that his or their votes are
counted for such purpose, provided that
 
(a) the fact of such common directorship, officership or financial interest is
disclosed or known to the Board of Directors, and the Board ap­proves such
contract or transaction by a vote suf­ficient for such purpose without counting
the vote or votes of the interested director or directors;
 
(b) such common directorship, officership or financial interest is disclosed or
known to the shareholders entitled to vote thereon, and such contract or
transaction is approved by vote of the shareholders; or
 
(c) the contract or transaction is fair and reasonable as to the Corporation at
the time it is approved by the Board of Directors or the shareholders.
 
2.09. Quorum May Include Common or Interested  Directors. Common or interested
directors may be counted in determining the presence of a quorum at a meeting of
the Board of Directors which approves the contract or trans­action concerning
such common or interested directors.
 
2.10. Removal. Any or all of the directors may be removed at any time either for
or without cause at any special meeting of shareholders by vote of the
shareholders. Each vacancy caused by such removal may be filled at such meeting
by vote of the shareholders present and entitled to vote for the removal.
 
2.11. Executive Committee. The Board of Direc­tors may, by resolution adopted by
a majority of the entire Board, designate from among its members an Executive
Com­mittee _consisting of three or more directors, to serve dur­ing the pleasure
of the Board. The Chairman of the Executive Committee shall be designated by the
Board of Directors. Subject to such limitations, if any, as may be prescribed by
resolution adopted by a majority of the entire Board of Directors, the Executive
Committee, by a vote of a majority of its members, shall fix its own times and
places of meet-ing, shall determine the number of its members constituting a
quorum for the transaction of business, and shall pre­scribe its own rules of
procedure. During the intervals between the meetings of the Board of Directors,
the Executive Committee shall have, except as otherwise provided by statute, all
the authority of the Board in the management and direc­tion of the business and
affairs of the Corporation, pro­vided, however, that the Executive Committee may
be abolished or its authority diminished by a resolution adopted by a majority
of the entire Board of Directors. The Executive Committee shall keep regular
minutes of its proceedings and report the same to the Board of Directors when
required.
 
ARTICLE III.
 
OFFICERS .
 
3.01 Titles and Election.The officers of the Corporation, who shall be chosen by
the Board of Directors at its annual meeting, shall be a Chairman of the Board,
a President, one or more Vice Presidents, a Secretary and a Treasurer. The Board
of Directors from time to time may choose one or more Assistant Secretaries,
Assistant Treasurers and such other officers and agents as it shall deem
necessary, and may define their powers and duties. - One person may hold any two
offices except those of Chairman of the Board or President and Secretary.The
officers need not be directors.
 
3.02 Terms of Office. The officers shall hold office at the pleasure of the
Board of Directors.
 
3.03 Removal. Any officer may be removed, either with or without cause, at any
time, by the action of the Board of Directors.
 
3.04 Chairman of the Board. The Chairman of the Board shall be the chief
executive officer of the Corporation and shall exercise all the powers and
perform all the duties usual to such office. He shall preside at all meetings of
the shareholders and of the Board of Directors. Subject to the direction of the
Board of Directors, he shall have the general management of the affairs of the
Corporation.
 
3.05 President,. The President shall be the chief administrative officer of the
Corporation, and, subject to the direction of the Board of Directors and the
Chairman of the Board, shall direct and supervise the adminir.t•ation of the
affairs and business of the Corporation, and shall, in the absence or incapacity
of the Chairman of the Board, perform the duties of the Chairman of the Board.
The President shall perform such other duties as may be prescribed or assigned
to him from time to time by the Board of Directors or the Chairman of the Board.
 
3.06 Vice-Presidepts. The Vice-President or, if there be more than one, the
Vice-Presidents in the order of their seniority, shall, in the absence or
incapacity of the President,. perform the-duties_of President, and shall perform
such other duties as may be prescribed or assigned to them from time to time by
the Chairman of the Board, the President or the Board of Directors.
 
3.07 Secretary. The Secretary shall keep the minutes of the meetings of the
Board of Directors and of the shareholders. He shall have custody of the seal of
the Corporation and shall affix the seal to documents when authorized to do so.
He shall have such other powers and duties as are usual to the office and, in
addition,: such as are prescribed from time to time by the Chairman of*the
Board, the President or the Board of Directors.
 
3.08 Treasurer. The Treasurer shall perform all the duties customary to that
office, shall have the care and custody of the funds and securities of the
Corporation except as otherwise.ordered by the Board of Directors, and shall
deposit the same in the name and to the credit of the Corporation in such
depositories as may be designated by the Board. He shall keep or cause to be
kept complete and accurate books of account. He shall give such bonds for the
faithful performance of his duties as the Board of Directors may prescribe.
 
3.09 Delegation of Duties; Other Officers. The Board of Directors may, from time
to time, create such other office or offices and define the duties of the
individual or Individuals chosen by the Board therefor as it may, in its
discretion, deem advisable., In the case of the absence of any officer of the
Corporation or for any other reason that the Board may deem sufficient, the
Board may delegate for a prescribed period the powers or duties, or any of them,
of such officer to any other officer, or to any director, provided that a
majority of the Board concur therein.
 
ARTICLE IV
 
SEAL
 
•
14.01 Corporate Seal. The seal of the Corporation shall have inscribed thereon
the name of the Corporation and the. year and State of its incorporation. Such
seal may be altered from time to time at the discretion of the Board of
Directors.
 
ARTICLE V
 
CHECKS, DRAFTS, NOTES ETC.
 
5.01 Execution of Checks, Drifts, Notes, Etc. All checks, drafts, notes and
other instruments or orders for the payment of money shall be signed by such
officer or officers or other person or persons as the Board of Directors from
time to time may designate.
 
ARTICLE VI
 
CERTIFICATES OF STOCK AND TRANSFER OF STOCK
 
6.01 Certificates of Stock. The interest of each shareholder shall be evidenced
by a certificate or
 
-certificates for shares of stock of the Corporation in such form as the Board
of, Directors may from time to time prescribe.Each certificate shall be signed
by the

 
 
Chairman of the Board or the President or a Vice-President and by the Secretary
or an Assistant Secretary or the Treasurer or an Assistant Treasurer and sealed
with the seal of the Corporation.

 
6.02 Transfers of Stock. Transfers of shares of stock shall be made only upon
the books of the Corporation by the registered holder in person or by attorney,
duly • authorized, and upon surrender for cancellation of the certificate or
certificates for the same number of shares, with an assignment and power of
transfer endorsed thereon or attached thereto, duly executed, with such proof of
the authenticity or the signature as the Corporation-or its agents may
reasonably require.
 
6.03 Lost or Destroyed Stock Certificntes. No certificates of shares of stock of
the Corporation shall be issued in place of any certificate alleged to have been
lost, stolen or destroyed, except upon production of such evidence of the loss,
theft or destruction and upon indemnification of the Corporation and its agents
to such extent and in such manner as the Board of Directors may from time to
time prescribe.
 
ARTICLE VII .RECORD DATE
-
 
7-01 Record Date. The Board of Directors may fix in advance a date as the record
date for the deter­mination of shareholders entitled to receive notice of, or to
vote at, any meeting of shareholders., or to express consent to or dissent from
any proposal without a meeting, or for the purpose of determining shareholders
entitled to receive payment of any dividend or the allotment of any rights, or
for the purpose of any other action. Such date shall not be more than fifty nor
less than ten days before the date of such theeting, nor more than fifty days
prior:'to any other action.
 
 
ARTICLE VIII FISCAL YEAR

 
8.01 Pis(!al Year. The fiscal year of the Corporation shall end on the 31st day
of December.

 
15
 
ARTICLE IX
 
INDEMNIFICATION
 
9.01 Indemnification of Directors and Officers. The Corporation shall indemnify
its directors and officers and every other person whom the Corporation may
indemnify under the indemnification provisions for directors and officers of the
Business Corporation Law of New York as now in effect or as hereafter amended to
the full extent permissible under and 'consistent with such provisions. The
right of indemnificatioa provided in this Section shall not be deemed excluLave
of any other right to which.said director or officer may be entitled apart from
this Section.
 
ARTICLE X
 
AMENDMENT
 
. 10.02 Amendment of By-Laws. -Except as other­wise provided by statute or by
the Certificate of Incorporation these By-Laws may be amended, repealed or added
to by vote of the holders of shares at the time entitled to-vote in the election
of any directors.The Board of Directors may also amend, repeal or add to these
By-Laws, hut any By-Law adopted by the Board of Directors may be amended or
repealed by shareholders entitled to vote ther3on as provided herein.If any
By-Law regulat-ing an impendin: election of directors is adopted, amended or
repoLtld by 1.n,, 11:)nrrl, thnre ohall be set forth in the notici:! of
tLLf71,-otl.nff, of srFtreholde.,r:: for thv election of diri.,(:Lo:;
trwadopt(A, amvnded or rucaled,
EXHIBIT C
Authorizing Resolution
 
RESOLVED, that Niels M. Johnsen, Chairman of the Company, Erik L. Johnsen,
President of the Company, Manuel G. Estrada, Senior Vice President and Chief
Financial Officer of the Company, and David B. Drake, Vice President and
Treasurer of the Company, (each, an "Authorized Officer") be, and each of them
hereby is, authorized and directed to execute and deliver, in the name and on
behalf of the Company, a Credit Agreement (the "Credit Agreement") between the
Company and certain affiliates of the Company (the "Affiliates") and Regions
Bank (the "Lender"), under which Credit Agreement the Lender shall agree to
extend to the Company and the Affiliates a revolving loan in a maximum principal
amount not to exceed $35,000,000; and
 
RESOLVED FURTHER, that the Credit Agreement shall contain such other terms,
covenants, provisions and conditions in addition to those set out above as may
seem necessary or desirable to the Authorized Officer executing and delivering
the Credit Agreement (the execution of the Credit Agreement to be conclusive
proof that all of the terms, covenants, provisions and conditions thereof are
deemed necessary and desirable by said Authorized Officer); the form of the
Credit Agreement presented to the undersigned directors is hereby approved,
subject to such changes thereto which the Authorized Officer deems necessary and
reasonable; and
 
RESOLVED FURTHER, that each Authorized Officer be, and each of them hereby is,
authorized to execute and deliver in the name of the Company one or more
promissory notes evidencing such borrowing, said notes to be in the principal
amount specified in the Credit Agreement and to bear interest at the rate
specified in the Credit Agreement and to contain the terms, covenants,
provisions and conditions provided for in the Credit Agreement; and
 
RESOLVED FURTHER, that each Authorized Officer be, and each of them hereby is,
authorized and directed, in the name and on behalf of the Company, to execute
and deliver a Subrogation and Contribution Agreement with the other Borrowers
referred to in the Credit Agreement, the purpose of such Subrogation and
Contribution Agreement being to effect an equitable sharing of the respective
liabilities of the Company and the Affiliates, which document shall contain such
terms, covenants, provisions and conditions as may seem necessary or desirable
to the Authorized Officer executing and delivering the same (the execution
thereof to be conclusive proof that all the terms, covenants, provisions and
conditions thereof are deemed necessary and desirable by said Authorized
Officer); and
 
RESOLVED FURTHER, that any Authorized Officer and any Assistant Treasurer of the
Company be, and each of them hereby is, authorized and directed, in the name and
on behalf of the Company, to request disbursements of the proceeds of said
borrowings and to direct the disposition of such proceeds, and to otherwise act
on behalf of the Company in connection with the transactions contemplated by the
Credit Agreement and the related documents, and the Lender may conclusively rely
on the authority granted herein with respect to such officers until the Lender
shall have received copies certified by the Secretary or any Assistant Secretary
of the Company of further resolutions adopted by the Directors of the Company
canceling or amending the authority granted under these resolutions; and
 
RESOLVED FURTHER, that any Authorized Officer be, and each of them hereby is,
authorized and directed, in the name and on behalf of the Company, to execute
such certificates and instruments and do all such other acts as may be
appropriate or as may be required by law or by said Lender in connection with
the said borrowing and with the execution and delivery of the Credit Agreement;
and
 
RESOLVED FURTHER, that any Authorized Officer be, and each of them hereby is,
authorized and directed to take any and all actions as he, in his sole
discretion, shall deem necessary or advisable in order to consummate the
transactions contemplated by any of the foregoing resolutions and to perform or
cause the performance of the Company's obligations thereunder; and
 
RESOLVED FURTHER, that any and all actions described in the foregoing
resolutions heretofore taken on behalf of the Company by an Authorized Officers
are hereby approved, confirmed and ratified as the valid and fully authorized
act of the Corporation without the necessity of any further action by the
undersigned.

 
 

--------------------------------------------------------------------------------

 

Delaware  PAGE 1
 
The First State
 
HARRIET SMITH WINDSOR, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY
CERTIFY "INTERNATIONAL SHIPHOLDING CORPORATION" IS DULY INCORPORATED UNDER THE
LAWS OF THE STATE OF DELAWARE AND IS IN GOOD STANDING AND HAS A LEGAL CORPORATE
EXISTENCE SO FAR AS THE RECORDS OF THIS OFFICE SHOW, AS OF THE TWENTY—EIGHTH DAY
OF FEBRUARY, A.D. 2008.
 
AND I DO HEREBY FURTHER CERTIFY THAT THE SAID "INTERNATIONAL SHIPHOLDING
CORPORATION" WAS INCORPORATED ON THE TWENTIETH DAY OF OCTOBER, A. D. 1978.
 
AND I DO HEREBY FURTHER CERTIFY THAT THE ANNUAL REPORTS HAVE BEEN FILED TO DATE.
 
AND I DO HEREBY FURTHER CERTIFY THAT THE FRANCHISE TAXES HAVE BEEN PAID TO DATE.
 

 

0861721 8300

080248933
You may verify this certificate online at corp.delaware.gov/authver.shtml

 
Jit
 
Harriet Smith Windsor, Secretary of State
AUTHENTICATION: 6414548
 
DATE: 02-28-08

 
 

--------------------------------------------------------------------------------

 



 
 
Business Privilege Tax Phone: 334-353-7923
Request Date: March 05, 2008
Request Code: 803051686763

State of Alabama
Department of Revenue
 
Certificate of Good Standing
 
International Shipholding Corporation is in compliance with the requirements in
Chapter 14, Title 40, Code of Alabama 1975, prior to its repeal (relating to
Franchise Tax) and Chapter 14A, Title 40, Code of Alabama 1975 relating to
(Business Privilege and Corporate Shares Tax), as applicable through the taxable
year 07/10/2008.
 
IN WITNESS WHEREOF, I hereunto set my hand this date of March 06, 2008.
 
                                        Signature on File
Director, Individual and Corporate Tax Division ATTEST:


 
Signature on File
 
Secretary
 



 

 

 
Beth Chapman
Secretary of State
P.O. Box 5616
Montgomery, AL 36103-5616

Beth Chapman
Secretary of State
P.O. Box 5616
Montgomery, AL 36103-5616

 
STATE OF ALABAMA

I, Beth Chapman, Secretary of State of the State of Alabama, having custody of
the Great and Principal Seal of said State, do hereby certify that

the foreign corporation records on file in this office disclose that
International Shipholding Corporation, a Delaware corporation, qualified in the
State of Alabama on July 10, 2007. I further certify that the records do not
disclose that said International Shipholding Corporation has been withdrawn.

In Testimony Whereof, I have hereunto set my hand and affixed the Great Seal of
the State, at the Capitol, in the City of Montgomery, on this day.

February 29, 2008

Date

Beth Chapman Secretary of State




 
 

--------------------------------------------------------------------------------

 

Delaware
PAGE 1
   



 
(The First State
 
I, HARRIET SMITH WINDSOR, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY
CERTIFY "ENTERPRISE SHIP COMPANY, INC." IS DULY INCORPORATED UNDER THE LAWS OF
THE STATE OF DELAWARE AND IS IN GOOD STANDING AND HAS A LEGAL CORPORATE
EXISTENCE SO FAR AS THE RECORDS OF THIS OFFICE SHOW, AS OF THE TWENTY—EIGHTH DAY
OF FEBRUARY, A.D. 2008.
 
AND I DO HEREBY FURTHER CERTIFY THAT THE SAID "ENTERPRISE SHIP COMPANY, INC."
WAS INCORPORATED ON THE EIGHTEENTH DAY OF MAY, A.D. 1995.
 
AND I DO HEREBY FURTHER CERTIFY THAT THE ANNUAL REPORTS HAVE BEEN FILED TO DATE.
 
AND I DO HEREBY FURTHER CERTIFY THAT THE FRANCHISE TAXES HAVE BEEN PAID TO DATE.
 

 

2508398 8300

080248933

You may verify this certificate online at corp.delaware.gov/authver.shtml

 
Harriet Smith Windsor, Secretary of State
 
AUTHENTICATION: 6414549
 
DATE: 02-28-08

 
 

--------------------------------------------------------------------------------

 



 


 
Business Privilege Tax
Request Date: February 29, 2008 Request Code: 8022973396

Phone: 334-353-7923

• State of Alabama
Department of Revenue
 
Certificate of Good Standing
 
Enterprise Ship Company, Inc. is in compliance with the
 
• requirements in Chapter 14, Title 40, Code of Alabama 1975, prior to its
repeal (relating to Franchise Tax) and Chapter 14A, Title 40, Code of Alabama
1975 relating to (Business Privilege and Corporate Shares Tax), as applicable
through the taxable year 12/31/2007.

 
IN WITNESS WHEREOF, I hereunto set my hand this date of February 29, 2008.
 
Signature on File
Director, Individual and Corporate Tax Division ATTEST:
Signature on File
 
Secretary


In Testimony Whereof, I have hereunto set my hand and affixed the Great Seal of
the State, at the Capitol,
41-
in the City of Montgomery, on this day.
February 29, 2008
 
 
/s/ Beth Chapman

 

Beth Chapman Secretary of State

Beth ChapmanP,O. Box 5616
Secretary of State Montgomery, AL 36103-5616

STATE OF ALABAMA

I, Beth Chapman, Secretary of State of the State of Alabama, having custody of
the Great and Principal Seal of said State, do hereby certify that

the foreign corporation records on file in this office disclose that Enterprise
Ship Company, Inc., a Delaware corporation, qualified in the State of Alabama on
July 10, 2007. I further certify that the records do not disclose that said
Enterprise Ship Company, Inc. has been withdrawn.

-A-




 
 

--------------------------------------------------------------------------------

 

Delaware
PAGE 1
   



 
The First State
 
I, HARRIET SMITH WINDSOR, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY
CERTIFY "SULPHUR CARRIERS, INC." IS DULY INCORPORATED UNDER THE LAWS OF THE
STATE OF DELAWARE AND IS IN GOOD STANDING AND HAS A LEGAL CORPORATE EXISTENCE SO
FAR AS THE RECORDS OF THIS OFFICE SHOW, AS OF THE TWENTY—EIGHTH DAY OF FEBRUARY,
A.D. 2008.
 
AND I DO HEREBY FURTHER CERTIFY THAT THE SAID "SULPHUR CARRIERS, INC." WAS
INCORPORATED ON THE TWENTY—EIGHTH DAY OF AUGUST, A.D. 1991.
 
AND I DO HEREBY FURTHER CERTIFY THAT THE ANNUAL REPORTS HAVE BEEN FILED TO DATE.
 
AND I DO HEREBY FURTHER CERTIFY THAT THE FRANCHISE TAXES HAVE BEEN PAID TO DATE.
 

 

2272281 8300

080248933

You may verify this certificate online at corp.delaware.goviauthver.shtml

 
Harriet Smith Windsor, Secretary of State
 
AUTHENTICATION: 6414550
 
DATE: 02-28-08

 
 

--------------------------------------------------------------------------------

 



 


 
Business Privilege Tax
Request Date: February 29, 2008 Request Code: 80229743763

Phone: 334-353-7923

State of Alabama
Department of Revenue
 
Certificate of Good Standing
 
Sulphur Carriers, Inc. is in compliance with the requirements in Chapter 14,
Title 40, Code of Alabama 1975, prior to its repeal (relating to Franchise Tax)
and Chapter 14A, Title 40, Code of Alabama 1975 relating to (Business Privilege
and Corporate Shares Tax), as applicable through the taxable year 12/31/2007.
 
IN WITNESS WHEREOF, I hereunto set my hand this date of February 29, 2008.
 
Signature on File
Director, Individual and Corporate Tax Division ATTEST:
Signature on File
 
Secretary
 

 
 

--------------------------------------------------------------------------------

 


 

Beth Chapman P.O. Boa 5616
Secretary of State Montgomery, AL 36103-5616

STATE OF ALABAMA

I, Beth Chapman, Secretary of State of the State of Alabama, having custody of
the Great and Principal Seal of said State, do hereby certify that

the foreign corporation records on file in this office disclose that Sulphur
Carriers, Inc., a Delaware corporation, qualified in the state of Alabama on May
15, 2007. I further certify that the records do not discloSe that said Sulphur
Carriers, Inc. has been withdrawn.

In Testimony Whereof, I have hereunto set my hand and affixed the Great Seal of
the State, at the Capitol, in-the-City-of Montgomery,-on-this- day.

February 29, 2008

Date

/s/ Beth Chapman

Beth Chapman Secretary of State






 
 

--------------------------------------------------------------------------------

 

Delaware  PAGE 1
 
Tile First State
 
I, HARRIET SMITH WINDSOR, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY
CERTIFY "CG RAILWAY, INC." IS DULY INCORPORATED UNDER THE LAWS OF THE STATE OF
DELAWARE AND IS IN GOOD STANDING AND HAS A LEGAL CORPORATE EXISTENCE SO FAR AS
THE RECORDS OF THIS OFFICE SHOW, AS OF THE TWENTY—EIGHTH DAY OF FEBRUARY, A.D.
2008.
 
AND I DO HEREBY FURTHER CERTIFY THAT THE SAID "CG RAILWAY, INC." WAS
INCORPORATED ON THE TWENTY—EIGHTH DAY OF JANUARY, A.D. 2000.
 
AND I DO HEREBY FURTHER CERTIFY THAT THE ANNUAL REPORTS HAVE BEEN FILED TO DATE.
 
AND I DO HEREBY FURTHER CERTIFY THAT THE FRANCHISE TAXES HAVE BEEN PAID TO DATE.
 

 

3151683 8300

080248933

You may verify this certificate online at corp.delaware.goviauthver.shtml

 
/s/ Harriet Smith Windsor
 
Harriet Smith Windsor, Secretary of State
AUTHENTICATION: 6414551
 
DATE: 02-28-08

 
 

--------------------------------------------------------------------------------

 
 
 
Business Privilege Tax
Request Date: February 29, 2008 Request Code: 8022974969

Phone: 334-353-7923

State of Alabama
Department of Revenue
 
Certificate of Good Standing
 
CG Railway, Inc. is in compliance with the requirements in Chapter 14, Title 40,
Code of Alabama 1975, prior to its repeal (relating to Franchise Tax) and
Chapter 14A, Title 40, Code of Alabama 1975 relating to (Business Privilege and
Corporate Shares Tax), as applicable through the taxable year 12/31/2007.
 
IN WITNESS WHEREOF, I hereunto set my hand this date of February 29, 2008.
 
Signature on File
Director, Individual and Corporate Tax Division ATTEST:
Signature on File
 
Secretary

 
 

--------------------------------------------------------------------------------

 




 

 
Beth Chapman P.O. Box 5616
Secretary of State Montgomery, AL 36103-5616
 
 
STATE OF ALABAMA
I, Beth Chapman, Secretary of State of the State of Alabama, having custody of
the Great and Principal Seal of said State, do hereby certify that
 
/s/Beth Chapman
Beth Chapman Secretary of State
 
 
 
 
In Testimony Whereof, I have hereunto set my hand and affixed the Great Seal of
the State, at the Capitol, in the City of Montgomery, on this day.
 
February 29, 2008
 
Date
 
the foreign corporation records on file in this office disclose that CG Railway,
Inc., a Delaware corporation, qualified in the State of Alabama on May 15, 2007.
I further certify that the records do not disclose that said CG Railway, Inc.
has been withdrawn.

 
 

--------------------------------------------------------------------------------

 

Delaware  PAGE 1
 
(The First State
 
I, HARRIET SMITH WINDSOR, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY
CERTIFY "CENTRAL GULF LINES, INC." IS DULY INCORPORATED UNDER THE LAWS OF THE
STATE OF DELAWARE AND IS IN GOOD STANDING AND HAS A LEGAL CORPORATE EXISTENCE SO
FAR AS THE RECORDS OF THIS OFFICE SHOW, AS OF THE TWENTY—EIGHTH DAY OF FEBRUARY,
A.D. 2008.
 
AND I DO HEREBY FURTHER CERTIFY THAT THE SAID "CENTRAL GULF LINES, INC." WAS
INCORPORATED ON THE NINETEENTH DAY OF APRIL, A.D. 1947.
 
AND I DO HEREBY FURTHER CERTIFY THAT THE ANNUAL REPORTS HAVE BEEN FILED TO DATE.
 
AND I DO HEREBY FURTHER CERTIFY THAT THE FRANCHISE TAXES HAVE BEEN PAID TO DATE.
 

 

0412806 8300

080248933

You may verify this certificate online at corp.delaware.gov/authver.shtml

 
/s/ Harriet Smith Windsor
 
Harriet Smith Windsor, Secretary of State
 
AUTHENTICATION: 6414552
 
DATE: 02-28-08

 
 

--------------------------------------------------------------------------------

 



 


 
Business Privilege Tax
Request Date: February 29, 2008 Request Code: 80229761879

Phone: 334-353-7923

State of Alabama
Department of Revenue
 
Certificate of Good Standing
 
Central Gulf Lines, Inc. is in compliance with the requirements in Chapter 14,
Title 40, Code of Alabama 1975, prior to its repeal (relating to Franchise Tax)
and Chapter 14A, Title 40, Code of Alabama 1975 relating to (Business Privilege
and Corporate Shares Tax), as applicable through the taxable year 12/31/2007.
 
IN WITNESS WHEREOF, I hereunto set my hand this date of February 29, 2008.
 
Signature on File
Director, Individual and Corporate Tax Division ATTEST:
Signature on File
 
Secretary
 

 
 

--------------------------------------------------------------------------------

 

/s/ Beth Chapman
Beth Chapman Secretary of State

 

Beth ChapmanP.O. Box 5616
Secretary of State Montgomery, AL 36103-5616

STATE OF ALABAMA

I, Beth Chapman, Secretary of State of the State of Alabama, having custody of
the Great and Principal Seal of said State, do hereby certify that

the foreign corporation records on file in this office disclose that Central
Gulf Lines, Inc., a Delaware corporation, qualified in the State of Alabama on
July 10, 2007. I further certify that the records do not disclose that said
Central Gulf Lines, Inc. has been withdrawn.

In Testimony Whereof, I have hereunto set my hand and affiied the Great Seal of
the State, at the Capitol, in the City of Montgomery, on this day.

February 29, 2008

Date




 
 

--------------------------------------------------------------------------------

 



 
State of New York
Department of State } ss:
 
I hereby certify, that the Certificate of Incorporation of WATERMAN STEAMSHIP
CORPORATION was filed on 04/27/1965, with perpetual duration, and that a
diligent examination has been made of the Corporate index for documents filed
with this Department for a certificate, order, or record of a dissolution, and
upon such examination, no such certificate, order or record has been found, and
that so far as indicated by the records of this Department, such corporation is
an existing corporation.


Witness my hand and the oficial seal
of the Department of State at the City
of Albany, this 2 7th day of February
 
two thousand and eight.
 


 
/s/ Daniel Shapiro
Daniel Shapiro
 
Special Deputy Secretary of State
 
 


 
Business Privilege Tax Phone: 334-353-7923
Request Date: March 07, 2008
Request Code: 803071472607

State of Alabama
Department of Revenue
 
Certificate of Good Standing
 
WATERMAN STEAMSHIP CORPORATION, INC. is in compliance with the requirements in
Chapter 14, Title 40, Code of Alabama 1975, prior to its repeal (relating to
Franchise Tax) and Chapter 14A, Title 40, Code of Alabama 1975 relating to
(Business Privilege and Corporate Shares Tax), as applicable through the taxable
year 12/31/2007.
 
IN WITNESS WHEREOF, I hereunto set my hand this date of March 07, 2008.
Signature on file•
 
Director, Individual and Corporate Tax Division ATTEST:
Signature on File
 
Secretary

 
 

--------------------------------------------------------------------------------

 




 

 
Beth Chapman P.O. Box 5616
Secretary of State Montgomery, AL 36103-5616
 
STATE OF ALABAMA
I, Beth Chapman, Secretary of State of the State of Alabama, having custody of
the Great and Principal Seal of said State, do hereby certify that
 
the foreign corporation records on file in this office disclose that Waterman
Steamship Corporation, a New York corporation, qualified in the State of Alabama
on March 24, 1966. I further certify that the records do not disclose that said
Waterman Steamship Corporation has been withdrawn.

 
In Testimony Whereof, I have hereunto set my hand and affixed the Great Seal of
the State, at the Capitol, in the City of Montgomery, on this day.
 
February 29, 2008
 
Date
       
/s/ Beth Chapman
   
Beth Chapman'Secretary of State


 
 

--------------------------------------------------------------------------------

 

March 7, 2008
 
Regions Bank (the "New Lender") LCI Shipholdings, Inc.
Central Gulf Lines, Inc.
Waterman Steamship Corporation
 
 
Re: Credit Agreement dated December 6, 2004, as heretofore amended, by and among
LCI Shipholdings, Inc., Central Gulf Lines, Inc. and Waterman Steamship
Corporation (collectively, the "Borrowers"), as borrowers, Whitney National Bank
and The Frost National Bank (collectively, the "Lenders"), as the financial
institutions party thereto as Lenders, Whitney National Bank, as Administrative
Agent, Security Trustee and Arranger, and International Shipholding Corporation,
Enterprise Ship Company, Inc., Sulphur Carriers, Inc., Gulf South Shipping Pte
Ltd. and CG Railway, Inc., as guarantors (the "Credit Agreement")

 
Ladies and Gentlemen:
 
Reference is hereby made to the Credit Agreement and capitalized terms used but
not defined herein have the meanings assigned to such terms in the Credit
Agreement. You have notified us that the Borrowers desire to terminate in full
the rights, obligations and liabilities of the parties under the Credit
Agreement, including, without limitation, the right of the Borrowers to request
that the Lenders make Advances and the right of the Borrowers to request that
the Letter of Credit Issuer issue Letters of Credit. The Lenders and the
Administrative Agent hereby confirm to you that, as of the date hereof, there
are no outstanding Obligations under the Credit Agreement, the Note or the
Security Documents, and that all outstanding Letters of Credit have been
terminated as of the date hereof. You have further requested that the
Administrative Agent, the Lenders and/or the Letter of Credit Issuer cancel the
Note and any outstanding Letters of Credit as of the date hereof and terminate
all liens securing the Borrowers' Obligations under the Credit Agreement, the
Note and the Letters of Credit.
 
The Lenders certify that they are the sole holders of the two promissory notes
made by Borrowers to evidence the Borrowers' indebtedness under the Credit
Agreement which currently comprise the Note described in the Credit Agreement
and that there are no amounts due thereunder as of the date hereof.
 
In connection herewith, the Administrative Agent and the Lenders hereby:
 
(i) agree that any interest of the Security Trustee in any security interests or
other liens that the Borrowers or any other person may have granted to the
Security Trustee as collateral for any and all Obligations of the Borrowers to
the Lenders, the Security Trustee or the Letter of Credit Issuer or in the
property subject thereto (the "Liens") shall be and are hereby released and
terminated, and

(ii) agree that the Note and all related instruments, agreements and other
documents are hereby terminated and that none of the Administrative Agent, the
Lenders nor the Borrowers shall have any further rights or obligations one to
the other, except as expressly set forth herein.
 
The Administrative Agent, the Security Trustee or the Lenders, as applicable,
will promptly deliver to the Borrowers (i) the two promissory notes made by the
Borrowers comprising the Note as described in the Credit Agreement marked "Paid
in Full" and (ii) authorize the filing of any UCC-3 and other termination
statements or satisfactions of mortgage, duly executed by the Security Trustee
if required, to release the Liens. The Security Trustee will also, upon the
written request of the Borrowers, authorize the filing of, execute (if required)
and deliver any additional termination statements under the Uniform Commercial
Code with respect to any filings naming the Borrowers as debtor and the Security
Trustee as secured party, releases and satisfactions of deeds to secure debt,
deeds of trust or mortgages with respect to any mortgages from the Borrowers in
favor of the Security Trustee, and any other releases, terminations,
reconveyances or other documents that may be reasonably required to terminate,
reconvey, satisfy or otherwise remove of record any lien of the Security Trustee
on the properties and assets of the Borrowers.
 
We understand that each of you will rely upon this letter in connection with the
financing to be provided by the New Lender to the Borrowers and certain of their
affiliates.
 
Sincerely,




WHI'TNEY NATIONAL BANK,
as Administrative Agent, Security Trustee, Letter of
Credit Issuer, and as a Lender




By: /s/ Phillip E. Gordillo


Name: Phillip E. Gordillo


Title: Vice President




THE FROST NATIONAL BANK,
as a Lender


By: /s/ Gregg Chino


Name: Gregg Chino


Title: Senior Vice President

 
 

--------------------------------------------------------------------------------

 

{N1777670.1)
SATISFACTION OF MORTGAGE
 
VESSEL NAME:GREEN POINT
 
OFFICIAL NUMBER:1065555
 
NAME & ADDRESS OF MORTGAGOR(S):SULPHUR CARRIERS, INC.
11 North Water Street, Suite 18290 Mobile, Alabama 36602
 
NAME & ADDRESS OF MORTGAGEE:WHITNEY NATIONAL BANK
 
228 St. Charles Avenue
New Orleans, Louisiana 70130
 
DATE OF MORTGAGE:September 11, 2007
 
AMOUNT OF ORIGINAL
MORTGAGE:                                                                           $35,000,000.00
 
DATE & TIME OF RECORDATION:
 
Preferred Mortgage recorded on the le day of September, 2007 with the National
Vessel Documentation Center, Falling Waters, West Virginia, in Batch 604815,
Document ID No. 7767592, at 11:08 a.m. Eastern time, as the same may have been
amended from time to time.
 
********** ******* ******************** ********* * ****** *** ******** *******
***** ***************Ar*****************
 
Mortgagee does hereby consent that the Preferred Mortgage and any amendments,
modifications, supplements or other similar types of instruments, as they
pertain to the above named vessel, be released from the record on this the 7th
day of March, 2008.
 
WHITNEY NATIONAL BANK
By:  /s/ Phillip E. Gordillo
Philip E.Gordillo
 
Vice Pr dent
 
********* ***** ******* ********* ** ******** * ********* *****************
******** ** ***** **** ***************** ******
 
STATE OF LOUISIANA
 
PARISH OF ORLEANS
 
ACKNOWLEDGMENT OR NOTARIZATION
 
BE IT KNOWN, that on this 7th day of March, 2008, personally appeared before me,
Philip E. Gordillo, a Vice President of WHITNEY NATIONAL BANK, the aforesaid
officer being personally well known to me as the person who executed the
foregoing Satisfaction of Mortgage, and acknowledged the same to be his/her act
and deed as said officer.
 
IN TESTIMONY WHEREOF, I have hereunto set my hand and seal this 7th day of
March,
 
2008.
NOTARY PUBLIC
 
H. HUGHES GREHAN
 
NOTARY PUBLIC
 
State of Louisiana
 
My Commission Is Issued For Life
 
La. Bar Roll No. 20839

 
 

--------------------------------------------------------------------------------

 

{N1777583.1)
SATISFACTION OF MORTGAGE
 
VESSEL NAME: ENERGY ENTERPRISE
 
OFFICIAL NUMBER: 657540
 
NAME & ADDRESS OF MORTGAGOR(S):ENTERPRISE SHIP COMPANY, INC.
11 North Water Street, Suite 18290 Mobile, Alabama 36602
 
NAME & ADDRESS OF MORTGAGEE:WHITNEY NATIONAL BANK
228 St. Charles Avenue
 
New Orleans, Louisiana 70130
 
DATE OF MORTGAGE:December 6, 2004
 
AMOUNT OF ORIGINAL
MORTGAGE:                                                                                     $50,000,000.00
 
DATE & TIME OF RECORDATION:
 
Preferred Mortgage recorded on the 7th day of December, 2004 with the National
Vessel Documentation Center, Falling Waters, West Virginia, in Book 04-106, Page
395, at 2:12 p.m. Eastern time, as the same may have been amended from time to
time.
 
 
Mortgagee does hereby consent that the Preferred Mortgage and any amendments,
modifications, supplements or other similar types of instruments, as they
pertain to the above named vessel, be released from the record on this the 7'h
day of March, 2008.
 
WHITNEY NATIONAL BANK
 
By: /s/ Phillip E. Gordillo
 
Phillip E. Gordillo
 
Vice President
 


 


 


STATE OF LOUISIANA
 
PARISH OF ORLEANS
 
ACKNOWLEDGMENT OR NOTARIZATION
 
BE IT KNOWN, that on this rh day of March, 2008, personally appeared before me,
Philip E. Gordillo, a Vice President of WHITNEY NATIONAL BANK, the aforesaid
officer being personally well known to me as the person who executed the
foregoing Satisfaction of Mortgage, and acknowledged the same to be his/her act
and deed as said officer.
 
IN TESTIMONY WHEREOF, I have hereunto set my hand and seal this 7`h day of
March,2008.
 
NOTARY PUBLIC
 
H. HUGHES GRERAN
 
NOTARY PUBLIC
 
State of Louisiana
 
My Commission Is Issued For Life
 
La. Bar Roll No. 20899

 
 

--------------------------------------------------------------------------------

 
 
LOAN CLOSING STATEMENT
*******************************************
 
DATE: March 7, 2008
BORROWERS:
International Shipholding Corporation, Enterprise Ship Company, Inc., Sulphur
Carriers, Inc., Gulf South Shipping Pte Ltd., CG Railway, Inc., LCI
Shipholdings, Inc., Central Gulf Lines, Inc., and Waterman Steamship Corporation



 
LENDER: Regions Bank
 
ATTORNEY FOR LENDER:
J. Kris Lowry
Maynard, Cooper & Gale, P.C. 1901 6th Avenue North
2400 Regions Harbert Plaza
Birmingham, Alabama 35203-2618



 
REVOLVING LOAN AMOUNT: $35,000,0001
 
 
For a list of the closing costs payable in connection with the revolving loan,
see Exhibit A attached hereto and made a part hereof.

 
 

--------------------------------------------------------------------------------

 

01612544.1
The foregoing statement having been examined and found to be correct, the
disbursement of the loan proceeds as above stated is hereby authorized and
directed. Receipt of the loan proceeds as above stated and a copy of this
statement are hereby acknowledged by Borrowers. Borrowers acknowledge that no
advice or certifications have been made to the Borrowers with regard to these
loans. If any of the costs, prorations, or disbursements reflected above are
based upon incorrect information or if any additional amounts are needed to
close these loans in accordance with the terms of the credit documents,
Borrowers agree to pay the same immediately upon demand.
 
BORROWERS:


INTERNATIONAL SHIPHOLDING CORPORATION,


By:      /s/ Erik L. Johnsen
Its:       President


ENTERPRISE SHIP COMPANY, INC.,


By:      /s/ Erik L. Johnsen
Its:       President


SULPHUR CARRIERS, INC.,


By:      /s/ Erik L. Johnsen
Its:       President


GULF SOUTH SHIPPING PTE LTD.,


By:      /s/ Erik L. Johnsen
Its:       Director




                      CG RAILWAY, INC.,


 
             By:      /s/ Erik L. Johnsen

 
             Its:       President



                      LCI SHIPHOLDINGS, INC.,
                      By:      /s/ Erik L. Johnsen
                       Its:       President


                      CENTRAL GULF LINES, INC.,


                      By:      /s/ Erik L. Johnsen
                      Its:       President


                      WATERMAN STEAMSHIP CORPORATION,


                      By:      /s/ Erik L. Johnsen
                      Its:       President






                      REGIONS BANK


                      By  /s/ Russ Ford
                      Its Senior Vice President

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
          Payee AmountPurpose
 
(a) Regions Bank $50,000.00 Origination Fee
 
(b) Regions Bank $35,000.00 Commitment Fee
 
(c) Regions Bank $63,000.00 Letter of Credit Fee
 
(d) Jones, Walker, Waechter, Poitevent, Carrere & Denegre, L.L.P.
 
(e) Maynard, Cooper & Gale, P.C.2
 
(f) Maynard, Cooper & Gale, P.C.2
 
Total Initial Advance


POC Legal Fees for Borrower's Counsel
 
$22, 1.00 Legal Fees for Lender's Counsel
''5.i%
 
0          ut of pocket expenses
 
$171,250.00
2 See wiring instructions on Schedule I

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE I
(Maynard, Cooper & Gale, P.C. Wiring Instructions - $23,250.00)
 
Maynard, Cooper & Gale, P.C.
 
General Operating Account
 
Regions Bank
 
Birmingham, Alabama
 
Routing # 062000019
 
Account # 0001323776
 
File No.: 2-3047

 
 

--------------------------------------------------------------------------------

 

1
POST-CLOSING ITEMS AGREEMENT
 
THIS POST-CLOSING ITEMS AGREEMENT dated March 7, 2008 ("this Agreement") is
entered into by INTERNATIONAL SHIPHOLDING CORPORATION, a Delaware corporation
("ISC"), ENTERPRISE SHIP COMPANY, INC., a Delaware corporation ("Enterprise"),
SULPHUR CARRIERS, INC., a Delaware corporation ("Sulphur Carriers"), GULF SOUTH
SHIPPING PTE LTD., a Singapore corporation ("Gulf South"), CG RAILWAY, INC., a
Delaware corporation ("CG Railway"), LCI SHIPHOLDINGS, INC., a Marshall Islands
corporation ("LCI"), CENTRAL GULF LINES, INC., a Delaware corporation ("Central
Gulf"), and WATERMAN STEAMSHIP CORPORATION, a New York corporation ("Waterman";
ISC, Enterprise, Sulphur Carriers, Gulf South, CG Railway, LCI, Central Gulf,
and Waterman are, collectively, referred to as the "Borrowers"), and REGIONS
BANK, an Alabama banking corporation (the "Lender").
 
Recitals
 
A. The Lender and the Borrowers have entered into a Credit Agreement dated as of
March 7, 2008 (the "Credit Agreement"), pursuant to which the Lender will make a
revolving loan to the Borrowers in the maximum principal amount of $35,000,000.
Capitalized terms not defined herein shall, when used herein, have the
respective meanings accorded to them in the Credit Agreement.
 
B. The Borrowers have requested the Lender to enter into the Credit Agreement
and make the Loans notwithstanding the fact that certain conditions precedent to
making the Loans under the Credit Agreement, as more particularly set out in
Exhibit A attached hereto, have not been met (the "Unmet Conditions Precedent").
 
C. The Lender is willing to make the Loans notwithstanding the fact that the
Unmet Conditions Precedent have not been met, provided that, among other things,
the Borrowers execute this Agreement.
 
Agreement
 
NOW, THEREFORE, in consideration of the foregoing recitals and in order to
induce the Lender to make the Loans notwithstanding the fact that the Unmet
Conditions Precedent have not been met, the parties hereby agree that if all of
the Unmet Conditions Precedent have not been met to the Lender's satisfaction in
accordance with the requirements of the Credit Agreement, on or before May 7,
2008, the Letter of Credit fee under the Credit Agreement shall increase from
one percent (1.0%) per annum of the stated amount of the Letter of Credit being
issued or renewed to one and twenty-five hundredths percent (1.25%) per annum.
 
01612171.1
IN WITNESS WHEREOF, each of the Borrowers and the Lender have caused this
Agreement to be executed in its name and on its behalf by its representative
thereunto duly authorized, as of the date first above written.
INTERNATIONAL SHIPHOLDING CORPORATION,


By:      /s/ Erik L. Johnsen
Its:       President


ENTERPRISE SHIP COMPANY, INC.,


By:      /s/ Erik L. Johnsen
Its:       President


SULPHUR CARRIERS, INC.,


By:      /s/ Erik L. Johnsen
Its:       President


GULF SOUTH SHIPPING PTE LTD.,


By:      /s/ Erik L. Johnsen
Its:       Director




                      CG RAILWAY, INC.,

 
             By:      /s/ Erik L. Johnsen

 
             Its:       President



                      LCI SHIPHOLDINGS, INC.,
                      By:      /s/ Erik L. Johnsen
                      Its:       President


                      CENTRAL GULF LINES, INC.,


                      By:      /s/ Erik L. Johnsen
                      Its:       President


                      WATERMAN STEAMSHIP CORPORATION,


                      By:      /s/ Erik L. Johnsen
                      Its:       President






                      REGIONS BANK


                      By  /s/ Russ Ford
                      Its Senior Vice President

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
Unmet Conditions Precedent
 
1. Good Standing Certificate for Waterman Steamship Corporation from the State
of Alabama.
 
2. Good standing certificate for Gulf South Shipping Pte Ltd. from the Republic
of Singapore.
 
3. Officer's Certificate and attachments thereto for Gulf South Shipping Pte
Ltd.

 

 
 
 

--------------------------------------------------------------------------------

 
7/30/2009
 
FIRST AMENDMENT TO CREDIT AGREEMENT
THIS FIRST AMENDMENT TO CREDIT AGREEMENT ("this Amendment") dated as of March
3rd  2009, is entered into by INTERNATIONAL SHIPHOLDING CORPORATION, a Delaware
corporation ("ISC"), ENTERPRISE SHIP COMPANY, INC., a Delaware corporation
("Enterprise"), SULPHUR CARRIERS, INC., a Delaware corporation ("Sulphur
Carriers"), GULF SOUTH SHIPPING PTE LTD., a Singapore corporation ("Gulf
South"), CG RAILWAY, INC., a Delaware corporation ("CG Railway"), LCI
SIDEPHOLDINGS, INC„ a Marshall Islands corporation ("LCI"), CENTRAL GULF LINES,
INC., a Delaware corporation ("Central Gulf'”), and WATER1VIAN STEAMSHIP
CORPORATION, a New York corporation ("Waterman"; ISC, Enterprise, Sulphur
Carriers, Gulf South, CG Railway, LCI, Central Gulf, and Waterman are,
collectively, referred to as the "Borrowers"), and REGIONS BANK, an Alabama
banking corporation (the "Lender")
Recitals
 
A. The Borrowers and the Lender are parties to a certain Credit Agreement dated
as of March 7, 2008 (the "Credit Agreement").
 
B. The Borrowers have requested that the Leader make certain modifications to
the Credit Agreement as set forth herein,
 
C. The Lender has agreed to make such modifications, provided that the Borrowers
and the Lender enter into this Amendment.
 

 
Agreement
 
NOW, THEREFORE, in consideration of the foregoing recitals and in further
consideration of the mutual agreements set forth herein, the Borrowers and the
Lender hereby agree as follows:
 
1.          Rules of Construction, This Amendment is subject to the rules of
construction set forth in Section 1.1 of the Credit Agreement.
 
2.          Definitions, Capitalized terms used in this Amendment and not
otherwise defined herein have the meanings defined for them in the Credit
Agreement.
 
3.           Representations and Warranties of Borrowers. The Borrowers
represent and warrant to the Lender as follows:
 
(a)           Representations and Warranties in Credit Documents, All of the
representations and warranties set forth in the Credit Documents are true and
correct on and as of the date of this Amendment, except to the extent that such
representations and warranties expressly relate to an earlier date.
 
(b)           No Default. As of the date of this Amendment, the Borrowers are in
compliance with all the terms and provisions set forth in the Credit Documents
on their part to be observed or performed, and no Event of Default, nor any
event that upon notice or lapse of time or both would constitute such an Event
of Default, has occurred and is continuing,
 
(c)           No Misleading Information. To the best knowledge of the Borrowers,
neither this Amendment nor any certificate, written statement or other document
furnished to the Lender by or on behalf of the Borrowers in connection with the
transactions contemplated hereby contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein or therein not misleading, and there is no fact known to the
Borrowers that the Borrowers have not disclosed to the Lender that materially
adversely affects or, so far as the Borrowers can now reasonably foresee, will
materially adversely affect the properties, or financial or other condition of
the Borrowers or the ability of the Borrowers to perform their obligations
hereunder and under the other Credit Documents,
 
(d)           Borrowers' Organizational Documents. The organizational documents
of the Borrowers have not been amended since March 7, 2008.
 


 
4.        Amendments to Credit Agreement. The Credit Agreement is hereby amended
as follows:
 
(a) Section 1.2(d) is hereby amended to read, in its entirety, as follows:
(d)      Applicable Margin means four and one half percent (450 basis
points)                            per annum.
 
(b) Section 1.2(q) is hereby amended to read, in its entirety, as follows:
(q)     Default Rate means the rate of interest equal to four percentage points
(400 basis points) in excess of the Prime Rate or the maximum rate permitted by
law, whichever is less.
 
(c) Section 1,2(xx) is hereby amended to read, in its entirety, as follows:
(xx) Termination Date means the maturity date of the Revolving Loan (which is
April 7, 2011) as such date may be extended from time to time pursuant to
Section 2.5 or accelerated pursuant to Section 6,2.
 
(d) Schedule I of the Credit Agreement is hereby deleted in its entirety.


 
5.        Fees and Legal Expenses. The Borrowers hereby agree to pay all legal
costs and
 
expenses inemred in connection with the review, analysis and preparation of this
Amendment Such expenses and legal costs shall be payable upon the execution of
this Amendment and shall be non-refundable,
 
6.        References in Credit Documents. All references in the Credit Documents
to the "Credit Agreement" shall mean the Credit Agreement as amended by this
Amendment.
 
7.        Credit Documents to Remain in Effect Except as specifically modified
by this Amendment, the Credit Agreement and the other Credit Documents shall
remain in full force and effect in accordance with their respective terms.
 
8.        No Novation, etc. Nothing contained in this Amendment shall be deemed
to constitute a novation of the terms of the Credit Documents, nor impair any
Liens granted to the Lender thereunder, nor release any obligor from liability
for any of the Obligations, nor affect any of the rights, powers or remedies of
the Lender under the Credit Documents, nor constitute a waiver of any provision
thereof, except as specifically set forth in this Amendment
 
9.        Governing Law, Successors and Assigns, etc. This Amendment shall be
governed by and construed in accordance with the laws of the State of Alabama
and shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns.
 
10.        Headings. The descriptive headings of the sections of this Amendment
are for convenient reference only and shall not be deemed to affect the meaning
or construction of any of the provisions hereof.
 
11.                   Entire Agreement. This Amendment constitutes the entire
understanding to date of the parties hereto regarding the subject matter hereof
and supersedes all prior and contemporaneous oral and written agreements of the
parties thereto with respect to the subject matter hereof.
 
12.        Severability, If any provision of this Amendment shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
 
13.        Counterparts, This Amendment may be executed in any number of
counterparts, each of which so executed shall be deemed an original, but all
snob counterparts shall together constitute but one and the same instrument.
 
14.        No Waiver. Nothing contained herein shall be construed as a waiver or
acknowledgement of, or consent to any breach of or Event of Default under the
Credit Agreement and the Credit Documents not specifically mentioned herein, and
the waivers and consents granted herein are effective only in the specific
instance and for the purposes for which given.
 
 
15. Effect of this Amendment. This Amendment amends and supplements the Credit
Agreement and shall be construed as if it were a part thereof for all purposes.
Any representation or warranty contained herein that is determined by the Lender
to have been misleading or untrue in any material respect at the time made shall
constitute an Event of Default under the Credit Agreement and the other Credit
Documents in accordance with the Credit Agreement as if such representation or
warranty had been contained in the Credit Agreement, and any default by the
Borrowers in the performance or observance of any provision of this Amendment
shall constitute an Event of Default under that section as if such provision had
been contained in the Credit Agreement.
 
[Remainder of page intentionally left blank]
 


 
 

--------------------------------------------------------------------------------

 

 
 


 
IN WITNESS WHEREOF, the Borrowers and the Lender have executed this Amendment as
of the day and year first above written by their duly authorized
representatives.
 


 
 
       "BORROWERS"
 
       INTERNATIONAL SHIPHOLDING CORPORATION
 
        By: /s/ Manuel G. Estrada
           Its: Vice President – Chief Financial Officer


 


 
ENTERPRISE SHIP COMPANY, INC
 
By: /s/ Manuel G. Estrada
    Its: Vice President – Chief Financial Officer
 
 


 
SULPHUR CARRIERS, INC.


By: /s/ Manuel G. Estrada
    Its: Vice President – Chief Financial Officer
 




GULF SOUTH SHIPPING PTE LTD.


By: /s/ Manuel G. Estrada
    Its: Vice President – Chief Financial Officer
 


 
CG RAILWAY, INC.
By: /s/ Manuel G. Estrada
    Its: Vice President – Chief Financial Officer
 
 
LCI SHIPHOLDINGS, INC.
 
By: /s/ Manuel G. Estrada
    Its: Vice President – Chief Financial Officer



 
 
CENTRAL GULF LINES, INC.
 
By: /s/ Manuel G. Estrada
    Its: Vice President – Chief Financial Officer


 
WATERMAN STEAMSHIP CORPORATION
 
By: /s/ Manuel G. Estrada
    Its: Vice President – Chief Financial Officer
 


 
 
“LENDER”
 
 
REGIONS BANK
 
By: /s/ James F. Currie, Jr.
    Its: Senior Vice President
 


 


 


 
 

--------------------------------------------------------------------------------

 



 
SECOND AMENDMENT TO CREDIT AGREEMENT
 
THIS SECOND AMENDMENT TO CREDIT AGREEMENT ("this Amendment") dated August 13,
2009 (the "Effective Date") is entered into by INTERNATIONAL SHIPHOLDING
CORPORATION, a Delaware corporation ("ISC"), ENTERPRISE SHIP COMPANY, INC., a
Delaware corporation ("Enterprise"), SULPHUR CARRIERS, INC., a Delaware
corporation ("Sulphur Carriers"), GULF SOUTH SHIPPING PTE LTD., a Singapore
corporation ("Gulf South"), CG RAILWAY, INC., a Delaware corporation ("CG
Railway"), LCI SHIPHOLDINGS, INC., a Marshall Islands corporation ("LCI"),
CENTRAL GULF LINES, INC., a Delaware corporation ("Central Gulf"), and WATERMAN
STEAMSHIP CORPORATION, a New York corporation ("Waterman"; ISC, Enterprise,
Sulphur Carriers, Gulf South, CG Railway, LCI, Central Gulf, and Waterman are,
collectively, referred to as the "Borrowers"), and REGIONS BANK, an Alabama
banking corporation (the "Lender").
 
Recitals
 
A. The Borrowers and the Lender are parties to that certain Credit Agreement
dated March 7, 2008, as amended pursuant to that certain First Amendment to
Credit Agreement dated March 3, 2009 (as further amended from time to time, the
"Credit Agreement").
 
B. Gulf South and certain other related affiliates have requested that the Bank
make available to them a separate future advance credit facility to be
guaranteed by ISC and governed by a separate credit agreement dated of even date
herewith (the "Future Advance Credit Facility").
 
C. The Lender has agreed to make available the Future Advance Credit Facility,
provided the Borrowers and the Lender enter into this Amendment.
 
Agreement
 
NOW, THEREFORE, in consideration of the foregoing recitals and in further
consideration of the mutual agreements set forth herein, the Borrowers and the
Lender hereby agree as follows, with such agreements to become effective as of
the Effective Date:
 
1. Rules of Construction. This Amendment is subject to the rules of construction
set forth in the Credit Agreement.
 
      2.                               Definitions. Capitalized terms used in
this Amendment and not otherwise defined herein have the meanings defined for
them in the Credit Agreement.
 
                                                                                                                                                                       3. Representations
and Warranties of Borrower. The Borrowers represent and warrant to the Lender as
follows:


 

 
(a)             Representations and Warranties in Credit Documents. All of the
representations and warranties set forth in the Credit Documents are true and
correct on and as of the Effective Date, except to the extent that such
representations and warranties expressly relate to an earlier date.
 
(b)             No Default. As of the Effective Date, the Borrowers are in
compliance with all the terms and provisions set forth in the Credit Documents
on their part to be observed or performed, and no Event of Default, nor any
event that upon notice or lapse of time or both would constitute such an Event
of Default, has occurred and is continuing.
 
4.Amendments to Credit Agreement.
 
(a) In the definition of "Maximum Facility Amount" set forth in Section 1.1
 
(Id() of the Credit Agreement, the term 135,000,000" is hereby amended to read
"$30,000,000".
 
(b) The following new definitional paragraphs are added to the end of Section
 
"(yy) Capital Expenditures means with respect to ISC and the Subsidiaries, on a
consolidated basis, for any period (without duplication), any expenditure for
fixed assets or that is properly chargeable to capital account in accordance
with GAAP.
 
(zz) EBITDAR means, with respect to ISC and the Subsidiaries, on a consolidated
basis, for any period (without duplication) the sum of (i) Consolidated EBITDA;
and (ii) Lease Expense; less maintenance Capital Expenditures (calculated at 30%
of their depreciation expense).
 
(aaa) Fixed Charges means with respect to ISC and the Subsidiaries, on a
consolidated basis, for any period (without duplication), the sum of (i)
Interest Expense; (ii) Lease Expense; and (iii) required principal payments for
any outstanding debt during the applicable reporting period.
 
(bbb) Lease Expense means with respect to ISC and the Subsidiaries, on a
consolidated basis, for any period (without duplication), all amounts payable
under any operating leases and time charter agreements which may be classified
as operating lease expenses, charter hire expenses or rent as determined in
accordance with GAAP during the period in question."
 
(c)  
The following new paragraph (m) is hereby added to the end of Section 5.15:

 

   
"(m) EBITDAR to Fixed Charges. Maintain a ratio of EBITDAR to Fixed Charges of
not less than 1.40 to 1.00, for ISC and the Subsidiaries on a consolidated basis
for the four most recent fiscal quarters for which financial information is
available."



5.            Fees and Legal Expenses. The Borrowers hereby agree to pay all
reasonable invoiced legal costs and expenses incurred in connection with the
review, analysis and preparation of this Amendment. Such expenses and legal
costs shall be payable upon the execution of this Amendment and shall be
non-refundable.
 
6.            References in Credit Documents. All references in the Credit
Documents to the "Credit Agreement" shall mean the Credit Agreement as amended
by this Amendment.
 
7.            Credit Documents to Remain in Effect. Except as specifically
modified by this Amendment, the Credit Agreement and the other Credit Documents
shall remain in full force and effect in accordance with their respective terms.
 
8.            No Novation, etc. Nothing contained in this Amendment shall be
deemed to constitute a novation of the terms of the Credit Documents, nor impair
any Liens granted to the Lender thereunder, nor release any obligor from
liability for any of the Obligations, nor affect any of the rights, powers or
remedies of the Lender under the Credit Documents, nor constitute a waiver of
any provision thereof, except as specifically set forth in this Amendment.
 
9.            Governing Law, Successors and Assigns, etc. This Amendment shall
be governed by and construed in accordance with the laws of the State of Alabama
and shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns.
 
10.            Headings. The descriptive headings of the sections of this
Amendment are for convenient reference only and shall not be deemed to affect
the meaning or construction of any of the provisions hereof
 
11.            Entire Agreement. This Amendment constitutes the entire
understanding to date of the parties hereto regarding the subject matter hereof
and supersedes all prior and contemporaneous oral and written agreements of the
parties thereto with respect to the subject matter hereof
 
12.            Severability. If any provision of this Amendment shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.
 
 
13.            Counterparts. This Amendment may be executed in any number of
 
counterparts, each of which so executed shall be deemed an original, but all
such counterparts shall together constitute but one and the same instrument.
 
14.            No Waiver. Nothing contained herein shall be construed as a
waiver or
 
 
acknowledgement of, or consent to any breach of or Event of Default under the
Credit Agreement and the Credit Documents not specifically mentioned herein, and
the waivers and consents granted herein are effective only in the specific
instance and for the purposes for which given.
 

    15. Effect of this Amendment. This Amendment amends and supplements the
Credit Agreement and shall be construed as if it were a part thereof for all
purposes. Any representation or warranty contained herein that shall prove to be
false or misleading in any material respect at the time made shall constitute an
Event of Default under the Credit Agreement and the other Credit Documents in
accordance with the Credit Agreement as if such representation or warranty had
been contained in the Credit Agreement, and any default by the Borrowers in the
performance or observance of any provision of this Amendment shall constitute an
Event of Default under that section as if such provision had been contained in
the Credit Agreement.
 
[Remainder of page intentionally left blank]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Borrowers and the Lender have caused this Amendment to
be executed and delivered by their duly authorized representatives to be
effective as of the Effective Date.
 


 


 
       INTERNATIONAL SHIPHOLDING CORPORATION
 
        By: /s/ Manuel G. Estrada
           Its: Chief Financial Officer


 
ENTERPRISE SHIP COMPANY, INC
 
By: /s/ Manuel G. Estrada
Its: Chief Financial Officer
 


SULPHUR CARRIERS, INC
 
By: /s/ Manuel G. Estrada
    Its: Chief Financial Officer
 


GULF SOUTH SHIPPING PTE LTD.
By: /s/ Manuel G. Estrada
    Its: Chief Financial Officer
 


           CG RAILWAY, INC
            By: /s/ Manuel G. Estrada
                 Its: Chief Financial Officer
 


            LCI SHIPHOLDINGS, INC
             By: /s/ Manuel G. Estrada
                 Its: Chief Financial Officer
 
 
           CENTRAL GULF LINES, INC
                                 By: /s/ Manuel G. Estrada
                                                                                         Its:
Chief Financial Officer
 
 
            WATERMAN STEAMSHIP CORPORATION
                                  By: /s/ Manuel G. Estrada
                                                                                            Its:
Chief Financial Officer
 


            REGIONS BANK
 
             By: /s/ James F. Currie, Jr.
                                                                                         Its:
Senior Vice President
 
 



 
 

--------------------------------------------------------------------------------

 

01937150.2
THIRD AMENDMENT TO CREDIT AGREEMENT
 
THIS THIRD AMENDMENT TO CREDIT AGREEMENT ("this Amendment") dated as of March
31, 2010 (the "Effective Date") is entered into by and among INTERNATIONAL
SHIPHOLDING CORPORATION, a Delaware corporation ("ISC"), ENTERPRISE SHIP
COMPANY, INC., a Delaware corporation ("Enterprise"), SULPHUR CARRIERS, INC., a
Delaware corporation ("Sulphur Carriers"), GULF SOUTH SHIPPING PTE LTD., a
Singapore corporation ("Gulf South"), CG RAILWAY, INC., a Delaware corporation
("CG Railway"), LCI SHIPHOLDINGS, INC., a Marshall Islands corporation ("LCI"),
CENTRAL GULF LINES, INC., a Delaware corporation ("Central Gulf"), and WATERMAN
STEAMSHIP CORPORATION, a New York corporation ("Waterman"; ISC, Enterprise,
Sulphur Carriers, Gulf South, CG Railway, LO, Central Gulf, and Waterman are,
collectively, referred to as the "Borrowers"), and REGIONS BANK, an Alabama
banking corporation (the "Lender").
 
Recitals
 
A. The Borrowers and the Lender are parties to that certain Credit Agreement
dated March 7, 2008, as amended by a First Amendment thereto dated March 3, 2009
and by a Second Amendment thereto dated August 13, 2009 (as further amended from
time to time, the "Credit Agreement").
 
B. The Borrowers have requested that the Lender make certain modifications to
the Credit Agreement as set forth herein.
 
C. The Lender has agreed to make such modifications, provided that the Borrowers
and the Lender enter into this Amendment.
 
Agreement
 
NOW, THEREFORE, in consideration of the foregoing recitals and in further
consideration of the mutual agreements set forth herein, the Borrowers and the
Lender hereby agree as follows, with such agreements to become effective as of
the Effective Date:
 
1.            Rules of Construction. This Amendment is subject to the rules of
construction set forth in the Credit Agreement.
 
2.            Definitions. Capitalized terms used in this Amendment and not
otherwise
 
defined herein have the meanings defined for them in the Credit Agreement.
 
3.            Representations and Warranties of Borrower. The Borrowers
represent and warrant to the Lender as follows:
 
       (a) Representations and Warranties in Credit Documents. All of the
representations and warranties set forth in the Credit Documents are true and
correct on and as of the Effective Date, except to the extent that such
representations and warranties expressly relate to an earlier date.
 
(b)            No Default. As of the Effective Date, the Borrowers are in
compliance with all the terms and provisions set forth in the Credit Documents
on their part to be observed or performed, and no Event of Default, nor any
event that upon notice or lapse of time or both would constitute such an Event
of Default, has occurred and is continuing.
 
(c)            No Misleading Information. To the best knowledge of the
Borrowers, neither this Amendment nor any certificate, written statement or
other document furnished to the Lender by or on behalf of the Borrowers in
connection with the transactions contemplated hereby contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained herein or therein not misleading, and
there is no fact known to the Borrowers that the Borrowers have not disclosed to
the Lender that materially adversely affects or, so far as the Borrowers can now
reasonably foresee, will materially adversely affect the properties, or
financial or other condition of the Borrowers or the ability of the Borrowers to
perform their obligations hereunder and under the other Credit Documents.
 
(d)            Borrowers' Organizational Documents. The organizational documents
of the Borrowers have not been amended since March 7, 2008, except that ISC
amended and restated its Bylaws on October 28, 2009. A true and correct copy of
ISC's amended and restated Bylaws, which are in full force and effect as of the
date hereof, is attached hereto as Exhibit A.
 
4.Amendments to Credit Agreement.
 
(a)  
Section 1.2(kk) is hereby amended to read, in its entirety, as follows: (kk)
Maximum Facility Amount means $35,000,000.

 
(b)  
Section 1.2(xx) is hereby amended to read, in its entirety, as follows:

 
  (xx) Termination Date means the maturity date of the Revolving Loan (which is
April 6, 2012) as such date may be extended from time to time pursuant to
Section 2.5 or accelerated pursuant to Section 6.2.
 
(c) The first sentence of Section 2.7(d) is hereby amended to read, in its
entirety, as follows:
 
(d) For each Letter of Credit the Lender issues and all renewals thereof, the
Lender shall receive from the Borrowers, a letter of credit fee equal to the
rate mutually agreed to by the Lender and the Borrowers.
 
(d)Section 5.5(c) is hereby amended to read, in its entirety, as follows:

 
(c) not later than 45 days after the end of each March, June and
September and not later than 90 days after the end of each December, a
compliance certificate duly executed by an Authorized Representative of ISC
substantially in the form of Schedule 5.5 attached hereto;
 
(e)The following Section 5.17 is hereby added to the Credit Agreement:
 
SECTION 5.17Creation or Acquisition of Subsidiaries.
 
The Borrowers will inform the Lender as to the acquisition or creation of any
new wholly-owned subsidiary which at the time of acquisition directly owns, or
after the time of creation will directly own, a vessel and will cause each such
wholly-owned subsidiary that is hereafter acquired or created, promptly (but in
no event more than 30 days) after such wholly-owned subsidiary is acquired or
created, to become a Borrower under this Agreement by execution of an Assumption
Agreement (in form reasonably acceptable to the Lender), and all other documents
necessary to cause it to become jointly and severally liable for the Obligations
(subject to the limitations provided in the Assumption Agreement).
 
5. Fees and Legal Expenses. The Borrowers hereby agree to pay all reasonable
invoiced legal costs and expenses incurred in connection with the review,
analysis and preparation of this Amendment. Such expenses and legal costs shall
be payable upon the execution of this Amendment and shall be non-refundable.
 
6. References in Credit Documents. All references in the Credit Documents to the
"Credit Agreement" shall mean the Credit Agreement as amended by this Amendment.
 
7. Credit Documents to Remain in Effect. Except as specifically modified by this
Amendment, the Credit Agreement and the other Credit Documents shall remain in
full force and effect in accordance with their respective terms.
 
8. No Novation, etc. Nothing contained in this Amendment shall be deemed to
constitute a novation of the terms of the Credit Documents, nor impair any Liens
granted to the Lender thereunder, nor release any obligor from liability for any
of the Obligations, nor affect any of the rights, powers or remedies of the
Lender under the Credit Documents, nor constitute a waiver of any provision
thereof, except as specifically set forth in this Amendment
 
9. Governing Law, Successors and Assigns, etc. This Amendment shall be
 
governed by and construed in accordance with the laws of the State of Alabama
and shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns.
 
10. Headings. The descriptive headings of the sections of this Amendment are for
convenient reference only and shall not be deemed to affect the meaning or
construction of any of the provisions hereof.
 

    11. Entire Agreement. This Amendment constitutes the entire understanding to
date
of the parties hereto regarding the subject matter hereof and supersedes all
prior and contemporaneous oral and written agreements of the parties thereto
with respect to the subject matter hereof
 
12. Severabilitv. If any provision of this Amendment shall be invalid, illegal
or
 
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
 
13. Counterparts. This Amendment may be executed in any number of
 
counterparts, each of which so executed shall be deemed an original, but all
such counterparts shall together constitute but one and the same instrument.
 
14. No Waiver. Nothing contained herein shall be construed as a waiver or
 
acknowledgement of, or consent to any breach of or Event of Default under the
Credit Agreement and the Credit Documents not specifically mentioned herein, and
the waivers and consents granted herein are effective only in the specific
instance and for the purposes for which given.
 
15. Effect of this Amendment. This Amendment amends and supplements the
 
Credit Agreement and shall be construed as if it were a part thereof for all
purposes. Any representation or warranty contained herein that shall prove to be
false or misleading in any material respect at the time made shall constitute an
Event of Default under the Credit Agreement and the other Credit Documents in
accordance with the Credit Agreement as if such representation or warranty had
been contained in the Credit Agreement, and any default by the Borrowers in the
performance or observance of any provision of this Amendment• shall constitute
an Event of Default under that section as if such provision had been contained
in the Credit Agreement.
 
[Remainder of page intentionally left blank]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Borrowers and the Lender have caused this Amendment to
be executed and delivered by their duly authorized representatives to be
effective as of the Effective Date.


INTERNATIONAL SHIPHOLDING CORPORATION
By: /s/ Manuel G. Estrada
    Its: Vice President-Chief Financial Officer




ENTERPRISE SHIP COMPANY, INC
By: /s/ Manuel G. Estrada
    Its: Vice President-Chief Financial Officer


SULPHUR CARRIERS, INC
By: /s/ Manuel G. Estrada
    Its: Vice President-Chief Financial Officer


GULF SOUTH SHIPPING PTE LTD.
By: /s/ Manuel G. Estrada
     Its: Vice President-Chief Financial Officer


CG RAILWAY, INC.
By: /s/ Manuel G. Estrada
     Its: Vice President-Chief Financial Officer


LCI SHIPHOLDINGS, INC
By: /s/ Manuel G. Estrada
     Its: Vice President-Chief Financial Officer


CENTRAL GULF LINES, INC
By: /s/ Manuel G. Estrada
     Its: Vice President-Chief Financial Officer


WATERMAN STEAMSHIP CORPORATION
By: /s/ Manuel G. Estrada
     Its: Vice President-Chief Financial Officer


REGIONS BANK
By: /s/ James F. Currie, Jr.
     Its: Senior Vice President


 